Exhibit 10.1













UNIT PURCHASE AGREEMENT


among


CHENIERE ENERGY PARTNERS, L.P.,
CHENIERE ENERGY, INC.


and


BLACKSTONE CQP HOLDCO LP


dated as of May 14, 2012












--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
4
Section 1.01
Definitions
1
Section 1.02
Accounting Procedures and Interpretation
14
ARTICLE II AGREEMENT TO SELL AND PURCHASE
15
Section 2.01
Sale and Purchase
15
Section 2.02
Funding
15
Section 2.03
Conditions of the Parties' Obligations at the Initial Funding.
17
ARTICLE III REPRESENTATIONS AND WARRANTIES OF CQP
21
Section 3.01
Formation and Qualification; Citizenship
21
Section 3.02
Ownership of Subsidiaries
22
Section 3.03
No Other Subsidiaries.
22
Section 3.04
Authorization; Enforceability; Valid Issuance
22
Section 3.05
No Preemptive Rights; Registration Rights or Options.
23
Section 3.06
Capitalization
23
Section 3.07
No Breach
24
Section 3.08
No Approvals
24
Section 3.09
No Default
24
Section 3.10
CQP SEC Documents; CQP Financial Statements
25
Section 3.11
No Material Adverse Change
25
Section 3.12
Title to Real Property; Leases
26
Section 3.13
Insurance
27
Section 3.14
Legal Proceedings
27
Section 3.15
Employment Related Matters
28
Section 3.16
Tax Matters
28
Section 3.17
Employee Benefit Plans.
29
Section 3.18
Environmental Compliance.
29
Section 3.19
Compliance with Laws; Permits
30
Section 3.20
NYSE Amex Listing
32
Section 3.21
Investment Company
32
Section 3.22
Certain Fees
32
Section 3.23
Valid Private Placement
32
Section 3.24
Material Agreements
32
Section 3.25
Books and Records
33
Section 3.26
Foreign Corrupt Practices Act
33
Section 3.27
Office of Foreign Assets Control
34
Section 3.28
Intellectual Property
34
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CEI
34
Section 4.01
Authorization; Enforceability; Ownership
35
Section 4.02
No Breach
35
Section 4.03
CQP Arrangements
36







--------------------------------------------------------------------------------




Section 4.04
No Material Adverse Change
36
Section 4.05
Solvency.
36
Section 4.06
CEI SEC Documents; CEI Financial Statements
36
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
37
Section 5.01
Existence
37
Section 5.02
Authorization; Enforceability
37
Section 5.03
No Breach
38
Section 5.04
No Approvals
38
Section 5.05
Certain Fees
38
Section 5.06
Unregistered Securities
38
Section 5.07
CQP Information
40
Section 5.08
Financing
40
ARTICLE VI COVENANTS
40
Section 6.01
Conduct of Business
40
Section 6.02
Use of Proceeds.
43
Section 6.03
Commercially Reasonable Efforts; Further Assurances
43
Section 6.04
Public Disclosure; Confidentiality
44
Section 6.05
CTPL Transaction, CEI Unit Purchase Agreement and CEI Subscription Agreement
46
Section 6.06
Labor Costs
46
Section 6.07
Notification of Certain Matters
46
Section 6.08
Other Proposals
47
Section 6.09
Access to Information
48
Section 6.10
Financing Cooperation
48
Section 6.11
New O&M and Management Agreements
48
ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES
49
Section 7.01
Indemnification by CEI.
49
Section 7.02
Indemnification by CQP.
51
Section 7.03
Indemnification by the Purchaser.
52
Section 7.04
Indemnification Procedures.
53
Section 7.05
Limitation of Liability.
54
Section 7.06
Other Matters.
55
ARTICLE VIII TERMINATION
55
Section 8.01
Termination
55
Section 8.02
Effect of Termination
56
Section 8.03
Expense Reimbursement
57
ARTICLE IX MISCELLANEOUS
57
Section 9.01
Interpretation
57
Section 9.02
No Waiver; Modifications in Writing
58
Section 9.03
Binding Effect; Assignment
58
Section 9.04
Communications
59
Section 9.05
Removal of Legend
60
 
 
 






2

--------------------------------------------------------------------------------




Section 9.06
Entire Agreement
61
Section 9.07
Governing Law; Submission to Jurisdiction
61
Section 9.08
Waiver of Jury Trial
61
Section 9.09
Specific Performance
62
Section 9.10
Third Party Beneficiaries
62
Section 9.11
Execution in Counterparts
62
Section 9.12
Terminated Agreements
63



Schedule 1.01(b):
Knowledge of CQP
 
Schedule 2.03(b)(xi)(11):
Consent
 
Schedule 3.14:
Litigation
 
Schedule 3.15:
Exceptions to Employment Representations
 
Schedule 3.17(a):
Employee Benefit Plans
 
Schedule 3.19(b):
Permits
 
Schedule 3.19(c):
Exceptions to Performance under the Permits
 
Schedule 3.19(f):
Legal Proceeding Regarding the Permits
 
Schedule 3.19(g):
Exceptions to Performance under the Permits
 
Schedule 3.19(h):
Certain Restrictions under the Permits
 
Schedule 3.28:
Intellectual Property
 
Schedule 4.03:
CQP Arrangements
 
Schedule 6.01:
Exceptions to Pre-Initial Funding Covenants
 
Schedule 6.06:
Services Budget
 
Schedule 6.11:
Amended Service Agreements
 
Schedule 8.03:
Expense Reimbursement
 



Exhibit A
Form of CQP Amended Partnership Agreement
 
Exhibit B
Form of GP Amended LLC Agreement
 
Exhibit C
Form of Investors' Agreement
 
Exhibit D
Form of Legal Opinion of Andrews Kurth LLP
 
Exhibit E
Form of Legal Opinion of Richards, Layton & Finger LLP
 
Exhibit F
Form of Secondment Agreement Amendment
 
Exhibit G
Form of Letter Agreement Amendment
 








3

--------------------------------------------------------------------------------




UNIT PURCHASE AGREEMENT
This UNIT PURCHASE AGREEMENT, dated as of May 14, 2012 (this “Agreement”), is
entered into by and among CHENIERE ENERGY PARTNERS, L.P., a Delaware limited
partnership (“CQP”), BLACKSTONE CQP HOLDCO LP, a Delaware limited partnership,
(the “Purchaser”), and, solely for the purposes of Section 6.01, Section 6.03,
Section 6.04, Section 6.05, Section 6.06, Section 6.07, Section 6.08, Section
6.09, Section 6.10, Section 6.11, ARTICLE VII and ARTICLE IX, CHENIERE ENERGY,
INC., a Delaware corporation (“CEI”).
WHEREAS, CQP desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from CQP, Class B Units (as defined below), in accordance
with and subject to the provisions of this Agreement;
WHEREAS, the terms of the Class B Units shall be set forth in the CQP Amended
Partnership Agreement (as defined below);
WHEREAS, the Purchaser, CQP, CEI and the General Partner, desire to enter into
the Investors' Agreement (as defined below) to provide the Purchaser with
certain rights and obligations with respect to the management of Cheniere Energy
Partners GP, LLC, a Delaware limited liability company and general partner of
CQP (the “General Partner”), registration rights with respect to the Conversion
Units (as defined below) underlying the Class B Units acquired pursuant to this
Agreement (including Conversion Units), and certain information rights and
standstill matters;
WHEREAS, the member of the General Partner desires to amend and restate the GP
LLC Agreement (as defined below), and the General Partner and CQP desire to
amend and restate the CQP Partnership Agreement;
WHEREAS, the Purchaser has delivered (i) equity commitment letters to CQP
providing for sufficient funding for the Purchaser to pay the Purchase Price (as
defined below) (the “Commitment Letters”) and (ii) a guaranty from Blackstone
Capital Partners VI L.P. supporting the obligations under the Commitment Letters
(the “Guaranty”); and
WHEREAS, the parties desire to enter into the other Basic Documents (as defined
below) to which such parties are a party, as further described in this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01Definitions.
As used in this Agreement, the following terms have the meanings indicated:






--------------------------------------------------------------------------------




“Additional Units” has the meaning specified in Section 2.01.
“Action Notice” has the meaning specified in Section 6.01(a).
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise. CEI and any Affiliate of CEI, the General
Partner or the CQP Entities, shall not be deemed an Affiliate of the Purchaser
or any of the Investors.
“Aggregate Cap” has the meaning specified in Section 7.01(b)(ii).
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Alternate Transaction” has the meaning specified in Section 6.08(c).
“Alternate Transaction Notice” has the meaning specified in Section 6.08(c).
“Available Funds” has the meaning specified in Section 2.02(d).
“Basic Documents” means, collectively, (i) this Agreement, (ii) the Investors'
Agreement, (iii) the CQP Amended Partnership Agreement, (iv) the GP Amended LLC
Agreement, (v) the CTPL Purchase Agreement, (vi) the CEI Unit Purchase
Agreement, (vii) the CEI Subscription Agreement, (viii) the CEI LNG Sale and
Purchase Agreement (FOB) and (ix) the Confidentiality Agreement.
“Board” means the Board of Directors of the General Partner.
“Business” means the business of the CQP Entities, both as conducted as of the
date hereof and as contemplated to be conducted in connection with the
Liquefaction Project.
“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of New York or State of Texas
are authorized or required by Law or other governmental action to close.
“CEI” has the meaning specified in the preamble hereto.
“CEI Credit Agreement” means the Credit Agreement, dated as of August 15, 2008,
as amended, between Cheniere Common Units Holding, LLC, as borrower, The Bank of
New York Mellon, as administrative agent, and the lenders party thereto from
time to time.
“CEI Equity” has the meaning specified in Section 7.01(b)(iv).
“CEI Financial Statements” has the meaning set forth in Section 4.06(b).





2

--------------------------------------------------------------------------------




“CEI LNG Sale and Purchase Agreement (FOB)” means the LNG Sale and Purchase
Agreement, dated as of the date hereof, between Sabine Pass Liquefaction and
Cheniere Marketing, LLC.
“CEI SEC Documents” has the meaning set forth in Section 4.06(a).
“CEI Subscription Agreement” means the subscription agreement between CQP and
Cheniere LNG Terminals, Inc., dated as of the date hereof, pursuant to which CQP
agrees to issue and sell to Cheniere LNG Terminals, Inc., and Cheniere LNG
Terminals, Inc. agrees to purchase from CQP 12,000,000 Class B Units for $15.00
per Class B Unit immediately after the consummation of the transactions
contemplated by the CTPL Purchase Agreement.
“CEI Unit Purchase Agreement” means the purchase agreement between CQP and
Cheniere LNG Terminals, Inc., dated as of the date hereof, pursuant to which CQP
agrees to issue and sell to Cheniere LNG Terminals, Inc., and Cheniere LNG
Terminals, Inc. agrees to purchase from CQP, prior to the consummation of the
transactions contemplated by the CTPL Purchase Agreement, up to 33,333,334 Class
B Units for $15.00 per Class B Unit.
“Class B Units” means the series of units of CQP designated as senior
subordinated units pursuant to Section 5.12 of the CQP Amended Partnership
Agreement.
“Code” has the meaning specified in Section 3.16(d).
“Commission” means the United States Securities and Exchange Commission.
“Commitment Letters” has the meaning specified in the recitals to this
Agreement.
“Common Units” has the meaning specified in the CQP Partnership Agreement,
except as used in Section 7.02 and Section 7.03 where such term has the meaning
specified in the CQP Amended Partnership Agreement.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
December 6, 2011, by and between CEI and Blackstone Management Partners L.L.C.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Conversion Units” means the Common Units (as defined in the CQP Amended
Partnership Agreement) issuable upon conversion of any Class B Units pursuant to
the terms of the CQP Amended Partnership Agreement.
“Core Representations and Warranties” has the meaning specified in Section
7.01(b)(v).
“Covered CEI SEC Documents” means the CEI SEC Documents filed as of the date
hereof, but excluding any risk factor section and any forward-looking statements
to the extent that they are cautionary, predictive or forward-looking in nature.





3

--------------------------------------------------------------------------------




“Covered CQP SEC Documents” means the CQP SEC Documents filed as of the date
hereof, but excluding any risk factor section and any forward-looking statements
to the extent that they are cautionary, predictive or forward-looking in nature.
“CQP” has the meaning set forth in the introductory paragraph of this Agreement.
“CQP Amended Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of CQP, substantially in the form attached
hereto as Exhibit A.
“CQP Confidential Information” means any confidential information provided to
the Purchaser regarding the CQP Entities or any fact relating to discussions or
negotiations with CEI or the CQP Entities in connection with the Basic Documents
excluding information that (a) is available through public records or otherwise
in the public domain at the time of its disclosure or thereafter (other than as
a result of a disclosure by the Purchaser or its Representatives in breach of
this Agreement or other obligations of confidentiality owed to the CQP
Entities), (b) is already in the possession of the Purchaser or any of its
Representatives prior to disclosure by the CQP Entities and was not previously
acquired by the Purchaser or its Representatives directly or indirectly from the
CQP Entities or that was independently developed by the Purchaser or on its
behalf without access to the CQP Confidential Information received under this
Agreement, or (c) is or has been lawfully acquired by the Purchaser or any of
its Representatives from a third party (other than the CQP Entities or its
Representatives) not known by the Purchaser to be prohibited from so disclosing
such information to the Purchaser by a legal, contractual, fiduciary or other
obligation owed to any of the CQP Entities.
“CQP Entities” means, collectively, CQP and the CQP Subsidiaries.
“CQP Entity Operating Agreements” means the certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement, limited
partnership agreement or other organizational documents, as applicable, of the
CQP Entities (excluding CQP).
“CQP Financial Statements” has the meaning specified in Section 3.10.
“CQP Indemnification Initial Amount” has the meaning specified in Section
7.01(b)(i).
“CQP Investment Proposal” means any inquiry, proposal or offer from any Person
or group relating to (a) any direct or indirect acquisition or purchase, in a
single transaction or a series of related transactions, of any material assets
(including equity interests) of any of the CQP Entities, the General Partner or
any other Affiliate of CEI providing services to any CQP Entity (including, in
each case, pursuant to the issuance of new equity (or any instrument convertible
into equity) by any of the foregoing) and/or (b) any merger, consolidation,
business combination, recapitalization, liquidation, dissolution, binding share
exchange or similar transaction involving any of the CQP Entities, the General
Partner or any other Affiliate of CEI providing services to any CQP Entity;
provided, however, any inquiry, proposal or offer relating to any acquisition or
purchase of CEI in any merger, consolidation, business combination,
recapitalization, liquidation, dissolution, binding share exchange or similar
transaction involving CEI shall not be a CQP Investment Proposal.





4

--------------------------------------------------------------------------------




“CQP Material Adverse Effect” means any change, event, fact, development,
condition, matter or circumstances (including an SPA Imposition), that
individually or in the aggregate, has had or could reasonably be expected to
have a material adverse effect on (i) the condition (financial or otherwise),
results of operations or affairs, Business, Properties, assets or Liabilities,
whether or not arising in the Ordinary Course of Business, of the CQP Entities
taken as a whole, (ii) the ability of the CQP Entities taken as a whole to carry
on their Business as currently conducted or contemplated to be conducted or meet
obligations under the Basic Documents on a timely basis or (iii) the ability of
the CQP Entities or CEI to consummate the Transactions on a timely basis;
provided, however, that a CQP Material Adverse Effect shall not include any
material and adverse effect on the foregoing to the extent such material and
adverse effect results from, arises out of, or is attributable to (a) a general
deterioration in the economy or changes in the general state of the industries
in which the CQP Entities operate, except to the extent that the CQP Entities,
taken as a whole, are adversely affected in a disproportionate manner as
compared to other industry participants, (b) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war or the occurrence of any other calamity or crisis
affecting the national economy as a whole, including acts of terrorism, (c) any
changes in applicable Law, except to the extent that the CQP Entities, taken as
a whole, are adversely affected in a disproportionate manner as compared to
other industry participants or (d) the announcement or pendency of the
Transactions.
“CQP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of CQP, dated as of March 26, 2007.
“CQP Related Parties” shall have the meaning specified in Section 7.03(a).
“CQP SEC Documents” shall have the meaning specified in Section 3.10.
“CQP Subsidiaries” means, collectively, the Subsidiaries of CQP listed on
Exhibit 21.1 to the Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 included in the Covered CQP SEC Documents.
“CTPL” means that certain natural gas pipeline owned by Cheniere Creole Trail
Pipeline, L.P., which interconnects with the Sabine Pass LNG terminal to points
of interconnection with existing interstate and intrastate natural gas pipelines
in southwest Louisiana.
“CTPL Purchase Agreement” means the purchase and sale agreement, dated as of the
date hereof, pursuant to which CQP agrees to purchase from Affiliates of CEI the
equity interests in Subsidiaries of CEI that own the CTPL.
“CTPL Transaction” means the consummation of CQP's acquisition of the CTPL from
Subsidiaries of CEI in accordance with the terms of the CTPL Purchase Agreement.
“Debt Agreements” means the Indenture, dated November 9, 2006, as supplemented,
between Sabine Pass LNG, as issuer and The Bank of New York, as trustee,
pursuant to which the Sabine Pass Senior Notes were issued, as well as the
ancillary agreements executed in connection therewith.
“Delaware LP Act” shall have the meaning specified in Section 3.02.





5

--------------------------------------------------------------------------------




“DOE” means the United States Department of Energy, or any successor thereof.
“Environmental Law” means any Law relating to the protection of human health or
safety (to the extent such health or safety relate to exposure to Hazardous
Materials), the environment or natural resources (including Laws relating to the
generation, manufacture, processing, use, storage, treatment, disposal, release,
threatened release, discharge, or emission of Hazardous Materials into the
environment, and any exposure to Hazardous Materials), including the federal
Clean Water Act, Clean Air Act, Comprehensive Environmental Response,
Compensation and Liability Act, Oil Pollution Act, National Environmental Policy
Act, Endangered Species Act, Coastal Zone Management Act, 16 U.S.C. §§ 1451-1464
and any similar state Laws.
“Environmental Permits” means all permits, licenses, franchises, certificates
and authorizations of Governmental Authorities required under any Environmental
Law.
“EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Liquefaction Project, dated
November 11, 2011, by and between Sabine Pass Liquefaction and the EPC
Contractor.
“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Existing SPAs” means (i) the Amended and Restated LNG Sale and Purchase
Agreement (FOB), dated as of January 25, 2012, between BG Gulf Coast LNG, LLC
and Sabine Pass Liquefaction, (ii) the LNG Sale and Purchase Agreement (FOB),
dated as of November 21, 2011, between Gas Natural Aprovisionamientos SDG S.A.
and Sabine Pass Liquefaction, (iii) the LNG Sale and Purchase Agreement (FOB),
dated as of December 11, 2011, between GAIL (India) Limited and Sabine Pass
Liquefaction and (iv) the LNG Sale and Purchase Agreement (FOB), dated as of
January 30, 2012 between Korea Gas Corporation and Sabine Pass Liquefaction.
“FCPA” has the meaning specified in Section 3.26.
“FERC” means the Federal Energy Regulatory Commission, or any successor thereof.
“Follow-on Funding” means any purchase and sale of Class B Units pursuant to
Section 2.02(c) or Section 2.02(d).
“Funding Call Date” means the earliest of (i) such time as when the Original
FERC Order is no longer subject to rehearing, (ii) the delivery of an Alternate
Transaction Notice pursuant to Section 6.08, (iii) the delivery by Purchaser of
a notice deeming a Special Action to be an Alternate Transaction pursuant to
Section 6.01(a) and (iv) any date mutually agreed upon by the Purchaser and CQP.
“Funding Notice” has the meaning specified in Section 2.02(a).





6

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided, however, that for the CQP Financial
Statements and the CEI Financial Statements prepared as of a certain date, GAAP
referenced therein shall be GAAP as of the date of such CQP Financial Statements
or CEI Financial Statements, as the case may be.
“General Partner” has the meaning specified in the recitals to this Agreement.
“General Partner Units” has the meaning specified in Section 3.06.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person's Property is located or which exercises valid jurisdiction over any
such Person or such Person's Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them (including the
Internal Revenue Service and any foreign, state or local tax authorities) and
any monetary authority that exercises valid jurisdiction over any such Person or
such Person's Property. Unless otherwise specified, all references to
Governmental Authority herein with respect to CQP means a Governmental Authority
having jurisdiction over CQP, its Subsidiaries or any of their respective
Properties.
“GP Amended LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of the General Partner, substantially in the form
attached hereto as Exhibit B.
“GP LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the General Partner, dated as of August 6, 2007.
“Guaranty” has the meaning specified in the recitals to this Agreement.
“Hazardous Material” means any pollutant, contaminant, waste or any hazardous,
toxic or deleterious material or substance, including any material or substance
regulated by or as to which Liability might arise under any applicable
Environmental Law, including any: (i) chemical, product, material, substance or
waste defined as “hazardous substance,” “hazardous material,” “hazardous waste,”
“restricted hazardous waste,” “extremely hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (ii) petroleum hydrocarbons, petrochemical or
petroleum products, petroleum substances, natural gas and crude oil or any
components, fractions or derivatives thereof; and (iii) asbestos containing
materials, polychlorinated biphenyls, noxious odors, urea formaldehyde foam
insulation, or radon gas.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Impairment” means, with respect to any Permit or Regulatory Approval, the
modification, suspension, imposition of a condition, delay of the effectiveness,
expiration or revocation of the Permit or Regulatory Approval and/or any
modification, suspension, conditioning, delay, expiration or revocation of the
rights and privileges conferred by or under such Permit or Regulatory Approval
and/or the exercise of such rights and privileges.





7

--------------------------------------------------------------------------------




“Incentive Distribution Rights” shall have the meaning specified in Section
3.06.
“Indebtedness” means any of the following: (a) the principal of and accrued
interest, premium (if any) or penalties on, and premiums or penalties that would
arise as a result of prepayment of, (i) any indebtedness for borrowed money,
(ii) any obligations evidenced by bonds, debentures, notes or other similar
instruments, and (iii) any obligations, contingent or otherwise, under banker's
acceptance credit, letters of credit or similar facilities; (b) any obligations
to pay the deferred purchase price of property, assets or services, except trade
accounts payable and other current liabilities arising in the Ordinary Course of
Business; and (c) any guaranty of any of the foregoing.
“Indemnified Party” has the meaning specified in Section 7.04(b).
“Indemnifying Party” has the meaning specified in Section 7.04(b).
“Initial Funding” has the meaning specified in Section 2.02(a).
“Initial Funding Date” has the meaning specified in Section 2.02(a).
“Initial Funding Date Notice” means a written notice from the Purchaser stating
its willingness to consummate the Initial Funding.
“Initial Purchase Price” has the meaning specified in Section 2.01.
“Initial Purchased Units” has the meaning specified in Section 2.01.
“Insurance Policies” has the meaning specified in Section 3.13.
“Intellectual Property” has the meaning specified in Section 3.28.
“Investor” means each equity holder of the Purchaser.
“Investors' Agreement” means the Investors' and Registration Rights Agreement,
among CQP, the General Partner, CEI, the Purchaser and Affiliates of CEI, and
the other parties thereto, substantially in the form attached hereto as Exhibit
C.
“IRS” means the United States Internal Revenue Service.
“Knowledge of CQP” means the actual knowledge of the individuals listed on
Schedule 1.01(b); provided, that such individuals shall be deemed to also have
actual knowledge of any written reports and materials provided to such
individuals which relate to CEI or the CQP Entities, excluding general industry
or analysts reports.
“Law” means any applicable federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule, rule of
common law or regulation promulgated by a Governmental Authority.
“Liabilities” means any and all Indebtedness, liabilities, commitments, damages,
fines, fees,





8

--------------------------------------------------------------------------------




penalties, settlements and obligations of any kind, whether fixed, contingent or
absolute, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, asserted or not asserted, known or unknown, determined, determinable or
otherwise, whenever or however arising (including, whether arising out of any
Contract or tort based on negligence or strict liability).
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or Contract, and whether such obligation or
claim is fixed or contingent, and including, the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
“Liquefaction Project” means the liquefaction facilities to be developed, owned
and operated by Sabine Pass Liquefaction at the liquefied natural gas terminal
in Cameron Parish, Louisiana, including Train 1, Train 2, Train 3 and Train 4
(as applicable), and the related facilities, equipment and activities incidental
thereto.
“Losses” has the meaning specified in Section 7.01(a).
“Material Agreements” has the meaning specified in Section 3.24.
“NYSE Amex” means the NYSE Amex LLC.
“O&M Agreements” means (a) the Operation and Maintenance Agreement (Sabine Pass
LNG Facilities) by and between Cheniere LNG O&M Services, L.P. and Sabine Pass
LNG, dated as of February 25, 2005, as amended, and as assigned pursuant to that
certain Assignment, Assumption, Consent and Release Agreement by and among
Cheniere LNG O&M Services, L.P., the General Partner, and Sabine Pass LNG, dated
as of March 26, 2007, and as amended and restated as of the date of the Initial
Funding pursuant to Section 6.11, (b) the Operation and Maintenance Agreement
(Sabine Pass Liquefaction Project), dated as of the date hereof, by and between
Cheniere LNG O&M Services, LLC, the General Partner and Sabine Pass Liquefaction
and (c) the Operation and Maintenance Services Agreement (Cheniere Creole Trail
Pipeline), by and between Cheniere LNG O&M Services, LLC and Cheniere Creole
Trail Pipeline, L.P., dated as of November 26, 2007, as amended, to be assigned
pursuant to the Assignment, Assumption, Consent and Release Agreement by and
among Cheniere LNG O&M Services, LLC and the General Partner, and as amended and
restated as of the date of the Initial Funding pursuant to Section 6.11.
“OFAC” has the meaning specified in Section 3.27.
“Operating Agreements” means, collectively, the CQP Entity Operating Agreements,
the CQP Partnership Agreement (with respect to periods prior to Initial
Funding), the CQP Amended Partnership Agreement (with respect to periods from
and after Initial Funding), and the Certificate of Limited Partnership of CQP,
each as amended to date.
“Operating Surplus” has the meaning ascribed to such term in the CQP Partnership
Agreement.





9

--------------------------------------------------------------------------------




“Ordinary Course” or “Ordinary Course of Business” means the conduct of Business
of each CQP Entity in accordance with such CQP Entity's normal day-to-day
customs, practices and procedures, conducted in accordance with past practice.
“Original FERC Order” means that order issued by FERC on April 16, 2012 granting
Section 3 Authorization, Docket no. CP11-72-000, 139 FERC ¶ 61,039.
“Outside Date” has the meaning specified in Section 8.01(b).
“Permits” has the meaning specified in Section 3.19(b).
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.
“Plan” means any employee benefit plan (within the meaning of Section 3(3) of
ERISA), whether or not subject to ERISA, and all bonus, incentive, unit option,
unit purchase, restricted unit, phantom unit, or other equity-based
compensation, deferred compensation, pension, retiree medical or life insurance,
supplemental executive retirement, severance or other benefit plans, programs,
policies, agreements or arrangements, and all employment, consulting,
termination, severance, retention, change in control, transaction bonus,
compensation or other contracts or agreements (x) to which any CQP Entity is a
party or which are sponsored, maintained or contributed to (or are required to
be sponsored, maintained or contributed to) by any CQP Entity, in each case, for
the benefit of any current or former employee, officer, director or independent
contractor of any of the CQP Entities or (y) under which any of the CQP Entities
has or could reasonably be expected to have any present or future liability,
whether absolute or contingent (including, to the extent applicable, any
employee benefit plans, programs, policies, agreements or arrangements that are
sponsored, maintained or contributed to (or are required to be sponsored,
maintained or contributed to) by any employer of any Service Providers);
provided, however, that a “Plan” shall not include any of the foregoing
sponsored, maintained or contributed to by CEI or any of its Affiliates (other
than the CQP Entities) for which the only Liability of the CQP Entities is the
reimbursement of costs and expenses under the Service Agreements.
“Project Financing” means the debt financing required for construction of Train
1 and Train 2 and the portions of the Liquefaction Project related thereto.
“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible (including
intellectual property rights).
“Purchase Price” means the Initial Purchase Price plus the purchase price paid
for Class B Units pursuant to any Follow-on Funding.
“Purchased Units” means all of the Class B Units purchased by the Purchaser
pursuant to this Agreement.
“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.





10

--------------------------------------------------------------------------------




“Purchaser Affiliate” means (i) any direct or indirect Affiliate of any Investor
and (ii) any direct or indirect Affiliate of the Persons described in clause
(i).
“Purchaser Confidential Information” means any confidential information provided
to CEI or the CQP Entities regarding the Purchaser or its Affiliates or any fact
relating to discussions or negotiations with the Purchaser or its Affiliates in
connection with the Basic Documents excluding information that (a) is available
through public records or otherwise in the public domain at the time of its
disclosure or thereafter (other than as a result of a disclosure by CEI, the CQP
Entities or their Representatives in breach of this Agreement or other
obligations of confidentiality owed to the Purchaser), (b) is already in the
possession of CEI or the CQP Entities or any of their Representatives prior to
disclosure by the Purchaser and was not previously acquired by CEI or the CQP
Entities or their Representatives directly or indirectly from the Purchaser or
that was independently developed by CEI, the CQP Entities or on their behalf
without access to the Purchaser Confidential Information received under this
Agreement, or (c) is or has been lawfully acquired by CEI, the CQP Entities or
any of their Representatives from a third party (other than the Purchaser or its
Representatives) not known by CEI or the CQP Entities to be prohibited from so
disclosing such information to CEI or the CQP Entities by a legal, contractual,
fiduciary or other obligation owed to the Purchaser.
“Purchaser Core Representations and Warranties” has the meaning specified in
Section 7.03(b)(iv).
“Purchaser Related Parties” has the meaning specified in Section 7.01(a).
“Regulatory Approvals” means all approvals, consents or authorizations (i) by a
Governmental Authority necessary to construct Train 1 and Train 2 and consummate
the Transactions and (ii) by the FERC or DOE to (a) site, construct and operate
liquefaction and export facilities at the Liquefaction Project (including all
such approvals, notifications or authorizations contemplated, or required, by
the EPC Contract and the Existing SPAs, as they relate to the FERC or DOE), (b)
receive and liquefy natural gas at the Liquefaction Project and (c) store,
transport and export liquefied natural gas from the Liquefaction Project.
“Remaining Units” means at any time, (a) 100,000,000 Class B Units (plus the
amount of any Additional Units if the Purchaser exercises the Upsize Option)
minus (b) the aggregate number of Class B Units previously sold to and purchased
by the Purchaser at the Initial Funding and any previous Follow-on Funding.
“Representation Termination Date” has the meaning specified in Section
7.01(b)(v).
“Representatives” means, (i) with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other representatives of such Person and, (ii) when used with
respect to the Purchaser, also includes the Purchaser's direct and indirect
stockholders, partners, members, subsidiaries, parent companies and other
Affiliates.
“Restricted Activities” has the meaning specified in Section 6.08(b).
“Restricted Period” has the meaning specified in Section 6.08(b).





11

--------------------------------------------------------------------------------




“Rights-of-Way” has the meaning specified in Section 3.12(c).
“Sabine Pass Liquefaction” means Sabine Pass Liquefaction, LLC, a wholly owned
indirect subsidiary of CQP, and its successors and assigns.
“Sabine Pass LNG” means Sabine Pass LNG, L.P., a wholly owned indirect
subsidiary of CQP, and its successors and assigns.
“Sabine Pass Senior Notes” means the 7.25% Senior Secured Notes due 2013 and the
7.5% Senior Secured Notes due 2016, issued pursuant to the Indenture, dated
November 9, 2006, as supplemented, between Sabine Pass LNG, as issuer and The
Bank of New York, as trustee.
“Sale Notice” means a notice provided by CQP to the Purchaser which sets forth
the number of Remaining Units that CQP desires to issue and sell to the
Purchaser pursuant to Section 2.02(d). In no event shall a Sale Notice include
more Remaining Units than the total number of Remaining Units at the applicable
time.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Service Agreements” means, collectively, (a) the O&M Agreements, (b) that
certain Services and Secondment Agreement by and between Cheniere LNG O&M
Services, L.P. and the General Partner, dated as of March 26, 2007, and as
amended and restated as of the date of the Initial Funding in the form attached
as Exhibit F, (c) that certain Management Services Agreement by and between
Sabine Pass LNG-GP, Inc. and Sabine Pass LNG, dated as of February 25, 2005, as
amended, and as assigned pursuant to that certain Assignment, Assumption,
Consent and Release Agreement by and among Sabine Pass LNG-GP, Inc., Cheniere
LNG Terminals, Inc., and Sabine Pass LNG, dated as of August 15, 2008, and as
amended and restated as of the date of the Initial Funding pursuant to Section
6.11, (d) the Management Services Agreement, dated as of the date hereof,
between Cheniere LNG Terminals, Inc. and Sabine Pass Liquefaction; (e) that
certain letter agreement regarding management and administrative services to be
provided by Cheniere LNG Terminals, Inc. to CQP, dated as of June 24, 2010, by
and between Cheniere LNG Terminals, Inc. and CQP, and as amended and restated as
of the date of the Initial Funding pursuant to Exhibit G and (f) that certain
Management Services Agreement to be entered into on the date of the Initial
Funding between Cheniere LNG Terminals, Inc. and Cheniere Creole Trail Pipeline,
L.P. in the form to be created pursuant to Section 6.11.
“Service Providers” means persons of Affiliates of CEI (other than the General
Partner or a CQP Entity) providing services to any CQP Entity, from time to
time, whether directly or indirectly through employment with another entity or
otherwise.
“Services Budget” means the budget of expenses to be incurred by the CQP
Entities pursuant to the Service Agreements, as set forth on Schedule 6.06.
“Services Company” means each of Cheniere LNG O&M Services, LLC, Cheniere LNG
Terminals, Inc. and any other entity providing services to CQP pursuant to a
Service Agreement.





12

--------------------------------------------------------------------------------




“Shortfall Units” has the meaning specified in Section 2.01.
“SPA Imposition” means any change, event, fact, development, condition, matter
or circumstance, that individually or in the aggregate, has had or could
reasonably be expected to directly or indirectly (A) have a material and adverse
impact on (i) the ability of a CQP Entity being able to fulfill its obligations
under an Existing SPA in a timely manner or (ii) the expected revenues of a CQP
Entity under an Existing SPA, (B) materially and adversely impact the terms of
an Existing SPA applicable to a CQP Entity (including the application to a CQP
Entity of any less-favorable terms contained in an Existing SPA) or (C) provide
the counterparty to an Existing SPA with a right to terminate such Existing SPA.
Without limiting the foregoing, an SPA Imposition shall include changes in Law,
proceedings and modifications to Regulatory Approvals.
“SPA Imposition Event” has the meaning specified in Section 6.07(b).
“SPA Imposition Notice” has the meaning specified in Section 6.07(b).
“Special Actions” has the meaning specified in Section 6.01(a).
“Subordinated Units” has the meaning specified in the CQP Partnership Agreement.
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Authority and including any obligation to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.
“Tax Return” means any return, declaration, report or similar statement with
respect to any Tax (including any attached schedules), including any information
return, claim for refund, amended return or declaration of estimated Tax.
“Third Party Claim” has the meaning specified in Section 7.04(b).
“Train” means an LNG production train located at the Liquefaction Project.
“Train 1” means the first Train that is commercially operable, as notified by
Sabine Pass Liquefaction to the relevant customer of Sabine Pass Liquefaction,
or is expected by Sabine Pass





13

--------------------------------------------------------------------------------




Liquefaction to be commercially operable, with nominal production capacity of at
least 182.5 MMBtu per annum of LNG.
“Train 2” means the second Train that is commercially operable, as notified by
Sabine Pass Liquefaction to the relevant customer of Sabine Pass Liquefaction,
or is expected by Sabine Pass Liquefaction to be commercially operable, with
nominal production capacity of at least 219 MMBtu per annum of LNG.
“Train 3” means the third Train that is commercially operable, as notified by
Sabine Pass Liquefaction to the relevant customer of Sabine Pass Liquefaction,
or is expected by Sabine Pass Liquefaction to be commercially operable, with
nominal production capacity of at least 216.5 MMBtu per annum of LNG.
“Train 4” means the fourth Train that is commercially operable, as notified by
Sabine Pass Liquefaction to the relevant customer of Sabine Pass Liquefaction,
or is expected by Sabine Pass Liquefaction to be commercially operable, with
nominal production capacity of at least 216 MMBtu per annum of LNG.
“Transactions” means (i) the purchase and sale of the Purchased Units
contemplated by this Agreement, (ii) consummating the CTPL Transaction, (iii)
entering into the Project Financing, (iv) CEI, CQP and each of its respective
Affiliates executing and delivering the Basic Documents to which it is a party
and (v) each Basic Document becoming effective.
“Transaction Costs” means $50,000,000.
“TUAs” means (i) the LNG Terminal Use Agreement, dated September 2, 2004, by and
between Total Gas and Power North America, Inc. and Sabine Pass LNG, as amended,
and (ii) the LNG Terminal Use Agreement, dated November 8, 2004, between Chevron
U.S.A. Inc. and Sabine Pass LNG, as amended.
“UK Act” has the meaning specified in Section 3.26.
“Upsize Option” has the meaning specified in Section 2.01.
Section 1.02Accounting Procedures and Interpretation.
Unless otherwise specified in this Agreement, all accounting terms used herein
shall be interpreted, all determinations with respect to accounting matters
under this Agreement shall be made, and all financial statements and
certificates and reports as to financial matters required to be furnished to the
Purchaser under this Agreement shall be prepared, in accordance with GAAP
applied on a consistent basis during the periods involved (except, in the case
of unaudited financial statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.





14

--------------------------------------------------------------------------------






ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.01Sale and Purchase.
Pursuant to the terms and subject to the conditions of this Agreement, (i) at
the Initial Funding, CQP hereby agrees to issue and sell to the Purchaser, and
the Purchaser hereby agrees to purchase from CQP, 33,333,334 Class B Units (the
“Initial Purchased Units”) and (ii) as consideration for the issuance and sale
of the Initial Purchased Units, the Purchaser hereby agrees to pay CQP
$500,000,010.00 (the “Initial Purchase Price”); provided, that if CEI is unable
to purchase the full 33,333,334 Class B Units contemplated to be purchased by
CEI pursuant to the CEI Unit Purchase Agreement (on or prior to the Initial
Funding Date), then CEI shall provide prompt notice of such inability to
purchase all such Class B Units (including in such notice the number of Units
that CEI will not be able to purchase (the “Shortfall Units”)), and the
Purchaser shall have the option (the “Upsize Option”), exercisable in its sole
discretion contemporaneously with or prior to the Initial Funding, to increase
the number of the Initial Purchased Units that the Purchaser will purchase at
the Initial Funding by a number of Class B Units up to the number of Shortfall
Units. If the Purchaser exercises the Upsize Option, the Purchaser shall give
prompt written notice (but in no event later than five (5) days after CEI
provides the foregoing notice) to CEI and CQP indicating the number of
additional Class B Units the Purchaser desires to Purchase up to the number of
Shortfall Units (the “Additional Units”). If the Purchaser exercises the Upsize
Option, then (A) all references herein to the “Initial Purchased Units” shall
thereafter be deemed to refer to the sum of 33,333,334 Class B Units plus the
number of Additional Units and (B) all references herein to the “Initial
Purchase Price” shall thereafter be deemed to refer to the sum of
$500,000,010.00 plus the product of (x) the number of Additional Units
multiplied by (y) $15.00.
Section 2.02Funding.
(a)At any time following the Funding Call Date, either CQP (solely in the case
of clause (i) of the definition of the Funding Call Date) or the Purchaser shall
be permitted to provide a written notice to the other party to begin the
preparation for the Initial Funding (the “Funding Notice”). To the extent CQP
provides the Funding Notice pursuant to the previous sentence, no later than
seven (7) Business Days thereafter, the Purchaser shall provide written notice
to CQP of its then-existing good faith view about whether the Purchaser would
likely provide an Initial Funding Date Notice if all of the conditions set forth
in Section 2.03 were to be satisfied three (3) Business days thereafter;
provided, that in no event shall the failure of the Purchaser to provide an
Initial Funding Date Notice (notwithstanding any notice of the Purchaser that
its then-existing view is that it would provide the Initial Funding Date Notice)
be a breach of this Agreement. Pursuant to the terms and subject to the
conditions of this Agreement, the consummation of the purchase and sale of the
Initial Purchased Units hereunder (the “Initial Funding”) shall take place on
(i) the first Business Day that is at least ten (10) Business Days following the
date of the Funding Notice, on which (x) the conditions set forth in Section
2.03 (other than those conditions that by their nature are to be satisfied at
the Initial Funding but subject to the fulfillment or waiver of those
conditions) have been satisfied or waived (as contemplated by Section 2.03) and
(y) the Purchaser determines, in its sole discretion, that it desires to
consummate the Initial Funding and has delivered the Initial





15

--------------------------------------------------------------------------------




Funding Date Notice or (ii) at such other time as the parties hereto may
mutually agree (the “Initial Funding Date”).
(b)The Initial Funding shall take place at the offices of Andrews Kurth LLP, 600
Travis, Suite 4200, Houston, Texas 77002. The parties agree that the Initial
Funding may occur via delivery of facsimiles, emailed pdfs or photocopies and
cross receipts.
(c)After the Initial Funding, at any time the Purchaser desires to purchase any
of the Remaining Units, the Purchaser shall provide written notice of such
desire to CQP and promptly (not to be more than two (2) Business Days)
thereafter (i) CQP shall issue and sell to the Purchaser, and the Purchaser
shall purchase from CQP, the applicable number of Remaining Units that Purchaser
desires to purchase and (ii) as consideration for the issuance and sale of such
Remaining Units, the Purchaser shall pay CQP in immediately available funds the
product of (x) the number of Remaining Units to be issued and sold at such
Follow-on Funding multiplied by (y) $15.00.
(d)After the Initial Funding, at any time there are Remaining Units, CQP shall
be entitled to issue a Sale Notice as follows:
(i)if CQP determines in good faith (and such determination is confirmed by the
Board to the extent requested by the Purchaser) that the projected cash
available to CQP and its Subsidiaries that could reasonably be used at the
Liquefaction Project (including any funds available at the applicable time
pursuant to available credit (including the Project Financing)) (“Available
Funds”) at the end of the month following such Sale Notice will be less than
$400,000,000.00, and CQP provides to the Purchaser reasonable detail of the
projected available cash and the calculation thereof, then CQP shall be
permitted to issue a Sale Notice for a number of Remaining Units equal to (x)
the amount of cash required by CQP so that at the end of such month, CQP shall
have Available Funds of $400,000,000.00 divided by (y) $15.00, rounded to the
nearest whole Remaining Unit; or
(ii)if CQP reasonably believes in good faith (after considering any information
provided by the Purchaser to support the financial ability of the parties to the
Commitment Letters to provide sufficient funds and taking into account the
Guaranty) that the Purchaser and the guarantor under the Guaranty together do
not have the financial ability to allow the Purchaser to meet its obligations to
purchase the Remaining Units pursuant to this Agreement, then CQP shall be
permitted to provide a Sale Notice for all of the Remaining Units.
(e)Eleven (11) days (or such sooner time if agreed in writing by the Purchaser)
following receipt of a Sale Notice pursuant to Section 2.02(d), (A) CQP shall
issue and sell to the Purchaser, and the Purchaser shall purchase from CQP, the
applicable number of Remaining Units properly set forth in the Sale Notice (not
to exceed the total number of Remaining Units) and (B) as consideration for the
issuance and sale of such Remaining Units, the Purchaser shall pay CQP in
immediately available funds the product of (1) the number of Remaining Units to
be issued and sold at such Follow-on Funding multiplied by (2) $15.00.





16

--------------------------------------------------------------------------------




(f)Except as set forth in Section 2.02(d), there shall be no conditions
precedent to a Follow-on Funding.
(g)Notwithstanding anything to the contrary contained herein, in no event shall
the Purchaser be obligated to purchase more than 100,000,000 Class B Units (plus
any Additional Units if the Purchaser exercises the Upsize Option) pursuant to
this Agreement.
Section 2.03Conditions of the Parties' Obligations at the Initial Funding.
(a)Mutual Conditions. The respective obligations of CQP and the Purchaser to
consummate the issuance and sale of the Initial Purchased Units shall be subject
to the satisfaction of each of the following conditions (any or all of which may
be waived by a particular party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law), as of the Initial Funding:
(i)No statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits or seeks to prohibit the consummation of the Transactions or
the construction or operation of the Liquefaction Project;
(ii)All Regulatory Approvals (as defined by replacing the word “construct” in
clause (i) of the definition with “commence construction of”) shall have been
received;
(iii) There shall not be pending any suit, action or proceeding by any third
party that is not a Governmental Authority which seeks to restrain, preclude,
enjoin or prohibit the purchase and sale of the Class B Units hereunder or any
of the Basic Documents (other than the CTPL Purchase Agreement) from being
effected and, in each case, has a reasonable probability of success on the
merits;
(iv)The GP Amended LLC Agreement shall have been duly executed and shall be in
full force and effect, with the initial “Independent Directors” to be appointed
thereunder at the Initial Funding mutually agreed upon and named therein;
(v)Each of the following shall be in full force and effect and shall not, on
rehearing, appeal, remand or otherwise, have been subject to any Impairment that
is in any manner materially adverse to Sabine Pass Liquefaction:
(1)
the DOE/FE Order No. 2833 issued on September 7, 2010;

(2)
the DOE/FE Order No. 2961 issued on May 20, 2011; and

(3)
the Original FERC Order; and






17

--------------------------------------------------------------------------------




(vi)if applicable, the waiting period (and any extension thereof) applicable to
the consummation of the Transactions shall have expired or been terminated under
the HSR Act.
(b)Conditions to the Purchaser's Obligations at the Initial Funding. The
obligation of the Purchaser to consummate the purchase of the Initial Purchased
Units is subject to the satisfaction (or waiver by the Purchaser) on or prior to
the Initial Funding of the following conditions:
(i)All of the representations and warranties of CQP and CEI contained in this
Agreement shall be true and correct as of the Initial Funding as if made on the
Initial Funding Date (other than the representations and warranties as of a
specified date, which shall be true and correct on and as of such date) without
giving effect to any limitation as to materiality or CQP Material Adverse Effect
set forth therein, except to the extent that any breaches of such
representations and warranties, individually or in the aggregate, have not had,
or would not reasonably be expected to have, a CQP Material Adverse Effect;
provided, however, that the Core Representations and Warranties and the
representations and warranties in Section 3.11 (No Material Adverse Change) and
Section 4.04 (No Material Adverse Change) shall be true and correct in all
respects;
(ii)Each of CEI and CQP shall have performed in all material respects all of the
covenants required to be performed by it hereunder prior to the Initial Funding;
(iii)The CQP Amended Partnership Agreement shall have been duly executed and
shall be in full force and effect;
(iv)The O&M Agreement specified in clauses (a) and (c) of the definition thereof
shall have been duly executed and shall be in full force and effect;
(v)The Services Agreements specified in clauses (b), (c), (e) and (f) of the
definition thereof shall have been duly executed and shall be in full force and
effect;
(vi)The Project Financing shall have been consummated, or shall be consummated
simultaneously with the Initial Funding, on terms reasonably acceptable to the
Purchaser;
(vii)The CTPL Transaction and the acquisition by CEI of Class B Units pursuant
to the CEI Unit Purchase Agreement and the CEI Subscription Agreement shall have
closed or be closing simultaneously with the Initial Funding;
(viii)The CEI LNG Sale and Purchase Agreement (FOB), the Management Services
Agreement, dated as of the date hereof, between Cheniere LNG Terminals, Inc. and
Sabine Pass Liquefaction and the Operation and Maintenance Agreement (Sabine
Pass Liquefaction Project), dated as of the date hereof, by and between Cheniere
LNG O&M Services, LLC, the General Partner and Sabine Pass Liquefaction shall
remain in full force and effect;





18

--------------------------------------------------------------------------------




(ix)CEI, CQP and their respective Subsidiaries shall have received all approvals
from their respective boards of directors, general partners (or similar
governing bodies or Person) and any other internal approvals necessary in
connection with the Transactions;
(x)The Purchaser shall have provided the Initial Funding Date Notice as
contemplated by Section 2.02(a); and
(xi)The delivery by CQP of all of the following to the Purchaser:
(1)a certificate or certificates (bearing the legend set forth in Section
5.06(d) of this Agreement) representing the Initial Purchased Units and meeting
the requirements of the CQP Amended Partnership Agreement, registered in the
name of the Purchaser;
(2)a certificate of the Secretary or Assistant Secretary of the General Partner,
certifying as to the accuracy and completeness of (and attaching copies of): (i)
the executed CQP Amended Partnership Agreement, (ii) the resolutions of the
Board authorizing the execution and delivery of the Basic Documents to which the
General Partner or CQP is a party and the Transactions, (iii) the incumbency of
the officers authorized to execute the Basic Documents on behalf of the General
Partner and CQP, as applicable, (iv) the GP LLC Agreement, as amended by the GP
Amended LLC Agreement, and (v) the relevant CQP Entity Operating Agreement for
Sabine Pass LNG and Sabine Pass Liquefaction;
(3)a certificate of the Secretary or Assistant Secretary of the General Partner,
certifying as to accuracy and completeness of (and attaching copies of): (i) the
Certificate of Limited Partnership of CQP and (ii) the Certificate of Formation
of the General Partner, each certified by the Secretary of State of the State of
Delaware and dated as of a recent date;
(4)certificates from the Secretary of State (or corresponding state official) of
the state of formation of each of CQP, the General Partner, CEI, Sabine Pass LNG
and Sabine Pass Liquefaction evidencing that each such entity is in good
standing in its respective jurisdiction of incorporation or formation;
(5)a certificate of the Secretary of State (or corresponding official) of each
of the jurisdiction where each CQP Entity is qualified to do business, dated as
of a recent date, evidencing the qualification and good standing of each of the
CQP Entities as a foreign limited liability company, foreign limited partnership
or foreign corporation, as the case may be;





19

--------------------------------------------------------------------------------




(6)a cross-receipt executed by CQP certifying that it has received the Initial
Purchase Price;
(7)the Investors' Agreement, which shall have been duly executed by CQP, CEI and
the General Partner;
(8)a legal opinion of Andrews Kurth LLP with respect to the matters set forth on
Exhibit D;
(9)a legal opinion of Richards, Layton & Finger LLP with respect to the matters
set forth on Exhibit E;
(10)a copy of the “Notice to Proceed” (as defined in the EPC Contract) as
contemplated by the EPC Contract (as in effect on the date hereof) or as amended
with Purchaser's approval, countersigned by the EPC Contractor;
(11)the consent and actions contemplated by Schedule 2.03(b)(xi)(11);
(12)payment of the Transaction Costs to the Purchaser, in immediately available
funds;
(13)a certificate, signed by a duly authorized officer of the General Partner,
on behalf of CQP, and dated the Initial Funding Date, to the effect that the
conditions set forth in Section 2.03(b)(i) and Section 2.03(b)(ii) have been
satisfied; and
(14)all other documents, instruments and writings required to be delivered by
CQP at the Initial Funding under the Basic Documents.
(c)Conditions to CQP's Obligations at the Initial Funding. The obligation of CQP
to issue and sell the Initial Purchased Units to the Purchaser is subject to the
satisfaction (or waiver by CQP) on or prior to the Initial Funding of the
following conditions:
(i)All of the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct as of the Initial Funding as if made on the
Initial Funding Date (other than the representations and warranties as of a
specified date, which shall be true and correct on and as of such date) without
giving effect to any limitation as to materiality set forth therein, except to
the extent that any breaches of such representations and warranties,
individually or in the aggregate, have not had, or would not reasonably be
expected to cause, a delay in the Initial Funding or impair the Purchaser's
ability to effect the Initial Funding or perform its obligations under this
Agreement; provided, however, that the Purchaser Core Representations and
Warranties shall be true and correct in all respects.





20

--------------------------------------------------------------------------------




(ii)The Purchaser shall have performed in all material respects all of the
covenants required to be performed by it hereunder prior to the Initial Funding.
(iii)Sufficient Project Financing shall be committed or closed to allow a
“Notice to Proceed” (as such term is defined in the EPC Contract as in effect on
the date hereof) to be issued by Sabine Pass Liquefaction.
(iv)The delivery by the Purchaser of all of the following:
(1)the Initial Purchase Price, in immediately available funds;
(2)the Investors' Agreement, which shall have been duly executed by the
Purchaser;
(3)a cross-receipt duly executed by the Purchaser certifying that the Purchaser
has received the Purchased Units;
(4)a certificate from the Secretary of State of the State of Delaware evidencing
that the Purchaser is duly formed and in good standing in such state;
(5)a certificate, signed by a duly authorized officer of the Purchaser, and
dated the Initial Funding Date, to the effect that the conditions set forth in
Section 2.03(c)(i) and Section 2.03(c)(ii) have been satisfied; and
(6)all other documents, instruments and writings required to be delivered by the
Purchaser at the closing under the Basic Documents.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CQP
CQP represents and warrants to the Purchaser, on and as of the date of this
Agreement and on and as of the Initial Funding Date, as follows:
Section 3.01Formation and Qualification; Citizenship.
Each of the CQP Entities has been duly formed and is validly existing as a
limited liability company or limited partnership, as applicable, and is in good
standing under the Laws of its jurisdiction of formation, and is duly
registered, qualified to do business and is in good standing as a foreign
limited liability company or limited partnership, as the case may be, in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such registration or qualification, except where the failure
so to register or qualify would not reasonably be expected to have, individually
or in the aggregate, a CQP Material Adverse Effect. Each of the CQP Entities has
all limited liability company or limited partnership, as the case may be, power
and authority





21

--------------------------------------------------------------------------------




necessary to own or lease its Properties currently owned or leased and to
conduct its business as currently conducted, in each case in all material
respects as described in the Covered CQP SEC Documents.
Section 3.02Ownership of Subsidiaries.
Exhibit 21.1 to the Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 included in the CQP SEC Documents sets forth the name of each
of the CQP Subsidiaries as of the date of this Agreement, each of which was
formed in the State of Delaware. CQP, directly or indirectly, owns 100% of the
issued and outstanding membership interests or partnership interests, as the
case may be, of the CQP Subsidiaries, free and clear of any Liens, except for
Liens created pursuant to the Debt Agreements, the Project Financing documents
and the CQP Entity Operating Agreements. Such limited liability company
interests or limited partnership interests, as the case may be, have been duly
authorized and validly issued under the applicable CQP Entity Operating
Agreement and are fully paid (to the extent required under such Subsidiary's
applicable CQP Entity Operating Agreement), have not been issued in violation of
any pre-emptive rights or other similar rights, and are non-assessable (except
as such non-assessability may be affected by matters described in: (A) Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act, in the case of
a Delaware limited liability company, and (B) Sections 17-303, 17-607 and 17-804
of the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
in the case of a Delaware limited partnership).
Section 3.03No Other Subsidiaries.
Other than its ownership interests in the CQP Subsidiaries (and any other
Subsidiaries created after the date of this Agreement with the consent of the
Purchaser), CQP does not own, directly or indirectly, any equity of any other
Person or long-term debt securities with a maturity over one (1) year (other
than debt securities of any other CQP Entity).
Section 3.04Authorization; Enforceability; Valid Issuance.
(a)Each CQP Entity has all requisite limited liability company or limited
partnership, as applicable, power and authority to execute and deliver this
Agreement and the other Basic Documents to which it is a party and to perform
its obligations hereunder and thereunder. The execution and delivery by each CQP
Entity of the Basic Documents to which it is a party, and the performance of its
obligations thereunder, have been, or at the time they are executed and
delivered, will be, duly and validly authorized, executed and delivered by such
CQP Entity.
(b)Assuming the due authorization, execution and delivery by the Purchaser and
CEI of those Basic Documents to which the Purchaser or CEI is a party, the Basic
Documents to which each CQP Entity is a party constitute or at the time of the
Initial Funding, will constitute, valid and binding obligations of each such CQP
Entity; provided, however, that the enforceability thereof may be limited by (i)
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws relating to or affecting creditors' rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law) and (iii) public policy, applicable Law
relating to fiduciary duties, indemnification and contribution, and an implied
covenant of good faith and fair dealing.





22

--------------------------------------------------------------------------------




(c)The Purchased Units and the limited partner interests represented thereby
will be at the time of the Initial Funding duly authorized by CQP in accordance
with the CQP Amended Partnership Agreement and, when issued and delivered by the
Partnership against payment of the Initial Purchase Price (with respect to the
Initial Purchased Units) and payment of the purchase price for the Remaining
Units (with respect to the Remaining Units), will be validly issued, fully paid
(to the extent required under the CQP Amended Partnership Agreement), will not
be issued in violation of any preemptive rights or other similar rights, and are
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the CQP Amended Partnership Agreement and under
applicable state and federal securities Laws, (ii) such Liens as are created by
the Purchaser and (iii) such Liens as arise under the CQP Amended Partnership
Agreement or the Delaware LP Act.
(d)Upon issuance in accordance with this Agreement and the CQP Amended
Partnership Agreement, the Conversion Units will be duly authorized, validly
issued, fully paid (to the extent required by the CQP Amended Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP
Act) and will be free of any and all Liens and restrictions on transfer, other
than (i) restrictions on transfer under the CQP Amended Partnership Agreement
and under applicable state and federal securities Laws, (ii) such Liens as are
created by the Purchaser and (iii) such Liens as arise under the CQP Amended
Partnership Agreement or the Delaware LP Act.
Section 3.05No Preemptive Rights; Registration Rights or Options.
(a)Except (i) as described in the Covered CQP SEC Documents, (ii) for phantom
units granted pursuant to the Cheniere Energy Partners, L.P. Long-Term Incentive
Plan and subject to phantom units agreements in the form of the phantom units
agreement attached as Exhibit 10.63 to CQP's Annual Report on Form 10-K for the
fiscal year ended December 31, 2011 included in the CQP SEC Documents, (iii) as
contemplated by the Basic Documents, and (iv) as set forth in the CQP
Partnership Agreement, there are no preemptive rights or other rights to
subscribe for or options or warrants to purchase, nor any restriction upon the
voting or transfer of, any equity securities in any of the CQP Entities. Except
as contemplated by the Basic Documents, the issuance and sale of the Purchased
Units as contemplated by this Agreement do not give rise to any rights for or
relating to the registration of any Common Units or other securities of CQP
other than as have been waived.
Section 3.06Capitalization.
As of the date of this Agreement, the issued and outstanding partnership
interests of CQP consist of 31,268,124  Common Units, 135,383,831 Subordinated
Units, the incentive distribution rights (as defined in the CQP Partnership
Agreement, the “Incentive Distribution Rights”) and 3,398,203 units of the
General Partner (the “General Partner Units”), which are the only partnership
interests in CQP issued and outstanding. All outstanding Common Units,
Subordinated Units and Incentive Distribution Rights, together with the limited
partner interests represented thereby, have been duly authorized and validly
issued in accordance with the CQP Partnership Agreement and are fully paid (to
the extent required under the CQP Partnership Agreement) and non-assessable





23

--------------------------------------------------------------------------------




(except as such non-assessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
Section 3.07No Breach.
None of the issuance and sale by CQP of the Purchased Units (including upon the
conversion of Class B Units into Conversion Units), the execution, delivery and
performance of the Basic Documents or the consummation of the Transactions (i)
will, as of the Initial Funding, conflict with, or constitute a violation of,
any of the Operating Agreements, (ii) requires, as of the date hereof, or will
require, as of the Initial Funding, any consent, approval or notice under, or
result in a breach or violation of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute such a default) under,
any Contract to which any of the CQP Entities is a party or by which any of them
or any of their respective Properties may be bound (other than conflicts,
breaches, violations or defaults that have been, or prior to the Initial Funding
will be, waived or cured), (iii) subject to the accuracy of the representations
and warranties in ARTICLE V (disregarding the references to materiality
therein), upon receipt of the Regulatory Approvals, will, as of the Initial
Funding, violate any Law of any Governmental Authority having jurisdiction over
any CQP Entity or any of their respective Properties in a proceeding to which
any of them or their respective Properties is or was a party or (iv) results or
will result in the creation or imposition of any Lien upon any Property of any
of the CQP Entities (other than such Liens as arise under the CQP Amended
Partnership Agreement, applicable state and federal securities Laws or the
Delaware LP Act or in connection with the Project Financing), which conflicts,
breaches, violations, defaults or Liens, in the case of clauses (ii), (iii) or
(iv), could reasonably be expected to have a CQP Material Adverse Effect.
Section 3.08No Approvals.
Subject to the accuracy of the representations and warranties in ARTICLE V
(disregarding the references to materiality therein), except for (i) the
Regulatory Approvals, (ii) the approvals required by the Commission in
connection with any registration statement filed under the Investors' Agreement,
(iii) the approvals required by the NYSE Amex with respect to any listing of
Conversion Units thereon, (iv) such consents, approvals, authorizations, orders,
filing or registrations that have been obtained or made or will be obtained or
made prior to the Initial Funding and (v) such consents, approvals,
authorizations or orders that, if not obtained, would not reasonably be expected
to (a) cause an SPA Imposition, (b) give rise to a material delay in
construction of Train 1 and Train 2 of the Liquefaction Project or (c) give rise
to a material Liability of the CQP Entities taken as a whole, no consent,
approval, authorization or order of, or filing or registration with, any
Governmental Authority or third party is required in connection with the
consummation by the CQP Entities of the Transactions to which they are a party.
Section 3.09No Default.
None of the CQP Entities is, nor will the consummation of the Transactions cause
any CQP Entity to be, (i) in violation of its applicable Operating Agreement,
(ii) in default (and no event has occurred which, with notice or lapse of time
or both, would constitute such a default) in the due performance or observance
of any term, covenant or condition contained in any Contract to which





24

--------------------------------------------------------------------------------




it is a party or by which it is bound or to which any of its Properties is
subject or (iii) in violation of any Law of any Governmental Authority
(including Laws regarding employment and employee benefits), which default or
violation in the case of clause (ii) or (iii), would reasonably be expected to
have a CQP Material Adverse Effect.
Section 3.10CQP SEC Documents; CQP Financial Statements.
CQP has filed or furnished with the Commission all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) required to be filed or furnished by it under the Exchange
Act or the Securities Act since January 1, 2009 (all such documents,
collectively, the “CQP SEC Documents”). The CQP SEC Documents, at the time filed
or furnished (except to the extent corrected by a subsequently filed or
furnished Covered CQP SEC Document), (i) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein (in the light of the
circumstances under which they were made) not misleading and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as applicable. All of the audited financial statements and
unaudited interim financial statements of CQP included in the Covered CQP SEC
Documents (the “CQP Financial Statements”), at the time filed or furnished
(except to the extent corrected by a subsequently filed or furnished Covered CQP
SEC Document), (a) were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the Commission) and (b) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the financial position and results of operations of the CQP Entities
taken as a whole as of the dates and for the periods indicated. Ernst & Young
LLP, who has audited and delivered its reports with respect to the audited CQP
Financial Statements, is an independent registered public accounting firm with
respect to CQP within the meaning of the Securities Act, and has not resigned or
been dismissed as independent registered public accountants of CQP as a result
of or in connection with any disagreement with CQP on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures. The reports delivered by Ernst & Young LLP with respect to the
audited CQP Financial Statements and included in the CQP SEC Documents are all
unqualified opinions.
Section 3.11No Material Adverse Change.
(a)Except (t) for consummation of the Transactions, (u) as incurred in the
Ordinary Course of Business for Sabine Pass LNG and its Subsidiary, (v) up to
$500 million being spent on pre-notice-to-proceed activities of the Liquefaction
Project, (w) as reflected, reserved against or accrued in the CQP Financial
Statements, (x) as will be incurred pursuant to the Project Financing, (y) as
incurred as a result of those actions that the Purchaser specifically consented
to in accordance with Section 6.01 or (z) as incurred as a result of actions
expressly permitted by virtue of its inclusion on Schedule 6.01, since January
1, 2012, or as set forth in or contemplated by the Covered CQP SEC Documents
existing as of the date hereof (excluding any disclosures set forth in any risk
factor section or in any other section to the extent they are forward looking
statements or cautionary, predictive or forward-looking in nature), there has
not been (i) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by any of the CQP Entities that is
material to the CQP Entities taken as a whole, (ii) any change in the capital





25

--------------------------------------------------------------------------------




stock, membership or other equity interests or outstanding Indebtedness of any
of the CQP Entities that is material to the CQP Entities taken as a whole, (iii)
any dividend or distribution of any kind declared, paid or made in respect of
membership or partnership interests in, the CQP Entities, except for dividends
or distributions made or paid to the CQP Entities or the regular quarterly
distribution on the Common Units and the General Partner Units, (iv) any
material loss or interference with its Business from fire, explosion, flood or
other calamity, whether or not covered by insurance or from any labor dispute or
action, investigation or decree by a Governmental Authority sustained by any of
the CQP Entities or (v) any material change in CQP's accounting principles,
practices or methods.
(b)Since January 1, 2012, there has not been any change, event, occurrence,
effect, fact, circumstance or condition that is or would reasonably be expected
to have, individually or in the aggregate, a CQP Material Adverse Effect.
Section 3.12Title to Real Property; Leases.
(a)Each of the CQP Entities has good and indefeasible title to all Property that
constitutes real property, and good title to all Property that constitutes
personal property, in each case as described in the Covered CQP SEC Documents as
owned by such CQP Entity, free and clear of all Liens except (i) as described
in, and subject to limitations contained in, the Covered CQP SEC Documents, (ii)
Liens arising under or securing indebtedness incurred under Debt Agreements or
in connection with the Project Financing, (iii) other claims and other
encumbrances (other than Liens), (iv) Liens arising under the CQP Entity
Operating Agreements, (v) Liens that do not materially interfere with the use of
such Properties taken as a whole as they have been used in the past and are
proposed to be used in the future, (vi) mechanic, materialman, worker, landlord
or other similar Liens arising in the Ordinary Course of Business, and (vii)
pledges or deposits to secure obligations under worker's compensation laws,
unemployment insurance and social security laws, or for utility service or to
secure the performance of bids, tenders, contracts or leases or to secure
statutory obligations or surety, bid or appeal bonds.
(b)Each of the CQP Entities has valid leases with respect to any real property
and buildings held under lease by such CQP Entity with such exceptions as do not
materially interfere with the use of the Properties of the CQP Entities taken as
a whole as they have been used in the past and are proposed to be used in the
future, and such leases are enforceable against such CQP Entities except to the
extent that the enforceability thereof may be limited by (i) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws
relating to or affecting creditors' rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at Law) and (iii) public policy, applicable Law relating to
fiduciary duties, indemnification and contribution, and an implied covenant of
good faith and fair dealing.
(c)Except as described in or contemplated by the Covered CQP SEC Documents, each
of the CQP Entities has such easements or rights-of-way from each Person
(collectively, “Rights-of-Way”) as are necessary to conduct the Business, except
for (i) qualifications, reservations and encumbrances that would not,
individually or in the aggregate, have a CQP Material Adverse Effect and (ii)
such Rights-of-Way that, if not obtained, would not have, individually or in the
aggregate, a CQP Material Adverse Effect; other than as set forth, and subject
to the limitations





26

--------------------------------------------------------------------------------




contained, in the Covered CQP SEC Documents, each of the CQP Entities has
fulfilled and performed all of its material obligations with respect to such
Rights-of-Way, and no event has occurred that allows, or after notice or lapse
of time would allow, revocation or termination thereof or would result in any
impairment of the rights of the holder of any such Rights-of-Way, except for
such revocations, terminations and impairments that would not have a CQP
Material Adverse Effect; and, except as described in the Covered CQP SEC
Documents, none of such Rights-of-Way contains any restriction that would (i)
cause an SPA Imposition, (ii) give rise to a material delay in construction of
Train 1 and Train 2 of the Liquefaction Project or (iii) give rise to a material
Liability of the CQP Entities taken as a whole.
(d)The execution and delivery and performance of this Agreement by any of the
CQP Entities does not and will not require a consent under, constitute a
violation of, breach under or default (or an event that, with notice or lapse of
time or both, would constitute such default) under, or result in the creation of
any Lien under, any real property lease or right-of-way document to which such
CQP Entity is a party.
Section 3.13Insurance.
CQP has provided to the Purchaser a complete and correct list of all insurance
policies applicable to the CQP Entities or the General Partner as of the date
hereof, including insurance of directors and officers of such entities
(collectively, the “Insurance Policies”). The CQP Entities are insured by
insurers of recognized financial responsibility (with an A.M. Best rating of at
least A-VII) against such losses and risks and in such amounts as are prudent
and customary in connection with the Business, and all such insurance is in full
force and effect. There is no existing default (or any condition that would
cause a default with due notice or lapse of time or both) under the Insurance
Policies, and the execution and delivery and performance of this Agreement does
not and will not require a consent under, constitute a violation of, breach
under or default (or an event that, with or without notice or lapse of time or
both, would constitute such default) under any Insurance Policy. Since January
1, 2009, there has not been any written notice of cancellation or nonrenewal
with respect to, or disallowance of any claim or reservation of rights under,
any insurance policies applicable to the CQP Entities or the General Partner. No
Person has received written notice (or to the Knowledge of CQP, any other
notice) from any insurer or agent of such insurer that substantial capital
improvements or other substantial expenditures will have to be made in order to
continue the Insurance Policies. All premiums due under the Insurance Policies
that have been invoiced to the CQP Entities have been paid by the applicable due
date.
Section 3.14Legal Proceedings.
Except as set forth on Schedule 3.14, (i) there are no actions, suits, claims,
investigations or proceedings (including any of the foregoing relating to any
Regulatory Approval and/or to the performance of this Agreement or any Plan)
pending before any Governmental Authority or, to the Knowledge of CQP,
threatened against any of the CQP Entities before or by any Governmental
Authority or any self-regulatory organization or other non-governmental
regulatory authority (including the NYSE Amex), (ii) there have not been any
judgments, court orders or court-approved settlements issued with respect to the
CQP Entities or their respective Properties and (iii) there are no judgments,
court orders or court-approved settlements that continue to have a binding
effect on





27

--------------------------------------------------------------------------------




the CQP Entities or their respective Properties, which in the case of clauses
(i), (ii) and (iii) would reasonably be expected to result in a material
Liability, individually or in the aggregate, to the CQP Entities taken as a
whole.
Section 3.15Employment Related Matters.
Except as set forth in Schedule 3.15, (i) neither CQP nor any other CQP Entity
employs (or, in the past five years, has employed) any employees or otherwise
engages any independent contractors or other Service Providers; and (ii) no
labor problem or dispute or union negotiation or organizing efforts with respect
to the Service Providers exists or, to the Knowledge of CQP, is threatened or
imminent; no Service Provider is providing services under or otherwise subject
to any collective bargaining or similar agreement, and none of the Chief
Executive Officer or Chief Financial Officer of the General Partner is aware of
any existing, imminent or likely labor disturbance by Service Providers or the
employees of any of the CQP Entities' principal suppliers, contractors or
customers, except as set forth in the Covered CQP SEC Documents.
Section 3.16Tax Matters.
(a)Each of the CQP Entities has filed all material Tax Returns required to be
filed, which returns are correct and complete in all material respects, and all
material Taxes due in relation to the CQP Entities have been paid in full, other
than those that are being contested in good faith by appropriate action and for
which adequate reserves have been established in accordance with GAAP. There are
no material Liens with respect to Taxes upon any of the Properties of the CQP
Entities, other than with respect to Taxes not yet due and payable.
(b)There are no asserted or threatened deficiencies or assessment of Taxes from
any taxing authority with respect to or attributable to the CQP Entities. There
are no ongoing material audits or examinations of any of the Tax Returns
relating to or attributable to the CQP Entities, and no such material audit or
examination is threatened in writing. The CQP Entities have not granted any
requests, agreements, consents or waivers to extend the statutory period of
limitations applicable to the assessment of any Taxes.
(c)Each CQP Entity has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, partner, member or other Person.
(d)No closing agreement pursuant to Section 7121 of the Internal Revenue Code of
1986, as amended (the “Code”) (or any similar provision of state, local or
foreign Law) has been entered into by or with respect to any CQP Entity. No CQP
Entity has any material liability for Taxes of any other Person as a transferee
or successor, by contract, or otherwise.
(e)No CQP Entity has engaged in a transaction that would be a “listed
transaction” by or with respect to any CQP Entity pursuant to Treasury
Regulation Section 1.6011-4 or any predecessor thereto.
(f)Any CQP Entity which is treated as a partnership for U.S. federal income tax
purposes has a valid Section 754 election in effect.





28

--------------------------------------------------------------------------------




(g)None of the CQP Entities is, or has been, treated as a corporation for U.S.
federal income tax purposes. CQP has, for each taxable year since its initial
public offering, met the gross income requirements of Section 7704(c)(2) of the
Code, and for all such taxable years, CQP was properly treated as a partnership
for U.S. federal income tax purposes within the meaning of Section 7704(c) of
the Code. CQP expects to meet the gross income requirements of Section
7704(c)(2) of the Code for its taxable year ending December 31, 2012.
(h)To the Knowledge of CQP, the purchase and ownership of the Purchased Units
and the conversion of Purchased Units into Conversion Units, taken together or
alone, will not have a material and adverse effect on any material abatements,
incentives, exemptions, rebates, reductions, credits or similar attributes
relating to sales and use taxes, property taxes, ad valorem taxes or payroll
taxes of the CQP Entities.
Section 3.17Employee Benefit Plans.
(a)Except as set forth in Schedule 3.17(a), all Plans have been disclosed in the
Covered CQP SEC Documents.
(b)(i) Each CQP Entity is in compliance in all material respects with all
presently applicable provisions of ERISA and the Code, and each Plan has been
operated and administered in all material respects in accordance with its terms
and the requirements of all applicable Laws, including ERISA and the Code; (ii)
no “reportable event” (as defined in ERISA) has occurred with respect to any
Plan; (iii) no Plan is subject to the requirements of Title IV or is a
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), and no CQP
Entity is subject to, or could reasonably expect to incur Liability, whether
absolute or contingent, under (A) Title IV of ERISA with respect to termination
of, or withdrawal from, any Plan or “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) or (B) Sections 412 or 4971 of Code; (iv) each Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the IRS to be so qualified, and nothing has occurred, whether by action or by
failure to act, that would reasonably be expected to cause the loss of such
qualification; (v) no Plan provides post-employment welfare (including health,
medical or life insurance) benefits, and none of the CQP Entities has any
obligation to provide any such post-employment welfare benefits now or in the
future, other than as required by Section 4980B of the Code or any other
applicable Law; and (vi) no individual who has performed services for any CQP
Entity has been improperly excluded from participation in any Plan, and no CQP
Entity has any direct or indirect Liability, whether actual or contingent, with
respect to any misclassification of any person as an independent contractor
rather than as an employee or with respect to any misclassification of any
employee as exempt versus non-exempt.
Section 3.18Environmental Compliance.
The CQP Entities (i) are in compliance with, and have not violated, any
Environmental Laws, and, to the Knowledge of CQP, there is no condition or
circumstance that would reasonably be expected to prevent or interfere with such
compliance in the future, (ii) have received all Environmental Permits required
of them under applicable Environmental Laws to conduct their respective
Businesses as they are currently being conducted, (iii) are in compliance with
all, and have not violated any, terms and conditions of any such Environmental
Permits and, to the





29

--------------------------------------------------------------------------------




Knowledge of CQP, there is no condition or circumstance that would reasonably be
expected to prevent or interfere with such compliance in the future, (iv) do not
have any Liability, and are not conducting or funding any investigation,
remediation, remedial action or cleanup, in connection with the disposal of
Hazardous Material or with the release or threatened release into the
environment of any Hazardous Material, and Hazardous Materials are not present
at or about any Property currently or formerly owned, leased or operated by any
of the CQP Entities during the time of their ownership, lease or operation in
condition that would reasonably be expected to result in Liability to any CQP
Entity relating to any Environmental Law, and (v) have not assumed, retained or
provided indemnity against any Liability of any other Person relating to any
Environmental Law, except in the cases of the foregoing clauses (i) through (v)
where such failure to comply with Environmental Laws, such failure to receive
required Environmental Permits, such failure to comply with the terms and
conditions of such Environmental Permits, such Liability in connection with
disposal, releases, or presence of such Hazardous Materials, or such assumption,
retention or indemnity would not reasonably be expected to result in a CQP
Material Adverse Effect.
Section 3.19Compliance with Laws; Permits.
(a)Each of the CQP Entities is in compliance with all Laws applicable to its
Business, operations or assets, except for such failures to be in compliance as
would not reasonably be expected to (i) cause an SPA Imposition, (ii) give rise
to a material delay in construction of Train 1 and Train 2 of the Liquefaction
Project or (iii) give rise to a material Liability of the CQP Entities taken as
a whole. None of the CQP Entities has received any written notice of or been
charged with any violation of any Laws, except for such violations that (i)
would not reasonably be expected to be material to the CQP Entities, taken as a
whole or (ii) have been disclosed in the Covered CQP SEC Documents.
(b)All material Regulatory Approvals and material permits, licenses, franchises
and certificates (“Permits”) that are necessary for the ownership,
construction and operation of the Liquefaction Project and that have been
obtained by CEI, the General Partner or the CQP Entities or for the benefit of
the Liquefaction Project by third parties as of the date of this Agreement are
set forth on Schedule 3.19(b). 
(c)All material Regulatory Approvals  and Permits not obtained as of the date of
this Agreement and that are necessary for the ownership, construction and
operation of the Liquefaction Project to be obtained by CEI, the General Partner
or the CQP Entities or for the benefit of the Liquefaction Project by third
parties (other than the EPC Contractor) after the Initial Funding Date are set
forth on Schedule 3.19(c). 
(d)CQP reasonably believes that any material Regulatory Approvals and Permits
which have not been obtained by CQP or the relevant third party as of the
Initial Funding Date, but which are necessary to be obtained in the future by
CEI, the General Partner, the CQP Entities or such third party for the
ownership, construction and operation of the Liquefaction Project:
(i)shall be obtained in due course on or prior to the commencement of the
appropriate stage of the ownership, construction and operation of the
Liquefaction Project for which such Regulatory Approval and Permit would be
necessary; and





30

--------------------------------------------------------------------------------




(ii)shall not contain any condition or requirements, (A) the compliance with
which could reasonably be expected to result in a CQP Material Adverse Effect or
(B) which CEI, the General Partner, the CQP Entities or the relevant third party
(as the case may be) does not expect to satisfy on or prior to the commencement
of the appropriate stage of ownership, construction and operation of the
Liquefaction Project, except, in the case of clause (B) to the extent that a
failure to so satisfy such condition or requirement could not reasonably be
expected to (a) cause an SPA Imposition, (b) give rise to a material delay in
construction of Train 1 and Train 2 of the Liquefaction Project or (c) give rise
to a material Liability of the CQP Entities taken as a whole.
(e)Except as set forth in Schedule 3.19(c) and those Regulatory Approvals and
Permits that the EPC Contractor is responsible for obtaining, each of the CQP
Entities has all Permits and Regulatory Approvals that are necessary under, or
issued pursuant to, any Law to (A) own its Properties, (B) conduct its Business
as currently conducted and (C) commence construction of Train 1 and Train 2 of
the Liquefaction Project and issue the “Notice to Proceed” (as defined in the
EPC Contract) under the EPC Contract, except for such Permits and Regulatory
Approvals which, if not obtained, would not reasonably be expected to (i) cause
an SPA Imposition, (ii) give rise to a material delay in construction of Train 1
and Train 2 of the Liquefaction Project or (iii) give rise to a material
Liability of the CQP Entities taken as a whole.
(f)Except as set forth in Schedule 3.19(f), no such Permit or Regulatory
Approval is subject to any current legal proceeding, waiting period or appeal or
to any unsatisfied condition that would reasonably be expected to give rise to
material Impairment of the Permit or Regulatory Approval.
(g)Except as set forth in Schedule 3.19(g) or except as set forth in the Covered
CQP SEC Documents, as of the date hereof and as of the Initial Funding Date each
of the CQP Entities has fulfilled and performed all of its material obligations
with respect to such Regulatory Approvals and Permits by the applicable date
specified therein (to the extent the applicable date specified therein is prior
to each such date), and no event has occurred that would prevent the Permits and
Regulatory Approvals from being renewed or reissued or which allows, or after
notice or lapse of time would allow, any Impairment, of any such Permit or
Regulatory Approval, except for such Impairments that would not reasonably be
expected to (i) cause an SPA Imposition, (ii) give rise to a material delay in
construction of Train 1 and Train 2 of the Liquefaction Project or (iii) give
rise to a material Liability of the CQP Entities taken as a whole.
(h)Except as described in the Covered CQP SEC Documents or set forth in Schedule
3.19(h), none of such Permits or Regulatory Approvals contain any restriction
that would reasonably be expected to (i) cause an SPA Imposition or (ii) give
rise to a material delay in construction of Train 1 and Train 2 of the
Liquefaction Project.





31

--------------------------------------------------------------------------------




(i)This Section 3.19 does not relate to tax matters, which are instead the
subject of Section 3.16 and employee benefits matters, which are instead the
subject of Section 3.17.
Section 3.20NYSE Amex Listing.
The Common Units are listed on the NYSE Amex, and CQP has not received any
notice of delisting. The issuance and sale of the Purchased Units and the
issuance of Conversion Units in accordance with this Agreement and the CQP
Amended Partnership Agreement does not require approval of the holders of Common
Units under the NYSE Amex rules and regulations.
Section 3.21Investment Company.
None of the CQP Entities is now, and immediately after the sale of the Initial
Purchased Units to be sold by CQP to the Purchaser hereunder will be, an
“investment company” or a company “controlled by” an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
Section 3.22Certain Fees.
Except as have been disclosed in writing to the Purchaser prior to the date of
this Agreement, no fees or commissions are or will be payable by the CQP
Entities (including pursuant to any Contract to which CEI is a party) to
brokers, finders or investment bankers with respect to the consummation of the
Transactions.
Section 3.23Valid Private Placement.
Assuming the accuracy of the representations and warranties of the Purchaser
contained in this Agreement, the sale and issuance of the Purchased Units to the
Purchaser pursuant to this Agreement is exempt from the registration
requirements of the Securities Act, and none of the CQP Entities nor, to the
Knowledge of CQP, any authorized agent acting on their behalf, has taken or will
take any action hereafter that would cause the loss of such exemptions.
Section 3.24Material Agreements.
Each material agreement filed (or required to be filed) in the CQP SEC Documents
pursuant to Section 601(b)(10) of Regulation S-K promulgated by the Commission,
including each exhibit to the CQP SEC Documents, including amendments to or
other modifications of pre-existing material agreements to which any CQP Entity
is a party (the “Material Agreements”) is, unless otherwise terminated or
expired in accordance with its terms (other than as a result of a breach or
default thereunder), valid and enforceable against the CQP Entity party thereto,
and, to the Knowledge of CQP, the other parties thereto; provided, however, that
the enforceability thereof may be limited by (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors' rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law) and (iii) public policy, applicable Law relating to fiduciary
duties, indemnification and contribution, and an implied covenant of good faith
and fair dealing. None of the CQP Entities is in default (with or without due
notice or lapse of time or both) under any Material Agreement, which default
could





32

--------------------------------------------------------------------------------




reasonably be expected to result in any material Liability, and to the Knowledge
of CQP there have not been any, and no CQP Entity has received any, written
notice of default of any CQP Entity under any Material Agreement in the 12 month
period prior to the date hereof.
Section 3.25Books and Records.
(a)Except as disclosed in the CQP Financial Statements, each of the CQP Entities
(i) has established and maintains a system of internal accounting control over
financial reporting sufficient to comply with all legal and accounting
requirements applicable to the CQP Entities, (ii) has disclosed, based on its
most recent evaluation of internal controls, to the CQP Entities' auditors and
its audit committee, (x) any significant deficiencies and material weaknesses in
the design or operation of its internal accounting controls which are reasonably
likely to adversely affect the CQP Entities', taken as a whole, ability to
record, process, summarize, and report financial information, and (y) any fraud
known to the CQP Entities that involves management or other employees who have a
significant role in internal controls, and (iii) has not received any complaint,
allegation, assertion, or claim in writing regarding the accounting practices,
procedures, methodologies, or methods of any of the CQP Entities or their
internal accounting controls over financial reporting, including any such
complaint, allegation, assertion, or claim that any of the CQP Entities has
engaged in questionable accounting or auditing practices.
(b)(i) CQP has established and maintains disclosure controls and procedures (as
such term is defined in Rule 13a−15 under the Exchange Act), (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by CQP in the reports it files or submits under the
Exchange Act is accumulated and communicated to management of the General
Partner, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (iii) such disclosure controls and procedures are effective in
all material respects in alerting the General Partner in a timely manner to
material information required to be disclosed in CQP's reports filed with the
Commission.
Section 3.26Foreign Corrupt Practices Act.
Neither (a) any CQP Entity or Service Provider nor (b) to the Knowledge of CQP,
any Representative of any CQP Entity, has directly or indirectly, (i) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns or violated any
provisions of any applicable antibribery Laws, including the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”) or the UK Bribery Act of 2010, as amended, and the
rules and regulations thereunder (collectively, the “UK Act”), or (ii) taken any
action that would constitute a violation of any applicable antibribery Laws,
including the FCPA or UK Act, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or UK Act. (a) Each CQP Entity
and (b) each Affiliate of any CQP Entity, has conducted its business in
compliance with the FCPA and the UK Act with





33

--------------------------------------------------------------------------------




regard to provisions of services to the CQP Entities or exercise of control over
the CQP Entities; and CEI maintains policies and procedures applicable to the
CQP Entities that are reasonably designed to ensure, and that are reasonably
expected to continue to ensure, continued compliance therewith by the CQP
Entities.
Section 3.27Office of Foreign Assets Control.
None of the CQP Entities, nor, to the Knowledge of CQP, any director, officer,
agent, employee or Affiliate of a CQP Entity is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and CQP will not directly or indirectly use the
proceeds from the sale of the Purchased Units, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
Section 3.28Intellectual Property.
Except as would not result in a CQP Material Adverse Effect and except as set
forth on Schedule 3.28 hereto, each of the CQP Entities owns or possesses the
right to use all patents, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names or
other intellectual property (collectively, “Intellectual Property”) necessary to
carry on the Business as currently conducted and to construct and operate Train
1 and Train 2 of the Liquefaction Project. The consummation of the Transactions
(other than the consummation of the CTPL Transaction) will not result in the
loss, forfeiture, cancellation, suspension, limitation, termination or other
impairment of, or give rise to any right of any Person to cancel, suspend,
limit, terminate, or otherwise impair (a) the right of the CQP Entities to own
or use or otherwise exercise any other rights that the CQP Entities currently
have with respect to any Intellectual Property that is used or held for use in
connection with the Business as currently conducted and to construct and operate
Train 1 and Train 2 or (b) the rights of CEI and its Affiliates to use or
otherwise exercise the rights that CEI and its Affiliates currently have with
respect to any Intellectual Property that is used to provide services to the CQP
Entities pursuant to the Services Agreements, except where such loss,
forfeiture, cancellation, suspension, limitation, termination or other
impairment would not reasonably be expected to have, individually or in the
aggregate, a CQP Material Adverse Effect. None of the CQP Entities has received
any notice or is otherwise aware of any infringement of or conflict with rights
of others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect the interests of the CQP Entities. To the Knowledge of CQP, no Person
is infringing, misappropriating, diluting or otherwise violating any rights in
any Intellectual Property of the CQP Entities.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CEI
CEI represents and warrants to the Purchaser, on and as of the date of this
Agreement and on and as of the Initial Funding Date, as follows:





34

--------------------------------------------------------------------------------






Section 4.01Authorization; Enforceability; Ownership.
(a)Each of CEI and its Affiliates (other than the CQP Entities) has all
requisite corporate or limited liability company power and authority to execute
and deliver this Agreement and the other Basic Documents to which it is a party
and to perform its obligations hereunder and thereunder. The execution and
delivery by each of CEI and its Affiliates (other than the CQP Entities) of the
Basic Documents to which it is a party, and the consummation of the Transactions
to which it is a party, have been, or at the time they are executed and
delivered, will be, duly and validly authorized, executed and delivered by CEI
and its Affiliates (other than the CQP Entities), as applicable, and no other
proceedings on the part of CEI and its Affiliates (other than the CQP Entities)
are necessary to authorize the Basic Documents to which any of them are a party
or to consummate the Transactions to which they are a party.
(b)Assuming the due authorization, execution and delivery by the Purchaser and
the CQP Entities of those Basic Documents to which the Purchaser or a CQP Entity
is a party, the Basic Documents to which CEI and its Affiliates (other than the
CQP Entities) is a party constitute, or will at the time of Initial Funding
constitute, valid and binding obligations of CEI and its Affiliates (other than
the CQP Entities); provided, however, that the enforceability thereof may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws relating to or affecting creditors' rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law) and (iii)
public policy, applicable Law relating to fiduciary duties, indemnification and
contribution, and an implied covenant of good faith and fair dealing.
(c)As of the date of this Agreement, CEI owns, directly or indirectly,
11,963,488 Common Units, 135,383,831 Subordinated Units, the Incentive
Distribution Rights and the General Partner Units. CEI owns all of the
outstanding equity interests of the General Partner.
Section 4.02No Breach.
Neither the execution, delivery and performance of the Basic Documents to which
CEI and its Affiliates (other than the CQP Entities) is a party nor the
consummation of the Transactions (i) conflict or will conflict with or
constitutes or will constitute a violation of CEI's or its Affiliates' (other
than the CQP Entities) certificate of incorporation, bylaws or similar governing
documents, as applicable, or (ii) will, as of the Initial Funding, require any
consent, approval or notice under, or result in a breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute such a default) under, any Contract to which CEI or any of its
Affiliates (other than the CQP Entities) is a party (other than conflicts,
breaches, violations or defaults that have been, or will be as of the Initial
Funding, waived or cured and other than under the CEI Credit Agreement), (iii)
will, as of the Initial Funding, violate any Law of any Governmental Authority
having jurisdiction over CEI or any of its Affiliates (other than the CQP
Entities) or any of their Properties in a proceeding to which CEI or any of its
Affiliates (other than the CQP Entities) is or was a party or (iv) results or
will result in the creation or imposition of any Lien upon any Property of any
of CEI or any of its Affiliates (other than the CQP Entities), which breaches,
violations or defaults or lack of consents, in the case of clauses (ii), (iii)
or (iv), could reasonably be expected to





35

--------------------------------------------------------------------------------




have a material adverse effect on CEI and its Subsidiaries (other than the CQP
Entities), taken as a whole.
Section 4.03CQP Arrangements.
Except as set forth on Schedule 4.03 or through its ownership of equity in CQP
as set forth in Section 4.01(c), neither CEI nor any of its Affiliates (other
than the CQP Entities), officers or directors (i) own or have any rights or
interest in any of the Property, assets and rights used (or to be used in the
future) to conduct the Business (other than the CTPL prior to the Initial
Funding Date), (ii) have any Contracts with any of the CQP Entities or (iii)
provide any services to any of the CQP Entities.
Section 4.04No Material Adverse Change.
(a)Except as reflected, reserved against or accrued in the CEI Financial
Statements (as of December 31, 2011), since January 1, 2012, or as set forth in
or contemplated by the Covered CEI SEC Documents existing as of the date hereof
(excluding any disclosures set forth in any risk factor section or in any other
section to the extent they are forward looking statements or cautionary,
predictive or forward-looking in nature), there has not been any obligation or
Liability, direct or contingent (including any off-balance sheet obligations),
incurred by CEI or its Affiliates (other than the CQP Entities) that is material
to the CQP Entities, taken as a whole.
(b)Except as reflected, reserved against or accrued in the CEI Financial
Statements (as of December 31, 2011), since January 1, 2012, there has not been
any change, event, occurrence, effect, fact, circumstance or condition that is
or would reasonably be expected to (x) adversely affect the ability of CEI or
its Affiliates (other than the CQP Entities) to provide services to the CQP
Entities pursuant to the O&M Agreements and/or (y) have, individually or in the
aggregate, a material adverse effect on CEI and its Affiliates, taken as a
whole.
Section 4.05Solvency.    
CEI is not, and after the consummation of the Transactions will not be,
insolvent or unable to pay its debts within the meaning of any applicable
insolvency legislation. CEI is able to pay its debts as they become due, and
owns Property having a fair saleable value greater than the amounts required to
pay its debts as they become absolute and mature, and CEI does not have
unreasonably small capital to carry on its business.
Section 4.06CEI SEC Documents; CEI Financial Statements.
(a)CEI has filed or furnished with the Commission all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) required to be filed or furnished by it under the Exchange
Act or the Securities Act since January 1, 2009 (all such documents,
collectively, the “CEI SEC Documents”). The CEI SEC Documents, at the time filed
or furnished (except to the extent corrected by a subsequently filed or
furnished Covered CEI SEC Document), (i) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein (in the light of the
circumstances under which they were made in the case of any prospectus)





36

--------------------------------------------------------------------------------




not misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable.
(b)All of the audited financial statements and unaudited interim financial
statements of CEI included in the Covered CEI SEC Documents (the “CEI Financial
Statements”), at the time filed or furnished (except to the extent corrected by
a subsequently filed or furnished Covered CEI SEC Document), (a) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission) and (b)
fairly present (subject in the case of unaudited statements to normal, recurring
and year-end audit adjustments) in all material respects the financial position
and results of operations of CEI and its Subsidiaries, taken as a whole, as of
the dates and for the periods indicated. Ernst & Young LLP, who has audited and
delivered its reports with respect to the CEI Financial Statements, is an
independent registered public accounting firm with respect to CEI within the
meaning of the Securities Act, and has not resigned or been dismissed as
independent registered public accountants of CEI as a result of or in connection
with any disagreement with CEI on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser represents and warrants to CQP, on and as of the date of this
Agreement and on and as of the Initial Funding Date, as follows:
Section 5.01Existence.
Each of the Purchaser and the Purchaser's equity holders, is duly organized and
validly existing and in good standing under the Laws of its state of formation,
with all necessary power and authority to own its Properties and to conduct its
business as currently conducted. Neither the Purchaser nor any controlled
Affiliate of the Purchaser is a “foreign person” as defined in 31 C.F.R. §
800.213.
Section 5.02Authorization; Enforceability.
(a)The Purchaser has all requisite limited partnership power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to perform its obligations hereunder and thereunder. The execution
and delivery by the Purchaser of the Basic Documents to which it is a party, and
the performance of its obligations thereunder, have been, or at the time they
are executed and delivered, will be, duly and validly authorized, executed and
delivered by the Purchaser.
(b)Assuming the due authorization, execution and delivery of the other parties
thereto, the Basic Documents to which such Purchaser is a party constitute or at
the time of Initial Funding, will constitute, valid and binding obligations of
the Purchaser; provided, however, that the enforceability thereof may be limited
by (i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium
and similar Laws relating to or affecting creditors' rights generally, (ii)





37

--------------------------------------------------------------------------------




general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at Law) and (iii) public policy,
applicable Law relating to fiduciary duties, indemnification and contribution,
and an implied covenant of good faith and fair dealing.
Section 5.03No Breach.
None of the execution, delivery and performance of the Basic Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby or thereby (i) conflicts or will, as of the Initial Funding, conflict
with or constitutes or will, as of the Initial Funding, constitute a violation
of any of the organizational documents of the Purchaser, (ii) requires any
consent, approval or notice under or results in a breach or violation of, or
constitutes a default (or an event which, with notice or lapse of time or both,
would constitute such a default) under, any Contract to which the Purchaser is a
party or by which it or any of its Properties may be bound (other than
conflicts, breaches, violations or defaults that have been waived or cured), or
(iii) subject to the accuracy of the representations and warranties in ARTICLE
III and ARTICLE IV (disregarding the references to materiality and CQP Material
Adverse Effect therein), violates or will, as of the Initial Funding, violate
any Law of any Governmental Authority having jurisdiction over the Purchaser or
any of its Property in a proceeding to which the Purchaser or its Property is or
was a party, except in the case of clauses (ii) and (iii), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by the Basic Documents.
Section 5.04No Approvals.
Subject to the accuracy of the representations and warranties in ARTICLE III and
ARTICLE IV (disregarding the references to materiality and CQP Material Adverse
Effect therein), except for (i) the Regulatory Approvals, (ii) the approvals
required by the Commission in connection with any registration statement filed
under the Investors' Agreement, (iii) such consents that have been obtained or
will be obtained prior to the Initial Funding, and (iv) such consents,
approvals, authorizations or orders that, if not obtained would not reasonably
adversely impact Purchaser's ability to consummate the transactions contemplated
by the Basic Documents, no consent, approval, authorization or order of, or
filing or registration with, any Governmental Authority or third party is
required in connection with the consummation by the Purchaser of the
Transactions to which it is a party.
Section 5.05Certain Fees.
No fees or commissions, are or will be payable to brokers, finders or investment
bankers with respect to the purchase of any of the Purchased Units or the
consummation of the Transactions to which the Purchaser is a party as a result
of any Contract with the Purchaser or any of its Affiliates.
Section 5.06Unregistered Securities.
(a)Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units and the
Conversion Units. The Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.





38

--------------------------------------------------------------------------------




(b)Information. The Purchaser and its Representatives have been furnished with
materials relating to the business, finances and operations of the CQP Entities
and relating to the offer and sale of the Purchased Units and the Conversion
Units that have been requested by the Purchaser. The Purchaser and its
Representatives have been afforded the opportunity to ask questions of CQP or
its Representatives. The Purchaser understands and acknowledges that its
purchase of the Purchased Units involves a high degree of risk and uncertainty.
The Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
investment in the Purchased Units.
(c)Purchaser Representation. The Purchaser is purchasing the Purchased Units for
its own account and not with a view to distribution in violation of any
securities Laws. The Purchaser understands and acknowledges that there is no
public trading market for the Purchased Units and that none is expected to
develop until receipt of the Conversion Units. The Purchaser has been advised
and understands and acknowledges that none of the Purchased Units and the
Conversion Units have been registered under the Securities Act or under the
“blue sky” Laws of any jurisdiction and may, subject to the Investors'
Agreement, be resold only if registered pursuant to the provisions of the
Securities Act (or if eligible, pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act). The Purchaser has
been advised of and is aware of the provisions of Rule 144 promulgated under the
Securities Act. The Purchaser acknowledges and understands that CQP is relying
upon, among other things, the representations and warranties of the Purchaser in
this Agreement in concluding that the offer and sale of the Class B Units
hereunder will be exempt from the registration requirements of the Securities
Act.
(d)Legend. The Purchaser understands and acknowledges that, until such time as
the Purchased Units and the Conversion Units have been registered pursuant to
the provisions of the Securities Act, or the Purchased Units and the Conversion
Units are eligible for resale, subject to the Investors' Agreement, pursuant to
Rule 144 promulgated under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Purchased Units and the Conversion Units will bear the following restrictive
legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN THE SECOND AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP, DATED AS OF [___], 2012 (AS AMENDED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME),





39

--------------------------------------------------------------------------------




AND THE INVESTORS' AND REGISTRATION RIGHTS AGREEMENT, DATED AS OF [___], 2012,
COPIES OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.”
Section 5.07CQP Information.
The Purchaser acknowledges and agrees that CQP has provided or made available to
the Purchaser (through EDGAR, CQP's website or otherwise) all Covered CQP SEC
Documents.
Section 5.08Financing
The Purchaser has sufficient funds readily available to pay the Initial Purchase
Price on the Initial Funding Date and the purchase price for the Remaining Units
to be purchased pursuant to any Follow-On Funding and has provided to CQP true
and correct copies of the Commitment Letters. The Commitment Letters are binding
obligations of the parties thereto and are in full force and effect in
accordance with their terms; provided, however, that the enforceability thereof
may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors'
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law) and (iii)
public policy, applicable Law relating to fiduciary duties, indemnification and
contribution, and an implied covenant of good faith and fair dealing.
ARTICLE VI
COVENANTS
Section 6.01Conduct of Business
(a)Subject to applicable Law, except as (i) otherwise required by the Basic
Documents, (ii) consented to in writing by the Purchaser or (iii) contemplated
on Schedule 6.01 (1) CQP shall, and CQP shall cause the CQP Subsidiaries to, and
CEI shall cause the General Partner to, use commercially reasonable efforts to,
(A) conduct the Business in the Ordinary Course, (B) maintain the assets of the
Business in good operating condition suitable in all material respects for their
intended purposes (ordinary wear and tear excepted), and (C) in the Ordinary
Course, preserve intact the Business and its associated goodwill and preserve
intact the CQP Entities' relationships with their material customers, material
suppliers and material creditors, and (2) during the Restricted Period, CQP
shall not, and CQP shall cause the CQP Subsidiaries not to, and CEI shall cause
the General Partner and each of the CQP Entities not to (except for transactions
occurring solely with another CQP Entity):
(i)sell, lease, license, transfer, pledge, mortgage, dispose of or encumber any
material assets, properties (whether real, personal, tangible or intangible),
rights or businesses of the CQP Entities, other than in the Ordinary Course of
Business;





40

--------------------------------------------------------------------------------




(ii)declare, set aside or pay any distribution on any Common Units, Subordinated
Units, Incentive Distribution Rights or any other equity securities of CQP that
is not consistent with the quarter ending on December 31, 2011;
(iii)amend any Operating Agreement;
(iv)split, combine, subdivide, reclassify or redeem, or purchase or otherwise
acquire, any outstanding equity interests, including Common Units, Subordinated
Units and Incentive Distribution Rights;
(v)merge or consolidate with any Person or adopt a plan of complete or partial
liquidation or authorize or undertake a dissolution, consolidation,
restructuring, bankruptcy, recapitalization or other reorganization;
(vi)make a material change in its accounting or Tax principles, methods or
policies except as required by applicable regulatory authorities or independent
accountants, file any amended Tax Return that could result in a material
liability for Taxes to the Purchaser after the Initial Funding, enter into any
closing agreement, surrender any right or claim a refund of any Taxes or consent
to any extension or waiver of the limitation period applicable to any material
Tax claim or assessment relating to the CQP Entities;
(vii)make any new Tax election or change or revoke any existing Tax election, or
settle or compromise any Tax liability, that could result in a material
liability for Taxes to the Purchaser after the Initial Funding;
(viii)make any acquisition of any (A) assets outside of the Ordinary Course of
Business (except for the acquisition of assets contemplated in connection with
the construction of the Liquefaction Project in the Ordinary Course of Business)
or (B) equity interests of any Person except as contemplated by the CTPL
Transaction;
(ix) (A) except as required pursuant any Material Agreement, employ or engage
any employees or (B) enter into any collective bargaining agreement or similar
contract or agreement;
(x)except as required by applicable Law, (A) enter into, amend or terminate any
Plan or adopt or enter into any other employee benefit plan or arrangement that
would be considered a Plan if it were in existence as of the date of this
Agreement, (B) exercise any discretion to accelerate the vesting or payment of
any compensation or benefits under any Plan, (C) grant any new awards under any
Plan or (D) take any action to fund the payment of compensation or benefits
under any Plan;
(xi)enter into any Contract with CEI or its Affiliates (other than the CQP
Entities) that would be inconsistent with the terms of any of the Basic
Documents;
(xii)make any payment to CEI;
(xiii)amend or modify or enter into any Service Agreement;





41

--------------------------------------------------------------------------------




(xiv)approve or allow the resignation of the General Partner or the appointment
of any replacement to the General Partner;
(xv)authorize, issue, sell or distribute any equity interests of any of the CQP
Entities;
(xvi)accept proceeds from CEI that is the result of any equity raise that is
used to fund the CQP Entities;
(xvii)purchase, redeem or otherwise acquire or dispose directly or indirectly
any interests or shares of the capital stock or other equity interests or
securities of CQP;
(xviii)make any loans, advances or capital contributions to or investments in
any Person;
(xix)incur, amend or modify in any material respect the terms of, or refinance,
any Indebtedness for borrowed money, guarantee Indebtedness for borrowed money
or issue debt securities; or
(xx)authorize or enter into any agreement or commitment with respect to any of
the foregoing.
During any period prior to the Initial Funding Date that is not a Restricted
Period, if the General Partner or any CQP Entity takes any action described by
this Section 6.01(a)(i) or in Schedule 6.01, CQP shall promptly give written
notice to the Purchaser of a description of such action in reasonable detail.
Furthermore, at least three (3) Business Days before the General Partner or any
CQP Entity takes (or authorizes or enters into any agreement or commitment with
respect to) any of the actions set forth in Section 6.01(a)(iv), (v), (xv),
(xvi), (xvii), (xviii) or (xix) (collectively, the “Special Actions”), CQP shall
provide written notice to the Purchaser (an “Action Notice”), which Action
Notice shall set forth in reasonable detail a description of the Special Action
desired to be taken. Within three (3) Business Days after receipt of an Action
Notice, the Purchaser shall have the right to deliver a written notice to CQP
stating that the Special Action shall be deemed to be an Alternate Transaction.
In connection with the Purchaser's delivery of the notice deeming the Special
Action to be an Alternate Transaction, the Purchaser shall have the right to
either (x) provide a Funding Notice pursuant to Section 2.02(a), in which case
the General Partner or the applicable CQP Entity shall not be permitted to take
the Special Action described in the Action Notice or (y) within thirty (30) days
after the Purchaser's delivery of the notice deeming the Special Action to be an
Alternate Transaction, terminate this Agreement pursuant to Section 8.01(l). If
the Purchaser does not provide a written notice deeming the Special Action to be
an Alternate Transaction within three (3) Business Days following the
Purchaser's receipt of an Action Notice, then the General Partner or the
applicable CQP Entity shall be permitted to proceed with the Special Action
described in the Action Notice.
(b)During the period from the date hereof to the Initial Funding Date, except as
otherwise required by this Agreement or contemplated on Schedule 6.01, CQP shall
give advance written notice as promptly as practicable to the Purchaser, and,
except





42

--------------------------------------------------------------------------------




as the Purchaser otherwise consents in writing in advance (which consent the
Purchaser shall either provide or withhold within five days after receipt of the
notice from CQP), the Purchaser shall thereafter have the right to terminate its
obligations under this Agreement within thirty (30) days after receiving notice
of the actual occurrence of the following (which shall be described in
reasonable detail in any such notice) if any of the CQP Entities shall:
(i)enter into any Contract outside the Ordinary Course of Business that would be
material to the Business (other than the Basic Documents), or terminate or
materially extend or modify any Material Agreement (including approving any
change orders to Material Agreements), or waive any provision thereunder;
(ii)waive, release or settle any pending or threatened litigation or other
proceedings before a Governmental Authority that (A) will require the CQP
Entities to pay an amount in excess of $15 million or (B) cause a CQP Entity to
incur (1) any obligation or liability of the CQP Entities in excess of such
amount, including costs or revenue reductions or (2) obligations that would
impose any material restrictions on the Business or operations of the CQP
Entities; or
(iii)authorize or enter into any agreement or commitment with respect to any of
the foregoing;
provided, however, that CQP shall not take any actions set forth in Section 6.01
with the intent to preclude the consummation of the Transactions in a timely
manner.
Section 6.02Use of Proceeds.
CQP shall apply all the proceeds from the sale of the Purchased Units, net of
fees and expenses related to the negotiation and consummation of the Basic
Documents, to (i) fund the equity portion of the costs of developing,
constructing and placing into service Train 1 and Train 2, (ii) to fund the CTPL
Transaction, capital expenditures for the expansion of the CTPL and related
additional compression capabilities required to service the Liquefaction
Project, (iii) operating expenses and Taxes of the CTPL during construction of
the Liquefaction Project and (iv) for other related business purposes of the CQP
Entities.
Section 6.03Commercially Reasonable Efforts; Further Assurances.
(a)Prior to Initial Funding, CEI and CQP shall, and CQP shall cause the other
CQP Entities to, and CEI shall cause its Affiliates to, (i) use its commercially
reasonable efforts to consummate the Transactions (including to cause all of the
conditions to Initial Funding set forth herein to be satisfied as promptly as
practicable) and to obtain as promptly as practicable and maintain without
Impairment all authorizations, consents, orders and approvals of all
Governmental Authorities that the Purchaser or CQP reasonably determines may be
or may become necessary or proper under this Agreement, the other Basic
Documents and applicable Laws to be obtained to consummate and make effective
the Transactions, (ii) subject to such limitations as set forth in this Section
6.03(a), take all actions as may be reasonably requested by any such
Governmental Authority to obtain such authorizations, consents, orders and
approvals and (iii) cooperate with the reasonable





43

--------------------------------------------------------------------------------




requests of each other in seeking to obtain as promptly as practicable and to
maintain without material Impairment all such authorizations, consents, orders
and approvals. Prior to Initial Funding, CEI and CQP shall not, and CQP shall
cause the CQP Subsidiaries not to, and CEI shall cause its Affiliates not to,
take or cause to be taken any action that it is aware or should reasonably be
aware would have the effect of delaying, impairing or impeding in any material
respect the receipt or making of any such required authorizations, consents,
orders, approvals or filings or the consummation of the Transactions.
(b)Each of CEI and CQP shall use their commercially reasonable efforts to secure
the Foreign Trade Zone designation for the Liquefaction Project until such time
as it is determined by CQP that it is no longer in CQP's best interest to secure
such Foreign Trade Zone designation.
(c)Prior to the Initial Funding, CQP shall provide the Purchaser with drafts of
material filings to be made by any CQP Entity with the FERC and the DOE prior to
submission thereof and the Purchaser shall have twenty-four (24) hours after
receipt thereof to provide any comments thereto which CQP shall in good faith
consider.
(d)CQP shall (i) file with the NYSE Amex the proper form or other notification
and required supporting documentation, and provide to the NYSE Amex any other
requested information, related to the Conversion Units and (ii) issue the
Purchased Units and the Conversion Units in compliance with applicable NYSE Amex
rules and regulations.
Section 6.04Public Disclosure; Confidentiality.
(a)Notwithstanding anything to the contrary contained herein, except as may be
required to comply with the requirements of any applicable Law and the rules and
regulations of the Commission or the NYSE Amex, and except for ordinary course
notices or communications to limited partners, Investors or any Affiliate of the
Purchaser or any Purchaser Affiliate, neither CEI, CQP nor the Purchaser shall,
and CEI, CQP and the Purchaser will cause their respective Affiliates and
Representatives not to, from and after the date hereof, issue any press release
or other public communication in respect of this Agreement or otherwise disclose
the identity of, or any other information concerning, the other parties without
(i) the prior written approval of the other parties (which approval shall not be
unreasonably withheld, conditioned or delayed by any party) and (ii) providing
CEI, CQP or the Purchaser, as applicable, a reasonable opportunity to review and
comment on such disclosure (with such comments being incorporated or reflected,
to the extent reasonable, in any such disclosure); provided, however, that the
Purchaser Affiliates shall be entitled to disclose such information to any
investor or prospective investor in Purchaser Affiliate that is subject to an
obligation of confidentiality with respect to such information with respect to
marketing activities; provided, further, that nothing in this Section 6.04(a)
shall delay any required filing or other disclosure with the NYSE Amex or any
Governmental Authority or otherwise hinder the CQP Entities', the Purchaser's or
their respective Affiliates' or Representatives' ability to timely comply with
all Laws or rules and regulations of the NYSE Amex or any Governmental
Authority.
(b)Purchaser agrees that it will keep confidential and will not disclose,
divulge or use for any purpose, other than to monitor its potential investment
in CQP, any CQP Confidential





44

--------------------------------------------------------------------------------




Information obtained from the CQP Entities pursuant to the terms of this
Agreement; provided, however, that the Purchaser may disclose the CQP
Confidential Information (i) to its Representatives specified in clause (i) of
the definition thereof who have a need to know such information in connection
with the Purchaser's investment in CQP (subject to each such authorized
recipient of such confidential information agreeing to keep such information
confidential and provided that the Purchaser shall be liable for any breach of
confidentiality by any such recipient); (ii) to any limited partner, investor or
prospective investor of the Purchaser in connection with marketing activities by
the Purchaser (subject to each such authorized recipient of such confidential
information agreeing to keep such information confidential and provided that the
Purchaser shall be liable for any breach of confidentiality by any such
recipient); (iii) in its periodic reports required under the Exchange Act or any
registration statement or prospectus under the Securities Act to the extent, and
only to the extent: (A) the Purchaser is advised by legal counsel that such
disclosure is required to comply with the Securities Act or the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, (B) the Purchaser
takes reasonable steps to minimize the extent of any such required disclosure,
and (C) the Purchaser advises CQP of any such proposed disclosure prior to its
filing and consults with CQP as to the nature and extent of such disclosure; and
(iv) as may otherwise be (A) required by Law or (B) in connection with any
claims or actions relating to the Purchaser or its Affiliates or
Representatives, to the extent required by subpoena or court of competent
jurisdiction or by a governmental or administrative body, provided that (x) the
Purchaser is advised by legal counsel that such disclosure is required, (y) the
Purchaser takes reasonable steps to minimize the extent of any such required
disclosure, and (z) to the extent permitted by applicable Law, the Purchaser
advises CQP of any such disclosure prior to its release (including the nature
and extent of such disclosure) and affords CQP the reasonable opportunity to
limit such disclosure.
(c)CEI agrees that it will (and it will cause its Affiliates to) keep
confidential and will not disclose, divulge or use for any purpose any Purchaser
Confidential Information obtained from the Purchaser or its Affiliates pursuant
to the terms of this Agreement; provided, however, that CEI or its Affiliates
may disclose such information (i) to their respective Representatives who have a
need to know such information in connection with the Transactions (subject to
each such authorized recipient of such confidential information agreeing to keep
such information confidential and provided that CEI shall be liable for any
breach of confidentiality by any such recipient); (ii) in periodic reports
required under the Exchange Act or any registration statement or prospectus
under the Securities Act to the extent, and only to the extent: (A) CEI is
advised by legal counsel that such disclosure is required to comply with the
Securities Act or the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, (B) CEI takes reasonable steps to minimize the extent of
any such required disclosure, and (C) CEI advises the Purchaser of any such
proposed disclosure prior to its filing and consults with the Purchaser as to
the nature and extent of such disclosure; and (iv) as may otherwise be (A)
required by Law or (B) in connection with any claims or actions relating to CEI
or its Affiliates or Representatives, to the extent required by subpoena or
court of competent jurisdiction or by a governmental or administrative body;
provided that (x) CEI is advised by legal counsel that such disclosure is
required, (y) CEI takes reasonable steps to minimize the extent of any such
required disclosure, and (z) to the extent permitted by applicable Law, CEI
advises the Purchaser of any such disclosure prior to its release (including the
nature and extent of such disclosure) and affords the Purchaser the reasonable
opportunity to limit such disclosure.





45

--------------------------------------------------------------------------------






Section 6.05CTPL Transaction, CEI Unit Purchase Agreement and CEI Subscription
Agreement
CEI and CQP shall use (and shall cause their respective Subsidiaries to use)
their respective commercially reasonable efforts to consummate the CTPL
Transaction and the transactions contemplated by the CEI Unit Purchase Agreement
and the CEI Subscription Agreement prior to or simultaneously with the Initial
Funding in accordance with the terms of the CTPL Purchase Agreement, the CEI
Unit Purchase Agreement and the CEI Subscription Agreement, which agreements
shall not be materially amended or modified after the date hereof without the
prior written consent of the Purchaser. Each of CEI and CQP shall promptly
enforce its rights under the CTPL Purchase Agreement, the CEI Unit Purchase
Agreement and the CEI Subscription Agreement, and neither CEI nor CQP shall or
shall permit any of their respective Subsidiaries to (x) waive any of its rights
or any of the conditions precedent under the CTPL Purchase Agreement, the CEI
Unit Purchase Agreement or the CEI Subscription Agreement without the prior
written consent of the Purchaser, (y) provide its consent to take any actions
requiring the consent of the other party pursuant to the CTPL Purchase
Agreement, the CEI Unit Purchase Agreement or the CEI Subscription Agreement
without the consent of the Purchaser or (z) terminate the CTPL Purchase
Agreement, the CEI Unit Purchase Agreement or the CEI Subscription Agreement
without the consent of the Purchaser
Section 6.06Labor Costs
Without the prior written consent of the Purchaser, from the date of this
Agreement to the Initial Funding Date, CEI and its Affiliates shall not (a)
amend the Services Agreements (except for the amendments pursuant to Section
6.11), (b) cause the cost of the Services Agreements to CQP or any other CQP
Entity to increase above 110% of the Services Budget (in the aggregate for the
period from January 1, 2012 through the applicable month), and (c) charge any
other fees or expenses to any CQP Entity outside the Service Agreements.
Section 6.07Notification of Certain Matters
(a)Prior to the Initial Funding Date, CEI and CQP shall give prompt written
notice to the Purchaser of the occurrence or non-occurrence, to the actual
knowledge of CEI and to the actual knowledge of CQP, respectively, and the
Purchaser shall give prompt written notice to CEI and CQP of the occurrence or
non-occurrence, to its actual knowledge, of any event which is likely (a) to
cause any representation or warranty of such party contained in this Agreement
to be untrue or inaccurate if made as of the Initial Funding Date, (b) to result
in a material failure of such party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied hereunder or (c) to
result in the failure of any condition to be satisfied; provided, however, that
the delivery of any notice pursuant to this Section 6.07 shall not limit or
otherwise affect the remedies available hereunder to any of the parties
receiving such notice.
(b)Between the date hereof and the day immediately prior to the Initial Funding
Date, CQP may notify Buyer in writing about the occurrence of an SPA Imposition
(a “SPA Imposition Notice”). Any SPA Imposition Notice shall (i) set forth in
reasonable detail (a) the





46

--------------------------------------------------------------------------------




specific event or events and the facts, circumstances or conditions related
thereto causing the SPA Imposition and (b) the nature of the SPA Imposition,
including the Existing SPA impacted by the SPA Imposition (collectively, the
“SPA Imposition Event”), (ii) acknowledge a SPA Imposition Event has occurred
and would continue to occur until the Outside Date and (iii) state that the
Purchaser has an irrevocable right to terminate the Agreement pursuant to
Section 8.01(f). In the event that CQP delivers a SPA Imposition Notice and the
Purchaser does not subsequently exercise its right to terminate the Agreement,
the Purchaser shall not have any claim for indemnification with respect to such
SPA Imposition Event.
Section 6.08Other Proposals
(a)On the date hereof, CEI and CQP shall, and shall cause each of their
respective Subsidiaries and Representatives to, immediately cease and cause to
be terminated all existing discussions and negotiations with any Person (other
than the Purchaser and its Representatives) conducted heretofore with respect to
any CQP Investment Proposal.
(b)Subject to Section 6.01(a), during the periods (i) beginning on the date
hereof, and continuing until the earliest of (x) 11:59 (EST) on the date that is
120 days after the date hereof, (y) the Initial Funding and (z) termination of
this Agreement in accordance with ARTICLE III and (ii) beginning on the date
that any party delivers a Funding Notice pursuant to Section 2.02(a) and
continuing until the earliest of (x) the Initial Funding, (y) termination of
this Agreement in accordance with ARTICLE VIII and (z) thirty (30) days after
delivery of the Funding Notice (the periods in clauses (i) and (ii), the
“Restricted Period”), CEI and CQP shall not, and shall cause their respective
Subsidiaries and Representatives not to, directly or indirectly, (A) solicit,
initiate or knowingly encourage, or take any other action to knowingly
facilitate, the making of any proposal that constitutes or is reasonably likely
to lead to a CQP Investment Proposal or (B) enter into, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
Person any confidential information with respect to, any CQP Investment Proposal
(the activities in clauses (A) and (B), the “Restricted Activities”).
(c)During any period that is not a Restricted Period, CEI, CQP and their
respective Subsidiaries and Representatives may undertake the Restricted
Activities; provided, however CEI and CQP shall not, and shall cause their
respective Subsidiaries and Representatives not to, enter into or agree to enter
into any Contract relating to a CQP Investment Proposal (an “Alternate
Transaction”) unless (i) CQP has provided written notice (the “Alternate
Transaction Notice”) to the Purchaser stating that CQP is, and CQP reasonably
believes in good faith that the parties to the Alternate Transaction and the
parties to the Project Financing are, ready and able to consummate the Alternate
Transaction and the Project Financing promptly, and that such consummation is
not subject to (x) the satisfaction of the condition precedents set forth in
Section 2.03(a)(ii), (iii), or (v) and (y) any conditions precedent that CQP
reasonably believes in good faith would impede the ability of such consummation
to occur within twenty (20) Business Days thereafter, (ii) CQP has provided
reasonable evidence to the Purchaser of the availability of capital from the
third parties to the Alternate Transaction, (iii) the Purchaser has not provided
a Funding Notice pursuant to Section 2.02(a) on or before ten (10) Business Days
following CQP's delivery of the Alternate Transaction Notice to the Purchaser
and (iv) CQP shall have paid to the Purchaser all reasonable documented
out-of-pocket expenses incurred by the Purchaser and its Affiliates in





47

--------------------------------------------------------------------------------




connection with the negotiation, execution and activities related to the
potential consummation of the Basic Documents and the Transactions, including
related due diligence in respect of CQP and its Affiliates prior to entering
into any Contract relating to an Alternate Transaction.
(d)Notwithstanding anything in this Section 6.08, CEI at any time can transfer
all of the equity interests in the General Partner and the equity interests in
the Services Companies (i) to another wholly-owned Subsidiary of CEI or any CQP
Entity or (ii) to a single Person acquiring 100% of the equity interests in the
General Partner, 100% of the equity interests in all of the Services Companies
and all of the Incentive Distribution Rights; provided that the transferees of
the foregoing agree to be bound by the applicable Basic Documents.
Section 6.09Access to Information
From the date hereof until the Initial Funding Date, CEI (including by causing
its Affiliates) and CQP shall, and CQP shall cause the other CQP Entities to, as
applicable (i) permit the Purchaser and its Representatives (as specified in
clause (i) of the definition thereof) to have reasonable access (during normal
business hours) to the Properties, Contracts, books and records of the CQP
Entities and the General Partner, the personnel providing services to the CQP
Entities, and any other information reasonably requested by the Purchaser upon
providing at least twenty-four hours advance notice to CQP and (ii) provide the
Purchaser notice of any meetings of the Board and copies of written information
furnished to the attendees of Board meetings, which CQP deems appropriate to
provide to the Purchaser, (iii) at such times as the Purchaser may reasonably
request, consult with CQP and its Representatives (as specified in clause (i) of
the definition thereof) regarding the Business of the CQP Entities and (iv) upon
reasonable notice, make executive officers of the General Partner (and any other
individuals on Schedule 1.01(b)) regularly available to the Purchaser and its
Representatives (as specified in clause (i) of the definition thereof) during
normal business hours to discuss the foregoing and the status of communications
and interactions between the CQP Entities and Governmental Authorities.
Section 6.10 Financing Cooperation
To the extent requested by the Purchaser, the Purchaser and CQP shall, and shall
cause their respective Representatives to, and CEI shall cause the General
Partner to, cooperate and collaborate with respect to the arrangement and
consummation of any equity or debt financing of any of the CQP Entities
(including the Project Financing) after the date hereof.
Section 6.11Amended Service Agreements
Subject to the terms contemplated by Schedule 6.11, CQP and CEI shall, or shall
cause their applicable Subsidiaries to, enter into, or amend and restate, as
applicable, each of the following Contracts in a form reasonably acceptable to
the Purchaser to contain the same terms as the corresponding Service Agreements
relating to the Liquefaction Project (as such terms shall be revised in good
faith to account for the applicable parties thereto and for the applicable
services to be provided to and by the counterparties to each such Contract):
(a)the Management Services Agreement by and between Sabine Pass





48

--------------------------------------------------------------------------------




LNG-GP, Inc. and Sabine Pass LNG, dated as of February 25, 2005, as amended, and
as assigned pursuant to that certain Assignment, Assumption, Consent and Release
Agreement by and among Sabine Pass LNG-GP, Inc., Cheniere LNG Terminals, Inc.,
and Sabine Pass LNG, dated as of August 15, 2008;
(b)the Operation and Maintenance Agreement (Sabine Pass LNG Facilities) by and
between Cheniere LNG O&M Services, L.P. and Sabine Pass LNG, dated as of
February 25, 2005, as amended, and as assigned pursuant to that certain
Assignment, Assumption, Consent and Release Agreement by and among Cheniere LNG
O&M Services, L.P., the General Partner, and Sabine Pass LNG, dated as of March
26, 2007;
(c)the Operation and Maintenance Services Agreement (Cheniere Creole Trail
Pipeline), by and between Cheniere LNG O&M Services, LLC and Cheniere Creole
Trail Pipeline, L.P., dated as of November 26, 2007, as amended, and as to be
assigned pursuant to the Assignment, Assumption, Consent and Release Agreement
by and among Cheniere LNG O&M Services, LLC and the General Partner; and
(d)a Management Services Agreement to be entered into on the date of the Initial
Funding between Cheniere LNG Terminals, Inc. and Cheniere Creole Trail Pipeline,
L.P.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
Section 7.01Indemnification by CEI.
(a)From and after the Initial Funding Date, CEI shall indemnify the Purchaser
and each of its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all losses, claims,
actions, suits, proceedings, penalties, demands and causes of action, and, in
connection therewith, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, Taxes or expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) (collectively,
“Losses”), whether or not involving a Third Party Claim (defined below), as a
result of, arising out of, or in any way related to:
(i)the failure of any of the representations or warranties made by CEI contained
herein to be true and correct in all respects as of the date hereof and as of
the Initial Funding Date;
(ii)the breach of any of the covenants of CEI contained herein;
(iii)the failure of any of the representations or warranties made by CQP
contained herein to be true and correct in all respects as of the date hereof
and as of the Initial Funding Date;
(iv)the breach of any of the covenants of CQP contained herein; or
(v)any claim made by CEI or its Affiliates (other than CQP) relating to the
breach of any of the representations and warranties made by CQP pursuant to
Sections 1(b),





49

--------------------------------------------------------------------------------




1(c) and 1(d) of the CEI Unit Purchase Agreement or the CEI Subscription
Agreement (measured based upon the net Losses suffered by CQP and the Purchaser
in respect thereof).
(b)The indemnification by CEI contained in Section 7.01(a) is subject to the
following limitations:
(i)Indemnification by CEI pursuant to Section 7.01(a)(iii) and Section
7.01(a)(iv) shall only be available to the Purchaser Related Parties after the
Purchaser Related Parties have received indemnification from CQP pursuant to
Section 7.02(a)(i) or Section 7.02(a)(ii) in an aggregate amount equal to
$100,000,000 (the “CQP Indemnification Initial Amount”). After the CQP
Indemnification Initial Amount has been received by the Purchaser, CEI and CQP
shall split equally all amounts owed to the Purchaser Related Parties pursuant
to Section 7.01(a)(iii), Section 7.01(a)(iv), Section 7.02(a)(i) or Section
7.02(a)(ii) (subject to the other limitations set forth in Section 7.01(b));
(ii)Other than in respect of indemnification for Losses relating to the failure
of the Core Representations and Warranties being true and correct as of the date
hereof or as of the Initial Funding Date, the aggregate liability of (A) CEI and
CQP for indemnification pursuant to Section 7.01(a)(i), Section 7.01(a)(iii),
and Section 7.02(a)(i) shall not exceed $500,000,000 in the aggregate (the
“Aggregate Cap”), and (B) CEI and CQP for indemnification pursuant to Section
7.01(a)(ii), Section 7.01(a)(iv) and Section 7.02(a)(ii) shall not exceed the
Purchase Price; provided, however, that in all events the aggregate liability
for CEI for indemnification pursuant to Section 7.01(a) (other than Section
7.01(a)(v)) shall not exceed the Purchase Price;
(iii)The Purchaser Related Parties shall not be permitted to seek
indemnification pursuant to Section 7.01(a)(i), Section 7.01(a)(iii) or Section
7.02(a)(i) (except in respect of Losses relating to fraud, willful misconduct or
the failure of the Core Representations and Warranties to be true and correct as
of the date hereof or as of the Initial Funding Date) unless and until the
Purchaser Related Parties have suffered aggregate Losses for which the Purchaser
Related Parties are entitled to indemnification pursuant to (a) Section
7.01(a)(i), Section 7.01(a)(iii) or Section 7.02(a)(i) for breaches of the
representations and warranties contained in Section 3.11(a)(i) or Section
4.04(a) in excess of $50,000,000, after which CEI and CQP shall, subject to the
other limitations set forth in Section 7.01(b) and Section 7.02(b), provide
indemnification for amounts in excess of $50,000,000 and (b) Section 7.01(a)(i),
Section 7.01(a)(iii) and Section 7.02(a)(i) (for breaches of representations and
warranties other than those contained in Section 3.11(a)(i) or Section 4.04(a),
which shall be subject to the $50,000,000 deductible in the preceding clause (a)
rather than the $15,000,000 deductible in this clause (b)) in excess of
$15,000,000, after which CEI and CQP shall, subject to the other limitations set
forth in Section 7.01(b) and Section 7.02(b), provide indemnification for
amounts in excess of $15,000,000;
(iv)CEI may elect, in its discretion, to pay any Losses owed to a Purchaser
Related Party pursuant to Section 7.01(a) in the form of cash or freely tradable
common shares of CEI (free and clear of all Liens) (“CEI Equity”). The value of
any CEI Equity shall be deemed to be the trading price of CEI Equity as reported
on the NYSE Amex (or such other national securities exchange on which the CEI
Equity is listed for trading) upon the close of trading on





50

--------------------------------------------------------------------------------




the relevant national securities exchange on the Business Day prior to the day
on which such indemnification payment is to be paid; and
(v)Other than (i) the representations and warranties contained in Section 3.01
(Formation and Qualification; Citizenship), Section 3.02 (Ownership of
Subsidiaries), Section 3.03 (No Other Subsidiaries), Section 3.04
(Authorization; Enforceability; Valid Issuance), Section 3.05 (No Preemptive
Rights; Registration Rights or Options), Section 3.06 (Capitalization), Section
3.07(i) (No Breach), Section 3.22 (Certain Fees), Section 4.01 (Authorization;
Enforceability; Ownership), and Section 4.02(i) (No Breach) and Section 4.03(ii)
(CQP Arrangements) (collectively, the “Core Representations and Warranties”),
which (other than Section 4.03(ii)) shall survive indefinitely, (ii) the
representations and warranties contained in Section 3.15 (Employment Related
Matters), Section 3.16 (Tax Matters), and Section 3.17 (Employee Benefit Plans),
which shall survive for three (3) years following the Initial Funding Date,
(iii) the representations and warranties contained in Section 4.03(ii) (CQP
Arrangements), which shall survive for five (5) years following the Initial
Funding Date and (iv) the representations and warranties set forth in Section
4.04 (No Material Adverse Change) and Section 4.06(a) (CEI SEC Documents), which
shall terminate on the Initial Funding Date, the representations and warranties
of CQP and CEI contained in this Agreement shall survive for the longer of (a)
twelve (12) months following the Initial Funding Date and (b) ten (10) Business
Days following delivery to the Purchaser of the final annual consolidated
audited financial statements of the CQP Entities for the fiscal year during
which the Initial Funding occurs (the “Representation Termination Date”). After
the Representation Termination Date, the Purchaser Related Parties shall not be
entitled to seek indemnification pursuant to Section 7.01(a)(i), Section
7.01(a)(iii) or Section 7.02(a)(i) relating to the failure of any of the
representations or warranties made by CQP or CEI contained herein being true and
correct, other than with respect to the Core Representations and Warranties;
provided, however, that if an indemnification claim is properly asserted
pursuant to this ARTICLE VII prior to the Representation Termination Date, then
such representation and warranty shall survive until, but only for the purpose
of, the resolution of such claim. All covenants, which by there terms are to be
performed prior to the Initial Funding, shall survive until the Representation
Termination Date, for purposes of an indemnification claim pursuant to this
ARTICLE VII and not the performance thereof. All other covenants contained
herein shall survive until they have been performed in accordance with their
terms.
Section 7.02Indemnification by CQP.
(a)From and after the Initial Funding Date, CQP shall indemnify each Purchaser
Related Party, from, and hold each of them harmless against, any and all Losses,
whether or not involving a Third Party Claim, as a result of, arising out of, or
in any way related to:
(i)the failure of any of the representations or warranties made by CQP contained
herein to be true and correct in all respects as of the date hereof and as of
the Initial Funding Date; or
(ii)the breach of any of the covenants of CQP contained herein.
(b)In all events, the aggregate liability of CQP for indemnification pursuant to
Section 7.02(a) shall not exceed the Purchase Price.





51

--------------------------------------------------------------------------------




(c)CQP may elect, in its discretion, to pay any Losses owed to a Purchaser
Related Party pursuant to Section 7.02(a) in the form of cash or Class B Units
(or a combination thereof); provided, that CQP shall not be permitted to pay in
the form of Class B Units to the extent it would cause the Purchaser and its
Affiliates to own greater than 98% of the aggregate number of outstanding Common
Units and Class B Units of CQP (calculated treating the Class B Units as if they
are converted into Common Units at the then-applicable conversion rate). The
value of any Class B Units that CQP shall issue as an indemnification payment
shall be deemed to be the trading price of the Common Units of CQP as reported
on the NYSE Amex (or such other national securities exchange on which the Common
Units of CQP is listed for trading) upon the close of trading on the relevant
national securities exchange on the Business Day prior to the day on which such
indemnification payment is to be paid.
Section 7.03Indemnification by the Purchaser.
(a)From and after the Initial Funding Date, the Purchaser shall indemnify the
CQP Entities and their respective Representatives (collectively, “CQP Related
Parties”) from, and hold each of them harmless against, any and all Losses,
whether or not involving a Third Party Claim, as a result of, arising out of, or
in any way related to:
(i)the failure of any of the representations or warranties made by the Purchaser
contained herein to be true and correct in all respects as of the date hereof
and as of the Initial Funding Date; or
(ii)the breach of any of the covenants of the Purchaser contained herein.
(b)The indemnification by the Purchaser contained in Section 7.03(a) is subject
to the following limitations:
(i)Other than in respect of indemnification for Losses relating to the failure
of the Purchaser Core Representations and Warranties being true and correct as
of the date hereof or the Initial Funding Date, the aggregate liability of the
Purchaser for indemnification pursuant to (A) Section 7.03(a)(i) shall not
exceed $500,000,0000 and (B) Section 7.03(a)(ii) shall not exceed the Purchase
Price;
(ii)The CQP Related Parties shall not be permitted to seek indemnification
pursuant to Section 7.03(a)(i) (except in respect of Losses arising out of
fraud, willful misconduct or, the failure of the Purchaser Core Representations
and Warranties to be true and correct as of the date hereof or as of the Initial
Funding Date or the failure of such Purchaser to pay the Purchase Price when due
on the Initial Funding Date) unless and until the CQP Related Parties have
suffered aggregate Losses for which the CQP Related Parties are entitled to
indemnification pursuant to Section 7.03(a)(i) from the Purchaser
(notwithstanding this Section 7.03(b)(ii)) in excess of $15,000,000, after which
the Purchaser shall, subject to Section 7.03(b)(i), provide indemnification for
amounts in excess of $15,000,000;
(iii)The Purchaser may elect, in its discretion, to pay any Losses owed to a CQP
Related Party pursuant to Section 7.03(a) in the form of cash, Class B Units or
Common





52

--------------------------------------------------------------------------------




Units (or a combination thereof). The value of any Class B Units or Common Units
that the Purchaser shall use to make an indemnification payment shall be deemed
to be the trading price of the Common Units as reported on the NYSE Amex (or
such other national securities exchange on which the Common Units is listed for
trading) upon the close of trading on the relevant national securities exchange
on the Business Day prior to the day on which such indemnification payment is to
be paid; and
(iv)Other than the representations contained in Section 5.01 (Existence),
Section 5.02 (Authorization; Enforceability) and Section 5.05 (Certain Fees)
(collectively, the “Purchaser Core Representations and Warranties”), which shall
survive indefinitely, the representations and warranties of the Purchaser
contained in this Agreement shall survive until the Representation Termination
Date. After the Representation Termination Date, the CQP Related Parties shall
not be entitled to seek indemnification pursuant to Section 7.03(a)(i) relating
to the failure of any of the representations or warranties made by the Purchaser
contained herein being true and correct other than with respect to the Purchaser
Core Representations and Warranties; provided, however, that if an
indemnification claim is properly asserted pursuant to this ARTICLE VII prior to
the Representation Termination Date, then such representation and warranty shall
survive until, but only for the purpose of, the resolution of such claim.
Section 7.04Indemnification Procedures.
(a)A claim for indemnification for any matter not involving a Third Party Claim
shall be promptly asserted by written notice to the party from whom
indemnification is sought; provided, however, that the failure to provide prompt
written notice shall not limit the right to indemnification hereunder except to
the extent of the increase in the Losses suffered as a result in the delay of
such notice.
(b)Promptly after any CQP Related Party or Purchaser Related Party (hereinafter,
the “Indemnified Party”) has received written notice of any indemnifiable claim
hereunder, or the commencement of any action, suit or proceeding by a Person who
is not an Affiliate of a party, which the Indemnified Party believes in good
faith is an indemnifiable claim under this Agreement (each, a “Third Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such Third Party Claim but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure (and then
only to the extent of the increased Losses resulting from such material
prejudice). Such written notice shall state the nature and the basis of such
Third Party Claim to the extent then known. The Indemnifying Party shall have
the right to defend and settle, at its own expense and by its own counsel, any
such matter as long as (A) the Indemnifying Party (x) agrees in writing to
assume the defense within fifteen (15) Business Days of receiving notice of the
Third Party Claim, (y) pursues the same diligently and in good faith, and (z)
can reasonably demonstrate that it has sufficient funds (or equity to transfer
to the extent permitted to make indemnification payments in the form of equity
pursuant to this Agreement) readily available to pay the Losses alleged with
respect to the Third Party Claim and (B) the Losses alleged with respect to the
Third Party Claim are not greater than the remaining indemnification such party
is required to provide pursuant to Section 7.01, Section 7.02 or Section 7.03,
as appropriate. If the Indemnifying Party





53

--------------------------------------------------------------------------------




properly undertakes to defend or settle such Third Party Claim in accordance
with the previous sentence and the Indemnified Party shall reasonably cooperate
with the Indemnifying Party and its counsel in all commercially reasonable
respects in the defense thereof and/or the settlement thereof. Such cooperation
shall include, but shall not be limited to, furnishing the Indemnifying Party
with any books, records and other information reasonably requested by the
Indemnifying Party and in the Indemnified Party's possession or control. Such
cooperation of the Indemnified Party shall be at the cost of the Indemnifying
Party for any reasonable documented travel or other out-of-pocket expenses of
the Indemnified Party, but not for any internal costs of the Indemnified Party
or its employees. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability in accordance with this Section 7.04(b), and for so long as the
Indemnifying Party diligently pursues such defense, the Indemnifying Party shall
not be liable for any additional legal expenses incurred by the Indemnified
Party in connection with any defense or settlement of such asserted liability;
provided, however, that the Indemnified Party shall be entitled (i) at its
expense, to participate in the defense of such Third Party Claim and any
negotiations of the settlement thereof and (ii) if the defendants in any such
action include both the Indemnified Party and the Indemnifying Party and counsel
to the Indemnified Party shall have concluded that there may be reasonable
defenses available to the Indemnified Party that are different from or in
addition to those available to the Indemnifying Party or if the interests of the
Indemnified Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such settlement or legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any Third
Party Claim without the consent of the Indemnified Party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete release
from liability of, and does not contain any admission of wrongdoing by, the
Indemnified Party.
Section 7.05Limitation of Liability.
IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE HEREUNDER FOR EXEMPLARY, PUNITIVE,
SPECIAL OR INCIDENTAL DAMAGES, REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY, OR DEFECT IN PREMISES, EQUIPMENT OR MATERIAL, AND REGARDLESS
OF WHETHER PRE-EXISTING THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS, EXCEPT TO
THE EXTENT PAYABLE TO A PERSON THAT IS NOT A PARTY TO THIS AGREEMENT (OR AN
AFFILIATE THEREOF) IN CONNECTION WITH A THIRD PARTY CLAIM. FOR PURPOSES OF
CLARIFICATION, AND WITHOUT LIMITATION, THE PURCHASER SHALL BE ENTITLED TO SEEK
DAMAGES RESULTING FROM THE DECREASE IN VALUE OF CLASS B UNITS OWNED BY THE
PURCHASER AS A CONSEQUENCE OF (X) A BREACH OF THIS AGREEMENT BY CEI OR CQP OR
(Y) SECTION 7.01(a)(v); HOWEVER, THE PURCHASER SHALL NOT BE ENTITLED TO SEEK
DAMAGES OR LOSES ARISING FROM (I) LOST OPPORTUNITY COSTS OF THE PURCHASER, ANY
INVESTORS OR ANY OF THEIR AFFILIATES (SUCH AS ALTERNATIVE INVESTMENTS THAT COULD
HAVE BEEN PURSUED BUT WERE NOT) OR (II) CLAIMS RELATING TO FINANCING OR





54

--------------------------------------------------------------------------------




COMMITMENTS THAT THE PURCHASER, ANY INVESTOR OR ANY OF THEIR AFFILIATES MAY HAVE
ENTERED INTO IN ORDER TO CONSUMMATE THE TRANSACTIONS.
Section 7.06Other Matters.
(a)For purposes of determining the amount of any Loss with respect to any breach
or inaccuracy of a representation or warranty pursuant to Section 7.01(a)(i),
Section 7.01(a)(iii), Section 7.02(a)(i) or Section 7.03(a)(i), no effect shall
be given to the terms “material”, “Material Adverse Effect” or other
qualifications of similar import contained therein.
(b)All indemnification payments under this ARTICLE VII shall be adjustments to
the Purchase Price, except as otherwise required by applicable Law.
(c)No party shall have liability under this Agreement following the Initial
Funding Date except (i) as is provided in this ARTICLE VII, (ii) claims or
causes of action arising from fraud or (iii) for specific performance as
provided in Section 9.09.
ARTICLE VIII
TERMINATION
Section 8.01Termination.
This Agreement may be terminated at any time prior to the Initial Funding:
(a)by the mutual written consent of the Purchaser and CQP;
(b)by either the Purchaser or CQP, by giving written notice of such termination
to the other party, if the Initial Funding shall not have occurred on or prior
to December 31, 2012 (such date, the “Outside Date”); provided, that the right
to terminate this Agreement under this Section 8.01(b) shall not be available to
CQP, if the failure for the Initial Funding to occur prior to the Outside Date
has been caused by, or resulted from, the failure of CQP or CEI to take any
action required by CQP or CEI pursuant to this Agreement;
(c)by either the Purchaser or CQP, if any court of competent jurisdiction or a
Governmental Authority shall have issued an order, decree or ruling or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
Transactions, and such order, decree, ruling or other action shall have become
final and nonappealable;
(d)by CQP, if the Purchaser has breached any of its representations, warranties,
covenants or agreements contained in this Agreement, which breach (x) would
result in the failure of the conditions set forth in Section 2.03(c)(i) or
Section 2.03(c)(ii) and (y) cannot be or is not cured prior to the Outside Date
or is not cured within thirty (30) days after CQP has provided notice of such
breach; provided, however, that CQP is not then in material breach of this
Agreement so as to cause any of the conditions set forth in Section 2.03(b)(i)
or Section 2.03(b)(ii) not to be satisfied;
(e)by the Purchaser, if CQP shall have breached any of its representations,





55

--------------------------------------------------------------------------------




warranties, covenants or agreements contained in this Agreement, which breach
(x) would result in the failure of the conditions set forth in Section
2.03(b)(i) or Section 2.03(b)(ii) and (y) cannot be or is not cured prior to the
Outside Date or is not cured within thirty (30) days after the Purchaser has
provided notice of such breach; provided, however, that the Purchaser is not
then in material breach of this Agreement so as to cause any of the conditions
set forth in Section 2.03(c)(i) or Section 2.03(c)(ii) not to be satisfied;
(f)by the Purchaser, within thirty (30) days following delivery by CQP of an SPA
Imposition Notice;
(g)by the Purchaser in accordance with Section 6.01(b);
(h)by CQP if the Guaranty is no longer in full force and effect as a result of
Blackstone Capital Partners VI L.P. having filed for bankruptcy protection under
the applicable federal bankruptcy laws;
(i)by either the Purchaser or CQP, if CQP has delivered an Alternate Transaction
Notice and the Purchaser has not provided a Funding Notice pursuant to Section
2.02(a) on or before ten (10) Business Days following CQP's delivery of the
Alternate Transaction Notice to the Purchaser; provided that CQP shall not be
permitted to terminate the Agreement pursuant to this Section 8.01(i) unless CQP
has paid to the Purchaser all reasonable documented out-of-pocket expenses
incurred by the Purchaser and its Affiliates in connection with the negotiation,
execution and activities related to the potential consummation of the Basic
Documents and the Transactions, including related due diligence in respect of
CQP and its Affiliates;
(j)by CQP if (w) a party has delivered a Funding Notice pursuant to Section
2.02(a), (x) at least eleven (11) Business Days have passed following the
delivery of such Funding Notice, (y) all of the conditions to Initial Funding
set forth in Section 2.03(a) and Section 2.03(b) are satisfied (or are
then-capable of being satisfied on the Initial Funding Date) and (z) the
Purchaser has not provided an Initial Funding Date Notice at such time when each
of the preceding clauses (w), (x) and (y) are satisfied;
(k)by Purchaser if (x) a party has delivered a Funding Notice pursuant to
Section 2.02(a), (y) at least eleven (11) Business Days have passed following
the delivery of such Funding Notice, and (z) the Purchaser has not provided an
Initial Funding Date Notice at such time when each of the preceding clauses (x)
and (y) are satisfied; or
(l)by Purchaser within thirty (30) days of delivering a notice deeming a Special
Action to be an Alternate Transaction pursuant to Section 6.01(a).
Section 8.02Effect of Termination.
In the event of the termination of this Agreement as provided in Section 8.01,
the provisions of this Agreement shall forthwith become void and there shall be
no liability on the part of any party to this Agreement, except for the
provisions of (i) Section 6.04(b) and Section 6.04(c), which shall survive for
eighteen (18) months from the date of such termination and (ii) Section 8.01,
this Section





56

--------------------------------------------------------------------------------




8.02, Section 8.03 and ARTICLE IX (excluding Section 9.03 but including any
related definitional provisions in ARTICLE I), all of which shall survive
indefinitely; provided, however, that except as otherwise set forth herein,
nothing herein shall relieve any party from Liability for any willful breach
hereof prior to such termination; it being understood and agreed that Purchaser
shall have no obligation to deliver any Funding Notice or Initial Funding Date
Notice or to take any other actions to assist the Initial Funding to occur.
Section 8.03Expense Reimbursement
Without limiting any of the Purchaser's rights hereunder, including the right to
seek compensation for Losses related to any breach of this Agreement, in the
event this Agreement is terminated (or is terminated in any other manner but
could have been terminated) pursuant to Section 8.01(a), Section 8.01(b),
Section 8.01(c), Section 8.01(e), Section 8.01(f), Section 8.01(g), Section
8.01(i), Section 8.01(j) (if any of the events set forth on Schedule 8.03 shall
have occurred), Section 8.01(k) (if any of the events set forth on Schedule 8.03
shall have occurred) or Section 8.01(l) CQP shall reimburse the Purchaser for
all reasonable documented out-of-pocket expenses incurred by the Purchaser and
its Affiliates in connection with the negotiation, execution and activities
related to the potential consummation of the Basic Documents and the
Transactions, including related due diligence in respect of CQP and its
Affiliates. CQP shall make any payment owed to the Purchaser pursuant to this
Section 8.03 by wire transfer of immediately available funds no later than two
(2) Business Days after termination of this Agreement (except in connection with
a termination by CQP pursuant to Section 8.01(i), in which case CQP shall pay
such amount prior to termination).
ARTICLE IX
MISCELLANEOUS
Section 9.01Interpretation.
Article, Section, Exhibit and Schedule references in this Agreement are
references to the corresponding Article, Section, Exhibit and Schedule to this
Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, Contracts and agreements are references to such instruments,
documents, Contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever CQP has an obligation under the
Basic Documents, the expense of complying with that obligation shall be an
expense of CQP unless otherwise specified. Whenever any determination, consent
or approval is to be made or given by the Purchaser or CQP, such action shall be
in such party's sole discretion, unless otherwise specified in this Agreement.
If any provision in this Agreement is held to be illegal, invalid, not binding
or unenforceable, (i) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of the this Agreement, and
the remaining provisions shall remain in full force and effect and (ii) the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the Transactions are consummated as originally





57

--------------------------------------------------------------------------------




contemplated to the greatest extent possible. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day. Any words imparting the singular number only shall include the
plural and vice versa. The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The provision
of a Table of Contents, the division of this Agreement into Articles, Sections
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.
Section 9.02No Waiver; Modifications in Writing.
(a)No failure or delay on the part of any party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at Law or in equity or otherwise.
(b)Except as otherwise provided herein, no amendment, waiver, consent,
modification or termination of any provision of this Agreement shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a party in any case shall entitle such party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any party shall not be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.
Section 9.03Binding Effect; Assignment.
(a)This Agreement shall be binding upon CQP, CEI, the Purchaser and their
respective successors and permitted assigns. Except as expressly provided in
this Agreement, this Agreement shall not be construed so as to confer any right
or benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.
(b)The Purchaser's rights and obligations hereunder (including the right to seek
indemnification) may be transferred or assigned in whole or in part by the
Purchaser to any Purchaser Affiliate without the consent of any party; provided,
however, that such Person is not a “foreign person” as defined in 31 C.F.R. §
800.213. Upon any such permitted transfer or assignment, references in this
Agreement to the Purchaser (as they apply to the transferor or assignor, as the
case may be) shall thereafter apply to such transferee or assignee of the
Purchaser unless the context otherwise requires. Without the written consent of
CQP, which consent shall not be unreasonably withheld, no portion of the rights
and obligations of the Purchaser under this Agreement may be





58

--------------------------------------------------------------------------------




assigned or transferred by the Purchaser or such a transferee of the Purchaser
to a Person that is not a Purchaser Affiliate. No portion of the rights and
obligations of CQP or CEI under this Agreement may be transferred or assigned
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.
Section 9.04Communications.
All notices and demands provided for hereunder shall be in writing and shall be
given by hand delivery, registered or certified mail, return receipt requested,
regular mail, facsimile, email or air courier guaranteeing overnight delivery to
the following addresses:
(a)If to the Purchaser:
Blackstone CQP Holdco LP
345 Park Avenue, 44th Floor
New York, NY 10154
Attn: David Foley
Sean Klimczak
Fax:     (646) 253-7517
Email:     foley@blackstone.com
klimczak@blackstone.com
with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn:     David S. Allinson
Charles E. Carpenter
Fax:     (212) 751-4864
Email:    david.allinson@lw.com
charlie.carpenter@lw.com
(b)If to CQP:
Cheniere Energy Partners, L.P.
700 Milam Street, Suite 800
Houston, TX 77002
Attn:    Meg A. Gentle
Fax:    (713) 375-6276
Email: meg.gentle@cheniere.com





59

--------------------------------------------------------------------------------




with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Attn:    David Buck
Meredith Mouer
Fax:     (713) 238-7409
Email:    davidbuck@andrewskurth.com
meredithmouer@andrewskurth.com
(c)If to CEI:
Cheniere Energy, Inc
700 Milam Street, Suite 800
Houston, TX 77002
Attn:    Meg A. Gentle
Fax:    (713) 325-6276
Email: meg.gentle@cheniere.com
with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Attn:    David Buck
Meredith Mouer
Fax:     (713) 238-7409
Email:    davidbuck@andrewskurth.com
meredithmouer@andrewskurth.com
or to such other address as CQP or the Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered; (ii) upon actual receipt if
sent by registered or certified mail, return receipt requested, or regular mail,
if mailed; (iii) when receipt is acknowledged, if sent by facsimile; (iv) upon
confirmation of receipt of delivery, if sent by email; and (v) upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.
Section 9.05Removal of Legend.
(a)Subject to the Investors' Agreement, the Purchaser may request CQP to remove
the legend set forth in Section 5.06(d) from the certificates evidencing the
Purchased Units by submitting to CQP such certificates, together with an opinion
of counsel to the effect that such legend is no longer required under the
Securities Act or applicable state Laws as the case may be, as CQP may request;
provided, however, that no opinion of counsel shall be required if the Purchaser
is effecting a sale of Purchased Units pursuant to Rule 144 under the Securities
Act (and the Purchaser





60

--------------------------------------------------------------------------------




delivers a Rule 144 Representation Letter to CQP) or the Conversion Units have
been registered under the Securities Act pursuant to an effective registration
statement. CQP shall cooperate with the Purchaser to effect removal of such
legend.
(b)Certificates evidencing Conversion Units shall not contain any legend
(including the legend set forth in Section 5.06(d)), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act and the Purchaser delivers to CQP a representation letter agreeing that such
Conversion Units will be sold under such effective registration statement, or
(ii) following any sale of such Conversion Units pursuant to Rule 144, or (iii)
if such legend is not required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission).
Section 9.06Entire Agreement.
This Agreement, the other Basic Documents and the other agreements and documents
referred to herein and therein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
in the other Basic Documents with respect to the rights granted by CQP or any of
its Affiliates or the Purchaser or any of its Affiliates set forth herein or
therein. This Agreement, the other Basic Documents and the other agreements and
documents referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.
Section 9.07Governing Law; Submission to Jurisdiction.
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the Laws of the State of Delaware without regard
to principles of conflicts of Laws. Any action against any party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Delaware over any such action. The parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.
Section 9.08Waiver of Jury Trial.
EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION





61

--------------------------------------------------------------------------------




(i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 9.09Specific Performance.
The parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties do not perform the provisions of this Agreement in accordance with their
specified terms or otherwise breach such provisions. It is accordingly agreed
that the Purchaser shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement by CQP and CEI and
to enforce specifically all terms and provisions hereof, this being in addition
to any other remedy to which it is entitled at Law or in equity. The parties
hereto further acknowledge and agree that CQP shall be entitled to an
injunction, specific performance and other equitable relief only to enforce
specifically the terms and provisions of, and to prevent breaches of, Section
6.04 by the Purchaser and not with respect to any other Sections hereof. Subject
to the limitations set forth in this Section 9.09, each party agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief permitted by this Section 9.09 immediately preceding sentence
on the basis that the party seeking such injunction, specific performance or
other equitable relief has an adequate remedy at Law.
Section 9.10Third Party Beneficiaries
This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and assigns. None of the
provisions of this Agreement, whether express or implied, shall be construed to
give any Person, other than the parties or their respective successors and
permitted assigns, any legal or equitable right, remedy, claim or benefit under
or in respect of this Agreement; provided, however, that (i) the Purchaser
Related Parties shall be third party beneficiaries for the purposes of Section
7.01 and Section 7.02 and (ii) CQP Related Parties shall be third party
beneficiaries for the purposes of Section 7.03.
Section 9.11Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement.





62

--------------------------------------------------------------------------------






Section 9.12Terminated Agreements
Effective as of the date of this Agreement, that certain (a) Summary Term Sheet,
dated as of February 25, 2012, and letter agreement, dated March 19, 2012, each
among CEI, CQP, Blackstone Capital Partners VI L.P. and Blackstone Energy
Partners L.P. and (b) Confidentiality Agreement, including the binding
provisions thereof, are hereby terminated and of no further force and effect.
Blackstone Capital Partners VI L.P. and Blackstone Energy Partners L.P. shall be
third party beneficiaries of this Section 9.12.
[Remainder of Page Left Intentionally Blank]









63

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
 
CHENIERE ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
By:
Cheniere Energy Partners GP, LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Meg A. Gentle
 
 
 
 
Name:
Meg A. Gentle
 
 
 
 
Title:
Chief Financial Officer
 



 
 
CHENIERE ENERGY, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Graham A. McArthur
 
 
 
 
Name:
Graham A. McArthur
 
 
 
 
Title:
Vice President and Treasurer
 



























[Signature Page to Unit Purchase Agreement]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
 
BLACKSTONE CQP HOLDCO LP
 
 
 
 
 
 
 
 
 
 
 
By:
Blackstone CQP Holdco GP LLC, its
 
 
 
 
 
general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Blackstone Management Associates VI
 
 
 
 
 
L.L.C., its sole member
 
 
 
 
 
 
 
 
 
 
 
By:
BMA VI L.L.C., its sole member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David I. Foley
 
 
 
 
 
Name:
David I. Foley
 
 
 
 
 
Title:
Senior Managing Director
 

























































[Signature Page to Unit Purchase Agreement]






--------------------------------------------------------------------------------

Exhibit A

















 
 
 
 
 



SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
CHENIERE ENERGY PARTNERS, L.P.


 
 
 
 
 















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
Section 1.1
Definitions
1
Section 1.2
Construction
32
ARTICLE II ORGANIZATION
Section 2.1
Formation
32
Section 2.2
Name
32
Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
33
Section 2.4
Purpose and Business
33
Section 2.5
Powers
33
Section 2.6
Power of Attorney
33
Section 2.7
Term
35
Section 2.8
Title to Partnership Assets
35
ARTICLE III RIGHTS OF LIMITED PARTNERS
Section 3.1
Limitation of Liability
36
Section 3.2
Management of Business
36
Section 3.3
Outside Activities of the Limited Partners
36
Section 3.4
Rights of Limited Partners
36
Article IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1
Certificates
37
Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
38
Section 4.3
Record Holders
39
Section 4.4
Transfer Generally
39
Section 4.5
Registration and Transfer of Limited Partner Interests
39
Section 4.6
Transfer of the General Partner's General Partner Interest
41
Section 4.7
Transfer of Incentive Distribution Rights
41
Section 4.8
Restrictions on Transfers
42
Section 4.9
Citizenship Certificates; Non-citizen Assignees
43
Section 4.10
Redemption of Partnership Interests of Non-citizen Assignees
44
Section 4.11
Taxation Certificates and Related Matters
46
Article V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1
Organizational Contributions
46
Section 5.2
Contributions by the General Partner and its Affiliates
46
Section 5.3
Contributions by Initial Limited Partners
47
 
 
 
 
 
 






i

--------------------------------------------------------------------------------




Section 5.4
Interest
47
Section 5.5
Capital Accounts
48
Section 5.6
Issuances of Additional Partnership Securities
52
Section 5.7
Conversion of Subordinated Units; Cancellation
53
Section 5.8
Limited Preemptive Right
55
Section 5.9
Splits and Combinations
55
Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests.
56
Section 5.11
Distribution Reserve Account
56
Section 5.12
Establishment of Class B Units.
 
Article VI ALLOCATIONS AND DISTRIBUTIONS
Section 6.1
Allocations for Capital Account Purposes
66
Section 6.2
Allocations for Tax Purposes
74
Section 6.3
Requirement and Characterization of Cash Distributions; Cash Distributions to
Record Holders
76
Section 6.4
Distributions of Available Cash from Operating Surplus
77
Section 6.5
Distributions of Available Cash from Capital Surplus
79
Section 6.6
Adjustment of Initial Quarterly Distribution and Target Distribution Levels
79
Section 6.7
Special Provisions Relating to the Holders of Subordinated Units
80
Section 6.8
Special Provisions Relating to the Holders of Incentive Distribution Rights
81
Section 6.9
Special Provisions Relating to the Holders of Class B Units.
81
Section 6.10
Entity-Level Taxation
82
Article VII MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1
Management
82
Section 7.2
Certificate of Limited Partnership
85
Section 7.3
Restrictions on the General Partner's Authority
85
Section 7.4
Reimbursement of the General Partner
86
Section 7.5
Outside Activities
87
Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
88
Section 7.7
Indemnification
89
Section 7.8
Liability of Indemnitees
90
Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
91
Section 7.10
Other Matters Concerning the General Partner
93
Section 7.11
Purchase or Sale of Partnership Securities
94
Section 7.12
Registration Rights of the General Partner and its Affiliates
94
Section 7.13
Reliance by Third Parties
97
Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS






ii

--------------------------------------------------------------------------------




Section 8.1
Records and Accounting
98
Section 8.2
Fiscal Year
98
Section 8.3
Reports
98
Article IX TAX MATTERS
Section 9.1
Tax Returns and Information
99
Section 9.2
Tax Elections
99
Section 9.3
Tax Controversies
99
Section 9.4
Withholding
100
Article X ADMISSION OF PARTNERS
Section 10.1
Admission of Initial Limited Partners
100
Section 10.2
Admission of Substituted Limited Partners
100
Section 10.3
Admission of Successor General Partner
101
Section 10.4
Admission of Additional Limited Partners
101
Section 10.5
Amendment of Agreement and Certificate of Limited Partnership
102
Article XI WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1
Withdrawal of the General Partner
102
Section 11.2
Removal of the General Partner
104
Section 11.3
Interest of Departing General Partner and Successor General Partner
104
Section 11.4
Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages
106
Section 11.5
Withdrawal of Limited Partners
106
Article XII DISSOLUTION AND LIQUIDATION
Section 12.1
Dissolution
106
Section 12.2
Continuation of the Business of the Partnership
107
Section 12.3
Liquidator
107
Section 12.4
Liquidation
108
Section 12.5
Cancellation of Certificate of Limited Partnership
109
Section 12.6
Return of Contributions
109
Section 12.7
Waiver of Partition
109
Section 12.8
Capital Account Restoration
109
Section 12.9
Class B Conversion.
109
Article XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1
Amendments to be Adopted Solely by the General Partner
109
Section 13.2
Amendment Procedures
111
Section 13.3
Amendment Requirements
111
Section 13.4
Special Meetings
112
Section 13.5
Notice of a Meeting
112
Section 13.6
Record Date
113






iii

--------------------------------------------------------------------------------




Section 13.7
Adjournment
113
Section 13.8
Waiver of Notice; Approval of Meeting; Approval of Minutes
113
Section 13.9
Quorum and Voting
113
Section 13.10
Conduct of a Meeting
114
Section 13.11
Action Without a Meeting
114
Section 13.12
Right to Vote and Related Matters
115
Article XIV MERGER, CONSOLIDATION OR CONVERSION
Section 14.1
Authority
115
Section 14.2
Procedure for Merger, Consolidation or Conversion
116
Section 14.3
Approval by Limited Partners of Merger, Consolidation or Conversion
118
Section 14.4
Certificate of Merger; Certificate of Conversion
119
Section 14.5
Amendment of Partnership Agreement
119
Section 14.6
Effect of Merger, Consolidation or Conversion
119
Section 14.7
Business Combination Limitations
120
Article XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1
Right to Acquire Limited Partner Interests
120
Article XVI GENERAL PROVISIONS
Section 16.1
Addresses and Notices
122
Section 16.2
Further Action
122
Section 16.3
Binding Effect
122
Section 16.4
Integration
123
Section 16.5
Creditors
123
Section 16.6
Waiver
123
Section 16.7
Counterparts
123
Section 16.8
Applicable Law
123
Section 16.9
Invalidity of Provisions
123
Section 16.10
Consent of Partners
123
Section 16.11
Facsimile Signatures
123
Section 16.12
Third Party Beneficiaries
124










iv

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
CHENIERE ENERGY PARTNERS, L.P.
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CHENIERE
ENERGY PARTNERS, L.P., dated as of [____________], 2012, is entered into by and
between Cheniere Energy Partners GP, LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), and the
Limited Partners as provided herein. In consideration of the covenants,
conditions and agreements contained herein, the parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1
Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“2011 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Liquefaction
Facility, dated November 11, 2011, between Sabine Pass Liquefaction and Bechtel
Oil, Gas & Chemicals, Inc. as in effect on the original date of the Unit
Purchase Agreement.
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing the operating capacity or asset base of the
Partnership Group from the operating capacity or asset base of the Partnership
Group existing immediately prior to such transaction.
“Actual Conversion Date” has the meaning assigned to such term in Section
5.12(b)(vi)(C).
“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:
(a)    Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event.
(b)    If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall






--------------------------------------------------------------------------------




be treated as Additional Book Basis; provided, however, that the amount treated
as Additional Book Basis pursuant hereto as a result of such Book-Down Event
shall not exceed the amount by which the Aggregate Remaining Net Positive
Adjustments after such Book-Down Event exceeds the remaining Additional Book
Basis attributable to all of the Partnership's Adjusted Property after such
Book-Down Event (determined without regard to the application of this clause (b)
to such Book-Down Event).
“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership's Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.4 and who is shown as such on the books
and records of the Partnership.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each fiscal year of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704‑2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner's
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i)
or Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation Section
1.704‑1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Partner in respect of a General Partner Unit, a
Common Unit, a Class B Unit, a Subordinated Unit, an Incentive Distribution
Right or any other Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such General Partner Unit, Common Unit, Subordinated
Unit, Incentive Distribution Right or other Partnership Interest were the only
interest in the Partnership held by such Partner from and after the date on
which such General Partner Unit, Common Unit, Class B Unit, Subordinated Unit,
Incentive Distribution Right or other Partnership Interest was first issued.
“Adjusted Operating Surplus” means, with respect to any period, Operating
Surplus generated with respect to such period (a) less (i) any net increase in
Working Capital Borrowings with respect to such period and (ii) any net decrease
in cash reserves for Operating Expenditures





2

--------------------------------------------------------------------------------




with respect to such period not relating to an Operating Expenditure made with
respect to such period, and (b) plus (i) any net decrease in Working Capital
Borrowings with respect to such period, and (ii) any net increase in cash
reserves for Operating Expenditures with respect to such period required by any
debt instrument for the repayment of principal, interest or premium. Adjusted
Operating Surplus does not include that portion of Operating Surplus included in
clause (a)(i) of the definition of Operating Surplus. Cash amounts held in the
Distribution Reserve Account or amounts released therefrom shall not constitute
Adjusted Operating Surplus.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner. The General Partner shall use such method as it determines to
be appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each
Contributed Property.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Cheniere Energy Partners, L.P., as it may be amended,
supplemented or restated from time to time.
“Applicable Funding Date” means, (i) with respect to the CEI Class B Units and
the CTPL Class B Units, the CEI Class B Initial Funding Date, and (ii) with
respect to the Purchaser Class B Units, the Purchaser Class B Initial Funding
Date.
“Assignee” means a Person to whom one or more Limited Partner Interests have
been transferred in a manner permitted under this Agreement and who has executed
and delivered a Transfer Application, as required by this Agreement, but who has
not been admitted as a Substituted Limited Partner.
“Assignment Agreement” means the Assignment Agreement, dated as of March 26,
2007, between O&M Services, the General Partner and Sabine Pass LNG.





3

--------------------------------------------------------------------------------




“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of (i) all cash and cash equivalents of the Partnership Group (or
the Partnership's proportionate share of cash and cash equivalents in the case
of Subsidiaries that are not wholly owned) on hand at the end of such Quarter,
(ii) all additional cash and cash equivalents of the Partnership Group (or the
Partnership's proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand on the date of determination of
Available Cash with respect to such Quarter resulting from Working Capital
Borrowings made subsequent to the end of such Quarter and (iii) the amount in
the Distribution Reserve Account equal to the sum of the Initial Quarterly
Distribution times the number of Outstanding Common Units and Outstanding
General Partner Units on the Record Date for such Quarter (or, for the Quarter
in which the closing of the Initial Public Offering occurs, such amount
multiplied by a fraction, of which the numerator is the number of days in the
period from the closing of the Initial Public Offering through the end of such
Quarter and of which the denominator is the number of days in such Quarter) but
only to the extent such amounts are necessary to make distributions pursuant to
Section 6.4(a)(i) and Section 6.4(a)(ii) for such Quarter, less
(b)    the amount of any cash reserves (or the Partnership's proportionate share
of cash reserves in the case of Subsidiaries that are not wholly owned)
established by the General Partner to (i) provide for the proper conduct of the
business of the Partnership Group (including reserves for future capital
expenditures, for anticipated future credit needs of the Partnership Group and
for refunds of collected rates reasonably likely to be refunded as a result of a
settlement or hearing relating to FERC rate proceedings) subsequent to such
Quarter, (ii) comply with applicable law or any loan agreement, security
agreement, mortgage, debt instrument or other agreement or obligation to which
any Group Member is a party or by which it is bound or its assets are subject or
(iii) provide funds for distributions under Section 6.4 or Section 6.5 in
respect of any one or more of the next four Quarters; provided, however, that
the General Partner may not establish cash reserves pursuant to clause (iii)
above if the effect of such reserves would be that the Partnership is unable to
distribute the Initial Quarterly Distribution on all Common Units, plus any
Cumulative Common Unit Arrearage on all Common Units, with respect to such
Quarter; and, provided further, that disbursements made by a Group Member or
cash reserves established, increased or reduced after the end of such Quarter
but on or before the date of determination of Available Cash with respect to
such Quarter shall be deemed, for purposes of determining Available Cash, to
have been made, established, increased or reduced within such Quarter if the
General Partner so determines.





4

--------------------------------------------------------------------------------




Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Basic Documents” has the meaning assigned to such term in the Unit Purchase
Agreement.
“Board of Directors” means, with respect to the General Partner, its board of
directors or managers, as applicable, if a corporation or limited liability
company. If any successor General Partner is a limited partnership, and its
general partner is a corporation or limited liability company, the “Board of
Directors” shall mean the board of directors or board of managers of the general
partner of the General Partner.
“Book Basis Derivative Items” means any item of income, deduction, gain or loss
included in the determination of Net Income or Net Loss that is computed with
reference to the Carrying Value of an Adjusted Property (e.g., depreciation,
depletion, or gain or loss with respect to an Adjusted Property).
“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner's share of the Partnership's Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner's Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner's Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.
“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the States of New York or Texas shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a General Partner
Unit, a Common Unit, a Class B Unit, a Subordinated Unit, an Incentive
Distribution Right or any other Partnership Interest shall be the amount that
such Capital Account would be if such General Partner Unit, Common Unit, Class B
Unit, Subordinated Unit, Incentive Distribution Right or other Partnership
Interest were the only interest in the Partnership held by such Partner from and
after the date on which such General Partner Unit, Common Unit, Class B Unit,
Subordinated Unit, Incentive Distribution Right or other Partnership Interest
was first issued.





5

--------------------------------------------------------------------------------




“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property (which, in the case of a Capital Contribution by the
General Partner pursuant to Section 5.2(b) may include Units (other than General
Partner Units and Subordinated Units) owned by the General Partner) that a
Partner contributes to the Partnership.
“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new, capital assets (including pipelines, gathering lines,
liquefaction facilities, regasification facilities, processing plants, LNG
carriers, docks, terminals, truck racks, pipeline compression facilities,
tankage and other storage, gathering and distribution facilities and related or
similar assets) or (c) capital contribution by a Group Member to a Person that
is not a Subsidiary in which a Group Member has an equity interest, to fund the
Group Member's pro rata share of the cost of the acquisition of existing, or the
construction of new, capital assets (including pipelines, gathering lines,
liquefaction facilities, regasification facilities, processing plants, LNG
carriers, docks, terminals, truck racks, pipeline compression facilities,
tankage and other storage, gathering and distribution facilities and related or
similar assets), in each case if such addition, improvement, acquisition or
construction is made to increase the operating capacity or asset base of the
Partnership Group, in the case of clauses (a) and (b), or such Person, in the
case of clause (c), from the operating capacity or asset base of the Partnership
Group or such Person, as the case may be, immediately prior to such addition,
improvement, acquisition or construction; provided, however, that to the extent
any such addition, improvement, acquisition or construction is made solely for
investment purposes it shall not constitute a Capital Improvement under this
Agreement.
“Capital Surplus” has the meaning assigned to such term in Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners' and
Assignees' Capital Accounts in respect of such Contributed Property, and
(b) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Section 5.5(d)(i) and Section 5.5(d)(ii) and to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Partnership properties, as deemed appropriate by the General
Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
“CEI” means Cheniere Energy, Inc.





6

--------------------------------------------------------------------------------




“CEI Class B Initial Funding Date” means the Initial Funding Date of CEI under
the CEI Unit Purchase Agreement.
“CEI Class B Units” means up to 33,333,334 Class B Units issued to the CEI
Holder on the CEI Class B Initial Funding Date pursuant to the CEI Unit Purchase
Agreement.
“CEI Holder” means the General Partner or one or more of its Affiliates.
“CEI Subscription Agreement” means that certain subscription agreement described
in the Unit Purchase Agreement whereby the CEI Holder has acquired the CTPL
Class B Units.
“CEI Unit Purchase Agreement” means the unit purchase agreement described in the
Unit Purchase Agreement whereby the CEI Holder has acquired the CEI Class B
Units.
“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner, issued by the Partnership evidencing ownership of one or
more Common Units; or (b) a certificate, in such form as may be adopted by the
General Partner, issued by the Partnership evidencing ownership of one or more
other Partnership Securities.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Cheniere LNG Holdings” means Cheniere LNG Holdings, LLC, a Delaware limited
liability company.
“Cheniere Marketing” means Cheniere Marketing, LLC, a Delaware limited liability
company.
“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which an Assignee or a Limited
Partner certifies that such Assignee or Limited Partner (and if such Assignee or
Limited Partner is a nominee holding for the account of another Person, that to
the best of such Assignee's or Limited Partner's knowledge such other Person) is
an Eligible Citizen.
“Claim” has the meaning assigned to such term in Section 7.12(d).
“Class B Accrual Date” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“Class B Accrual Rate” means an amount equal to 3.5%.
1 If the Partnership and CEI determine to pre-fund notice to proceed by issuance
of Class B Units, the Partnership, CEI and the Purchaser agree: (i) to enter
into an interim amendment to the existing partnership agreement, (ii) to revise
this Agreement accordingly and (iii) if CEI pre-funds at least $167,000,000,
then all of the CEI Class B Units shall begin to accrue on the date of such
pre-funding.





7

--------------------------------------------------------------------------------




“Class B Conversion Notice” has the meaning assigned to such term in Section
5.12(b)(vi)(C).
“Class B Conversion Notice Date” has the meaning assigned to such term in
Section 5.12(b)(vi)(C).
“Class B Conversion Price” means an amount equal to $15.00 per Class B Unit (as
adjusted for splits and combinations).
“Class B Conversion Value” means, with respect to each Class B Unit as of the
date of such determination, an amount equal to the Class B Issue Price, as
increased or adjusted pursuant to Section 5.12.
“Class B Debt Lower Adjustment Factor” has the meaning assigned to such term in
Section 5.12(b)(ix).
“Class B Debt Upper Adjustment Factor” has the meaning assigned to such term in
Section 5.12(b)(ix).
“Class B Dilutive Issuance” means the issuance after ______, 2012 of any Equity
Securities in one or more transactions in connection with the completion of
Train 1, Train 2, Train 3 or Train 4 to the extent exceeding 25,500,000 Common
Unit Equivalents and associated General Partner Units in the aggregate;
provided, however, that the following shall be excluded from the foregoing
determination: (a) the issuance of Common Units upon the conversion of the Class
B Units; (b) adjustments pursuant to Section 5.12(b)(ix); (c) the issuance of
(1) Units pursuant to the Unit Purchase Agreement, (2) the CEI Class B Units and
(3) the CTPL Class B Units; and (d) any issuances from the Partnership's equity
incentive plans in effect from time to time for the benefit of the members of
the Board of Directors.
“Class B Issue Price” means $15.00 per Class B Unit (as adjusted for splits and
combinations).
“Class B Non-Converted Liquidation Accrual” means an amount per Class B Unit
equal to the Class B Issue Price multiplied annually by 8.5% during the period
commencing on the Applicable Funding Date and ending on the Liquidation Date,
adjusted in a manner consistent with Section 5.12(b)(ix).
“Class B Quarterly Accrual” has the meaning assigned to such term in Section
5.12(b)(ii).
“Class B Units” means the series of Units designated as senior subordinated
units pursuant to Section 5.12.
“Closing Date” means the first date on which Common Units were issued and sold
by the Partnership to the Underwriters pursuant to the provisions of the
Underwriting Agreement.
“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or,
in case no such sale takes place





8

--------------------------------------------------------------------------------




on such day, the average of the closing bid and asked prices on such day,
regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the principal National Securities Exchange on which the respective
Limited Partner Interests are listed or admitted to trading or, if such Limited
Partner Interests are not listed or admitted to trading on any National
Securities Exchange, the last quoted price on such day or, if not so quoted, the
average of the high bid and low asked prices on such day in the over-the-counter
market, as reported by the primary reporting system then in use in relation to
such Limited Partner Interests of such class, or, if on any such day such
Limited Partner Interests of such class are not quoted by any such organization,
the average of the closing bid and asked prices on such day as furnished by a
professional market maker making a market in such Limited Partner Interests of
such class selected by the General Partner, or if on any such day no market
maker is making a market in such Limited Partner Interests of such class, the
fair value of such Limited Partner Interests on such day as determined by the
General Partner.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific Section or Sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” has the meaning assigned to such term in Section 11.3(a).
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into commercial service following construction and testing.
“Commission” means the United States Securities and Exchange Commission.
“Commodity Hedge Contract” means any commodity exchange, swap, forward, cap,
floor collar or other similar agreement or arrangement entered into for the
purpose of reducing the exposure of the Partnership Group to fluctuations in the
price of hydrocarbons (including liquefied natural gas or liquefied petroleum
gas) in their operations and not for speculative purposes.
“Common Unit” means a Unit representing a fractional part of the Partnership
Interests of all Limited Partners and Assignees having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not include a Class B Unit or a Subordinated Unit prior to
its conversion into a Common Unit pursuant to the terms hereof.
“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
as to any Quarter within the Subordination Period, the excess, if any, of
(a) the Initial Quarterly Distribution with respect to a Common Unit in respect
of such Quarter over (b) the sum of all Available Cash distributed with respect
to a Common Unit in respect of such Quarter pursuant to Section 6.4(a)(i).
“Common Unit Equivalent” means any of (x) a Common Unit (y), in the case of an
issuance of an Equity Security exercisable, exchangeable, or convertible into a
Common Unit, the equivalent number of Common Units for which such other issuance
of Equity Securities is exercisable, exchangeable or convertible into, on an
accreted and Fully Diluted Basis and (z) in the case of any Equity Securities
other than those contemplated by the preceding clauses (x) and (y), the number





9

--------------------------------------------------------------------------------




of Common Units with the same value as such Equity Securities, as such value is
determined by the Board of Directors in good faith at the time of issuance of
such Equity Securities. If the Common Unit Equivalent has a paid-in-kind or
accreting conversion feature, then the number of Common Unit Equivalents shall
be increased to take into account the number of Common Units (or other Equity
Securities) that could be issued, exchanged for or converted into such Common
Unit Equivalent based upon the forecast presented to the Board of Directors in
connection with approving the issuance of such Common Unit Equivalents.
“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors, each of whom (a) is not a
security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner, (c) is
not a holder of any ownership interest in the Partnership Group other than
Common Units or any other class of Limited Partner Units then listed for trading
on any National Securities Exchange and (d) meets the independence standards
required of directors who serve on an audit committee of a board of directors
established by the Securities Exchange Act and the rules and regulations of the
Commission thereunder and by any National Securities Exchange on which the
Common Units are listed or admitted to trading.
“Contracted Adjusted Operating Surplus” shall mean the amount of Adjusted
Operating Surplus derived solely from LNG Sale and Purchase Agreements and
terminal use agreements, in each case, with a minimum term of three years with
counterparties who are not Affiliates of CEI. The calculation excludes revenues
and expenses attributable to the portion of payments made under the LNG Sale and
Purchase Agreements related to the final settlement price for the New York
Mercantile Exchange's Henry Hub natural gas futures contract for the month in
which the relevant cargo's delivery window is scheduled.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” means that certain Contribution and Conveyance
Agreement dated as of the Closing Date, among the Partnership, the General
Partner and certain other parties, together with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.
“Converted Class B Unit” means a Common Unit resulting from the conversion of a
Class B Unit pursuant to Section 5.12(b)(vi).
“Crest Royalty Agreement” means the assumption, assignment and indemnity
agreement, dated as of the Closing Date, among the Partnership, the General
Partner, Cheniere LNG Holdings and Cheniere Energy, Inc.
“CTPL” means that certain natural gas pipeline owned by Cheniere Creole Trail
Pipeline, L.P., which interconnects with the Sabine Pass LNG terminal to points
of interconnection with existing interstate and intrastate natural gas pipelines
in southwest Louisiana.





10

--------------------------------------------------------------------------------




“CTPL Class B Units” means the 12 million Class B Units issued by the
Partnership to Cheniere LNG Terminals, Inc. or an Affiliate thereof pursuant to
the CEI Subscription Agreement.
“CTPL Expenditures” means cash expenditures (including expenditures for the
acquisition, addition or improvement to CTPL) if such expenditures are made to
acquire, own, operate, or maintain, including over the long term, the operating
capacity of CTPL prior to the Date of First Commercial Delivery, including, but
not limited to, taxes, payments to the General Partner in reimbursement of
expenses incurred by the General Partner on behalf of the Partnership Group,
repayment of Working Capital Borrowings, debt service payments and interest
payments.
“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum resulting from adding together the Common Unit Arrearage as to an
Initial Common Unit for each of the Quarters within the Subordination Period
ending on or before the last day of such Quarter over (b) the sum of any
distributions theretofore made pursuant to Section 6.4(a)(ii) and the second
sentence of Section 6.5 with respect to an Initial Common Unit (including any
distributions to be made in respect of the last of such Quarters).
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).
“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.
“Date of First Commercial Delivery” has the meaning set forth in the LNG Sale
and Purchase Agreement, dated November 21, 2011, between Sabine Pass
Liquefaction and Gas Natural Aprovisionamientos SDG S.A.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
“DGCL” has the meaning set forth in Section 14.7 of this Agreement.
“Distribution Reserve Account” has the meaning assigned to such term in Section
5.11(a).
“Distribution Reserve Period Termination Date” means the date of distribution of
Available Cash for the Quarter ending June 30, 2009.





11

--------------------------------------------------------------------------------




“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).
“Electing Party” has the meaning set forth in Section 5.12(b)(vii)(B) of this
Agreement.
“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner or Assignee the General
Partner determines does not or would not subject such Group Member to a
significant risk of cancellation or forfeiture of any of its properties or any
interest therein.
“Eligible Investments” means
(1) United States dollars;
(2) securities issued or directly and fully guaranteed or insured by the United
States government or instrumentality of the United States government (provided
that the full faith and credit of the United States is pledged in support of
those securities);
(3) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers' acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
domestic commercial bank having capital and surplus in excess of $500 million
and a Thomson Bank Watch Rating of “B” or better;
(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
(5) commercial paper or tax exempt obligations having one of the two highest
ratings obtainable from Moody's or S&P and, in each case, maturing within one
year after the date of acquisition; and
(6) money market funds at least 95% of the assets of which constitute cash
equivalents of the kinds described in clauses (1) through (5) of this definition
or a money market fund or a qualified investment fund given one of the two
highest long-term ratings available from S&P or Moody's.
“Employee Benefit Plans” means any qualified or non-qualified plan of deferred
compensation or other arrangement (whether or not covered by ERISA), plan or
agreement providing compensation or incentives to current, future or retired
officers, directors, employees or consultants for the performance of services.
“EPC Notice to Proceed” shall mean the Notice to Proceed issued under the 2011
EPC Contract.
“Equity Security” means any security or other instrument that has an option,
right, warrant





12

--------------------------------------------------------------------------------




or appreciation right (including any phantom equity or any other instrument or
obligation of the Partnership) which is based upon the value or performance of
the Partnership. Equity Security includes any Unit and any interest junior, pari
passu or senior to any such Unit. Whether any type of interest constitutes an
Equity Security shall be determined in the good faith determination of the Board
of Directors.
“Equity Securities Notice” has the meaning assigned to such term in Section
5.12(b)(vii)(A).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.
“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.10.
“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall not include
Maintenance Capital Expenditures or Investment Capital Expenditures. Expansion
Capital Expenditures shall include interest (and related fees) on debt incurred
and distributions on equity issued, in each case, to finance the construction or
development of a Capital Improvement and paid during the period beginning on the
date that the Partnership enters into a binding commitment to commence
construction or development of a Capital Improvement and ending on the earlier
to occur of the date that such Capital Improvement Commences Commercial Service
and the date that such Capital Improvement is abandoned or disposed of. Debt
incurred or equity issued to fund such construction period interest payments or
such construction period distributions on equity paid during such period, shall
also be deemed to be debt or equity, as the case may be, issued to finance the
construction or development of a Capital Improvement.
“FERC” means the Federal Energy Regulatory Commission.
“Final Subordinated Units” has the meaning assigned to such term in Section
6.1(d)(xi).
“First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(D).
“First Target Distribution” means $0.489 per Unit per Quarter (or, with respect
to the period commencing on the Closing Date and ending on the last day of the
Quarter in which the Closing Date occurred, it means the product of $0.489
multiplied by a fraction, of which the numerator is the number of days in such
period, and of which the denominator is the number of days in such Quarter),
subject to adjustment in accordance with the definition of Initial Quarterly
Distribution and Section 6.6 and Section 6.10.
“Fully Diluted Basis” means, when calculating the number of Outstanding Units
for any





13

--------------------------------------------------------------------------------




period, a basis that includes, in addition to the Outstanding Units, all
Partnership Securities and options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership (a) that are convertible into
or exercisable or exchangeable for Units that are senior to or pari passu with
the Subordinated Units, (b) whose conversion, exercise or exchange price is less
than the Current Market Price on the date of such calculation, (c) that may be
converted into or exercised or exchanged for such Units prior to or during the
Quarter immediately following the end of the period for which the calculation is
being made without the satisfaction of any contingency beyond the control of the
holder other than the payment of consideration and the compliance with
administrative mechanics applicable to such conversion, exercise or exchange and
(d) that were not converted into or exercised or exchanged for such Units during
the period for which the calculation is being made; provided, however, that for
purposes of determining the number of Outstanding Units on a Fully Diluted Basis
when calculating whether the Subordination Period has ended or the Subordinated
Units are entitled to convert into Common Units pursuant to Section 5.7, such
Partnership Securities, options, rights, warrants and appreciation rights shall
be deemed to have been Outstanding Units only for the four Quarters that
comprise the last four Quarters of the measurement period; provided, further,
that if consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the excess, if positive, of (i) the
number of Units issuable upon such conversion, exercise or exchange over
(ii) the number of Units that such consideration would purchase at the Current
Market Price.
“General Partner” means Cheniere Energy Partners GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).
“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it), which is evidenced by General Partner
Units, and includes any and all benefits to which the General Partner is
entitled as provided in this Agreement, together with all obligations of the
General Partner to comply with the terms and provisions of this Agreement.
“General Partner Preemptive Share” is an amount of Partnership Securities to
which the CEI Holder is entitled pursuant to Section 5.8; provided, however,
that if the purchase price for the Partnership Securities is less than $10.00
per Common Unit (or below such amount for the Common Unit Equivalent)(as
adjusted for splits and combinations), then the Outstanding Subordinated Units
shall not be included in such calculation.
“General Partner Unit” means a fractional part of the General Partner Interest
having the rights and obligations specified with respect to the General Partner
Interest. A General Partner Unit is not a Unit.
“Governmental Authority” has the meaning set forth in the Unit Purchase
Agreement.
“GP LLC Agreement” means that certain Third Amended and Restated Limited
Liability Company Agreement of the General Partner, dated as of [______], 2012,
as amended, restated or otherwise modified from time to time.





14

--------------------------------------------------------------------------------




“Group” means a Person that with or through any of its Affiliates or Associates
has any agreement, contract, arrangement, understanding or relationship for the
purpose of acquiring, holding, voting (except voting pursuant to a revocable
proxy or consent given to such Person in response to a proxy or consent
solicitation made to 10 or more Persons), exercising investment power or
disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).
“Incentive Distribution Right” means a non-voting Limited Partner Interest
issued to the General Partner in connection with the transactions contemplated
pursuant to the Contribution Agreement, which Limited Partner Interest will
confer upon the holder thereof only the rights and obligations specifically
provided in this Agreement with respect to Incentive Distribution Rights (and no
other rights otherwise available to or other obligations of a holder of a
Partnership Interest). Notwithstanding anything in this Agreement to the
contrary, the holder of an Incentive Distribution Right shall not be entitled to
vote such Incentive Distribution Right on any Partnership matter except as may
otherwise be required by law.
“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Section 6.4(a)(v), Section
6.4(a)(vi) and Section 6.4(a)(vii), Section 6.4(b)(iii), Section 6.4(b)(iv) and
Section 6.4(b)(v).
“Incremental Income Taxes” has the meaning assigned to such term in Section
6.10.
“Indemnified Persons” has the meaning assigned to such term in Section 7.12(d).
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a member, manager,
partner, director, officer, fiduciary or trustee of any Group Member (other than
any Person who is or was a Limited Partner of the Partnership in such Person's
capacity as such), the General Partner or any Departing General Partner or any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as an officer, director, member, manager,





15

--------------------------------------------------------------------------------




partner, fiduciary or trustee of another Person; provided that a Person shall
not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services, and (f) any Person the General Partner
designates as an “Indemnitee” for purposes of this Agreement.
“Ineligible Holder” has the meaning assigned to such term in Section 4.11.
“Initial Common Unit” means a Common Unit sold in the Initial Public Offering.
“Initial Limited Partners” means Cheniere LNG Holdings, the General Partner
(with respect to the Incentive Distribution Rights received by it pursuant to
Section 5.2(a)), and the Underwriters upon issuance by the Partnership of Common
Units as described in Section 5.3 in connection with the Initial Public
Offering.
“Initial Public Offering” means the initial public offering and sale of Common
Units to the public, as described in the Registration Statement.
“Initial Quarterly Distribution” means $0.425 per Unit per Quarter (or with
respect to the period commencing on the Closing Date and ending on the last day
of the Quarter in which the Closing Date occurred, it means the product of
$0.425 multiplied by a fraction of which the numerator is the number of days in
such period and of which the denominator is the number of days in such Quarter),
subject to adjustment in accordance with Section 6.6 and Section 6.10.
“Initial Unit Price” means (a) with respect to the Common Units and the
Subordinated Units, the initial public offering price per Common Unit at which
the Underwriters offered the Common Units for sale to the public as set forth on
the cover page of the prospectus included as part of the Registration Statement
and first issued at or after the time the Registration Statement first became
effective; or (b) with respect to any other class or series of Units, the price
per Unit at which such class or series of Units is initially sold by the
Partnership, as determined by the General Partner, in each case adjusted as the
General Partner determines to be appropriate to give effect to any distribution,
subdivision or combination of Units.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account in the ordinary course of business) by any Group
Member and sales of debt securities of any Group Member; (b) sales of equity
interests of any Group Member (excluding any such sales to the extent the
proceeds thereof are placed in the Distribution Reserve Account); (c) sales or
other voluntary or involuntary dispositions of any assets of any Group Member
other than (i) sales or other dispositions of inventory, accounts receivable and
other assets in the ordinary course of business, and (ii) sales or other
dispositions of assets as part of normal retirements or replacements; (d) the
termination of Commodity Hedge Contracts or interest rate swap agreements prior
to the termination date otherwise specified therein; (e) capital contributions
received; and (f) corporate reorganizations or restructurings.
“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.





16

--------------------------------------------------------------------------------




“Investor” has the meaning assigned to such term in the Investors' and
Registration Rights Agreement.
“Investor Approval Period” has the meaning assigned to such term in the
Investors' and Registration Rights Agreement.
“Investors' and Registration Rights Agreement” means that certain Investors' and
Registration Rights Agreement, dated as of [__________], 2012, among Cheniere
Energy, Inc., the General Partner, the Partnership, Cheniere LNG Terminals, Inc.
or an Affiliate thereof, Blackstone CQP HoldCo LP and the other Investors named
therein, as amended from time to time.
“Issue Price” means the price at which a Unit is purchased from the Partnership,
after taking into account any sales commission or underwriting discount charged
to the Partnership and after taking into account any other form of discount with
respect to the price at which a Unit is purchased from the Partnership;
provided, however, that in the case of the Class B Units, the Issue Price shall
be the Class B Issue Price.
“Letter Agreement” means that certain letter agreement, dated as of November 9,
2006, among Sabine Pass LNG, Cheniere Marketing and Cheniere LNG, Inc. regarding
the J&S Cheniere S.A. Option Agreement.
“Limited Partner” means, unless the context otherwise requires, (a) the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each Initial Limited Partner, each Substituted Limited Partner, each Additional
Limited Partner and any Departing General Partner upon the change of its status
from General Partner to Limited Partner pursuant to Section 11.3(b), in each
case, in such Person's capacity as a limited partner of the Partnership or
(b) solely for purposes of Article Article V, Article VI, Article VII, Article
IX and Article XII, each Assignee; provided, however, that when the term
“Limited Partner” is used herein in the context of any vote or other approval,
including Article Article XIII and Article XIV, such term shall not, solely for
such purpose, include any holder of an Incentive Distribution Right (solely with
respect to its Incentive Distribution Rights and not with respect to any other
Limited Partner Interest held by such Person) except as may otherwise be
required by law.
“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units, Class B
Units, Subordinated Units, Incentive Distribution Rights or other Partnership
Securities or a combination thereof or interest therein, and includes any and
all benefits to which such Limited Partner or Assignee is entitled as provided
in this Agreement, together with all obligations of such Limited Partner or
Assignee to comply with the terms and provisions of this Agreement; provided,
however, that when the term “Limited Partner Interest” is used herein in the
context of any vote or other approval, including Articles XIII and XIV, such
term shall not, solely for such purpose, include any Incentive Distribution
Right except as may be required by law.
“Limited Partner Unit” means each of the Common Units, Class B Units,
Subordinated Units and other Units representing fractional parts of the
Partnership Interests of all Limited Partners and Assignees (but shall not
include the Incentive Distribution Rights).





17

--------------------------------------------------------------------------------




“Liquefaction Project” means the liquefaction facilities to be developed, owned
and operated by Sabine Pass Liquefaction at the liquefied natural gas terminal
in Cameron Parish, Louisiana, including Train 1, Train 2, Train 3 and Train 4
(as applicable), and the related facilities, equipment and activities incidental
thereto.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
“Liquidator” means one or more Persons selected by the General Partner, pursuant
to Section 12.3, to perform the functions described in Section 12.4 as
liquidating trustee of the Partnership within the meaning of the Delaware Act.
“LNG” means liquefied natural gas.
“LNG Sale and Purchase Agreements” means agreements under which customers have
committed to purchase quantities of LNG.
“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to the asset base owned by any
Group Member or for the acquisition of existing, or the construction or
development of new, capital assets) if such expenditures are made to maintain,
including over the long term, the operating capacity or asset base of the
Partnership Group. Maintenance Capital Expenditures shall not include
(a) Expansion Capital Expenditures or (b) Investment Capital Expenditures.
Maintenance Capital Expenditures shall include interest (and related fees) on
debt incurred and distributions on equity issued, in each case, to finance the
construction or development of a replacement asset and paid during the period
beginning on the date that the Partnership enters into a binding obligation to
commence constructing or developing a replacement asset and ending on the
earlier to occur of the date that such replacement asset Commences Commercial
Service and the date that such replacement asset is abandoned or disposed of.
Debt incurred to pay or equity issued to fund construction or development period
interest payments, or such construction or development period distributions on
equity, shall also be deemed to be debt incurred or equity, as the case may be,
issued to finance the construction or development of a replacement asset.
“Management Services Agreements” means, collectively, the Management Services
Agreement, dated February 25, 2006, between Sabine Pass LNG and Sabine Pass
LNG-GP, Inc. and the Management Services Agreement, dated September 1, 2006,
between Sabine Pass LNG‑GP, Inc. and Cheniere LNG Terminals, Inc.
“Mandatory Conversion Date” has the meaning assigned to such term in Section
5.12(b)(vi)(A).
“Measurement Date” means October 1, 2014.
“Merger Agreement” has the meaning assigned to such term in Section 14.1.





18

--------------------------------------------------------------------------------




“MMBtu” means million British thermal units.
“Moody's” means Moody's Investors Services, Inc.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act, and any successor to such
statute.
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner or
Assignee by the Partnership, the Partnership's Carrying Value of such property
(as adjusted pursuant to Section 5.5(d)(ii)) at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner or
Assignee upon such distribution or to which such property is subject at the time
of distribution, in either case, as determined under Section 752 of the Code.
“Net Income” means, for any taxable year, the excess, if any, of the
Partnership's items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership's items of loss and deduction (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Income shall be determined in accordance with Section 5.5(b) and shall
not include any items specially allocated under Section 5.12(b)(iv) or Section
6.1(d) or; provided, that the determination of the items that have been
specially allocated under Section 6.1(d) shall be made as if Section 6.1(d)(xii)
were not in this Agreement.
“Net Loss” means, for any taxable year, the excess, if any, of the Partnership's
items of loss and deduction (other than those items taken into account in the
computation of Net Termination Gain or Net Termination Loss) for such taxable
year over the Partnership's items of income and gain (other than those items
taken into account in the computation of Net Termination Gain or Net Termination
Loss) for such taxable year. The items included in the calculation of Net Loss
shall be determined in accordance with Section 5.5(b) and shall not include any
items specially allocated under Section 6.1(d); provided, that the determination
of the items that have been specially allocated under Section 6.1(d) shall be
made as if Section 6.1(d)(xii) were not in this Agreement.
“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
“Net Termination Gain” means, for any taxable year, the sum, if positive, of all
items of income, gain, loss or deduction recognized by the Partnership (i) after
the Liquidation Date and (ii) upon the sale, exchange or other disposition of
all or substantially all of the assets of the Partnership in a single
transaction or a series of related transactions. The items included in the
determination of Net Termination Gain shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).





19

--------------------------------------------------------------------------------




“Net Termination Loss” means, for any taxable year, the sum, if negative, of all
items of income, gain, loss or deduction recognized by the Partnership (i) after
the Liquidation Date and (ii) upon the sale, exchange or other disposition of
all or substantially all of the assets of the Partnership in a single
transaction or a series of related transactions. The items included in the
determination of Net Termination Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).
“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the Substituted Limited Partner, pursuant to Section
4.9.
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b)(i)(A), Section 6.2(b)(ii)(A) and Section
6.2(b)(iii) if such properties were disposed of in a taxable transaction in full
satisfaction of such liabilities and for no other consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752‑1(a)(2).
“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
“O&M Agreement” means the Operation and Maintenance Agreement, dated February
25, 2005, between O&M Services and Sabine Pass LNG.
“O&M Services” means Cheniere LNG O&M Services, L.P., a Delaware limited
partnership.
“Operating Expenditures” means all Partnership Group expenditures (or the
Partnership's proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, payments to
the General Partner in reimbursement of expenses incurred by the General Partner
on behalf of the Partnership Group, non-Pro Rata repurchases of Units, repayment
of Working Capital Borrowings, debt service payments, interest payments,
payments made in the ordinary course of business under Commodity Hedge Contracts
(excluding payments made in connection with any termination of a Commodity Hedge
Contract prior to its stated expiration or termination date), provided that with
respect to amounts paid in connection with the initial purchase or placing of a
Commodity Hedge Contract, such amount(s) shall be amortized over the expected
term of the applicable Commodity Hedge Contract and, if earlier, upon its
termination, and Maintenance Capital Expenditures, subject to the following:





20

--------------------------------------------------------------------------------




(a)    repayment of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments) of principal of and premium on
indebtedness other than Working Capital Borrowings shall not constitute
Operating Expenditures; and
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) Investment Capital Expenditures, (iii) payment of transaction
expenses (including taxes) relating to Interim Capital Transactions,
(iv) distributions to Partners, (v) non-Pro Rata repurchases of Units of any
class made with the proceeds of an Interim Capital Transaction or (vi) CTPL
Expenditures. Where capital expenditures are made in part for Expansion Capital
Expenditures and in part for other purposes, the General Partner, with the
concurrence of the Conflicts Committee, shall determine the allocation between
the amounts paid for each.
“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
(a)    the sum of (i) $30 million, (ii) all cash receipts of the Partnership
Group (or the Partnership's proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions, (iii) all cash receipts of the Partnership Group
(or the Partnership's proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) after the end of such period but on or
before the date of determination of Operating Surplus with respect to such
period resulting from Working Capital Borrowings, (iv) all cash distributions
from the Distribution Reserve Account, including cash in the Distribution
Reserve Account released in accordance with Section 5.11(d) and Section 5.11(e),
and (v) the amount of distributions paid on equity issued in connection with the
construction or development of a Capital Improvement or replacement assets and
paid during the period beginning on the date that the Partnership enters into a
binding commitment to commence construction or development of such Capital
Improvement or replacement asset and ending on the earlier to occur of the date
that such Capital Improvement or replacement asset Commences Commercial Service
and the date that it is abandoned or disposed of (equity issued to fund the
construction period interest payments on debt incurred (including periodic net
payments under related interest rate swap agreements), or construction period
distributions on equity issued, to finance the construction of a Capital
Improvement or replacement asset shall also be deemed to be equity issued to
finance the construction or development of a Capital Improvement or replacement
asset for purposes of this clause (v)), less
(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) subject to Section
5.11(b), the amount of cash reserves (or the Partnership's proportionate share
of cash reserves in the case of Subsidiaries that are not wholly owned)
established by the General Partner to provide funds





21

--------------------------------------------------------------------------------




for future Operating Expenditures and (iii) all Working Capital Borrowings not
repaid within twelve months after having been incurred or repaid within such
twelve-month period with the proceeds of additional Working Capital Borrowings;
provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
“Optional Conversion Date” has the meaning assigned to such term in Section
5.12(b)(vi)(B).
“Organizational Limited Partner” means Cheniere LNG Holdings in its capacity as
the organizational limited partner of the Partnership pursuant to this
Agreement.
“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership's books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
and its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Securities of any class then Outstanding, all Partnership Securities owned by
such Person or Group shall not be voted on any matter and shall not be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Units so owned shall be considered to
be Outstanding for purposes of Section 11.1(b)(iv) (such Units shall not,
however, be treated as a separate class of Partnership Securities for purposes
of this Agreement); provided, further, that the foregoing limitation shall not
apply to (i) any Person or Group who acquired 20% or more of the Outstanding
Partnership Securities of any class then Outstanding directly from the General
Partner or its Affiliates, (ii) any Person or Group who acquired 20% or more of
the Outstanding Partnership Securities of any class then Outstanding directly or
indirectly from a Person or Group described in clause (i) provided that the
General Partner shall have notified such Person or Group in writing that such
limitation shall not apply, or (iii) any Person or Group who acquired 20% or
more of any Partnership Securities issued by the Partnership with the prior
approval of the Board of Directors (which includes any Class B Units issued
hereunder and the underlying Common Units issued upon conversion).
“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Selling Unitholder pursuant to the Underwriting Agreement.





22

--------------------------------------------------------------------------------




“Partner” means a General Partner or a Limited Partner and Assignees thereof, if
applicable.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partnership” means Cheniere Energy Partners, L.P., a Delaware limited
partnership.
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single entity.
“Partnership Interest” means an interest in the Partnership, which shall include
the General Partner Interest and Limited Partner Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).
“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Class B Units, Subordinated Units, General Partner Units and Incentive
Distribution Rights.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.
    “Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
or Assignee with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of General Partner Units held by the General Partner
or the number of Units held by such Unitholder or Assignee, as the case may be,
by (B) the total number of all Outstanding Units as of such date of
determination and all General Partner Units, and (b) as to the holders of
additional Partnership Securities issued by the Partnership in accordance with
Section 5.6, the percentage for each Partnership Security as determined by the
General Partner as a part of such issuance. The Percentage Interest with respect
to an Incentive Distribution Right shall at all times be zero. Solely for
purposes of Section 5.8 and 5.12(b)(vii), and the determination of the General
Partner Preemptive Share and Purchaser Preemptive Share, prior to the conversion
of all Class B Units, the "Percentage Interest" of the General Partner and it
Affiliates shall be calculated and determined based on (i) "Outstanding" Units
(including the total Outstanding and owned by the General Partner and its





23

--------------------------------------------------------------------------------




Affiliates) with the number of Class B Units determined on an as-converted
basis, and (ii) the "Outstanding" General Partner Units being deemed to include
any General Partner Units issuable in accordance with Section 5.12(b)(iii) and
5.12(b)(vi)(E) upon such issuance of Class B Units or conversion of Class B
Units at such applicable time.  
 “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Plan of Conversion” has the meaning set forth in Section 14.1 of this
Agreement.
“Preemptive Share” means (x) with respect to the Purchaser, the “Purchaser
Preemptive Share” and (y) with respect to the General Partner, the “General
Partner Preemptive Share”.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners and Assignees or
Record Holders, apportioned among all Partners and Assignees or Record Holders
in accordance with their relative Percentage Interests and (c) when used with
respect to holders of Incentive Distribution Rights, apportioned equally among
all holders of Incentive Distribution Rights in accordance with the relative
number or percentage of Incentive Distribution Rights held by each such holder.
“Proposed Treasury Regulations” means the regulations proposed by the U.S.
Department of the Treasury under the Code, prior to the date hereof.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Purchaser” means Blackstone CQP Holdco LP, a Delaware limited partnership, and
any Person to whom the Purchaser is permitted to assign its rights as
“Purchaser” pursuant to the Investors' and Registration Rights Agreement.
“Purchaser Class B Final Funding Date” means the date on which the issuance of
Common Units results in the full satisfaction of the Purchaser's obligations to
purchase Class B Units under the Unit Purchase Agreement.
“Purchaser Class B Initial Funding Date” means the “Initial Funding Date” of the
Purchaser under the Unit Purchase Agreement.
“Purchaser Class B Units” means the Purchaser Initial Class B Units and the
Remaining Units issued after the issuance of the Purchaser Initial Class B
Units.
“Purchaser Class B Weighted Average Funding Period” means (X) the sum of the
products of (A) the number of days that passed between the Purchaser Class B
Initial Funding Date and the date of any subsequent funding by the Purchaser
with respect to the Remaining Units pursuant to the terms of the Unit Purchase
Agreement and (B) the dollars funded by the Purchaser in any such subsequent
funding, divided by (Y) $1,000,000,000.





24

--------------------------------------------------------------------------------




“Purchaser Directors” means the three members appointed to the Board of
Directors by the Purchaser on the Class B Issuance Date, as such Persons may be
replaced from time to time.
“Purchaser Initial Class B Units” means the 33,333,334 Class B Units issued to
the Purchaser pursuant to the Unit Purchase Agreement.
“Purchaser Preemptive Share” is an amount of Equity Securities equal to the
product of (A) the total number of Equity Securities contemplated by an Equity
Securities Notice multiplied by (B) the quotient of (a) the sum of (1) all
Outstanding Units held by the Purchaser and its Affiliates at the applicable
time (calculated as if all convertible Equity Securities were converted at the
applicable time and based upon the Common Unit Equivalent of any other Equity
Securities) plus (2) all Remaining Units that are not Outstanding (in each case,
calculated as if all convertible Equity Securities to be issued were converted
at the applicable time and based upon the Common Unit Equivalent of any other
Equity Securities) divided by (b) the sum of (1) the total Outstanding Units of
the Partnership at the applicable time plus (2) all Remaining Units that are not
Outstanding (calculated as if all convertible Equity Securities to be issued
were converted at the applicable time and based upon the Common Unit Equivalent
of any other Equity Securities); provided, however, that if the purchase price
for the Equity Securities is less than $10.00 per Common Unit (or below such
amount for the Common Unit Equivalent)(as adjusted for splits and combinations),
then the Outstanding Subordinated Units shall not be included in such
calculation.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership including
the Closing Date, the portion of such fiscal quarter after the Closing Date.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means any date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.
“Record Holder” means the Person in whose name a Unit is registered on the books
of the Transfer Agent as of the opening of business on a particular Business
Day, or with respect to other Partnership Interests, the Person in whose name
any such other Partnership Interest is registered on the books that the General
Partner has caused to be kept as of the opening of business on such Business
Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.





25

--------------------------------------------------------------------------------




“Registration Statement” means the Registration Statements on Form S-1 (File
Nos. 333-139572 and 333-141456), as they have been or as they may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Public Offering.
“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units, Class B Units or
Subordinated Units, the excess of (a) the Net Positive Adjustments of the
Unitholders holding Common Units, Class B Units or Subordinated Units as of the
end of such period over (b) the sum of those Partners' Share of Additional Book
Basis Derivative Items for each prior taxable period, (ii) with respect to the
General Partner (as holder of the General Partner Units), the excess of (a) the
Net Positive Adjustments of the General Partner as of the end of such period
over (b) the sum of the General Partner's Share of Additional Book Basis
Derivative Items with respect to the General Partner Units for each prior
taxable period, and (iii) with respect to the holders of Incentive Distribution
Rights, the excess of (a) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (b) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.
“Remaining Units” has the meaning assigned to such term in the Unit Purchase
Agreement, as if such Class B Units were issued and Outstanding on the Purchaser
Class B Initial Funding Date and as such Class B Units are adjusted over time
ending on the Purchaser Class B Final Funding Date pursuant to Sections
5.12(b)(ii) and 5.12(b)(ix). The purchase price for each Purchaser Class B Unit
shall be the Class B Issue Price regardless of the number of Class B Units
actually issued.
“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses or Net Termination Losses under Section 6.1(b) or Section 6.1(c)(ii) and
(b) any allocation of an item of income, gain, loss or deduction pursuant to
Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv), Section 6.1(d)(viii)
or Section 6.1(d)(x).
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.2(b)(i)(A) or Section 6.2(b)(ii)(A), respectively, to eliminate
Book-Tax Disparities.
“Retained Converted Subordinated Unit” has the meaning assigned to such term in
Section 5.5(c)(ii).
“S&P” means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.
“Sabine Pass Liquefaction” means Sabine Pass Liquefaction, LLC, a Delaware
limited liability company, and its successors and assigns.
“Sabine Pass LNG” means Sabine Pass LNG, L.P., a Delaware limited partnership,
and its successors and assigns.





26

--------------------------------------------------------------------------------




“Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(E).
“Second Target Distribution” means $0.531 per Unit per Quarter (or, with respect
to the period commencing on the Closing Date and ending on the last day of the
Quarter in which the Closing Date occurred, it means the product of $0.531
multiplied by a fraction, of which the numerator is equal to the number of days
in such period and of which the denominator is the number of days in such
Quarter), subject to adjustment in accordance with the definition of Initial
Quarterly Distribution and Section 6.6 and Section 6.10.
“Secondment Agreement” means the Services and Secondment Agreement, dated as of
March 26, 2007, between O&M Services and the General Partner.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.
“Services Agreement” means the Amended and Restated Services Agreement, dated as
of [________], 2012, between the Partnership and Cheniere LNG Terminals, Inc.,
as amended, restated or otherwise modified from time to time.
“Selling Unitholder” has the meaning assigned to such term in the Underwriting
Agreement.
“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders holding Limited Partner Units, the amount
that bears the same ratio to such Additional Book Basis Derivative Items as the
Unitholders' Remaining Net Positive Adjustments as of the end of such period
bears to the Aggregate Remaining Net Positive Adjustments as of that time,
(ii) with respect to the General Partner (as holder of the General Partner
Units), the amount that bears the same ratio to such Additional Book Basis
Derivative Items as the General Partner's Remaining Net Positive Adjustments as
of the end of such period bears to the Aggregate Remaining Net Positive
Adjustment as of that time, and (iii) with respect to the Partners holding
Incentive Distribution Rights, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Remaining Net Positive Adjustments
of the Partners holding the Incentive Distribution Rights as of the end of such
period bears to the Aggregate Remaining Net Positive Adjustments as of that
time.
“Significant Event” means any merger, consolidation or other combination of the
Partnership or any of its Subsidiaries with another Person (other than to the
extent permitted under Section 14.3(d) or a Subsidiary of the Partnership
merging, consolidating or combining with or into another wholly owned Subsidiary
of the Partnership), or a sale of all or substantially all of the assets of the
Partnership in each case prior to the Actual Conversion Date with respect to the
last Outstanding Class B Unit (whether such sale is a single transaction or
multiple transactions intended to dispose of substantially all of the
Partnership's assets).





27

--------------------------------------------------------------------------------




“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Subordinated Unit” means a Unit representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees having the rights
and obligations specified with respect to Subordinated Units in this Agreement.
The term “Subordinated Unit” does not include a Common Unit or a Class B Unit. A
Subordinated Unit that is convertible into a Common Unit shall not constitute a
Common Unit until such conversion occurs.
“Subordination Period” means the period commencing on the Closing Date and
ending on the first to occur of the following dates:
(a)    the first date on which there are no longer any Outstanding Subordinated
Units due to the automatic conversion of the Subordinated Units into Common
Units pursuant to Section 5.7; and
(b)    the date on which the General Partner is removed as general partner of
the Partnership upon the requisite vote by holders of Outstanding Units under
circumstances where Cause does not exist and no Units held by the General
Partner and its Affiliates are voted in favor of such removal.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 10.2 in place of and with all the
rights of a Limited Partner and who is shown as a Limited Partner on the books
and records of the Partnership.
“Surviving Business Entity” has the meaning assigned to such term in Section
14.2(b).
“Tax Certificate” means the certificate described in Section 4.11.
“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of November 9,
2006, between Sabine Pass LNG and Cheniere Energy, Inc.





28

--------------------------------------------------------------------------------




“Third Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(F).
“Third Target Distribution” means $0.638 per Unit per Quarter (or, with respect
to the period commencing on the Closing Date and ending on the last day of the
Quarter in which the Closing Date occurred, it means the product of $0.638
multiplied by a fraction, of which the numerator is equal to the number of days
in such period and of which the denominator is the number of days in such
Quarter), subject to adjustment in accordance with the definition of Initial
Quarterly Distribution and Section 6.6 and Section 6.10.
“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests are listed
is open for the transaction of business or, if Limited Partner Interests of a
class are not listed on any National Securities Exchange, a day on which banking
institutions in New York City generally are open.
“Train” means an LNG production train located at the Liquefaction Project.
“Train 1” means the first Train that is commercially operable, as notified by
Sabine Pass Liquefaction to the relevant customer of Sabine Pass Liquefaction,
or expected by Sabine Pass Liquefaction to be commercially operable, with a
nominal production capacity of at least 182.5 MMBtu per annum of LNG.
“Train 2” means the second Train that is commercially operable after Train 1, as
notified by Sabine Pass Liquefaction to the relevant customer of Sabine Pass
Liquefaction, or expected by Sabine Pass Liquefaction to be commercially
operable after Train 1, with a nominal production capacity of at least 219.0
MMBtu per annum of LNG.
“Train 2 Conversion Date” means the date upon which Train 2 has reached the Date
of First Commercial Delivery.
“Train 3” means the third Train that is commercially operable after Train 2, as
notified by Sabine Pass Liquefaction to the relevant customer of Sabine Pass
Liquefaction, or expected by Sabine Pass Liquefaction to be commercially
operable after Train 2, with a nominal production capacity of at least 216.5
MMBtu per annum of LNG.
“Train 3 Condition” shall mean each of the following with regard to solely Train
3: (i) the Board of Directors shall have approved the issuance of the notice to
proceed under the engineering, procurement and construction agreement for Train
3 and (ii) the debt and equity financing commitments are bona fide as determined
by the Board of Directors and are sufficient to construct Train 3 in order to
satisfy the relevant LNG Sale and Purchase Agreements for Train 3 or any
replacement LNG Sale and Purchase Agreements on economic terms no less favorable
to the Partnership Group and with a counterparty with an equal or superior
credit rating.
“Train 3 Notice to Proceed” means the notice to proceed as set forth in an
engineering, procurement and construction agreement for Train 3.





29

--------------------------------------------------------------------------------




“Train 3 Substantial Completion Date” means the date of substantial completion
as set forth in an engineering, procurement and construction agreement for Train
3.
“Train 4” means the fourth Train that is commercially operable after Train 3, as
notified by Sabine Pass Liquefaction to the relevant customer of Sabine Pass
Liquefaction, or expected by Sabine Pass Liquefaction to be commercially
operable after Train 3, with a nominal production capacity of at least 216.0
MMBtu per annum of LNG.
“Train 4 Condition” shall mean each of the following with regard to solely Train
4: (i) the Board of Directors shall have approved the issuance of the notice to
proceed under the engineering, procurement and construction agreement for Train
4 and (ii) the debt and equity financing commitments are bona fide as determined
by the Board of Directors and are sufficient to construct Train 4 in order to
satisfy the relevant LNG Sale and Purchase Agreements for Train 4 or any
replacement LNG Sale and Purchase Agreements on economic terms no less favorable
to the Partnership Group and with a counterparty with an equal or superior
credit rating.
“Train 4 Substantial Completion Date” means the date of substantial completion
as set forth in an engineering, procurement and construction agreement for Train
4.
“Transfer” has the meaning assigned to such term in Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) and as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units; provided, that if no Transfer Agent is specifically designated for
any other Partnership Securities, the General Partner shall act in such
capacity.
“Transfer Application” means an application and agreement for transfer of Units
in the form set forth on the back of a Certificate or in a form substantially to
the same effect in a separate instrument.
“Treasury Securities” means securities issued or directly and fully guaranteed
or insured by the United States government or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities).
“TUA” means a terminal use agreement for long term regasification services
entered into by the Partnership and a third party.
“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchases Common Units pursuant thereto.
“Underwriting Agreement” means that certain Underwriting Agreement dated as of
March 20, 2007 among the Underwriters, the Partnership, the General Partner and
the other parties thereto, providing for the purchase of Common Units by the
Underwriters.
“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Class B Units and Subordinated Units but shall not include
(i) General Partner Units (or the General Partner Interest represented thereby)
or (ii) Incentive Distribution Rights.





30

--------------------------------------------------------------------------------




“Unit Majority” means (a) during the Subordination Period, at least (i) a
majority of the Outstanding Common Units and Class B Units (excluding
Outstanding Common Units and CEI Class B Units owned by the General Partner and
its Affiliates (other than the Purchaser)) voting as a class as set forth in
Section 5.12(b)(v) and at least (ii) a majority of the Outstanding Subordinated
Units voting as a single class, and (b) after the end of the Subordination
Period, at least a majority of the Outstanding Common Units and Class B Units
voting as a single class.
“Unit Purchase Agreement” means that certain Unit Purchase Agreement, dated as
of [________], 2012, by and among the Partnership, CEI and the Purchaser.
“Unitholders” means the holders of Units.
“Unpaid IQD” has the meaning assigned to such term in Section 6.1(c)(i)(B).
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).
“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit, and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units.
“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.
“Weighted Average Interest Rate of Debt” means an amount equal to (X) the sum of
the product of (A) the dollar amount of any debt commitment and (B) the interest
rate of such debt commitment (and if floating, the interest rate to be used will
consider the swap equivalent to convert the floating rate to fixed rate) divided
by (Y) the aggregate dollar amount of all debt commitments for Trains 1-4, as
applicable.
“Withdrawal Opinion of Counsel” has the meaning assigned to such term in Section
11.1(b).
“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or similar financing arrangement; provided
that when incurred it is the intent of the borrower to repay such borrowings
within 12 months from other than additional Working Capital Borrowings.





31

--------------------------------------------------------------------------------






Section 1.2
Construction.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include”, “includes”, “including” and words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof”, “herein” and “hereunder” refer to this Agreement as
a whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.
ARTICLE II
ORGANIZATION
Section 2.1
Formation.

The General Partner and the Organizational Limited Partner have previously
formed the Partnership as a limited partnership pursuant to the provisions of
the Delaware Act and previously entered into that certain First Amended and
Restated Agreement of Limited Partnership of Cheniere Energy Partners, L.P.,
dated as of March 26, 2007. The purpose of this Second Amended and Restated
Agreement of Limited Partnership is (i) to establish the rights and obligations
of the Class B Units in connection with the issuance of Partnership Securities
pursuant to Section 5.12 and (ii) to make other miscellaneous revisions. This
amendment and restatement shall become effective on the date of this Agreement.
Except as expressly provided to the contrary in this Agreement, the rights,
duties (including fiduciary duties), liabilities and obligations of the Partners
and the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act. All Partnership Interests shall constitute
personal property of the owner thereof for all purposes.
Section 2.2
Name.

The name of the Partnership shall be “Cheniere Energy Partners, L.P.” The
Partnership's business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters
shall be included in the Partnership's name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The General
Partner may change the name of the Partnership at any time and from time to time
and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.





32

--------------------------------------------------------------------------------






Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices.

Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808-1645, and the registered agent for service
of process on the Partnership in the State of Delaware at such registered office
shall be Corporation Service Company. The principal office of the Partnership
shall be located at 700 Milam Street, Suite 800, Houston, Texas 77002, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners, by any reasonable means (including posting on the
Partnership's website). The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner shall
determine necessary or appropriate. The address of the General Partner shall be
700 Milam Street, Suite 800, Houston, Texas 77002, or such other place as the
General Partner may from time to time designate by notice, by any reasonable
means (including posting on the Partnership's website).
Section 2.4
Purpose and Business.

The purpose and nature of the business to be conducted by the Partnership shall
be (a) to engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and in any event that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware Act, and, in connection
therewith, to exercise all of the rights and powers conferred upon the
Partnership pursuant to the agreements relating to such business activity, and
(b) to do anything necessary or appropriate to the foregoing, including the
making of capital contributions or loans to a Group Member; provided, however,
that the General Partner shall not cause the Partnership to engage, directly or
indirectly, in any business activity that the General Partner determines would
cause the Partnership to be treated as an association taxable as a corporation
or otherwise taxable as an entity for federal income tax purposes. To the
fullest extent permitted by law and notwithstanding any obligation existing at
law or in equity: the General Partner shall have no duty or obligation to
propose or approve, and the General Partner may decline to propose or approve,
the conduct by the Partnership of any business free of any fiduciary or other
duty or obligation whatsoever to the Partnership, any Limited Partner or
Assignee; and, in declining to so propose or approve the General Partner, shall
not be required to act in good faith or pursuant to any other standard imposed
by this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity.
Section 2.5
Powers.

The Partnership shall be empowered to do any and all acts and things necessary
or appropriate for the furtherance and accomplishment of the purposes and
business described in Section 2.4 and for the protection and benefit of the
Partnership.
Section 2.6
Power of Attorney.

(a)Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner and, if a Liquidator shall have been selected pursuant to
Section 12.3, the Liquidator,





33

--------------------------------------------------------------------------------




severally (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
name, place and stead, to:
(i)execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Certificate of Limited Partnership and all amendments or
restatements hereof or thereof) that the General Partner or the Liquidator
determines to be necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the General Partner or the Liquidator determines to be necessary or
appropriate to reflect, in accordance with its terms, any amendment, change,
modification or restatement of this Agreement; (C) all certificates, documents
and other instruments (including conveyances and a certificate of cancellation)
that the General Partner or the Liquidator determines to be necessary or
appropriate to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement; (D) all certificates, documents and
other instruments relating to the admission, withdrawal, removal or substitution
of any Partner pursuant to, or other events described in, Article IV, Article X,
Article XI or Article XII; (E) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges of any
class or series of Partnership Securities issued pursuant to Section 5.6; and
(F) all certificates, documents and other instruments (including agreements and
a certificate of merger or conversion) relating to a merger, consolidation or
conversion of the Partnership pursuant to Article XIV; and
(ii)execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided, that when required by Section 13.3 or any
other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to vote on,
consent to or approve the taking of any action, the General Partner and the
Liquidator may exercise the power of attorney made in this Section 2.6(a)(ii)
only after the necessary vote, consent or approval of the Limited Partners or of
the Limited Partners of such class or series, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
(b)The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution,





34

--------------------------------------------------------------------------------




bankruptcy or termination of any Limited Partner or Assignee and the transfer of
all or any portion of such Limited Partner's or Assignee's Partnership Interest
and shall extend to such Limited Partner's or Assignee's heirs, successors,
assigns and personal representatives. Each such Limited Partner or Assignee
hereby agrees to be bound by any representation made by the General Partner or
the Liquidator acting in good faith pursuant to such power of attorney; and each
such Limited Partner or Assignee, to the maximum extent permitted by law, hereby
waives any and all defenses that may be available to contest, negate or
disaffirm the action of the General Partner or the Liquidator taken in good
faith under such power of attorney. Each Limited Partner or Assignee shall
execute and deliver to the General Partner or the Liquidator, within 15 days
after receipt of the request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator may
request in order to effectuate this Agreement and the purposes of the
Partnership.
Section 2.7
Term.

The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.
Section 2.8
Title to Partnership Assets.

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner or Assignee, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the General Partner, one or more of its Affiliates or one or more nominees, as
the General Partner may determine. The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner or one or more of its Affiliates or one or more nominees
shall be held by the General Partner or such Affiliate or nominee for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the General Partner determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership as soon as reasonably practicable; provided,
further, that, prior to the withdrawal or removal of the General Partner or as
soon thereafter as practicable, the General Partner shall use reasonable efforts
to effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
the General Partner. All Partnership assets shall be recorded as the property of
the Partnership in its books and records, irrespective of the name in which
record title to such Partnership assets is held.





35

--------------------------------------------------------------------------------






ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1
Limitation of Liability.

The Limited Partners and the Assignees shall have no liability under this
Agreement except as expressly provided in this Agreement or the Delaware Act.
Section 3.2
Management of Business.

No Limited Partner or Assignee, in its capacity as such, shall participate in
the operation, management or control (within the meaning of the Delaware Act) of
the Partnership's business, transact any business in the Partnership's name or
have the power to sign documents for or otherwise bind the Partnership. Any
action taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participation in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair or eliminate
the limitations on the liability of the Limited Partners or Assignees under this
Agreement.
Section 3.3
Outside Activities of the Limited Partners.

Subject to the provisions of Section 7.5, which shall continue to be applicable
to the Persons referred to therein, but otherwise notwithstanding any duty
existing at law or in equity, any Limited Partner or Assignee shall be entitled
to and may have business interests and engage in business activities in addition
to those relating to the Partnership, including business interests and
activities in direct competition with the Partnership Group. Neither the
Partnership nor any of the other Partners or Assignees shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee.
Section 3.4
Rights of Limited Partners.

(a)In addition to other rights provided by this Agreement or by applicable law,
and except as limited by Section 3.4(b), each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner's interest as a
Limited Partner in the Partnership, upon reasonable written demand stating the
purpose of such demand, and at such Limited Partner's own expense:
(i)to obtain true and full information regarding the status of the business and
financial condition of the Partnership (provided that the requirements of this
Section 3.4(a)(i) shall be satisfied by furnishing to a Limited Partner upon its
demand pursuant to this Section 3.4(a)(i) the Partnership's most recent filings
with the Commission on Form 10-K and any subsequent filings on Form 10-Q and
8-K);





36

--------------------------------------------------------------------------------




(ii)promptly after its becoming available, to obtain a copy of the Partnership's
federal, state and local income tax returns for each year;
(iii)to obtain a current list of the name and last known business, residence or
mailing address of each Partner;
(iv)to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of all executed
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;
(v)to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and
(vi)to obtain such other information regarding the affairs of the Partnership as
is just and reasonable.
(b)The General Partner may keep confidential from the Limited Partners and
Assignees, for such period of time as the General Partner deems reasonable,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner in good faith believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or its business or
(C) that any Group Member is required by law or by agreement with any third
party to keep confidential (other than agreements with Affiliates of the
Partnership the primary purpose of which is to circumvent the obligations set
forth in this Section 3.4).
ARTICLE IV


CERTIFICATES; RECORD HOLDERS;
TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1
Certificates.

Upon the Partnership's issuance of Common Units, Class B Units or Subordinated
Units to any Person, the Partnership shall issue, upon the request of such
Person, one or more Certificates in the name of such Person (or, if issued in
global form, in the name of the Depositary or its nominee) evidencing the number
of such Units being so issued. In addition, (a) upon the General Partner's
request, the Partnership shall issue to it one or more Certificates in the name
of the General Partner evidencing its General Partner Units and (b) upon the
request of any Person owning Incentive Distribution Rights or any other
Partnership Securities other than Common Units, Class B Units or Subordinated
Units, the Partnership shall issue to such Person one or more certificates
evidencing such Incentive Distribution Rights or other Partnership Securities
other than Common Units, Class B Units or Subordinated Units. Certificates shall
be executed by the General Partner on behalf of





37

--------------------------------------------------------------------------------




the Partnership by the President or any Executive Vice President, Senior Vice
President, Vice President or the Chief Financial Officer and the Secretary or
any Assistant Secretary of the General Partner. No Common Unit Certificate shall
be valid for any purpose until it has been countersigned by the Transfer Agent;
provided, however, that if the General Partner elects to issue certificates for
Common Units in global form, the Common Unit Certificates shall be valid upon
receipt of a certificate from the Transfer Agent certifying that the Common
Units have been duly registered in accordance with the directions of the
Partnership. Subject to the requirements of Section 6.7 and Section 6.9, the
Partners holding Certificates evidencing Subordinated Units or Class B Units may
exchange such Certificates for Certificates evidencing Common Units on or after
the date on which such Subordinated Units or Class B Units are converted into
Common Units pursuant to the terms of Section 5.7 or Section 5.12(b)(vi), as
applicable.
Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates.

(a)If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Securities as the Certificate so surrendered.
(b)The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued if the Record Holder
of the Certificate:
(i)makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;
(ii)requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;
(iii)if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)satisfies any other reasonable requirements imposed by the General Partner.
If a Limited Partner or Assignee fails to notify the General Partner within a
reasonable period of time after he has notice of the loss, destruction or theft
of a Certificate, and a transfer of the Limited Partner Interests represented by
the Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner or Assignee shall
be precluded from making any claim against the Partnership, the General Partner
or the Transfer Agent for such transfer or for a new Certificate.
(c)As a condition to the issuance of any new Certificate under this Section 4.2,
the General Partner may require the payment of a sum sufficient to cover any tax
or other





38

--------------------------------------------------------------------------------




governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Transfer Agent) reasonably
connected therewith.
Section 4.3
Record Holders.

The Partnership shall be entitled to recognize the Record Holder as the Partner
or Assignee with respect to any Partnership Interest and, accordingly, shall not
be bound to recognize any equitable or other claim to, or interest in, such
Partnership Interest on the part of any other Person, regardless of whether the
Partnership shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person in acquiring and/or holding Partnership Interests,
as between the Partnership on the one hand, and such other Persons on the other,
such representative Person (a) shall be the Partner or Assignee (as the case may
be) of record and beneficially, and (b) shall be bound by this Agreement and
shall have the rights and obligations of a Partner or Assignee (as the case may
be) hereunder and as, and to the extent, provided for herein.
Section 4.4
Transfer Generally.

(a)The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Units to another Person or by which
a holder of Incentive Distribution Rights assigns its Incentive Distribution
Rights to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise or (ii) by which the holder of a Limited Partner Interest (other
than an Incentive Distribution Right) assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner or an Assignee, and includes
a sale, assignment, gift, exchange or any other disposition by law or otherwise,
excluding a pledge, encumbrance, hypothecation or mortgage but including any
transfer upon foreclosure of any pledge, encumbrance, hypothecation or mortgage.
(b)No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.
(c)Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner of any or all of the shares of stock, membership interests, partnership
interests or other ownership interests in the General Partner.
Section 4.5
Registration and Transfer of Limited Partner Interests.

(a)The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the





39

--------------------------------------------------------------------------------




provisions of Section 4.5(b), the Partnership will provide for the registration
and transfer of Limited Partner Interests. The Transfer Agent is hereby
appointed registrar and transfer agent for the purpose of registering Common
Units and transfers of such Common Units as herein provided. The Partnership
shall not recognize transfers of Certificates evidencing Limited Partner
Interests unless such transfers are effected in the manner described in this
Section 4.5. Upon surrender of a Certificate for registration of transfer of any
Limited Partner Interests evidenced by a Certificate, and subject to the
provisions of Section 4.5(b), the appropriate officers of the General Partner on
behalf of the Partnership shall execute and deliver, and in the case of Common
Units, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder's instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.
(b)The General Partner shall not recognize any transfer of Limited Partner
Interests until the Certificates evidencing such Limited Partner Interests are
surrendered for registration of transfer and such Certificates are accompanied
by a Transfer Application, properly completed and duly executed by the
transferee (or the transferee's attorney-in-fact duly authorized in writing). No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto. No
changes in distributions or allocations will be made in respect of the Limited
Partner Interests until a properly completed Transfer Application has been
delivered with respect to such Limited Partner Interests.
(c)Limited Partner Interests may be transferred only in the manner described in
this Section 4.5. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.
(d)Until admitted as a Substituted Limited Partner pursuant to Section 10.2, the
Record Holder of a Limited Partner Interest shall be an Assignee in respect of
such Limited Partner Interest. Limited Partners may include custodians, nominees
or any other individual or entity in its own or any representative capacity.
(e)A transferee of a Limited Partner Interest who has completed and delivered a
Transfer Application shall be deemed to have (i) requested admission as a
Substituted Limited Partner, (ii) agreed to comply with and be bound by and to
have executed this Agreement, (iii) represented and warranted that such
transferee has the right, power and authority and, if an individual, the
capacity to enter into this Agreement, (iv) granted the powers of attorney set
forth in this Agreement, and (v) given the consents and approvals and made the
waivers contained in this Agreement.
(f)Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the other provisions of this Agreement, including any
statement of designations or amendment to this Agreement, establishing or
otherwise relating to such class or series, (v) any contractual provisions
binding on any Limited Partner and (vi) provisions of applicable law, including
the





40

--------------------------------------------------------------------------------




Securities Act and the Securities Exchange Act and the rules and regulations
thereunder, Limited Partner Interests (other than the Incentive Distribution
Rights, the transfer of which is subject to Section 4.7) shall be freely
transferable.
(g)The General Partner and its Affiliates shall have the right at any time to
transfer their Subordinated Units, Class B Units and Common Units (whether
issued upon conversion of the Subordinated Units, the Class B Units or
otherwise) to one or more Persons.
Section 4.6
Transfer of the General Partner's General Partner Interest.

(a)Subject to Section 4.6(c) below, prior to March 31, 2017, the General Partner
shall not transfer all or any part of its General Partner Interest (represented
by General Partner Units) to a Person unless such transfer (i) has been approved
by the prior written consent or vote of the holders of at least a majority of
the Outstanding Common Units (excluding Common Units held by the General Partner
and its Affiliates) or (ii) is of all, but not less than all, of its General
Partner Interest to (A) an Affiliate of the General Partner (other than an
individual) or (B) another Person (other than an individual) in connection with
the merger or consolidation of the General Partner with or into such other
Person or the transfer by the General Partner of all or substantially all of its
assets to such other Person.
(b)Subject to Section 4.6(c) below, on or after March 31, 2017, the General
Partner may transfer all or any of its General Partner Interest without the
approval of the holder(s) of any class or series of Units.
(c)Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability
under Delaware law of any Limited Partner or cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already so treated or taxed)
and (iii) such transferee also agrees to purchase all (or the appropriate
portion thereof, if applicable) of the partnership or membership or limited
liability company interest of the General Partner as the general partner or
managing member, if any, of each other Group Member. In the case of a transfer
pursuant to and in compliance with this Section 4.6, the transferee or successor
(as the case may be) shall, subject to compliance with the terms of Section
10.3, be admitted to the Partnership as the General Partner immediately prior to
the transfer of the General Partner Interest, and the business of the
Partnership shall continue without dissolution.
Section 4.7
Transfer of Incentive Distribution Rights.

Prior to March 31, 2017, a holder of Incentive Distribution Rights may transfer
any or all of the Incentive Distribution Rights held by such holder without any
consent of the Unitholders to (a) an Affiliate of such holder (other than an
individual) or (b) another Person (other than an individual) in connection with
(i) the merger or consolidation of such holder of Incentive





41

--------------------------------------------------------------------------------




Distribution Rights with or into such other Person, (ii) the transfer by such
holder of Incentive Distribution Rights of all or substantially all of its
assets to such other Person or (iii) the sale of all the ownership interests in
such holder of Incentive Distribution Rights, provided that, in the case of a
transfer pursuant to this clause (iii) the initial holder of the Incentive
Distribution Rights continues to remain as the General Partner following such
sale. Any other transfer of the Incentive Distribution Rights prior to March 31,
2017 shall require the prior approval of holders of at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates). On or after March 31, 2017, the General Partner or any other
holder of Incentive Distribution Rights may transfer any or all of its Incentive
Distribution Rights without Unitholder approval. Notwithstanding anything herein
to the contrary, no transfer of Incentive Distribution Rights to another Person
shall be permitted unless the transferee agrees to be bound by the provisions of
this Agreement. The General Partner and any transferee or transferees of the
Incentive Distribution Rights may agree in a separate instrument as to the
General Partner's exercise of its rights with respect to the Incentive
Distribution Rights under Section 11.3 hereof.
Section 4.8
Restrictions on Transfers.

(a)Except as provided in Section 4.8(d) below, but notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not already so
treated or taxed).
(b)The General Partner may impose restrictions on the transfer of Partnership
Interests if (i) it receives an Opinion of Counsel that such restrictions are
necessary to avoid a significant risk of the Partnership becoming taxable as a
corporation or otherwise becoming taxable as an entity for federal income tax
purposes or (ii) the holding of Units by a Person (A) not subject to United
States federal income taxation on the income generated by the Partnership or
(B) in the case of entities that are pass-through entities for United States
federal income tax purposes all of whose beneficial owners are not subject to
United States federal income taxation on the income generated by the
Partnership, would have a material adverse effect on the economic interests of
the Partnership. The General Partner may impose such restrictions by amending
this Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to such amendment being effected, by the holders of at least a majority of the
Outstanding Limited Partner Interests of such class.
(c)The transfer of a Subordinated Unit that has-converted into a Common Unit
shall be subject to the restrictions imposed by Section 6.7. The transfer of a
Class B Unit or a Converted Class B Unit shall be subject to the restrictions
imposed by Section 6.9.





42

--------------------------------------------------------------------------------




(d)Nothing contained in this Article IV, or elsewhere in this Agreement, shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.
(e)Each certificate evidencing Partnership Interests shall bear a conspicuous
legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CHENIERE ENERGY
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CHENIERE ENERGY PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE CHENIERE ENERGY PARTNERS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
CHENIERE ENERGY PARTNERS GP, LLC, THE GENERAL PARTNER OF CHENIERE ENERGY
PARTNERS, L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS
SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF CHENIERE ENERGY PARTNERS, L.P. BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE
SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE
FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED
OR ADMITTED TO TRADING.
Section 4.9
Citizenship Certificates; Non-citizen Assignees.

(a)If any Group Member is or becomes subject to any federal, state or local law
or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner or Assignee, the General Partner may request any Limited Partner
or Assignee to furnish to the General Partner, within 30 days after receipt of
such request, an executed Citizenship Certification or such other information





43

--------------------------------------------------------------------------------




concerning such Limited Partner's or Assignee's nationality, citizenship or
other related status (or, if the Limited Partner or Assignee is a nominee
holding for the account of another Person, the nationality, citizenship or other
related status of such Person) as the General Partner may request. If a Limited
Partner or Assignee fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if upon receipt of such Citizenship Certification or other
requested information the General Partner determines that a Limited Partner or
Assignee is not an Eligible Citizen, the Limited Partner Interests owned by such
Limited Partner or Assignee shall be subject to redemption in accordance with
the provisions of Section 4.10. In addition, the General Partner may require
that the status of any such Limited Partner or Assignee be changed to that of a
Non-citizen Assignee and, thereupon, such Non-citizen Assignee shall cease to be
a Partner and shall have no voting rights, whether arising hereunder, under the
Delaware Act, at law, in equity or otherwise, in respect of the Non-citizen
Assignee's Limited Partner Interests. The General Partner shall be substituted
for such Non-citizen Assignee as the Limited Partner or Assignee in respect of
the Non-citizen Assignee's Limited Partner Interests and shall vote such Limited
Partner Interests in accordance with Section 4.9(b).
(b)The General Partner shall, in exercising voting rights in respect of Limited
Partner Interests held by it on behalf of Non-citizen Assignees, distribute the
votes in the same ratios as the votes of Partners (including the General
Partner) in respect of Limited Partner Interests other than those of Non-citizen
Assignees are cast, either for, against or abstaining as to the matter.
(c)Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee's share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of such Non-citizen Assignee's Limited Partner Interest (representing
such Non-citizen Assignee's right to receive such Non-citizen Assignee's share
of such distribution in kind).
(d)At any time after a Non-citizen Assignee can and does certify that such
Non-citizen Assignee has become an Eligible Citizen, a Non-citizen Assignee may,
upon application to the General Partner, request admission as a Substituted
Limited Partner with respect to any Limited Partner Interests of such
Non-citizen Assignee not redeemed pursuant to Section 4.10, and upon such
Non-citizen Assignee's admission pursuant to Section 10.2, the General Partner
shall cease to be deemed to be the Limited Partner in respect of the Non-citizen
Assignee's Limited Partner Interests.
Section 4.10
Redemption of Partnership Interests of Non-citizen Assignees.

(a)If at any time a Limited Partner or Assignee fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner or Assignee is not an Eligible Citizen, the Partnership may,
unless the Limited Partner or Assignee establishes to the satisfaction of the





44

--------------------------------------------------------------------------------




General Partner that such Limited Partner or Assignee is an Eligible Citizen or
has transferred such Limited Partner's or Assignee's Partnership Interests to a
Person who is an Eligible Citizen and who furnishes a Citizenship Certification
to the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner or Assignee as
follows:
(i)The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Limited Partner or Assignee, at
such Limited Partner's or Assignee's last address designated on the records of
the Partnership or the Transfer Agent, by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed. The
notice shall specify the Redeemable Interests, the date fixed for redemption,
the place of payment, that payment of the redemption price will be made upon
surrender of the Certificate evidencing the Redeemable Interests and that on and
after the date fixed for redemption no further allocations or distributions to
which the Limited Partner or Assignee would otherwise be entitled in respect of
the Redeemable Interests will accrue or be made.
(ii)The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii)Upon surrender by or on behalf of the Limited Partner or Assignee, at the
place specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or Assignee or such Limited
Partner's or Assignee's duly authorized representative shall be entitled to
receive the payment therefor.
(iv)After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.
(b)The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner or Assignee as nominee of a Person
determined to be other than an Eligible Citizen.
(c)Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring such recipient's Limited Partner Interest before
the redemption date if such transfer is otherwise permitted under this
Agreement. Upon receipt of notice of such a transfer, the General Partner shall
withdraw the notice of redemption, provided the transferee of such Limited
Partner Interest certifies to the satisfaction of the General Partner in a
Citizenship Certification delivered in connection with the Transfer Application
that such transferee is an Eligible Citizen. If the transferee fails to make
such certification, such redemption shall be effected from the transferee on the
original redemption date.





45

--------------------------------------------------------------------------------






Section 4.11
Taxation Certificates and Related Matters.

If at any time the General Partner determines, with the advice of counsel, that
the Partnership's status as an entity not taxable as a corporation and not
otherwise subject to an entity-level tax for federal, state or local income tax
purposes, coupled with the tax status (or lack of proof of the federal income
tax status) of one or more Limited Partners, has or will have a material adverse
effect on the economic interests of the Partnership, then the General Partner
may adopt such amendments to this Agreement, without the approval of any class
or classes of Limited Partners, as it determines to be necessary or advisable to
(i) obtain such proof of the federal income tax status of the Limited Partners
and, to the extent relevant, their beneficial owners and thereby determine those
Limited Partners whose federal income tax status has or will reasonably likely
in the future have such a material adverse effect (such Limited Partners,
together with any Limited Partner who fails to comply with the procedures
instituted by the General Partner, an “Ineligible Holder”) and (ii) permit the
General Partner to redeem Units held by any Ineligible Holder, at the Current
Market Price. Such amendments may include provisions requiring all Limited
Partners to certify as to their federal income tax status upon demand and on a
regular basis, as determined by the General Partner, and may require transferees
of Units to so certify prior to being admitted to the Partnership as a Limited
Partner.
ARTICLE V


CAPITAL CONTRIBUTIONS AND
ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1
Organizational Contributions.

In connection with the formation of the Partnership under the Delaware Act, the
General Partner made an initial Capital Contribution to the Partnership in the
amount of $20.00, for a General Partner Interest in the Partnership equivalent
to a 2% Percentage Interest and has been admitted as the General Partner of the
Partnership, and the Organizational Limited Partner made an initial Capital
Contribution to the Partnership in the amount of $980.00 for a Limited Partner
Interest in the Partnership equivalent to a 98% Percentage Interest and has been
admitted as a Limited Partner of the Partnership. As of the Closing Date, the
interest of the Organizational Limited Partner shall be redeemed as provided in
the Contribution Agreement; and the initial Capital Contribution of the
Organizational Limited Partner shall thereupon be refunded. Ninety-eight percent
of any interest or other profit that may have resulted from the investment or
other use of such initial Capital Contributions prior to the Closing Date shall
be allocated and distributed to the Organizational Limited Partner, and the
balance thereof shall be allocated and distributed to the General Partner.
Section 5.2
Contributions by the General Partner and its Affiliates.

(a)On the Closing Date and pursuant to the Contribution Agreement: (i) the
General Partner contributed to the Partnership, as a Capital Contribution, all
of its ownership interests in Cheniere Energy Investments, LLC in exchange for
(A) 3,302,045 General Partner Units representing a continuation of its 2%
Percentage Interest, subject to all of the rights, privileges and duties of the
General Partner under this Agreement, and (B) the Incentive Distribution





46

--------------------------------------------------------------------------------




Rights, and (ii) Cheniere LNG Holdings contributed to the Partnership, as a
Capital Contribution, all of its ownership interests in Cheniere Energy
Investments, LLC in exchange for (A) 21,362,193 Common Units, (B) 135,383,831
Subordinated Units, (C) the right to receive distributions in certain
circumstances from the Distribution Reserve Account pursuant to the terms of
Section 5.11 and (D) the obligation to make contributions in certain
circumstances to the Distribution Reserve Account pursuant to the terms of the
Contribution Agreement.
(b)Upon the issuance of any additional Limited Partner Interests, except as
provided in Section 5.12(b)(iii)(B) or Section 5.12(b)(vi)(E)5.12(b)(iii)(A), by
the Partnership (other than the Common Units issued in the Initial Offering),
the General Partner may, in exchange for a proportionate number of General
Partner Units, make additional Capital Contributions in an amount equal to the
product obtained by multiplying (I) the quotient determined by dividing (A) the
General Partner's Percentage Interest by (B) 100% minus the General Partner's
Percentage Interest immediately prior to the issuance of such additional Limited
Partner Interests by the Partnership times (II) the amount contributed to the
Partnership by the Limited Partners in exchange for such additional Limited
Partner Interests. Except as set forth in Article XII, the General Partner shall
not be obligated to make any additional Capital Contributions to the
Partnership.
Section 5.3
Contributions by Initial Limited Partners.

(a)On the Closing Date and pursuant to Underwriting Agreement, each Underwriter
contributed to the Partnership cash in an amount equal to the Issue Price per
Initial Common Unit, multiplied by the number of Common Units specified in the
Underwriting Agreement to be purchased by such Underwriter on the Closing Date.
In exchange for such Capital Contributions by the Underwriter, the Partnership
issued Common Units to each Underwriter on whose behalf such Capital
Contribution was made in an amount equal to the quotient obtained by dividing
(i) the cash contribution to the Partnership by or on behalf of such Underwriter
by (ii) the Issue Price per Initial Common Unit.
(b)No Limited Partner Interests were issued or issuable as of or at March 26,
2007 other than (i) Common Units issuable pursuant to subparagraph (a) hereof in
an aggregate number equal to 5,054,164, (ii) the 135,383,831 Subordinated Units
issuable pursuant to Section 5.2 hereof, (iii) the 21,362,193 Common Units
issuable pursuant to Section 5.2 and (iv) the Incentive Distribution Rights.
Section 5.4
Interest.

No interest shall be paid by the Partnership on Capital Contributions. No
Partner or Assignee shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon dissolution of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner or Assignee shall have
priority over any other Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions. Any such return shall
be a compromise to which all Partners and Assignees agree within the meaning of
Section 17-502(b) of the Delaware Act.





47

--------------------------------------------------------------------------------






Section 5.5
Capital Accounts.

(a)The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv) and the related Proposed Treasury Regulation Sections
regarding noncompensatory options. Such Capital Account shall be increased by
(i) the amount of all Capital Contributions made to the Partnership with respect
to such Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with Section
5.5(b) and Section 5.5(d) and allocated to such Partner with respect to such
Partnership Interest pursuant to Section 5.5(d), Section 5.12(b)(iv) and Section
6.1, as applicable, and decreased by (x) the amount of cash or Net Agreed Value
of all actual and deemed distributions of cash or property made to such Partner
with respect to such Partnership Interest and (y) all items of Partnership
deduction and loss computed in accordance with Section 5.5(b) and Section 5.5(d)
and allocated to such Partner with respect to such Partnership Interest pursuant
to Section 5.5(d), Section 5.12(b)(iv) and Section 6.1, as applicable. The
Partnership shall follow the principles set forth in the proposed
noncompensatory option regulations contained in Proposed Treasury Regulation
Sections 1.704-1, 1.721-2 and 1.761-3 at all times, including when the assets of
the Partnership are revalued or any Class B Units are converted pursuant to
Section 5.12(b)(vi). For the avoidance of doubt, each Class B Unit will be
treated as convertible equity as defined in Proposed Treasury Regulation Section
1.721-2(e)(3), and, therefore, each Record Holder of a Class B Unit will be
treated as a partner in the Partnership for federal income tax purposes. The
initial Capital Account balance in respect of each Class B Unit issued on the
Class B Issuance Date shall be the Issue Price for such Class B Unit. The
Capital Account balance of each holder of Class B Units in respect of its Class
B Units shall not be increased or decreased except as otherwise provided in this
Agreement.
(b)For purposes of computing the amount of any item of income, gain, loss or
deduction to be allocated pursuant to Article VI and reflected in the Partners'
Capital Accounts, the determination, recognition and classification of any such
item shall be the same as its determination, recognition and classification for
federal income tax purposes (including any method of depreciation, cost recovery
or amortization used for that purpose), provided, that:
(i)Solely for purposes of this Section 5.5, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by any other Group Member that is classified as a partnership for
federal income tax purposes.
(ii)All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated





48

--------------------------------------------------------------------------------




among the Partners pursuant to Section 6.1.
(iii)Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code that may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain or loss.
(iv)Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership's Carrying Value with respect to such property as of such date.
(v)In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined
pursuant to Treasury Regulation Section 1.704-3(d)(2) as if the adjusted basis
of such property were equal to the Carrying Value of such property immediately
following such adjustment.
(vi)If the Partnership's adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 48(q)(1)
or 48(q)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 48(q)(2) of the Code shall, to the extent possible, be allocated in the
year of such restoration in the same manner to the Partners to whom such deemed
deduction was allocated.
(c)

(i)A transferee of a Partnership Interest shall succeed to a pro rata portion of
the Capital Account of the transferor relating to the Partnership Interest so
transferred.
(ii)Subject to Section 6.7(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has-converted into a Common
Unit pursuant to Section 5.7 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph Section
5.5(c)(ii) apply), the Capital Account maintained for such





49

--------------------------------------------------------------------------------




Person with respect to its Subordinated Units or converted Subordinated Units
will (A) first, be allocated to the Subordinated Units or converted Subordinated
Units to be transferred in an amount equal to the product of (x) the number of
such Subordinated Units or converted Subordinated Units to be transferred and
(y) the Per Unit Capital Amount for a Common Unit, and (B) second, any remaining
balance in such Capital Account will be retained by the transferor, regardless
of whether it has retained any Subordinated Units or converted Subordinated
Units (“Retained Converted Subordinated Units”). Following any such allocation,
the transferor's Capital Account, if any, maintained with respect to the
retained Subordinated Units or Retained Converted Subordinated Units, if any,
will have a balance equal to the amount allocated under clause (B) hereinabove,
and the transferee's Capital Account established with respect to the transferred
Subordinated Units or converted Subordinated Units will have a balance equal to
the amount allocated under clause (A) hereinabove.
(d)

(i)In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and
Proposed Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(s), on (A) an issuance of additional Partnership Interests for
cash or Contributed Property, the issuance of Partnership Interests as
consideration for the provision of services or the conversion of the General
Partner's Combined Interest to Common Units pursuant to Section 11.3(b), or
(B) the conversion of a Class B Unit and any related issuance of additional
General Partner Units pursuant to Section 5.12(b)(vi)(E), the Capital Accounts
of all Partners and the Carrying Value of each Partnership property shall,
immediately prior to an event described in clause (A) above or immediately after
a conversion described in clause (B) above, as applicable, be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as if such Unrealized Gain or Unrealized Loss had been
recognized on an actual sale of each such property for an amount equal to its
fair market value at such time. Any such Unrealized Gain or Unrealized Loss (or
items thereof) shall (1) in the case of an event described in clause (A) above,
be allocated among the Unitholders (other than the Unitholders holding Class B
Units in respect of such Class B Units) pursuant to Section 6.1(c) in the same
manner as any item of gain or loss actually recognized following an event giving
rise to the dissolution of the Partnership would have been allocated, and (2) in
the case of a conversion described in clause (B) above, (aa) first be allocated
to the Partners holding Converted Class B Units until the Capital Account of
each holder of Converted Class B Units with respect to each Converted Class B
Unit is equal to the Per Unit Capital Amount of a Common Unit, (bb) second be
allocated to the General Partner in respect of any newly issued additional
General Partner Units an amount equal to the product of (I) the quotient
obtained by dividing (x) the Percentage Interest of the General Partner by (y) a
percentage equal to 100% less such Percentage Interest and (II) the sum of the
amounts allocated in clause (aa) above, and (cc) any remaining Unrealized Gain
or Unrealized Loss shall be allocated among the Partners pursuant to Section
6.1(c) in the same manner as any item of gain or loss actually recognized
following an event giving rise to the dissolution of the Partnership would have
been allocated. If the Unrealized Gain or Unrealized Loss allocated as a result
of the conversion of a Class B Unit is not sufficient to cause the





50

--------------------------------------------------------------------------------




Capital Account of each holder with respect to each Converted Class B Unit to
equal the Per Unit Capital Amount of a Common Unit, then in accordance with
Proposed Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), Capital Account
balances shall be reallocated between the Partners holding Converted Class B
Units and Common Units (other than Converted Class B Units) so as to cause the
Capital Account of each holder of Converted Class B Units with respect to such
Units to equal, on a per unit basis, the Per Unit Capital Amount of a Common
Unit after taking into account the impact of such a reallocation of Capital
Account balances on the Per Unit Capital Amount of a Common Unit. If Capital
Account balances are reallocated pursuant to the immediately preceding sentence,
the Partnership shall make corrective allocations so as to take into account the
reallocation of Capital Account balances, as provided in Proposed Treasury
Regulation Section 1.704-1(b)(4)(x).
(ii)In determining such Unrealized Gain or Unrealized Loss, the aggregate cash
amount and fair market value of all Partnership assets (including cash or cash
equivalents) immediately prior to the event described in clause (i)(A) above, or
immediately after the conversion described in clause (i)(B) above, shall be
determined by the General Partner using such method of valuation as it may
adopt; provided, however, in accordance with the principles set forth in
Proposed Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2), the General
Partner, in arriving at such valuation, must take fully into account the fair
market value of the Partnership Interests of all Partners at such time, and must
reduce the fair market value of the Partnership's assets by the excess, if any,
of the fair market value of all Outstanding Class B Units that have not yet been
converted in a conversion described in clause (i)(B) above over the aggregate
Issue Price of such Class B Units. The General Partner shall allocate such
aggregate value among the assets of the Partnership (in such manner as it
determines) to arrive at a fair market value for individual properties.
(iii)In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any distribution to a Partner (other than a distribution of
cash that is not in redemption or retirement of a Partnership Interest), the
General Partner may cause any Unrealized Gain or Unrealized Loss attributable to
each Partnership property to be recognized and allocated in the same manner as
that provided in Section 5.5(d)(i) as if there had been a sale of such property
immediately prior to such distribution, in which event the Carrying Value of
each Partnership property shall be adjusted as of the beginning of the next
taxable period to an amount equal to the fair market value thereof; provided
that the General Partner shall cause Unrealized Gain or Unrealized Loss to be
recognized and Carrying Values to be adjusted if doing so would permit
Corrective Allocations to be made pursuant to Section 6.1(d)(xii) and provided
further, in accordance with the principles set forth in Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(h)(2), the General Partner, in arriving at
such valuation, must take fully into account the fair market value of the
Partnership Interests of all Partners at such time, and must reduce the fair
market value of the Partnership's assets by the excess, if any, of the fair
market value of all Outstanding Class B Units that have not yet been converted
in a conversion described in clause (i)(B) above over the aggregate Issue Price
of such Class B Units. In determining such Unrealized Gain or Unrealized Loss,
the aggregate cash amount and fair market value of all Partnership assets
immediately prior to a distribution shall (A) in





51

--------------------------------------------------------------------------------




the case of a distribution that is not made pursuant to Section 12.4 be
determined and allocated in the same manner as that provided in Section
5.5(d)(i) or (B) in the case of a liquidating distribution pursuant to Section
12.4, be determined and allocated by the Liquidator using such reasonable method
of valuation as it may adopt.
Section 5.6
Issuances of Additional Partnership Securities.

(a)The Partnership may issue additional Partnership Securities and options,
rights, warrants and appreciation rights relating to the Partnership Securities
for any Partnership purpose at any time and from time to time to such Persons
for such consideration and on such terms and conditions as the General Partner
shall determine, all without the approval of any Limited Partners; provided,
however, that during the Subordination Period the Partnership must obtain
Special Approval prior to issuing any additional Common Units or Units with
designations, preferences, rights, powers and duties senior to or pari passu
with the Common Units.
(b)Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which, subject to the provision contained in Section
5.6(a), may be senior to existing classes and series of Partnership Securities),
as shall be fixed by the General Partner, including (i) the right to share in
Partnership profits and losses or items thereof; (ii) the right to share in
Partnership distributions; (iii) the rights upon dissolution and liquidation of
the Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Partnership Security
(including sinking fund provisions); (v) whether such Partnership Security is
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Partnership Security will be issued, evidenced by certificates and
assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Partnership Security; and (viii) the right, if any, of each
such Partnership Security to vote on Partnership matters, including matters
relating to the relative rights, preferences and privileges of such Partnership
Security.
(c)The General Partner shall take all actions that it determines to be necessary
or appropriate in connection with (i) each issuance of Partnership Securities
and options, rights, warrants and appreciation rights relating to Partnership
Securities pursuant to this Section 5.6, (ii) the conversion of the General
Partner Interest or any Incentive Distribution Rights into Units pursuant to the
terms of this Agreement, (iii) the admission of Additional Limited Partners and
(iv) all additional issuances of Partnership Securities. The General Partner
shall determine the relative rights, powers and duties of the holders of the
Units or other Partnership Securities being so issued. The General Partner shall
do all things necessary to comply with the Delaware Act and is authorized and
directed to do all things that it determines to be necessary or appropriate in
connection with any future issuance of Partnership Securities or in connection
with the conversion of the General Partner Interest or any Incentive
Distribution Rights into Units pursuant to the terms of this Agreement,
including compliance with any statute, rule, regulation or guideline of any
federal, state or other governmental agency or any National Securities Exchange
on which the Units or other Partnership Securities are listed or admitted to
trading.





52

--------------------------------------------------------------------------------






Section 5.7
Conversion of Subordinated Units; Cancellation.

(a)All of the Subordinated Units will convert into Common Units on a one-for-one
basis on the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.4(a) in respect of the earlier of any Quarter in
respect of which:
(i)distributions of Available Cash from Operating Surplus under Section 6.4(a)
on each of the Outstanding Common Units (assuming conversion of the Class B
Units pursuant to Section 5.12(b)(vi)), Subordinated Units and any other
Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units with respect to each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Initial Quarterly Distribution on all of the Outstanding
Common Units (assuming conversion of the Class B Units pursuant to Section
5.12(b)(vi)), Subordinated Units, General Partner Units and any other
Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units; and
(ii)the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date (which
three consecutive, non-overlapping four-Quarter periods commence on or after the
Closing Date) equaled or exceeded the sum of the Initial Quarterly Distribution
on all of the Outstanding Common Units (assuming conversion of the Class B Units
pursuant to Section 5.12(b)(vi)), Subordinated Units, General Partner Units and
any other Units that are senior or equal in right of distribution to the
Subordinated Units that were Outstanding during such periods on a Fully Diluted
Basis; and
(iii)there are no Cumulative Common Unit Arrearages.
(b)Notwithstanding Section 5.7(a), all of the Outstanding Subordinated Units
will convert into Common Units on a one-for-one basis on the first Business Day
following the distribution of Available Cash to Partners pursuant to Section 6.4
in respect of any Quarter in respect of which:
(i)in connection with distributions of Available Cash from Operating Surplus
under Section 6.4(a), the amount of such distributions constituting Contracted
Adjusted Operating Surplus on each of the Outstanding Common Units (assuming
conversion of the Class B Units pursuant to Section 5.12(b)(vi)), Subordinated
Units and any other Outstanding Units that are senior or equal in right of
distribution to the Subordinated Units with respect to each of the four
consecutive Quarters immediately preceding such date equaled or exceeded the sum
of the Third Target Distribution on all of the Outstanding Common Units
(assuming conversion of the Class B Units pursuant to Section 5.12(b)(vi)),
Subordinated Units, General Partner Units and any other Outstanding Units that
are senior or equal in right of distribution to the Subordinated Units; and





53

--------------------------------------------------------------------------------




(ii)the Contracted Adjusted Operating Surplus for each of the four consecutive
Quarters immediately preceding such date (which four consecutive Quarter period
commences after the Closing Date) equaled or exceeded the sum of the Third
Target Distribution on all of the Outstanding Common Units (assuming conversion
of the Class B Units pursuant to Section 5.12(b)(vi)), Subordinated Units,
General Partner Units, any other Units that are senior or equal in right of
distribution to the Subordinated Units and any other Equity Securities that are
junior to the Subordinated Units that the Board of Directors deems to be
appropriate for the calculation after consultation and the recommendation of
management of the General Partner that were Outstanding during such periods on a
Fully Diluted Basis with respect to such Quarter; and
(iii)there are no Cumulative Common Unit Arrearages.
(c)Notwithstanding any other provision of this Agreement, all the Subordinated
Units will automatically convert into Common Units on a one-for-one basis as set
forth in, and pursuant to the terms of, Section 11.4.
(d)A Subordinated Unit that has converted into a Common Unit shall be subject to
the provisions of Section 6.7.
(e)In the event that either the Train 3 Condition or the Train 4 Condition is
not satisfied on or prior to the Measurement Date, solely for purposes of
subsections (i) and (ii) below the Partnership will estimate distributions for
the first consecutive four-Quarter period following the commencement date of the
LNG Sale and Purchase Agreement with the most recent “Date of First Commercial
Delivery” (as set forth in the respective LNG Sale and Purchase Agreements)
based solely upon a good faith estimate by the Board of Directors of Contracted
Adjusted Operating Surplus.
(i)In the event that the Train 3 Condition is not satisfied on or prior to the
Measurement Date, then a number of Outstanding Subordinated Units shall be
canceled by an amount necessary to permit the Partnership to distribute
Available Cash solely from Contracted Adjusted Operating Surplus equal to $0.50
per each Outstanding Common Unit, Subordinated Unit, Class B Unit (assuming
conversion thereof pursuant to Section 5.12(b)(vi)) and any other Outstanding
Limited Partner Units that are senior or equal in right of distribution to the
Subordinated Units per Quarter for such consecutive four-Quarter period.
(ii)In the event that the Train 3 Condition is satisfied but the Train 4
Condition is not satisfied on or prior to the Measurement Date, then the
following number of Outstanding Subordinated Units shall be canceled: (i)
67,500,000, plus (ii) the additional amount necessary, if any, to permit the
Partnership to distribute Available Cash solely from Contracted Adjusted
Operating Surplus equal to $0.50 per each Outstanding Common Unit, Subordinated
Unit, Class B Unit (assuming conversion thereof pursuant to Section 5.12(b)(vi))
and any other Outstanding Limited Partner Units that are senior or equal in
right of distribution to the Subordinated Units per Quarter for such consecutive
four-Quarter period.





54

--------------------------------------------------------------------------------




Upon a cancellation of Subordinated Units Outstanding pursuant to this Section
5.7(e), the balance in the Capital Account maintained for each such holder of
Subordinated Units in respect of its Subordinated Units that are Outstanding
prior to such cancellation will be retained by such holder and will be allocated
(A) equally among any of such holder's Subordinated Units that are Outstanding
after such cancellation or (B) to such holder's remaining Partnership Interests
if no such Subordinated Units are Outstanding after such cancellation.
Section 5.8
Limited Preemptive Right.

Except as provided in Section 5.2, this Section 5.8 and Section 5.12(b)(vii), no
Person shall have any preemptive, preferential or other similar right with
respect to the issuance of any Partnership Security, whether unissued, held in
the treasury or hereafter created. The General Partner shall have the right,
which it may from time to time assign in whole or in part to any of its
Affiliates, to purchase Partnership Securities from the Partnership whenever,
and on the same terms that, the Partnership issues Partnership Securities to
Persons other than the General Partner and its Affiliates (including in
connection with any issuances subject to Section 5.12(b)(vii)), to the extent
necessary to maintain the Percentage Interests of the General Partner and its
Affiliates equal to any or all of those Percentage Interests that existed
immediately prior to the issuance of such Partnership Securities.
Section 5.9
Splits and Combinations.

(a)    Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Securities to all Record Holders or may effect a
subdivision or combination of Partnership Securities so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis (including
any Common Unit Arrearage or Cumulative Common Unit Arrearage) or stated as a
number of Units are proportionately adjusted.
(b)    Whenever such a Pro Rata distribution or a subdivision or combination of
Partnership Securities is declared, the General Partner shall select a Record
Date as of which the distribution, subdivision or combination shall be effective
and shall send notice thereof at least 20 days prior to such Record Date to each
Record Holder as of a date not less than 10 days prior to the date of such
notice. The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Securities to
be held by each Record Holder after giving effect to such distribution,
subdivision or combination. In addition, with respect to any such a
distribution, subdivision or combination of any class of Partnership Securities
that is convertible into another class of Partnership Securities or into which
any class of Partnership Securities is convertible or exchangeable, appropriate
adjustment shall be made either to assure that the specified conversion or
exchange ratio is maintained or, alternatively, is appropriately adjusted to
give effect to such Pro Rata distribution or subdivision or combination, as the
case may be, as the General Partner determines to be appropriate. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.





55

--------------------------------------------------------------------------------




(c)Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Securities Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(d)The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).
Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests.

All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-607 and 17-804 of the Delaware Act and the other
provisions of this Agreement.
Section 5.11
Distribution Reserve Account.

(a)Immediately prior to the closing of the Initial Public Offering, the
Partnership established an account with a financial institution organized under
the laws of the United States of America, or any state thereof, and having total
assets in excess of $500,000,000 and a combined capital and surplus of at least
$100,000,000 (the “Distribution Reserve Account”).
(b)All amounts held in the Distribution Reserve Account, including interest and
any other income on the investments in the Distribution Reserve Account,
(i) shall be segregated from all other assets of the Partnership, (ii) shall not
be used to pay Operating Expenditures, Expansion Capital Expenditures,
Investment Capital Expenditures or transaction expenses related to an Interim
Capital Transaction or to repurchase Units, (iii) shall not be set aside as
reserves against Available Cash or Operating Surplus and (iv) subject to Section
5.11(e), shall be used by the Partnership only to make distributions of
Available Cash to holders of Common Units and General Partner Units pursuant to
Section 6.4(a)(i) and Section 6.4(a)(ii). The Partnership will not enter into
any agreement that restricts the ability of the Partnership to distribute funds
from the Distribution Reserve Account.
(c)On the Closing Date and pursuant to the Contribution Agreement, the
Partnership deposited into the Distribution Reserve Account $98,442,481 in cash
proceeds from the Initial Offering, which proceeds were used on the Closing Date
to purchase Treasury Securities maturing as to principal and interest at such
times and in such amounts as the General Partner determined would be sufficient
to pay the Initial Quarterly Distribution on the Initial Common Units and on the
General Partner Units issued pursuant to Section 5.2(a) through the Quarter





56

--------------------------------------------------------------------------------




ending on June 30, 2009.
(d)Upon the issuance of any additional Common Units by the Partnership prior to
the Record Date for distributions payable for the Quarter ending June 30, 2009,
the Partnership deposited into the Distribution Reserve Account sufficient cash
proceeds from such issuance to purchase Treasury Securities or Eligible
Investments maturing as to principal and interest at such times and in such
amounts as equaled the amount necessary to pay the Initial Quarterly
Distribution on the additional Common Units and additional General Partner
Units, if any, so issued by the Partnership for each Quarter in the period
commencing with the Quarter in which such additional Common Units and General
Partner Units, if any, were so issued through the Quarter ending on June 30,
2009.
(e)In August 2009, the General Partner determined, with Special Approval, that
there were more than sufficient funds in the Distribution Reserve Account to pay
the Initial Quarterly Distribution on all Common Units and General Partner Units
then Outstanding through the Distribution Reserve Period Termination Date, and
therefore, the Partnership, at the request of Cheniere LNG Holdings, distributed
such excess to Cheniere LNG Holdings.
Section 5.12
Establishment of Class B Units.

(a)General. The General Partner hereby designates and creates a class of senior
subordinated Units to be designated as “Class B Units”, consisting of (i) the
CEI Class B Units, (ii) the Purchaser Class B Units, (iii) the CTPL Class B
Units and (iv) any other Class B Units contemplated to be issued by the Basic
Documents, and fixes the designations, preferences, participation, optional or
other special rights, powers and duties of holders of the Class B Units as set
forth in this Section 5.12. The Class B Units have the same rights and
preferences, and are subject to the same duties and obligations as the Common
Units, except as otherwise set forth in this Agreement.
(b)Rights of Class B Units. During the period commencing upon the CEI Class B
Initial Funding Date and ending on an Actual Conversion Date:
(i)Allocations.
(A)Except as otherwise provided in Section 6.1(d)(v), in no event shall a
Unitholder holding Class B Units be allocated any Net Income or Net Losses
pursuant to Section 6.1(a) or (b) in respect of their Class B Units.
(B)Notwithstanding anything to the contrary in Section 6.1(c), Unitholders
holding Class B Units shall receive only those allocations set forth in
(x) Section 5.5(d), (y) Section 5.12(b)(iv) and Section 6.1(d)(v).
(ii)Quarterly Accruals.
(A)Commencing on the CEI Class B Initial Funding Date, the Class B Conversion
Value of each Class B Unit shall increase and compound quarterly (each, a “Class
B Quarterly Accrual”), in an amount equal to the Class B Accrual Rate.





57

--------------------------------------------------------------------------------




Accruals shall be made on the last day of each Quarter except as provided in
Section 5.12(b)(vi)(B) (each such date, a “Class B Accrual Date”).
(B)Notwithstanding anything in this Section 5.12(b)(ii) to the contrary, with
respect to Class B Units that are converted into Common Units, the holder
thereof shall not be entitled to both a Class B Quarterly Accrual and a Common
Unit distribution with respect to such Unit for the same period, but shall be
entitled only to the accrual or distribution to be paid based upon the class of
Units held as of the close of business on the applicable Record Date. For the
avoidance of doubt, if a Class B Conversion Notice Date occurs prior to the
close of business on a Record Date for payment of a distribution on the Common
Units, but after the respective Class B Accrual Date for such Quarter, the
applicable holder of Class B Units shall not receive the Common Unit
distribution with respect to such Units.
(iii)Issuance of Class B Units.
(A)On the CEI Issuance Date, the CEI Class B Units shall be issued to the CEI
Holder pursuant to the terms and conditions of the CEI Unit Purchase Agreement
and the CTPL Class B Units shall be issued to the CEI Holder pursuant to the
terms and conditions of the CEI Subscription Agreement. On the Purchaser Class B
Initial Funding Date, the Purchaser Initial Class B Units shall be issued to the
Purchaser in accordance with the Unit Purchase Agreement. The Remaining Units
shall be issued to the Purchaser in accordance with the Unit Purchase Agreement.
(B)Upon each issuance of Class B Units, the General Partner may, in exchange for
a proportionate number of General Partner Units to maintain its Percentage
Interest as of such date, make an additional Capital Contribution in an amount
equal to the product of (x) the quotient obtained by dividing (1) the Percentage
Interest of the General Partner immediately prior to such issuance, by (2) a
percentage equal to 100%, less such Percentage Interest and (y) the amount
contributed to the Partnership by the holders of Class B Units in exchange for
such issuance of Class B Units.
(iv)Liquidation Value. Notwithstanding anything in this Agreement to the
contrary, in the event of any liquidation and winding up of the Partnership
under Section 12.4 or a Significant Event, the holders of the Class B Units
shall be entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, equal in right to the holders of
Common Units and prior and in preference to any distribution of any assets of
the Partnership to the holders of Subordinated Units, the positive value in each
such holder's Capital Account in respect of such Class B Units, determined after
allocating items of income, gain, loss and deduction for the current tax period
(and if necessary, any prior period(s) with respect to which IRS Form 1065 are
not yet due, excluding extensions, and not yet filed and for which Schedule K-1s
have not been distributed to any Partners for such period(s)) so that, to the
maximum extent possible, each such holder's Capital Account is equal to the
amount that would be distributed to such holder if the amounts were distributed





58

--------------------------------------------------------------------------------




as follows:
(A)First, to each Class B Unit, an amount equal to the Class B Non-Converted
Liquidation Accrual through such date; and
(B)Second, to each Class B Unit and each Common Unit, pro rata, on a per unit
basis (not taking into account the number of Common Units into which each Class
B Unit could be converted) until the amount distributed to each such Unit equals
the Class B Issue Price.
(C)Subject to Section 5.12(b)(iv)(D) and (E), no other allocation pursuant to
this Agreement shall reverse the effect of the allocations set forth in Section
5.12(b)(iv)(A) through (B) such that the Capital Account in respect of any Class
B Unit or Common Unit then Outstanding would be less than its Capital Account
immediately after the application of Section 5.12(b)(iv)(A) through (B).
(D)Immediately after such allocations pursuant to Section 5.12(b)(iv)(A) through
(B) have been made, Net Termination Gain or Net Termination Loss shall be
allocated to the Partners and Assignees pursuant to Section 6.1(c). At the time
of the dissolution of the Partnership, subject to Section 17-804 of the Delaware
Act, the holders of the Class B Units shall become entitled to receive any
distributions in the amount of their Capital Account balances and shall have the
status of, and shall be entitled to all remedies available to, an unsecured
creditor of the Partnership, and, except as provided in Section 5.12(b)(iv)(E),
such entitlement of the holders of the Class B Units shall have priority over
any entitlement of any other Partners or Assignees with respect to any
distributions by the Partnership to such other Partners or Assignees; provided,
however, that the General Partner, as such, will have no liability for any
obligations with respect to such distributions to any holder or holders of Class
B Units.
(E)Notwithstanding the foregoing, if the allocations set forth in Section
5.12(b)(iv)(A) through (D) above would result in the holders of Common Units not
being entitled to receive, in the aggregate, an amount equal to 3% of the assets
of the Partnership available for distribution to the Partners upon any
dissolution and winding up of the Partnership under Section 12.4 (the “Common
Minimum Allocation”), items of income, gain, loss and deduction shall be
reallocated to cause the Capital Accounts of the Common Units to equal, in the
aggregate, the Common Minimum Allocation.
(v)Voting Rights. Prior to the Actual Conversion Date, Class B Units shall have
voting rights that are identical to the voting rights of the Common Units and
shall vote with the Common Units as a single class, so that each holder of a
Class B Unit will be entitled to one vote for each Common Unit into which such
Class B Units are convertible as of the Record Date for such vote with respect
to which each holder of a Common Unit is entitled to vote. Each reference in
this Agreement to a vote of holders of Common Units shall be deemed to be a
reference to the holders of Common Units and Class B Units on an “as if”





59

--------------------------------------------------------------------------------




converted basis, except where the Common Units are entitled to vote as a
separate class. The approval of holders of a majority of the Class B Units shall
be required to approve any matter for which the holders of the Class B Units are
entitled to vote as a separate class. Each holder of a Class B Unit will be
entitled to the number of votes equal to the number of Common Units into which a
Class B Unit is convertible at the time of the Record Date for the vote or
written consent on the matter.
(vi)Conversion.
(A)Mandatory. The Class B Units shall automatically convert into the number of
Common Units (as adjusted for splits and combinations) as is determined by
dividing the Class B Conversion Value by the Class B Conversion Price without
any further action by the holders thereof and without the approval of any
Partner effective as of the first Business Day following the Record Date with
respect to the Partnership's first distribution of Available Cash from Operating
Surplus under Section 6.4(a) (the “Mandatory Conversion Date”), after the
earlier of (i) the Train 3 Substantial Completion Date or (ii) the fifth
anniversary of the Purchaser Class B Initial Funding Date; provided, however, if
the Train 3 Notice to Proceed has been issued prior to the fifth anniversary of
the Purchaser Class B Initial Funding Date, the Mandatory Conversion Date shall
be the date of the Train 3 Substantial Completion Date.
(B)At the Option of a Class B Unitholder. Subject to the terms of this Section
5.12, the holders of the Class B Units shall have the right to convert all or a
portion of the Class B Units then Outstanding into the number of Common Units as
determined in the manner set forth in Section 5.12(b)(vi)(A) at any of the
following times: (1) at any time subsequent to the date that is 83 months after
the issuance of the EPC Notice to Proceed, (2) prior to the Record Date for a
Quarter in which the Partnership has generated sufficient Available Cash from
Operating Surplus to distribute the Initial Quarterly Distribution on all
Outstanding Common Units and a number of Common Units to be issued upon
conversion, which number shall be set forth in a notice to be delivered by the
Partnership to the holders of the Class B Units promptly after the declaration
of the distribution by the Board of Directors, and the number of Common Units to
be received upon conversion pursuant to this Section 5.12(b)(vi)(B) shall not
exceed the number of Common Units set forth in such notice, and if the holders
of Class B Units elect to convert and receive such number of Common Units prior
to the Record Date, the Class B Quarterly Accrual shall be reversed and such
Common Units shall receive the distribution of Available Cash from Operating
Surplus for the Quarter, (3) at any time following thirty (30) days prior to the
Mandatory Conversion Date or (4) at any time within the 30-day period prior to a
Significant Event or a dissolution under Section 12.2 (“Optional Conversion
Date”).
(C)The date(s) on which Class B Units actually convert into Common Units via
mandatory or optional conversion is referred to herein as the “Actual





60

--------------------------------------------------------------------------------




Conversion Date”. To convert Class B Units into Common Units pursuant to Section
5.12(b)(vi)(B), the holder shall provide irrevocable written notice (a “Class B
Conversion Notice”) to the Partnership in the form of Exhibit B attached hereto
stating therein that such holder elects to so convert Class B Units into Common
Units pursuant to Section 5.12(b)(vi)(B), identifying the Actual Conversion
Date(s) expected to occur during the seven (7) days following such Class B
Conversion Notice, and with respect to each such Actual Conversion Date: (1) the
number of Class B Units to be converted, (2) the name or names in which such
holder wishes the certificate or certificates for Common Units to be issued,
(3) the holder's computation of the number of Common Units to be received by the
holder (or designated recipients) on the Actual Conversion Date and (4) the
Class B Conversion Price on the Class B Conversion Notice Date. The date of any
Class B Conversion Notice shall hereinafter be referred to as a “Class B
Conversion Notice Date.” The Partnership shall use commercially reasonable
efforts to provide written notification to each holder of Class B Units at least
forty five (45) days prior to an event described in Section 5.12(b)(vi)(B)(3) or
(4).
(D)All Class B Units to be converted by a holder on the Actual Conversion Date
shall be aggregated together in order to avoid multiple fractional Common Units.
If such aggregate conversion results in the issuance of a fractional Common Unit
but for the provisions of this Section 5.12(b)(vi)(D), at the discretion of the
General Partner such fractional Common Unit shall be either be rounded to the
next higher Unit or such equivalent amount paid in cash.
(E)Upon the issuance of Common Units upon a conversion pursuant to Section
5.12(b)(vi)(A) or (B) of Class B Units with respect to which the General Partner
made a Capital Contribution pursuant to Section 5.12(b)(iii)(B) upon issuance,
the General Partner shall be allocated Unrealized Gain or Unrealized Loss (or
items thereof) as specified in Section 5.5(d) and the Partnership shall issue to
the General Partner that number of additional General Partner Units equal to the
product of (x) the quotient obtained by dividing (1) the Percentage Interest of
the General Partner immediately prior to such issuance, by (2) a percentage
equal to 100% less such Percentage Interest and (y) the excess over (1) the
number of Common Units issued upon such conversion and (2) the number of Class B
Units subject to such conversion. The General Partner shall not be obligated to
make any additional Capital Contribution to the Partnership in exchange for such
issuance.
(vii)Preemptive Rights.
(A)During the Investor Approval Period, other than upon (w) any issuances from
the Partnership's equity incentive plans in effect from time to time, (x) the
conversion of the Class B Units, (y) adjustments pursuant to Section 5.12(b)(ix)
or (z) the issuance of (1) General Partner Units pursuant to Section 5.2(b), (2)
Units pursuant to the Unit Purchase Agreement, (3) the CEI Class B Units and (4)
the CTPL Class B Units, the Partnership shall not issue or transfer any Equity





61

--------------------------------------------------------------------------------




Securities other than in compliance with this Section 5.12(b)(vii), Section 5.8
and Section 5.12(b)(ix). If at any time the Partnership wishes to issue or
transfer to any Person any Equity Securities, the Partnership shall
(1) promptly, but not later than ten (10) days prior to the planned date of any
such issuance or transfer, deliver a notice of such proposed issuance or
transfer to the Purchaser (the “Equity Securities Notice”) and (2) promptly
deliver a notice to the Purchaser of approval of such issuance or transfer by
the Board of Directors. The Equity Securities Notice shall include (x) a
description of the Equity Securities, (y) the identity of the proposed
recipient(s) of the Equity Securities if such proposed recipient(s) have been
identified and (z) a description of the consideration and material terms and
conditions upon which the proposed issuance or transfer is being made (provided,
that in no event shall such terms and conditions include matters that would
violate the Purchaser's rights pursuant to this Section 5.12(b)(vii)), together
with a copy of any written agreements relating thereto.
(B)Beginning on the Purchaser Class B Initial Funding Date, the Purchaser and
the General Partner (in connection with the exercise of any rights of the
General Partner pursuant to Section 5.8 (each an “Electing Party”) shall have an
option for a period of three (3) Business Days from the date that the Board of
Directors approves the issuance of the Equity Securities, which shall be no
sooner than 13 days from the Equity Securities Notice, to elect to purchase, at
the same price and on the same material terms and conditions as described in the
Equity Securities Notice, some or all of the offered Equity Securities in an
amount up to the Electing Party's Preemptive Share, by delivering to the
Partnership irrevocable written notice within such period setting forth the
number of Equity Securities which the Purchaser and CEI wish to purchase and an
undertaking to pay in full at closing the purchase price for such Equity
Securities.
(C)If the General Partner does not exercise its right set forth in Section 5.8
and this Section 5.12(b)(vii) to purchase its Preemptive Share of the Equity
Securities stated in the Equity Securities Notice, then the Purchaser shall have
an option for a period of three (3) Business Days after the Purchaser's receipt
of notice that the General Partner has not exercised all or any portion of such
right to elect to purchase an additional amount of such Equity Securities up to
the aggregate amount of offered Equity Securities not committed to be purchased
by the General Partner. The Purchaser desiring to exercise its option set forth
in this Section 5.12(b)(vii)(C) shall deliver irrevocable written notice to the
Partnership within such three (3) Business Day period setting forth the number
of Equity Securities which the Purchaser wishes to purchase and an undertaking
to pay in full at closing the purchase price for such Equity Securities.
(D)The closing of the Equity Securities offered pursuant to the Equity
Securities Notice shall occur concurrently with the closing of the offering
contemplated in the Equity Securities Notice. The Purchaser shall pay the same
amount per Equity Security that the Partnership would receive from the
underwriters





62

--------------------------------------------------------------------------------




(to the extent the Equity Securities are contemplated being sold pursuant to an
underwritten sale) in connection with any exercise of its preemptive rights
pursuant to Section 5.8 and this Section 5.12(b)(vii).
(E)Any Equity Securities for which the Purchaser or the General Partner, as
applicable, has not elected to purchase following the expiration of the
applicable period(s) set forth in Section 5.12(b)(vii)(C) and Section
5.12(b)(vii)(D) may be sold or transferred to the proposed recipient(s) on
substantially the same terms and conditions set forth in the Equity Securities
Notice at any time during the period ending ninety (90) days after termination
of the later of such applicable period. Any Equity Securities that the
Partnership desires to issue or transfer following such ninety (90) day period
or not on substantially the same terms and conditions set forth in the Equity
Securities Notice must be offered to the Purchaser and the General Partner and
its Affiliates with a new Equity Securities Notice pursuant to the terms of this
Section 5.12(b)(vii).
(viii) Significant Event. In any transaction constituting a Significant Event
involving the Transfer of Partnership Interests, the proceeds of such
Significant Event shall be shared among the Partners as such proceeds would be
distributed pursuant to Section 5.12(b)(vi) and Section 12.4 as if the
Significant Event was a sale of the Partnership's assets.
(ix)Adjustment of the Class B Conversion Value
(A)Class B Dilutive Issuance. If the Partnership shall make a Class B Dilutive
Issuance prior to the Train 4 Substantial Completion Date, then the Class B
Conversion Value for each Outstanding Class B Unit shall be increased at such
time by an amount equal to the quotient of (A) the product of the number of
Common Unit Equivalents issued in such Class B Dilutive Issuance (excluding the
aggregate number of Common Unit Equivalents issued in connection with all prior
Class B Dilutive Issuances for which an adjustment has been made pursuant to
this Section 5.12(b)(ix)(A)), multiplied by (y) 0.447 multiplied by (z) the
Class B Issue Price divided by (B) 145,333,333.33 (as adjusted for splits and
combinations).
(B)Train 1 - 4 Debt Adjustment. In the event the Weighted Average Interest Rate
of Debt (including any indebtedness already incurred) for Trains 1, 2, 3 and 4
incurred prior to the Measurement Date exceed the applicable Class B Debt Lower
Adjustment Factor, then the Class B Conversion Value of each Class B Unit shall
be increased on the Measurement Date as follows:
(i)to the extent the Weighted Average Interest Rate of Debt is less than or
equal to the Class B Debt Upper Adjustment Factor, an amount equal to the Class
B Issue Price multiplied by 205,000 for each basis point increase in Weighted
Average Interest Rate of Debt above the Class B Debt Lower Adjustment Factor,
divided by 145,333,333.33 (as adjusted for splits and combinations); plus





63

--------------------------------------------------------------------------------




(ii)to the extent the Weighted Average Interest Rate of Debt exceeds the Class B
Debt Upper Adjustment Factor, an amount equal to the Class B Issue Price
multiplied by 610,000 for each basis point increase in Weighted Average Interest
Rate of Debt above the Class B Debt Upper Adjustment Factor, divided by
145,333,333.33 (as adjusted for splits and combinations).







64

--------------------------------------------------------------------------------




Purchaser Class B Weighted Average Funding Period
Class B Debt Lower Adjustment Factor
Class B Debt Upper Adjustment Factor
Less than 270 days
6.25%
7.75%
270 days or more but less than 360 days
6.5%
8%
360 days or more but less than 450 days
6.75%
8.25%
450 days or more but less than 540 days
7%
8.5%
540 days or more
7.5%
9%

(C)Train 1 and Train 2 Debt Adjustment. In the event that both the Train 3
Condition and the Train 4 Condition have not been satisfied prior to the
Measurement Date, the adjustments set forth in Section 5.12(b)(ix)(B) shall
apply solely to the Weighted Average Interest Rate of Debt for Train 1 and Train
2, and the Class B Conversion Value of each Class B Unit shall, if applicable,
be increased on the Measurement Date accordingly.
(D)All adjustments to the Class B Conversion Value set forth in this Section
5.12(b)(ix) shall be applied regardless of whether the applicable Class B Units
have then been issued, such that when issued, the Class B Conversion Value for
such Class B Units shall have received such increases in their Class B
Conversion Value as of the earlier applicable dates.
(x)Tax Information. Within ten (10) days after the date of receipt of any
written request from any holder of Class B Units stating the number of Class B
Units owned by such holder (which requests shall be made by each holder no more
than four (4) times per calendar year), the Partnership shall provide such
holder with a good faith estimate (and reasonable supporting calculations
utilizing reasonable assumptions) of whether there is sufficient Unrealized Gain
attributable to the Partnership property such that, if such holder converted its
Class B Units pursuant to Section 5.12(b)(vi) and such Unrealized Gain was
allocated to such holder pursuant to Section 5.5(d)(i), such holder's Capital
Account in respect of its Converted Class B Units would be equal, on a per unit
basis, to the Per Unit Capital Amount of a Common Unit. The good faith estimate
provided by the Partnership may be based on the calculations prepared by the
Partnership and/or its outside tax advisors in connection with the tax returns
most recently filed by the Partnership (with adjustments to reflect any material
changes in the trading price of the Partnership's Common Units or fair market
value of the Partnership's Assets).





65

--------------------------------------------------------------------------------






ARTICLE VI


ALLOCATIONS AND DISTRIBUTIONS


Section 6.1
Allocations for Capital Account Purposes.

Except as otherwise provided in Section 5.12(b)(iv), for purposes of maintaining
the Capital Accounts and in determining the rights of the Partners among
themselves, the Partnership's items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein below.
(a)Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable year and all items of income, gain,
loss and deduction taken into account in computing Net Income for such taxable
year shall be allocated among the Partners (other than holders of Class B Units)
as follows:
(i)First, 100% to the General Partner, in an amount equal to the aggregate Net
Losses allocated to the General Partner pursuant to Section 6.1(b)(iii) for all
previous taxable years until the aggregate Net Income allocated to the General
Partner pursuant to this Section 6.1(a)(i) for the current taxable year and all
previous taxable years is equal to the aggregate Net Losses allocated to the
General Partner pursuant to Section 6.1(b)(iii) for all previous taxable years;
(ii)Second, 100% to the General Partner and the Unitholders, in accordance with
their respective Percentage Interests, until the aggregate Net Income allocated
to such Partners pursuant to this Section 6.1(a)(ii) for the current taxable
year and all previous taxable years is equal to the aggregate Net Losses
allocated to such Partners pursuant to Section 6.1(b)(ii) for all previous
taxable years; and
(iii)Third, the balance, if any, 100% to the General Partner and the
Unitholders, in accordance with their respective Percentage Interests.
(b)Net Losses. After giving effect to the special allocations set forth in
Section 6.1(d), Net Losses for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Losses for such
taxable period shall be allocated among the Partners (other than holders of
Class B Units) as follows:
(i)First, 100% to the General Partner and the Unitholders, in accordance with
their respective Percentage Interests, until the aggregate Net Losses allocated
pursuant to this Section 6.1(b)(i) for the current taxable year and all previous
taxable years is equal to the aggregate Net Income allocated to such Partners
pursuant to Section 6.1(a)(iii) for all previous taxable years, provided that
the Net Losses shall not be allocated pursuant to this Section 6.1(b)(i) to the
extent that such allocation would cause any Unitholder to have a deficit balance
in its Adjusted Capital Account at the end of such taxable year (or increase any
existing deficit balance in its Adjusted Capital Account);





66

--------------------------------------------------------------------------------




(ii)Second, 100% to the General Partner and the Unitholders, in accordance with
their respective Percentage Interests; provided, that Net Losses shall not be
allocated pursuant to this Section 6.1(b)(ii) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable year (or increase any existing deficit
balance in its Adjusted Capital Account); and
(iii)Third, the balance, if any, 100% to the General Partner.
(c)Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), all items of income, gain, loss and
deduction taken into account in computing Net Termination Gain or Net
Termination Loss for such taxable period shall be allocated in the same manner
as such Net Termination Gain or Net Termination Loss is allocated hereunder. All
allocations under this Section 6.1(c) shall be made after Capital Account
balances have been adjusted by all other allocations provided under this Section
6.1 and after all distributions of Available Cash provided under Section 6.4 and
Section 6.5 have been made; provided, however, that solely for purposes of this
Section 6.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 12.4.
(i)If a Net Termination Gain is recognized (or deemed recognized pursuant to
Section 5.5(d)), such Net Termination Gain shall be allocated among the Partners
in the following manner (and the Capital Accounts of the Partners shall be
increased by the amount so allocated in each of the following subclauses, in the
order listed, before an allocation is made pursuant to the next succeeding
subclause):
(A)First, to each Partner having a deficit balance in its Capital Account, in
the proportion that such deficit balance bears to the total deficit balances in
the Capital Accounts of all Partners, until each such Partner has been allocated
Net Termination Gain equal to any such deficit balance in its Capital Account;
(B)Second, (x) to the General Partner in accordance with its Percentage Interest
and (y) to all Unitholders holding Common Units, Pro Rata, a percentage equal to
100% less the General Partner's Percentage Interest, until the Capital Account
in respect of each Common Unit then Outstanding is equal to the sum of (1) its
Unrecovered Initial Unit Price, (2) the Initial Quarterly Distribution for the
Quarter during which the Liquidation Date occurs, reduced by any distribution
pursuant to Section 6.4(a)(i) or (b)(i) with respect to such Common Unit for
such Quarter (the amount determined pursuant to this clause (2) is hereinafter
defined as the “Unpaid IQD”) and (3) any then existing Cumulative Common Unit
Arrearage;
(C)Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and
(y) all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to
100% less the General Partner's Percentage Interest, until the Capital Account
in respect of each Subordinated Unit then Outstanding equals the sum of (1) its
Unrecovered Initial Unit Price, determined for the taxable year (or portion
thereof) to which this





67

--------------------------------------------------------------------------------




allocation of gain relates, and (2) the Initial Quarterly Distribution for the
Quarter during which the Liquidation Date occurs, reduced by any distribution
pursuant to Section 6.4(a)(iii) with respect to such Subordinated Unit for such
Quarter;
(D)Fourth, 100% to the General Partner and all Unitholders in accordance with
their respective Percentage Interests, until the Capital Account in respect of
each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid IQD, (3) any then existing Cumulative Common
Unit Arrearage, and (4) the excess of (aa) the First Target Distribution less
the Initial Quarterly Distribution for each Quarter of the Partnership's
existence over (bb) the cumulative per Unit amount of any distributions of
Available Cash that is deemed to be Operating Surplus made pursuant to Section
6.4(a)(iv) and Section 6.4(b)(ii) (the sum of (1), (2), (3) and (4) is
hereinafter defined as the “First Liquidation Target Amount”);
(E)Fifth, (x) to the General Partner in accordance with its Percentage Interest,
(y) 13% to the holders of the Incentive Distribution Rights, Pro Rata, and (z)
to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of the
percentages applicable to subclause (x) and (y) of this clause (E), until the
Capital Account in respect of each Common Unit then Outstanding is equal to the
sum of (1) the First Liquidation Target Amount, and (2) the excess of (aa) the
Second Target Distribution less the First Target Distribution for each Quarter
of the Partnership's existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(v) and Section 6.4(b)(iii) (the sum of (1) and (2) is
hereinafter defined as the “Second Liquidation Target Amount”);
(F)Sixth, (x) to the General Partner in accordance with its Percentage Interest,
(y) 23% to the holders of the Incentive Distribution Rights, Pro Rata, and
(z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of the
percentages applicable to subclause (x) and (y) of this clause (F), until the
Capital Account in respect of each Common Unit then Outstanding is equal to the
sum of (1) the Second Liquidation Target Amount, and (2) the excess of (aa) the
Third Target Distribution less the Second Target Distribution for each Quarter
of the Partnership's existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(vi) and Section 6.4(b)(iv) (the sum of (1) and (2) is
hereinafter defined as the “Third Liquidation Target Amount”); and
(G)Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclause (x) and (y) of this clause (G).





68

--------------------------------------------------------------------------------




(ii)If a Net Termination Loss is recognized (or deemed recognized pursuant to
Section 5.5(d)), such Net Termination Loss shall be allocated among the Partners
in the following manner:
(A)First, if such Net Termination Loss is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and (y) to
all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to 100%
less the General Partner's Percentage Interest, until the Capital Account in
respect of each Subordinated Unit then Outstanding has been reduced to zero;
(B)Second, (x) to the General Partner in accordance with its Percentage Interest
and (y) to all Unitholders holding Common Units, Pro Rata, a percentage equal to
100% less the General Partner's Percentage Interest, until the Capital Account
in respect of each Common Unit then Outstanding has been reduced to zero; and
(C)Finally, the balance, if any, 100% to the General Partner.
(d)Special Allocations. Notwithstanding any other provision of this Section 6.1,
the following special allocations shall be made for such taxable period:
(i)Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner's Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner's Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d), other
than Section 6.1(d)(i) and other than an allocation





69

--------------------------------------------------------------------------------




pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(iii)Priority Allocations.
(A)At any time following the Distribution Reserve Period Termination Date, if
the amount of cash or the Net Agreed Value of any property distributed (except
cash or property distributed pursuant to Section 12.4) to any Unitholder with
respect to its Units (other than to holders of Class B Units with respect to the
Class B Units) for a taxable year is greater (on a per Unit basis) than the
amount of cash or the Net Agreed Value of property distributed to the other
Unitholders (other than the class of Unitholders holding Class B Units) with
respect to their Units (on a per Unit basis), then (1) each Unitholder receiving
such greater cash or property distribution shall be allocated gross income in an
amount equal to the product of (aa) the amount by which the distribution (on a
per Unit basis) to such Unitholder exceeds the distribution (on a per Unit
basis) to the Unitholders receiving the smallest distribution and (bb) the
number of Units owned by the Unitholder receiving the greater distribution; and
(2) the General Partner shall be allocated gross income in an aggregate amount
equal to the product obtained by multiplying (aa) the quotient determined by
dividing (x) the General Partner's Percentage Interest at the time in which the
greater cash or property distribution occurs by (y) the sum of 100 less the
General Partner's Percentage Interest at the time in which the greater cash or
property distribution occurs times (bb) the sum of the amounts allocated in
clause (1) above.
(B)After the application of Section 6.1(d)(iii)(A), all or any portion of the
remaining items of Partnership gross income or gain for the taxable period, if
any, shall be allocated (1) to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this paragraph Section 6.1(d)(iii)(B)
for the current taxable year and all previous taxable years is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the Closing Date to a date 60 days after the
end of the current taxable year; and (2) to the General Partner an amount equal
to the product of (aa) an amount equal to the quotient determined by dividing
(x) the General Partner's Percentage Interest by (y) the sum of 100 less the
General Partner's Percentage Interest times (bb) the sum of the amounts
allocated in clause (1) above.
(iv)Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such





70

--------------------------------------------------------------------------------




adjustments, allocations or distributions as quickly as possible unless such
deficit balance is otherwise eliminated pursuant to Section 6.1(d)(i) or Section
6.1(d)(ii).
(v)Capital Account Deficits. Except as otherwise provided in this Section
6.1(d)(v), the General Partner shall not be allocated its portion of any item of
Net Losses to the extent that such allocation would cause or increase a deficit
balance in the General Partner's Adjusted Capital Account. Any item of Net
Losses or portion thereof which, but for the limitation in the first sentence of
this Section 6.1(d)(v), would be allocated to the General Partner, shall be
allocated Pro Rata to each holder of Class B Units having a positive balance in
its Adjusted Capital Account, to the extent of such positive balance, provided
that if the Adjusted Capital Accounts of all holders of Class B Units have been
reduced to zero, any remaining Net Loss shall be allocated to the General
Partner. If Net Losses have been allocated to any holder of Class B Units
pursuant to this Section 6.1(d)(v) for any taxable year, then Net Income for
each subsequent taxable year and all items of income, gain, loss and deduction
taken into account in computing Net Income for such taxable year shall be
allocated 100% to such holder of Class B Units and before any allocations of Net
Income pursuant to Section 6.1(a), in an amount equal to the aggregate Net
Losses allocated to such holder pursuant to this Section 6.1(d)(v) for all
previous taxable years until the aggregate Net Income allocated to such holder
pursuant to this Section 6.1(d)(v) for the current taxable year and all previous
taxable years is equal to the aggregate Net Losses allocated to such holder
pursuant to this Section 6.1(d)(v) for all previous taxable years.
(vi)Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, that an allocation pursuant to this Section 6.1(d)(vi) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Capital Account as adjusted after all other allocations provided for in this
Section 6.1 have been tentatively made as if this Section 6.1(d)(vi) were not in
this Agreement.
(vii)Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners in accordance with their respective Percentage
Interests. If the General Partner determines that the Partnership's Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the General Partner is authorized, upon notice to the other Partners, to
revise the prescribed ratio to the numerically closest ratio that does satisfy
such requirements.
(viii)Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one





71

--------------------------------------------------------------------------------




Partner bears the Economic Risk of Loss with respect to a Partner Nonrecourse
Debt, such Partner Nonrecourse Deductions attributable thereto shall be
allocated between or among such Partners in accordance with the ratios in which
they share such Economic Risk of Loss.
(ix)Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
(x)Code Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.
(xi)Economic Uniformity. At the election of the General Partner with respect to
any taxable period ending upon, or after, the termination of the Subordination
Period, all or a portion of the remaining items of Partnership gross income,
gain, deduction or loss for such taxable period, after taking into account
allocations pursuant to Section 6.1(d)(iii), shall be allocated 100% to each
Partner with respect to such Partner's Subordinated Units that are Outstanding
as of the termination of the Subordination Period (“Final Subordinated Units”)
or Common Units, as the case may be, in the proportion that the respective
number of Common Units or Final Subordinated Units held by such Partner bears to
the total number of Common Units or Final Subordinated Units then Outstanding,
until each such Partner has been allocated the amount of gross income, gain,
deduction or loss with respect to such Partner's Common Units or Final
Subordinated Units that causes the Capital Account maintained with respect to
such Final Subordinated Units to equal an amount equal to the product of (A) the
number of Final Subordinated Units held by such Partner and (B) the Per Unit
Capital Amount for a Common Unit. The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Final Subordinated Units and
the Capital Accounts underlying Common Units held by Persons other than the
General Partner and its Affiliates immediately prior to the conversion of such
Final Subordinated Units into Common Units after giving effect to any
allocations to holders of Common Units pursuant to this Section 6.1(d)(xi). This
allocation method for establishing such economic uniformity will be available to
the General Partner only if the method for allocating the Capital Account
maintained with respect to the Subordinated Units between the transferred and
retained Subordinated Units pursuant to Section 5.5(c)(ii) does not otherwise
provide such economic uniformity to the Final Subordinated Units.
(xii)Curative Allocation.





72

--------------------------------------------------------------------------------




(A)Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(d)(xii)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xii)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.
(B)The General Partner shall, with respect to each taxable period, (1) apply the
provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xiii)Corrective Allocations. In the event of any allocation of Additional Book
Basis Derivative Items or any Book-Down Event or any recognition of a Net
Termination Loss, the following rules shall apply:
(A)In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under Section
5.5(d) hereof), the General Partner shall allocate additional items of gross
income and gain away from the holders of Incentive Distribution Rights to the
Unitholders and the General Partner, or additional items of deduction and loss
away from the Unitholders and the General Partner to the holders of Incentive
Distribution Rights, to the extent that the Additional Book Basis Derivative
Items allocated to the Unitholders or the General Partner exceed their Share of
Additional Book Basis Derivative Items. For this purpose, the Unitholders and
the General Partner shall be treated as being allocated Additional Book Basis
Derivative Items to the extent that such Additional Book Basis Derivative Items
have reduced the amount of income that would otherwise have been allocated to
the Unitholders or the General Partner under the Partnership Agreement (e.g.,
Additional Book Basis Derivative Items taken into account in computing cost of
goods sold would reduce the amount of book income otherwise available for
allocation among the Partners). Any allocation made





73

--------------------------------------------------------------------------------




pursuant to this Section 6.1(d)(xiii)(A) shall be made after all of the other
Agreed Allocations have been made as if this Section 6.1(d)(xiii)(A) were not in
this Agreement and, to the extent necessary, shall require the reallocation of
items that have been allocated pursuant to such other Agreed Allocations.
(B)In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balance of the Partners if no prior Book-Up Events had occurred,
and (2) any negative adjustment in excess of the Aggregate Remaining Net
Positive Adjustments shall be allocated pursuant to Section 6.1(c) hereof.
(C)In making the allocations required under this Section 6.1(d)(xiii), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xiii).
Section 6.2
Allocations for Tax Purposes.

(a)Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 6.1.
(b)In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss, depreciation,
amortization and cost recovery deductions shall be allocated for federal income
tax purposes among the Partners as follows:
(i)(A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners in the manner provided under Section
704(c) of the Code that takes into account the variation between the Agreed
Value of such property and its adjusted basis at the time of contribution; and
(B) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1.
(ii)(A) In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii), and (2) second, in the
event such property was originally a Contributed Property, be allocated among
the Partners in a manner consistent with Section 6.2(b)(i)(A); and (B) any item
of Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1.





74

--------------------------------------------------------------------------------




(iii)The General Partner shall apply the principles of Treasury Regulation
Section 1.704-3(d) to eliminate Book-Tax Disparities, except as otherwise
determined by the General Partner with respect to goodwill, if any.
(c)For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations for federal income tax purposes of
income (including gross income) or deductions; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.2(c) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.
(d)The General Partner may determine to depreciate or amortize the portion of an
adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Partnership's common basis of
such property, despite any inconsistency of such approach with Treasury
Regulation Section 1.167(c)-l(a)(6) or any successor regulations thereto. If the
General Partner determines that such reporting position cannot reasonably be
taken, the General Partner may adopt depreciation and amortization conventions
under which all purchasers acquiring Limited Partner Interests in the same month
would receive depreciation and amortization deductions, based upon the same
applicable rate as if they had purchased a direct interest in the Partnership's
property. If the General Partner chooses not to utilize such aggregate method,
the General Partner may use any other depreciation and amortization conventions
to preserve the uniformity of the intrinsic tax characteristics of any Limited
Partner Interests, so long as such conventions would not have a material adverse
effect on the Limited Partners or the Record Holders of any class or classes of
Limited Partner Interests.
(e)Any gain allocated to the Partners upon the sale or other taxable disposition
of any Partnership asset shall, to the extent possible, after taking into
account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(f)All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be





75

--------------------------------------------------------------------------------




adjusted (in the manner determined by the General Partner) to take into account
those adjustments permitted or required by Sections 734 and 743 of the Code.
(g)If Capital Account balances are reallocated between the Partners in
accordance with Section 5.5(d)(i) hereof and Proposed Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(4), beginning with the year of reallocation and
continuing until the allocations required are fully taken into account, the
Partnership shall make corrective allocations (allocations of items of gross
income or gain or loss or deduction for federal income tax purposes that do not
have a corresponding book allocation) to take into account the Capital Account
reallocation, as provided in Proposed Treasury Regulation Section
1.704-1(b)(4)(x).
(h)Each item of Partnership income, gain, loss and deduction shall for federal
income tax purposes be determined on an annual basis and prorated on a monthly
basis and shall be allocated to the Partners as of the opening of the American
Stock Exchange or such other National Securities Exchange on which the Common
Units may then be listed or admitted for trading on the first Business Day of
each month; provided, however, that gain or loss on a sale or other disposition
of any assets of the Partnership or any other extraordinary item of income or
loss realized and recognized other than in the ordinary course of business, as
determined by the General Partner, shall be allocated to the Partners as of the
opening of the American Stock Exchange or such other National Securities
Exchange on which the Common Units may then be listed or admitted for trading on
the first Business Day of the month in which such gain or loss is recognized for
federal income tax purposes. The General Partner may revise, alter or otherwise
modify such methods of allocation to the extent permitted or required by Section
706 of the Code and the regulations or rulings promulgated thereunder.
(i)Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.
Section 6.3
Requirement and Characterization of Cash Distributions; Cash Distributions to
Record Holders.

(a)Within 45 days following the end of each Quarter commencing with the Quarter
ending on March 31, 2007, an amount equal to 100% of Available Cash with respect
to such Quarter shall, subject to the Delaware Act, be distributed in accordance
with this Article VI by the Partnership to the Partners as of the Record Date
selected by the General Partner. All amounts of Available Cash distributed by
the Partnership on any date from any source shall be deemed to be Operating
Surplus until the sum of all amounts of Available Cash theretofore distributed
by the Partnership to the Partners pursuant to Section 6.4 equals the Operating
Surplus from the Closing Date through the close of the immediately preceding
Quarter. Any remaining amounts of Available Cash distributed on such date by the
Partnership after giving effect to the two preceding sentences shall, except as
otherwise provided in Section 6.5, be deemed to be “Capital Surplus.”
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership shall not make a distribution to any Partner on account of its





76

--------------------------------------------------------------------------------




interest in the Partnership if such distribution would violate the Delaware Act
or any other applicable law.
(b)Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs, other than from borrowings
determined to be Available Cash in accordance with (a)(ii) of the definition of
Available Cash, shall be applied and distributed solely in accordance with, and
subject to the terms and conditions of, Section 12.4.
(c)The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.
(d)Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership's liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4
Distributions of Available Cash from Operating Surplus.

(a)During Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5 shall, subject to the Delaware
Act, be distributed as follows, except as otherwise required by Section 5.6 in
respect of other Partnership Securities issued pursuant thereto:
(i)First, (x) to the General Partner in accordance with its Percentage Interest
and (y) to the Unitholders holding Common Units, Pro Rata, a percentage equal to
100% less the General Partner's Percentage Interest, until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the Initial Quarterly Distribution for such Quarter;
(ii)Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner's Percentage Interest, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;
(iii)Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Subordinated Units, Pro Rata, a
percentage equal to 100% less the General Partner's Percentage Interest, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Initial Quarterly Distribution for such Quarter;





77

--------------------------------------------------------------------------------




(iv)Fourth, to the General Partner and all Unitholders, in accordance with their
respective Percentage Interests, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the First Target
Distribution over the Initial Quarterly Distribution for such Quarter;
(v)Fifth, (A) to the General Partner in accordance with its Percentage Interest;
(B) 13% to the holders of the Incentive Distribution Rights, Pro Rata; and
(C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of the
percentages applicable to sub-clauses (A) and (B) of this clause (v) until there
has been distributed in respect of each Unit then Outstanding an amount equal to
the excess of the Second Target Distribution over the First Target Distribution
for such Quarter;
(vi)Sixth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this subclause (vi),
until there has been distributed in respect of each Unit then Outstanding an
amount equal to the excess of the Third Target Distribution over the Second
Target Distribution for such Quarter; and
(vii)Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vii);
provided, however, if the Initial Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section
6.4(a)(vii).
(b)After Subordination Period. Available Cash with respect to any Quarter after
the Subordination Period that is deemed to be Operating Surplus pursuant to the
provisions of Section 6.3 or Section 6.5, subject to the Delaware Act, shall be
distributed as follows, except as otherwise required by Section 5.6(b) in
respect of additional Partnership Securities issued pursuant thereto:
(i)First, 100% to the General Partner and the Unitholders in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the Initial Quarterly
Distribution for such Quarter;
(ii)Second, 100% to the General Partner and the Unitholders in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Initial Quarterly Distribution for such Quarter;





78

--------------------------------------------------------------------------------




(iii)Third, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iii), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;
(iv)Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iv), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and
(v)Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v);
provided, however, if the Initial Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(b)(v).
Section 6.5
Distributions of Available Cash from Capital Surplus.

Available Cash that is deemed to be Capital Surplus pursuant to the provisions
of Section 6.3(a) shall, subject to the Delaware Act, be distributed, unless the
provisions of Section 6.3 require otherwise, 100% to the General Partner and the
Unitholders in accordance with their respective Percentage Interests, until a
hypothetical holder of a Common Unit acquired in the Initial Public Offering has
received with respect to such Common Unit during the period since the Closing
Date through such date, distributions of Available Cash that are deemed to be
Capital Surplus in an aggregate amount equal to the Initial Unit Price of such
Common Unit. Available Cash that is deemed to be Capital Surplus shall then be
distributed (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner's Percentage Interest, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage. Thereafter, all Available Cash shall be
distributed as if it were Operating Surplus and shall be distributed in
accordance with Section 6.4.
Section 6.6
Adjustment of Initial Quarterly Distribution and Target Distribution Levels.

(a)The Initial Quarterly Distribution, First Target Distribution, Second Target
Distribution, Third Target Distribution, Common Unit Arrearages and Cumulative
Common Unit Arrearages shall be proportionately adjusted in the event of any
distribution, combination or subdivision (whether effected by a distribution
payable in Units or otherwise) of Units or





79

--------------------------------------------------------------------------------




other Partnership Securities in accordance with Section 5.9. In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then applicable Initial Quarterly Distribution, First Target Distribution,
Second Target Distribution and Third Target Distribution, shall be adjusted
proportionately downward to equal the product obtained by multiplying the
otherwise applicable Initial Quarterly Distribution, First Target Distribution,
Second Target Distribution and Third Target Distribution, as the case may be, by
a fraction of which the numerator is the Unrecovered Initial Unit Price of the
Common Units immediately after giving effect to such distribution and of which
the denominator is the Unrecovered Initial Unit Price of the Common Units
immediately prior to giving effect to such distribution.
(b)The Initial Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall also be subject to adjustment
pursuant to Section 6.9.
Section 6.7
Special Provisions Relating to the Holders of Subordinated Units.

(a)Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of
Subordinated Units into Common Units pursuant to Section 5.7, the Unitholder
holding a Subordinated Unit shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder, including the right to vote as a
Common Unitholder and the right to participate in allocations of income, gain,
loss and deduction and distributions made with respect to Common Units;
provided, however, that such converted Subordinated Units shall remain subject
to the provisions of Section 5.5(c)(ii), Section 6.1(d)(xi) and Section 6.7(c).
(b)A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has-converted into a Common Unit pursuant to Section 5.7
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder's Capital Account with respect to the retained
Subordinated Units or Retained Converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.5(c)(ii)(B).
(c)A Unitholder holding a Subordinated Unit that has-converted into a Common
Unit pursuant to Section 5.7 shall not be issued a Common Unit Certificate
pursuant to Section 4.1, and shall not be permitted to transfer its converted
Subordinated Units to a Person that is not an Affiliate of the holder until such
time as the General Partner determines, based on advice of counsel, that a
converted Subordinated Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics, in all material respects, to
the intrinsic economic and federal income tax characteristics of an Initial
Common Unit. In connection with the condition imposed by this Section 6.7(c),
the General Partner may take whatever steps are required to provide economic
uniformity to the converted Subordinated Units in preparation for a transfer of
such converted Subordinated Units, including the application of Section
5.5(c)(ii), Section 6.1(d)(xi) and Section 6.7(b), provided, however, that no
such steps may be taken





80

--------------------------------------------------------------------------------




that would have a material adverse effect on the Unitholders holding Common
Units represented by Common Unit Certificates (for this purpose the allocation
of income, gain, loss or deduction with respect to Subordinated Units or Common
Units will be deemed not to have a material adverse effect on the Unitholders
holding Common Units).
Section 6.8
Special Provisions Relating to the Holders of Incentive Distribution Rights.

Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (a) shall (i) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (ii) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(b) shall not (i) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided by law, (ii) be
entitled to any distributions other than as provided in Section 6.4(a)(v),
Section 6.4(a)(vi) and Section 6.4(a)(vii), Section 6.4(b)(iii), (iv) and (v),
and Section 12.4 or (iii) be allocated items of income, gain, loss or deduction
other than as specified in this Article VI. In addition to the foregoing, if any
distribution from Operating Surplus is made pursuant to Section 6.4 as a result
of the refinancing of the Partnership's indebtedness for borrowed money, the
holders of the Incentive Distribution Rights shall not be entitled to any
distributions under Section 6.4 with respect thereto.
Section 6.9
Special Provisions Relating to the Holders of Class B Units.

(a)Subject to the transfer restrictions in Section 4.8, a Unitholder holding a
Class B Unit shall be required to provide notice to the General Partner of the
transfer of the Class B Unit at any time during the earlier of (i) thirty (30)
days following such transfer and (ii) the last Business Day of the calendar year
during which such transfer occurred, unless the transfer is to an Affiliate of
the holder. Subject to the transfer restrictions in Section 4.8, a Unitholder
holding a Converted Class B Unit shall be required to provide notice to the
General Partner of the transfer of the Converted Class B Unit at any time during
the earlier of (i) thirty (30) days following such transfer and (ii) the last
Business Day of the calendar year during which such transfer occurred, unless
(x) the transfer is to an Affiliate of the holder or (y) by virtue of the
application of Section 5.5(d)(i), the General Partner has previously determined,
based on advice of counsel, that the Converted Class B Unit should have, as a
substantive matter, like intrinsic economic and federal income tax
characteristics of an Initial Common Unit. In connection with the condition
imposed by this Section 6.9, the General Partner shall take whatever steps are
required to provide economic uniformity to the Converted Class B Unit in
preparation for a transfer of such Units; provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units represented by Common Unit Certificates (for this purpose
the allocations of income, gain, loss and deductions, and the making of any
guaranteed payments or reallocation of Capital Account balances among the
Partners in accordance with Section 5.5(d)(i) hereof and Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(4) with respect to Class B Units or
Common Units will be deemed not to have a material adverse effect on the
Unitholders holding Common Units).





81

--------------------------------------------------------------------------------




(b)Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Class B Units (i) shall (A) possess the rights and obligations
provided in this Agreement with respect to a Limited Partner pursuant to Article
III and Article VII and (B) in accordance with Section 5.5(a), Section 5.5(d)(i)
and Section 5.12, have a Capital Account as a Partner pursuant to Section 5.5
and all other provisions related thereto and (C) be entitled to vote on any
matters requiring the approval or vote of the holders of Outstanding Units as
provided in Section 5.12 and (ii) shall not (A) be entitled to any distributions
other than as provided in Section 5.12 or (B) be allocated items of income,
gain, loss or deduction other than as specified in Sections 5.12 or 6.1(d)(v).
Section 6.10
Entity-Level Taxation.

If legislation is enacted or the interpretation of existing language is modified
by a court of competent jurisdiction so that a Group Member is treated as an
association taxable as a corporation or is otherwise subject to an entity-level
tax for federal, state or local income tax purposes, then the General Partner
may reduce the Initial Quarterly Distribution, the First Target Distribution,
the Second Target Distribution and the Third Target Distribution by the amount
of income taxes that are payable by reason of any such new legislation or
interpretation (the “Incremental Income Taxes”), or any portion thereof selected
by the General Partner, in the manner provided in this Section 6.10. If the
General Partner elects to reduce the Initial Quarterly Distribution, the First
Target Distribution, the Second Target Distribution and the Third Target
Distribution for any Quarter with respect to all or a portion of any Incremental
Income Taxes, the General Partner shall estimate for such Quarter the
Partnership Group's aggregate liability (the “Estimated Incremental Quarterly
Tax Amount”) for all (or the relevant portion of) such Incremental Income Taxes;
provided that any difference between such estimate and the actual tax liability
for Incremental Income Taxes (or the relevant portion thereof) for such Quarter
may, to the extent determined by the General Partner, be taken into account in
determining the Estimated Incremental Quarterly Tax Amount with respect to each
Quarter in which any such difference can be determined. For each such Quarter,
the Initial Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be the product obtained by
multiplying (a) the amounts therefor that are set out herein prior to the
application of this Section 6.10 times (b) the quotient obtained by dividing
(i) Available Cash with respect to such Quarter by (ii) the sum of Available
Cash with respect to such Quarter and the Estimated Incremental Quarterly Tax
Amount for such Quarter, as determined by the General Partner. For purposes of
the foregoing, Available Cash with respect to a Quarter will be deemed reduced
by the Estimated Incremental Quarterly Tax Amount for that Quarter.
ARTICLE VII


MANAGEMENT AND OPERATION OF BUSINESS


Section 7.1
Management.

(a)The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner or Assignee
shall have any management power over the business and affairs





82

--------------------------------------------------------------------------------




of the Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.3, shall have full power and authority to do all
things and on such terms as it determines to be necessary or appropriate to
conduct the business of the Partnership, to exercise all powers set forth in
Section 2.5 and to effectuate the purposes set forth in Section 2.4, including
the following:
(i)the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;
(ii)the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
(iii)the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.3 and Article XIV);
(iv)the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
(v)the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if same results in the terms of the transaction being less favorable to the
Partnership than would otherwise be the case);
(vi)the distribution of Partnership cash;
(vii)the selection and dismissal of employees (including employees having titles
such as “president,” “vice president,” “secretary” and “treasurer”) and agents,
outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)the maintenance of insurance for the benefit of the Partnership Group, the
Partners and Indemnitees;
(ix)the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures,





83

--------------------------------------------------------------------------------




corporations, limited liability companies or other relationships (including the
acquisition of interests in, and the contributions of property to, any Group
Member from time to time) subject to the restrictions set forth in Section 2.4;
(x)the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;
(xii)the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii)the purchase, sale or other acquisition or disposition of Partnership
Securities, or the issuance of options, rights, warrants and appreciation rights
relating to Partnership Securities;
(xiv)the undertaking of any action in connection with the Partnership's
participation in any Group Member; and
(xv)the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and the Assignees and each other Person who may acquire an interest
in Partnership Securities hereby (i) approves, ratifies and confirms the
execution, delivery and performance by the parties thereto of this Agreement,
the Group Member Agreement of each other Group Member, and the Underwriting
Agreement, Contribution Agreement, Letter Agreement, Management Services
Agreements, Services Agreement, Secondment Agreement, O&M Agreement, Assignment
Agreement, Crest Royalty Agreement, Tax Sharing Agreement and other agreements
described in or filed as exhibits to the Registration Statement that are related
to the transactions contemplated by the Registration Statement to which the
Partnership or any of its Subsidiaries is a party as of the effective date of
this Agreement; (ii) agrees that the General Partner (on its own or through any
officer of the Partnership) is authorized to execute, deliver and perform the
agreements referred to in clause (i) of this sentence and the other agreements,
acts, transactions and matters described in or contemplated by the Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners or the Assignees or the other Persons who may acquire an
interest in Partnership Securities; and (iii) agrees that the execution,
delivery or performance by the General Partner, any Group Member or any
Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this





84

--------------------------------------------------------------------------------




Agreement (including the exercise by the General Partner or any Affiliate of the
General Partner of the rights accorded pursuant to Article XV) shall not
constitute a breach by the General Partner of any duty that the General Partner
may owe the Partnership or the Limited Partners or any other Persons under this
Agreement (or any other agreements) or of any other duty existing at law, in
equity or otherwise.
Section 7.2
Certificate of Limited Partnership.

The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Limited Partner.
Section 7.3
Restrictions on the General Partner's Authority.

(a)Except as otherwise provided in this Agreement, the General Partner may not,
without written approval of the specific act by holders of all of the
Outstanding Limited Partner Interests or by other written instrument executed
and delivered by holders of all of the Outstanding Limited Partner Interests
subsequent to the date of this Agreement, take any action in contravention of
this Agreement.
(b)Except as provided in Article XII and Article XIV, the General Partner may
not sell, exchange or otherwise dispose of all or substantially all of the
assets of the Partnership Group, taken as a whole, in a single transaction or a
series of related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership's Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner's ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance. Without the approval of
holders of a Unit Majority, the General Partner shall not, on behalf of the
Partnership, except as permitted under Section 4.6, Section 11.1 and Section
11.2, elect or cause the Partnership to elect a successor general partner of the
Partnership.





85

--------------------------------------------------------------------------------






Section 7.4
Reimbursement of the General Partner.

(a)Except as provided in this Section 7.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as a general partner
or managing member of any Group Member.
(b)The General Partner or Cheniere LNG Terminals, Inc., without duplication,
shall be reimbursed on a monthly basis, or such other basis as the General
Partner may determine, for (i) all direct expenses it incurs or payments it
makes on behalf of the Partnership Group (including salary, bonus, incentive
compensation and other amounts paid to any Person, including Affiliates of the
General Partner, to perform services for the Partnership Group or for the
General Partner in the discharge of its duties to the Partnership Group and
including overhead allocated to the Partnership by Affiliates of the General
Partner consistent with then-applicable accounting and allocation methodologies
generally permitted by FERC for rate-making purposes (or in the absence of
then-applicable methodologies permitted by FERC, consistent with the
most-recently applicable methodologies) and past business practices, and
including the fees and expenses payable by the Partnership pursuant to the O&M
Agreement and the Services Agreement), and (ii) all other expenses allocable to
the Partnership Group or otherwise incurred in connection with operating the
Partnership Group's business (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.4 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.7. The allocation of overhead
to the Partnership by Affiliates of the General Partner consistent with
then-applicable accounting and allocation methodologies generally permitted by
FERC for rate-making purposes (or in the absence of then-applicable
methodologies permitted by FERC, consistent with the most-recently applicable
methodologies) and past business practices shall be deemed to be fair and
reasonable to the Partnership.
(c)The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership Employee Benefit Plans, employee programs and employee practices
(including plans, programs and practices involving the issuance of Partnership
Securities or options to purchase or rights, warrants or appreciation rights
relating to Partnership Securities), or cause the Partnership to issue
Partnership Securities in connection with, or pursuant to, any Employee Benefit
Plan, employee program or employee practice maintained or sponsored by the
General Partner or any of its Affiliates, in each case for the benefit of
employees of the General Partner or its Affiliates, or any Group Member or its
Affiliates, or any of them, in respect of services performed, directly or
indirectly, for the benefit of the Partnership Group. The Partnership agrees to
issue and sell to the General Partner or any of its Affiliates any Partnership
Securities that the General Partner or such Affiliates are obligated to provide
to any employees pursuant to any such Employee Benefit Plans, employee programs
or employee practices. Expenses incurred by the General Partner in connection
with any such plans, programs and practices (including the net cost to the
General Partner or such Affiliates of Partnership Securities





86

--------------------------------------------------------------------------------




purchased by the General Partner or such Affiliates from the Partnership to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.4(b). Any and all obligations of the
General Partner under any Employee Benefit Plans, employee programs or employee
practices adopted by the General Partner as permitted by this Section 7.4(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner's
General Partner Interest pursuant to Section 4.6.
Section 7.5
Outside Activities.

(a)After the Closing Date, the General Partner, for so long as it is the General
Partner of the Partnership (i) agrees that its sole business will be to act as a
general partner or managing member, as the case may be, of the Partnership and
any other partnership or limited liability company of which the Partnership is,
directly or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a limited partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the Registration Statement or
(B) the acquiring, owning or disposing of debt or equity securities in any Group
Member.
(b)Subject to Section 7.5(c), each Indemnitee (other than the General Partner)
shall have the right to engage in businesses of every type and description and
other activities for profit and to engage in and possess an interest in other
business ventures of any and every type or description, whether in businesses
engaged in or anticipated to be engaged in by any Group Member, independently or
with others, including business interests and activities in direct competition
with the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any other duty existing at law, in
equity or otherwise to any Group Member or any Partner or Assignee.
Notwithstanding anything to the contrary in this Agreement or any duty existing
at law, in equity or otherwise, but subject to Section 7.5(c) (i) the engaging
in competitive activities by any Indemnitees (other than the General Partner) in
accordance with the provisions of this Section 7.5 is hereby approved by the
Partnership and all Partners, (ii) it shall be deemed not to be breach of any
duty including any fiduciary duty or any other obligation of any type whatsoever
of the General Partner or of any Indemnitee for the Indemnitees (other than the
General Partner) to engage in such business interests and activities in
preference to or to the exclusion of the Partnership.
(c)Notwithstanding anything to the contrary in this Agreement or any duty
existing at law, in equity or otherwise, the doctrine of corporate opportunity,
or any analogous doctrine, shall not apply to an Indemnitee (including the
General Partner). No Indemnitee (including the General Partner) who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Partnership shall have any duty to
communicate or offer such opportunity to the Partnership, and it shall be deemed
not to be breach of any duty including any fiduciary duty or any other
obligation of any type whatsoever of the General Partner or of any Indemnitee
for the Indemnitees (including the General Partner) to not





87

--------------------------------------------------------------------------------




communicate or offer such opportunity to the Partnership, and such Indemnitee
(including the General Partner) shall not be liable to the Partnership, to any
Limited Partner or any other Person for breach of any fiduciary or other duty by
reason of the fact that such Indemnitee (including the General Partner) pursues
or acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership; provided,
however, that the preceding terms of this Section 7.5(c) shall not apply to any
business opportunity (i) of which any Person who is an employee of any member of
the Partnership Group or an officer, director or employee of the General Partner
acquires knowledge while acting in his capacity as such officer, director or
employee and not acting in his capacity as an officer, director or employee of
an entity that is not a member of the Partnership Group or (ii) taken by an
Indemnitee who is an individual for such Indemnitee's personal benefit.
(d)The General Partner and each of its Affiliates may acquire Units or other
Partnership Securities in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units or other Partnership
Securities acquired by them. The term “Affiliates” when used in this Section
7.5(d) with respect to the General Partner shall not include any Group Member.
Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members.

(a)The General Partner or any of its Affiliates may lend to any Group Member,
and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm's-length basis (without reference to the lending party's
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.
(b)The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).
(c)No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty of the General
Partner or its Affiliates to the Partnership or the Limited Partners existing
hereunder, or existing at law, in equity or otherwise by reason of the fact that
the purpose or effect of such borrowing is directly or indirectly to (i) enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner's Percentage
Interest of the total amount





88

--------------------------------------------------------------------------------




distributed to all partners or (ii) hasten the expiration of the Subordination
Period or the conversion of any Subordinated Units into Common Units.
Section 7.7
Indemnification.

(a)To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
the Indemnitee's serving or having served, or taking or having taken any action
or inaction in any capacity that causes or caused the Indemnitee to be, an
Indemnitee; provided, that the Indemnitee shall not be indemnified and held
harmless if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Section 7.7,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee's
conduct was unlawful; provided, further, no indemnification pursuant to this
Section 7.7 shall be available to the General Partner or its Affiliates (other
than a Group Member) with respect to its or their obligations incurred pursuant
to the Underwriting Agreement or the Contribution Agreement (other than
obligations incurred by the General Partner on behalf of the Partnership). Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
(b)To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 7.7.
(c)The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee's capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.
(d)The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted





89

--------------------------------------------------------------------------------




against, or expense that may be incurred by, such Person in connection with the
Partnership's activities or such Person's activities on behalf of the
Partnership, regardless of whether the Partnership would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.
(e)For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an Employee Benefit Plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an Employee Benefit Plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any Employee Benefit Plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f)In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(h)The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
(i)No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8
Liability of Indemnitees.

(a)Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, the Assignees or any other Persons who have acquired interests in the
Partnership Securities, for losses sustained or liabilities incurred as a result
of any act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee's conduct was criminal.





90

--------------------------------------------------------------------------------




(b)Subject to its obligations and duties as General Partner set forth in Section
7.1(a), the General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership's business or affairs shall not be liable to the Partnership or
to any Partner for its good faith reliance on the provisions of this Agreement.
(d)Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
(e)In exercising its authority under this Agreement, the General Partner is
under no obligation to consider the separate interests of any Partner
individually (including, without limitation, the particular tax consequences to
any Partner individually) in deciding whether to cause the Partnership to take
(or to decline to take) any action, and the General Partner shall not be liable
for monetary damages for losses sustained, liabilities incurred or benefits not
derived by Partners in connection with such decisions, provided that the General
Partner has acted in good faith.
Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties.

(a)Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever any actual or potential conflict of interest exists or
arises between the General Partner or any of its Affiliates, on the one hand,
and the Partnership, any Group Member, any Partner or any Assignee, on the
other, any resolution or course of action by the General Partner or its
Affiliates in respect of such conflict of interest shall be permitted and deemed
approved by all Partners, and shall not constitute a breach of this Agreement,
of any Group Member Agreement, of any agreement contemplated herein or therein,
or of any duty existing at law, in equity or otherwise, if the resolution or
course of action in respect of such conflict of interest is (i) approved by
Special Approval, (ii) approved by the vote of a majority of the Outstanding
Common Units (excluding Common Units owned by the General Partner and its
Affiliates), (iii) on terms no less favorable to the Partnership than those
generally being provided to or available from unrelated third parties or
(iv) fair and reasonable to the Partnership, taking into account the totality of
the relationships between the parties involved (including other transactions
that may be particularly favorable or advantageous to the Partnership). The
General Partner shall be authorized but not required in connection with its
resolution of such conflict of interest to seek Special Approval of such
resolution, and the General Partner may also adopt a resolution or course of
action that has not received Special Approval. If Special Approval is





91

--------------------------------------------------------------------------------




sought, then it shall be presumed that, in making its decision, the Conflicts
Committee acted in good faith, and if Special Approval is not sought and the
Board of Directors of the General Partner determines that the resolution or
course of action taken with respect to a conflict of interest satisfies either
of the standards set forth in clauses (iii) or (iv) above, then it shall be
presumed that, in making its decision, the Board of Directors acted in good
faith, and, in either case, in any proceeding brought by any Limited Partner or
Assignee or by or on behalf of such Limited Partner or Assignee or any other
Limited Partner or Assignee or the Partnership challenging such approval, the
Person bringing or prosecuting such proceeding shall have the burden of
overcoming such presumption. Notwithstanding anything to the contrary in this
Agreement, the existence of the conflicts of interest described in the
Registration Statement are hereby approved by all Partners and shall not
constitute a breach of this Agreement or of any other duty existing at law, in
equity or otherwise.
(b)Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. In order for a determination or other action to
be in “good faith” for purposes of this Agreement, the Person or Persons making
such determination or taking or declining to take such other action must believe
that the determination or other action is in the best interests of the
Partnership.
(c)Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any fiduciary or other duty or obligation whatsoever to the
Partnership, any Limited Partner or Assignee; and the General Partner, or such
Affiliates causing it to do so, shall not be required to act in good faith or
pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity. By way of illustration and not
of limitation, whenever the phrase, “at the option of the General Partner,” or
some variation of that phrase, is used in this Agreement, it indicates that the
General Partner is acting in its individual capacity. For the avoidance of
doubt, but subject to Section 4.6 and Section 4.7, whenever the General Partner
votes or transfers its Units, General Partner Units or Incentive Distribution
Rights, as appropriate, or refrains from voting or transferring its Units,
General Partner Units or Incentive Distribution Rights, to the extent permitted
under this Agreement, it shall be acting in its individual capacity. The General
Partner's organizational documents may provide that determinations to take or
decline to take any action in its individual, rather than representative,





92

--------------------------------------------------------------------------------




capacity may or shall be determined by its members, if the General Partner is a
limited liability company, stockholders, if the General Partner is a
corporation, or the members or stockholders of the General Partner's general
partner, if the General Partner is a limited partnership.
(d)Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(e)Except as expressly set forth in this Agreement or required by the Delaware
Act, neither the General Partner nor any other Indemnitee shall have any duties
or liabilities, including fiduciary duties, to the Partnership or any Limited
Partner or Assignee and the provisions of this Agreement, to the extent that
they restrict, eliminate or otherwise modify the duties and liabilities,
including fiduciary duties, of the General Partner or any other Indemnitee
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of the General Partner or such other
Indemnitee.
(f)The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve actions by the
general partner or managing member of such Group Member similar to those actions
permitted to be taken by the General Partner pursuant to this Section 7.9.
Section 7.10
Other Matters Concerning the General Partner.

(a)The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
(b)The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
advice or opinion (including an Opinion of Counsel) of such Persons as to
matters that the General Partner reasonably believes to be within such Person's
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion. The
General Partner shall be fully protected from liability to the Partnership, the
Partners or other Persons bound to this Agreement for such reliance made in good
faith.
(c)The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership.







93

--------------------------------------------------------------------------------






Section 7.11
Purchase or Sale of Partnership Securities.

The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Securities; provided that, except as may be required pursuant to
Section 4.10, the General Partner may not cause any Group Member to purchase
Subordinated Units during the Subordination Period. As long as Partnership
Securities are held by any Group Member, such Partnership Securities shall not
be considered Outstanding for any purpose, except as otherwise provided herein.
The General Partner or any Affiliate of the General Partner may also purchase or
otherwise acquire and sell or otherwise dispose of Partnership Securities for
its own account, subject to the provisions of Article IV and Article X.
Section 7.12
Registration Rights of the General Partner and its Affiliates.

(a)If, (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Securities that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Securities (the “Holder”) to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such registration statement have been sold, a registration statement
under the Securities Act registering the offering and sale of the number of
Partnership Securities specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than five registrations
pursuant to Section 7.12(a) and Section 7.12(b); and provided further, however,
that if the Conflicts Committee determines in good faith that the requested
registration would be materially detrimental to the Partnership and its Partners
because such registration would (x) materially interfere with a significant
acquisition, reorganization or other similar transaction involving the
Partnership, (y) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(z) render the Partnership unable to comply with requirements under applicable
securities laws, then the Partnership shall have the right to postpone such
requested registration for a period of not more than six months after receipt of
the Holder's request, such right pursuant to this Section 7.12(a) and Section
7.12(b) not to be utilized more than once in any twelve-month period. Except as
provided in the preceding sentence, the Partnership shall be deemed not to have
used all commercially reasonable efforts to keep the registration statement
effective during the applicable period if it voluntarily takes any action that
would result in Holders of Partnership Securities covered thereby not being able
to offer and sell such Partnership Securities at any time during such period,
unless such action is required by applicable law. In connection with any
registration pursuant to the immediately preceding sentence, the Partnership
shall (i) promptly prepare and file (A) such documents as may be necessary to
register or qualify the securities subject to such registration under the
securities





94

--------------------------------------------------------------------------------




laws of such states as the Holder shall reasonably request; provided, however,
that no such qualification shall be required in any jurisdiction where, as a
result thereof, the Partnership would become subject to general service of
process or to taxation or qualification to do business as a foreign corporation
or partnership doing business in such jurisdiction solely as a result of such
registration, and (B) such documents as may be necessary to apply for listing or
to list the Partnership Securities subject to such registration on such National
Securities Exchange as the Holder shall reasonably request, and (ii) do any and
all other acts and things that may be necessary or appropriate to enable the
Holder to consummate a public sale of such Partnership Securities in such
states. Except as set forth in Section 7.12(d), all costs and expenses of any
such registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.
(b)If, any Holder holds Partnership Securities that it desires to sell and Rule
144 of the Securities Act (or any successor rule or regulation to Rule 144) or
another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such shelf registration statement have been sold, a “shelf”
registration statement covering the Partnership Securities specified by the
Holder on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the Commission; provided, however, that the
Partnership shall not be required to effect more than five registrations
pursuant to Section 7.12(a) and this Section 7.12(b); and provided further,
however, that if the Conflicts Committee determines in good faith that any
offering under, or the use of any prospectus forming a part of, the shelf
registration statement would be materially detrimental to the Partnership and
its Partners because such offering or use would (x) materially interfere with a
significant acquisition, reorganization or other similar transaction involving
the Partnership, (y) require premature disclosure of material information that
the Partnership has a bona fide business purpose for preserving as confidential
or (z) render the Partnership unable to comply with requirements under
applicable securities laws, then the Partnership shall have the right to suspend
such offering or use for a period of not more than six months after receipt of
the Holder's request, such right pursuant to Section 7.12(a) or this Section
7.12(b) not to be utilized more than once in any twelve-month period. Except as
provided in the preceding sentence, the Partnership shall be deemed not to have
used all commercially reasonable efforts to keep the shelf registration
statement effective during the applicable period if it voluntarily takes any
action that would result in Holders of Partnership Securities covered thereby
not being able to offer and sell such Partnership Securities at any time during
such period, unless such action is required by applicable law. In connection
with any shelf registration pursuant to this Section 7.12(b), the Partnership
shall (i) promptly prepare and file (A) such documents as may be necessary to
register or qualify the securities subject to such shelf registration under the
securities laws of such states as the Holder shall reasonably request; provided,
however, that no such qualification shall be required in any jurisdiction where,
as a result thereof, the Partnership would become subject to general service of
process or to





95

--------------------------------------------------------------------------------




taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such shelf
registration, and (B) such documents as may be necessary to apply for listing or
to list the Partnership Securities subject to such shelf registration on such
National Securities Exchange as the Holder shall reasonably request, and (ii) do
any and all other acts and things that may be necessary or appropriate to enable
the Holder to consummate a public sale of such Partnership Securities in such
states. Except as set forth in Section 7.12(d), all costs and expenses of any
such shelf registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.
(c)If the Partnership shall at any time propose to file a registration statement
under the Securities Act for an offering of equity securities of the Partnership
for cash (other than an offering relating solely to an Employee Benefit Plan),
the Partnership shall use all commercially reasonable efforts to include such
number or amount of securities held by any Holder in such registration statement
as the Holder shall request; provided, that the Partnership is not required to
make any effort or take any action to so include the securities of the Holder
once the registration statement becomes or is declared effective by the
Commission, including any registration statement providing for the offering from
time to time of securities pursuant to Rule 415 of the Securities Act. If the
proposed offering pursuant to this Section 7.12(c) shall be an underwritten
offering, then, in the event that the managing underwriter or managing
underwriters of such offering advise the Partnership and the Holder in writing
that in their opinion the inclusion of all or some of the Holder's Partnership
Securities would adversely and materially affect the success of the offering,
the Partnership shall include in such offering only that number or amount, if
any, of securities held by the Holder that, in the opinion of the managing
underwriter or managing underwriters, will not so adversely and materially
affect the offering. Except as set forth in Section 7.12(d), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
(d)If underwriters are engaged in connection with any registration referred to
in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership's obligation under Section
7.7, the Partnership shall, to the fullest extent permitted by law, indemnify
and hold harmless the Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Securities were registered under the Securities Act or any
state securities or Blue Sky laws, in any





96

--------------------------------------------------------------------------------




preliminary prospectus (if used prior to the effective date of such registration
statement), or in any summary or final prospectus or in any amendment or
supplement thereto (if used during the period the Partnership is required to
keep the registration statement current), or arising out of, based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein
not misleading; provided, however, that the Partnership shall not be liable to
any Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission made in such registration statement, such preliminary,
summary or final prospectus or such amendment or supplement, in reliance upon
and in conformity with written information furnished to the Partnership by or on
behalf of such Indemnified Person specifically for use in the preparation
thereof.
(e)The provisions of Section 7.12(a), Section 7.12(b) and Section 7.12(c) shall
continue to be applicable with respect to the General Partner (and any of the
General Partner's Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.
(f)The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
(g)Any request to register Partnership Securities pursuant to this Section 7.12
shall (i) specify the Partnership Securities intended to be offered and sold by
the Person making the request, (ii) express such Person's present intent to
offer such Partnership Securities for distribution, (iii) describe the nature or
method of the proposed offer and sale of Partnership Securities, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.
Section 7.13
Reliance by Third Parties.

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the





97

--------------------------------------------------------------------------------




Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership's sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives, to the fullest
extent permitted by law, any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (c) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
ARTICLE VIII


BOOKS, RECORDS, ACCOUNTING AND REPORTS


Section 8.1
Records and Accounting.

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership's
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.4(a). Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the record of the Record Holders and Assignees
of Units or other Partnership Securities, books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard drives, punch cards, magnetic tape, photographs, micrographics or any other
information storage device; provided, that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP.
Section 8.2
Fiscal Year.

The fiscal year of the Partnership shall be a fiscal year ending December 31.
Section 8.3
Reports.

(a)As soon as practicable, but in no event later than 120 days after the close
of each fiscal year of the Partnership, the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on the
Partnership's website), to each Record Holder of a Unit as of a date selected by
the General Partner, an annual report containing financial statements of the
Partnership for such fiscal year of the Partnership, presented in accordance
with U.S. GAAP, including a balance sheet and statements of operations,
Partnership equity





98

--------------------------------------------------------------------------------




and cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner.
(b)As soon as practicable, but in no event later than 90 days after the close of
each Quarter except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on the Partnership's website), to each Record Holder of a Unit, as of a
date selected by the General Partner, a report containing unaudited financial
statements of the Partnership and such other information as may be required by
applicable law, regulation or rule of any National Securities Exchange on which
the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.
ARTICLE IX


TAX MATTERS


Section 9.1
Tax Returns and Information.

The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable year or years that it is required by law to
adopt, from time to time, as determined in good faith by the General Partner.
The tax information reasonably required by Record Holders for federal and state
income tax reporting purposes with respect to a taxable year shall be furnished
to them within 90 days of the close of the calendar year in which the
Partnership's taxable year ends. The classification, realization and recognition
of income, gain, losses and deductions and other items shall be on the accrual
method of accounting for federal income tax purposes.
Section 9.2
Tax Elections.

(a)The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner's
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(g) without regard to the actual price paid by
such transferee.
(b)Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3
Tax Controversies.

Subject to the provisions hereof, the General Partner is designated as the Tax
Matters Partner





99

--------------------------------------------------------------------------------




(as defined in the Code) and is authorized and required to represent the
Partnership (at the Partnership's expense) in connection with all examinations
of the Partnership's affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Partnership funds for
professional services and costs associated therewith. Each Partner agrees to
cooperate with the General Partner and to do or refrain from doing any or all
things reasonably required by the General Partner to conduct such proceedings.
Section 9.4
Withholding.

Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that may be required to cause the Partnership and
other Group Members to comply with any withholding requirements established
under the Code or any other federal, state or local law including pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner or Assignee (including by reason of Section 1446 of the Code), the
General Partner may treat the amount withheld as a distribution of cash pursuant
to Section 6.3 in the amount of such withholding from such Partner.
ARTICLE X


ADMISSION OF PARTNERS


Section 10.1
Admission of Initial Limited Partners.

Upon the issuance by the Partnership of Common Units, Subordinated Units and
Incentive Distribution Rights to the General Partner, and the Underwriters as
described in Section 5.2 and Section 5.3 in connection with the Initial
Offering, the General Partner shall admit such parties to the Partnership as
Initial Limited Partners in respect of the Common Units, Subordinated Units or
Incentive Distribution Rights issued to them.
Section 10.2
Admission of Substituted Limited Partners.

By transfer of a Limited Partner Interest in accordance with Article IV, the
transferor shall be deemed to have given the transferee the right to seek
admission as a Substituted Limited Partner subject to the conditions of, and in
the manner permitted under, this Agreement. A transferor of a Certificate
representing a Limited Partner Interest shall, however, only have the authority
to convey to a purchaser or other transferee who does not execute and deliver a
Transfer Application (a) the right to negotiate such Certificate to a purchaser
or other transferee and (b) the right to transfer the right to request admission
as a Substituted Limited Partner to such purchaser or other transferee in
respect of the transferred Limited Partner Interests. No transferor of a Limited
Partner Interest or other Person shall have any obligation or responsibility to
provide a Transfer Application or Tax Certificate to a transferee or assist or
participate in any way with respect to the completion or delivery thereof. Each
transferee of a Limited Partner Interest (including any nominee holder or an
agent acquiring such Limited Partner Interest for the account of another Person)
who executes and delivers a properly completed Transfer Application shall, by
virtue of such execution and delivery, be an Assignee. Such Assignee shall
automatically be admitted to the Partnership as a Substituted Limited Partner
with respect to the Limited Partner Interests so transferred to such Person at
such time as





100

--------------------------------------------------------------------------------




such transfer is recorded in the books and records of the Partnership, and until
so recorded, such transferee shall be an Assignee. The General Partner shall
periodically, but no less frequently than on the first Business Day of each
Quarter, cause any unrecorded transfers of Limited Partner Interests with
respect to which a properly completed, duly executed Transfer Application has
been received to be recorded in the books and records of the Partnership. An
Assignee shall have an interest in the Partnership equivalent to that of a
Limited Partner with respect to allocations and distributions, including
liquidating distributions, of the Partnership. With respect to voting rights
attributable to Limited Partner Interests that are held by Assignees, the
General Partner shall be deemed to be the Limited Partner with respect thereto
and shall, in exercising the voting rights in respect of such Limited Partner
Interests on any matter, vote such Limited Partner Interests at the written
direction of the Assignee who is the Record Holder of such Limited Partner
Interests. If no such written direction is received, such Limited Partner
Interests will not be voted. An Assignee shall have no other rights of a Limited
Partner.
Section 10.3
Admission of Successor General Partner.

A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the General Partner Interest pursuant
to Section 4.6 who is proposed to be admitted as a successor General Partner
shall be admitted to the Partnership as the General Partner, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to Section 11.1 or Section 11.2 or the
transfer of the General Partner Interest pursuant to Section 4.6, provided,
however, that no such successor shall be admitted to the Partnership until
compliance with the terms of Section 4.6 has occurred and such successor has
executed and delivered such other documents or instruments as may be required to
effect such admission. Any such successor shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.
Section 10.4
Admission of Additional Limited Partners.

(a)A Person (other than the General Partner, an Initial Limited Partner or a
Substituted Limited Partner) who makes a Capital Contribution to the Partnership
in accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner:
(i)evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including the power of attorney
granted in Section 2.6; and
(ii)such other documents or instruments as may be required by the General
Partner to effect such Person's admission as an Additional Limited Partner.
(b)Notwithstanding anything to the contrary in this Section 10.4, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner. The admission of any Person as an Additional Limited Partner
shall become effective on the date upon which the name of such Person is
recorded as such in the books and records of the Partnership, following the
consent of the General Partner to such admission.





101

--------------------------------------------------------------------------------






Section 10.5
Amendment of Agreement and Certificate of Limited Partnership.

To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
ARTICLE XI


WITHDRAWAL OR REMOVAL OF PARTNERS


Section 11.1
Withdrawal of the General Partner.

(a)The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”);
(i)The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)The General Partner transfers all of its General Partner Interest pursuant
to Section 4.6;
(iii)The General Partner is removed pursuant to Section 11.2;
(iv)The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
(v)A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)(A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue





102

--------------------------------------------------------------------------------




of being a trustee of a trust, the termination of the trust; (D) in the event
the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), Section 11.1(a)(v)
or Section 11.1(a)(vi)(A), (B), (C) or (E) occurs, the withdrawing General
Partner shall give notice to the Limited Partners within 30 days after such
occurrence. The Partners hereby agree that only the Events of Withdrawal
described in this Section 11.1 shall result in the withdrawal of the General
Partner from the Partnership.
(b)Withdrawal of the General Partner from the Partnership upon the occurrence of
an Event of Withdrawal shall not constitute a breach of this Agreement under the
following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 12:00 midnight, Central Time, on March 31, 2017, the
General Partner voluntarily withdraws by giving at least 90 days' advance notice
of its intention to withdraw to the Limited Partners; provided, that prior to
the effective date of such withdrawal, the withdrawal is approved by Unitholders
holding at least a majority of the Outstanding Common Units (excluding Common
Units held by the General Partner and its Affiliates) and the General Partner
delivers to the Partnership an Opinion of Counsel (“Withdrawal Opinion of
Counsel”) that such withdrawal (following the selection of the successor General
Partner) would not result in the loss of the limited liability of any Limited
Partner or any Group Member or cause any Group Member to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not already so treated or taxed);
(ii) at any time after 12:00 midnight, Central Time, on March 31, 2017, the
General Partner voluntarily withdraws by giving at least 90 days' advance notice
to the Unitholders, such withdrawal to take effect on the date specified in such
notice; (iii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.1(a)(a)(ii) or is removed pursuant to Section
11.2; or (iv) notwithstanding clause (i) of this sentence, at any time that the
General Partner voluntarily withdraws by giving at least 90 days' advance notice
of its intention to withdraw to the Limited Partners, such withdrawal to take
effect on the date specified in the notice, if at the time such notice is given
one Person and its Affiliates (other than the General Partner and its
Affiliates) own beneficially or of record or control at least 50% of the
Outstanding Units. The withdrawal of the General Partner from the Partnership
upon the occurrence of an Event of Withdrawal shall also constitute the
withdrawal of the General Partner as general partner or managing member, if any,
to the extent applicable, of the other Group Members. If the General Partner
gives a notice of withdrawal pursuant to Section 11.1(a)(a)(i), the holders of a
Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members (to the extent permitted or
required by their governing documents) of which the General Partner is a general
partner or a managing member, and is hereby authorized to, and shall, continue
the business of the Partnership and, to the extent applicable, the other Group
Members, without dissolution. If, prior to the effective date of the General
Partner's withdrawal, a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section





103

--------------------------------------------------------------------------------




12.1. Any successor General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.3.
Section 11.2
Removal of the General Partner.

The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66⅔%, of the Outstanding Limited Partner Units
(including Limited Partner Units held by the General Partner and its Affiliates)
voting as a single class. Any such action by such holders for removal of the
General Partner must also provide for the election of a successor General
Partner by the Unitholders holding a majority of the Outstanding Common Units
voting as a class and a majority of the Outstanding Subordinated Units voting as
a class (including Units held by the General Partner and its Affiliates). Such
removal shall be effective immediately following the admission of a successor
General Partner pursuant to Section 10.3. The removal of the General Partner
shall also automatically constitute the removal of the General Partner as
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
If a Person is elected as a successor General Partner in accordance with the
terms of this Section 11.2, such Person shall, upon admission pursuant to
Section 10.3, automatically become a successor general partner or managing
member, to the extent applicable, of the other Group Members (to the extent
permitted or required by their governing documents) of which the General Partner
is a general partner or a managing member, and is hereby authorized to, and
shall, continue the business of the Partnership and, to the extent applicable,
the other Group Members, without dissolution. The right of the holders of
Outstanding Units to remove the General Partner shall not exist or be exercised
unless the Partnership has received an opinion opining as to the matters covered
by a Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.3.
Section 11.3
Interest of Departing General Partner and Successor General Partner.

(a)In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the departure
of such Departing General Partner, to require its successor to purchase its
General Partner Interest and its general partner interest (or equivalent
interest), if any, in the other Group Members and all of the Incentive
Distribution Rights (collectively, the “Combined Interest”) in exchange for an
amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its departure.
If the General Partner is removed by the Unitholders under circumstances where
Cause exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2 (or if the
business of the Partnership is continued pursuant to Section 12.2 and the
successor General Partner is not the former General Partner), such successor
shall have the option, exercisable prior to the effective date of the departure
of such Departing General Partner (or, in the event the business of the
Partnership is continued, prior to the date the business of the Partnership is
continued),





104

--------------------------------------------------------------------------------




to purchase the Combined Interest for such fair market value of such Combined
Interest of the Departing General Partner. In either event, the Departing
General Partner shall be entitled to receive all reimbursements due such
Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.
For purposes of this Section 11.3(a), the fair market value of the Departing
General Partner's Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner's departure, by an
independent investment banking firm or other independent expert selected by the
Departing General Partner and its successor, which, in turn, may rely on other
experts, and the determination of which shall be conclusive as to such matter.
If such parties cannot agree upon one independent investment banking firm or
other independent expert within 45 days after the effective date of such
departure, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner's successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest of the Departing General Partner.
In making its determination, such third independent investment banking firm or
other independent expert may consider the then current trading price of Units on
any National Securities Exchange on which Units are then listed or admitted to
trading, the value of the Partnership's assets, the rights and obligations of
the Departing General Partner and other factors it may deem relevant.
(b)If the Combined Interest is not purchased in the manner set forth in Section
11.3(a), the Departing General Partner (or its transferee) shall become a
Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage





105

--------------------------------------------------------------------------------




Interest of the General Partner Interest of the Departing General Partner by
(B) a percentage equal to 100% less the Percentage Interest of the General
Partner Interest of the Departing General Partner and (y) the Net Agreed Value
of the Partnership's assets on such date. In such event, such successor General
Partner shall, subject to the following sentence, be entitled to its Percentage
Interest of all Partnership allocations and distributions to which the Departing
General Partner was entitled in respect of its General Partner Interest. In
addition, the successor General Partner shall cause this Agreement to be amended
to reflect that, from and after the date of such successor General Partner's
admission, the successor General Partner's interest in all Partnership
distributions and allocations shall be its Percentage Interest.
Section 11.4
Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages.

Notwithstanding any provision of this Agreement, if the General Partner is
removed as general partner of the Partnership under circumstances where Cause
does not exist and no Units held by the General Partner and its Affiliates are
voted in favor of such removal, (i) the Subordination Period will end and all
Outstanding Subordinated Units will immediately and automatically convert into
Common Units on a one-for-one basis (provided, however, that such converted
Subordinated Units shall remain subject to the provisions of Section 5.5(c)(ii),
Section 6.1(d)(xi) and Section 6.7(c)), (ii) all Cumulative Common Unit
Arrearages on the Common Units will be extinguished and (iii) the General
Partner that is so removed will have the right to convert its General Partner
Interest and its Incentive Distribution Rights into Common Units or to receive
cash in exchange therefor, as provided in Section 11.3.
Section 11.5
Withdrawal of Limited Partners.

No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner's Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.
ARTICLE XII


DISSOLUTION AND LIQUIDATION


Section 12.1
Dissolution.

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or other event of withdrawal of the General Partner, if a successor General
Partner is elected pursuant to Section 11.1, Section 11.2 or Section 12.2, the
Partnership shall not be dissolved and such successor General Partner is hereby
authorized to, and shall, continue the business of the Partnership. Subject to
Section 12.2, the Partnership shall dissolve, and its affairs shall be wound up,
upon:
(a)an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and an Opinion
of Counsel is received





106

--------------------------------------------------------------------------------




as provided in Section 11.1(b) or Section 11.2 and such successor is admitted to
the Partnership pursuant to this Agreement;
(b)an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or
(d)at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2
Continuation of the Business of the Partnership.

Upon (a) an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or Section 11.1(a)(iii) and
the failure of the Partners to select a successor to such Departing General
Partner pursuant to Section 11.1 or Section 11.2, then within 90 days
thereafter, or (b) an event constituting an Event of Withdrawal as defined in
Section 11.1(a)(iv), Section 11.1(a)(v) or Section 11.1(a)(vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership without
dissolution on the same terms and conditions set forth in this Agreement by
appointing as a successor General Partner a Person approved by the holders of a
Unit Majority. Unless such an election is made within the applicable time period
as set forth above, the Partnership shall dissolve and conduct only activities
necessary to wind up its affairs. If such an election is so made, then:
(i)the Partnership shall continue without dissolution unless dissolved in
accordance with this Article XII;
(ii)if the successor General Partner is not the former General Partner, then the
interest of the former General Partner shall be treated in the manner provided
in Section 11.3; and
(iii)the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided, that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue (to the extent not already
so treated or taxed).
Section 12.3
Liquidator.

Upon dissolution of the Partnership, the General Partner shall select one or
more Persons to act as Liquidator. The Liquidator (if other than the General
Partner) shall be entitled to receive





107

--------------------------------------------------------------------------------




such compensation for its services as may be approved by holders of at least a
majority of the Outstanding Common Units, and Subordinated Units voting as a
single class. The Liquidator (if other than the General Partner) shall agree not
to resign at any time without 15 days' prior notice and may be removed at any
time, with or without cause, by notice of removal approved by holders of at
least a majority of the Outstanding Common Units, and Subordinated Units voting
as a single class. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a majority of the Outstanding Common Units and
Subordinated Units voting as a single class. The right to approve a successor or
substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.
Section 12.4
Liquidation.

The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:
(a)The assets may be disposed of by public or private sale or by distribution in
kind to one or more Partners on such terms as the Liquidator and such Partner or
Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership's assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership's assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership's assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.
(b)Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment.
(c)All property and all cash in excess of that required to discharge liabilities
as provided in Section 12.4(b) shall be distributed to the Partners in
accordance with, and to the extent of, the positive balances in their respective
Capital Accounts, as determined after taking into





108

--------------------------------------------------------------------------------




account all Capital Account adjustments (other than those made by reason of
distributions pursuant to this Section 12.4(c)) for the taxable year of the
Partnership during which the liquidation of the Partnership occurs (with such
date of occurrence being determined pursuant to Treasury Regulation Section
1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of such
taxable year (or, if later, within 90 days after said date of such occurrence).
Section 12.5
Cancellation of Certificate of Limited Partnership.

Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.
Section 12.6
Return of Contributions.

The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.
Section 12.7
Waiver of Partition.

To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.
Section 12.8
Capital Account Restoration.

No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.
Section 12.9
Class B Conversion Rights.

Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Class B Units shall have the rights set forth in Section
5.12(b)(iv) upon any liquidation, dissolution or winding up of the Partnership
pursuant to this Article VII.
ARTICLE XIII


AMENDMENT OF PARTNERSHIP AGREEMENT;
MEETINGS; RECORD DATE


Section 13.1
Amendments to be Adopted Solely by the General Partner.

Each Partner agrees that the General Partner, without the approval of any
Partner or Assignee,





109

--------------------------------------------------------------------------------




may amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:
(a)a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;
(b)the admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)a change that the General Partner determines, (i) does not adversely affect
in any material respect the Limited Partners considered as a whole or any
particular class of Partnership Interests as compared to other classes of
Partnership Interests, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;
(e)a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under ERISA, regardless of whether
such are substantially similar to plan asset regulations currently applied or
proposed by the United States Department of Labor;
(g)an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation or authorization or issuance of any
class or series of Partnership Securities pursuant to Section 5.6;





110

--------------------------------------------------------------------------------




(h)any amendment expressly permitted in this Agreement to be made by the General
Partner acting alone;
(i)an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3 including any amendment permitted by
Section 14.5;
(j)an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;
(k)a merger or conveyance pursuant to Section 14.3(d); or
(l)any other amendments substantially similar to the foregoing.
Section 13.2
Amendment Procedures.

Except as provided in Section 13.1 and Section 13.3, all amendments to this
Agreement shall be made in accordance with the following requirements.
Amendments to this Agreement may be proposed only by the General Partner;
provided, however, that, to the full extent permitted by law, the General
Partner shall have no duty or obligation to propose any amendment to this
Agreement and may decline to do so free of any fiduciary duty or obligation
whatsoever to the Partnership, any Limited Partner or Assignee and, in declining
to propose an amendment, to the fullest extent permitted by law shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity. A
proposed amendment shall be effective upon its approval by the General Partner
and the holders of a Unit Majority, unless a greater or different percentage is
required under this Agreement or by Delaware law. The General Partner shall
notify all Record Holders upon final adoption of any such proposed amendments.
Section 13.3
Amendment Requirements.

(a)Notwithstanding the provisions of Section 13.1 and Section 13.2, no provision
of this Agreement that requires the vote, consent or approval of holders of a
percentage of Outstanding Units (including Units deemed owned by the General
Partner) required to take any action shall be amended, altered, changed,
repealed or rescinded in any respect that would have the effect of reducing such
voting percentage unless such amendment is approved by the written consent or
the affirmative vote of holders of Outstanding Units whose aggregate Outstanding
Units constitute not less than the voting requirement sought to be reduced.
(b)Notwithstanding the provisions of Section 13.1 and Section 13.2, no amendment
to this Agreement may (i) enlarge the obligations of any Limited Partner without
its consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c) or (ii) enlarge the obligations
of, restrict in any way any action by or rights of, or reduce in any way the
amounts distributable, reimbursable or otherwise payable to, the General Partner





111

--------------------------------------------------------------------------------




or any of its Affiliates without its consent, which consent may be given or
withheld at its option.
(c)Except as provided in Section 14.3, and without limitation of the General
Partner's authority to adopt amendments to this Agreement without the approval
of any Partners or Assignees as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.
(d)Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Limited Partner Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable law.
(e)Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of the holders of at least 90% of the Outstanding Limited
Partner Units.
Section 13.4
Special Meetings.

All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Limited Partner Units of the class or
classes for which a meeting is proposed. Limited Partners shall call a special
meeting by delivering to the General Partner one or more requests in writing
stating that the signing Limited Partners wish to call a special meeting and
indicating the general or specific purposes for which the special meeting is to
be called. Within 60 days after receipt of such a call from Limited Partners or
within such greater time as may be reasonably necessary for the Partnership to
comply with any statutes, rules, regulations, listing agreements or similar
requirements governing the holding of a meeting or the solicitation of proxies
for use at such a meeting, the General Partner shall send a notice of the
meeting to the Limited Partners either directly or indirectly through the
Transfer Agent. A meeting shall be held at a time and place determined by the
General Partner on a date not less than 10 days nor more than 60 days after the
mailing of notice of the meeting. Limited Partners shall not vote on matters
that would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners' limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business.
Section 13.5
Notice of a Meeting.

Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1 at least 10 days in advance of such meeting. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.





112

--------------------------------------------------------------------------------






Section 13.6
Record Date.

For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern) or (b) in the
event that approvals are sought without a meeting, the date by which Limited
Partners are requested in writing by the General Partner to give such approvals.
If the General Partner does not set a Record Date, then (a) the Record Date for
determining the Limited Partners entitled to notice of or to vote at a meeting
of the Limited Partners shall be the close of business on the day next preceding
the day on which notice is given, and (b) the Record Date for determining the
Limited Partners entitled to give approvals without a meeting shall be the date
the first written approval is deposited with the Partnership in care of the
General Partner in accordance with Section 13.11.
Section 13.7
Adjournment.

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.
Section 13.8
Waiver of Notice; Approval of Meeting; Approval of Minutes.

The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.
Section 13.9
Quorum and Voting.

The holders of a majority of the Outstanding Units of the class or classes for
which a meeting has been called (including Outstanding Units of such class or
classes deemed owned by the General Partner, and calculating the Class B Units
on an as-converted basis) represented in person or by proxy shall constitute a
quorum at a meeting of Limited Partners of such class or classes unless any





113

--------------------------------------------------------------------------------




such action by the Limited Partners requires approval by holders of a greater
percentage of such Units, in which case the quorum shall be such greater
percentage. At any meeting of the Limited Partners duly called and held in
accordance with this Agreement at which a quorum is present, the act of Limited
Partners holding Outstanding Units that in the aggregate represent a majority of
the Outstanding Units entitled to vote and be present in person or by proxy at
such meeting shall be deemed to constitute the act of all Limited Partners,
unless a greater or different percentage is required with respect to such action
under the provisions of this Agreement, in which case the act of the Limited
Partners holding Outstanding Units that in the aggregate represent at least such
greater or different percentage shall be required. The Limited Partners present
at a duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner). In the absence of a quorum, any meeting of Limited Partners
may be adjourned from time to time by the affirmative vote of holders of at
least a majority of the Outstanding Units entitled to vote at such meeting
(including Outstanding Units deemed owned by the General Partner) represented
either in person or by proxy, but no other business may be transacted, except as
provided in Section 13.7.
Section 13.10
Conduct of a Meeting.

The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.
Section 13.11
Action Without a Meeting.

If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting, without a vote and
without prior notice if an approval in writing setting forth the action so taken
is signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units (including Units deemed owned by the General Partner) that
would be necessary to authorize or take such action at a meeting at which all
the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall





114

--------------------------------------------------------------------------------




be given to the Limited Partners who have not approved in writing. The General
Partner may specify that any written ballot submitted to Limited Partners for
the purpose of taking any action without a meeting shall be returned to the
Partnership within the time period, which shall be not less than 20 days,
specified by the General Partner. If a ballot returned to the Partnership does
not vote all of the Units held by the Limited Partners, the Partnership shall be
deemed to have failed to receive a ballot for the Units that were not voted. If
approval of the taking of any action by the Limited Partners is solicited by any
Person other than by or on behalf of the General Partner, the written approvals
shall have no force and effect unless and until (a) they are deposited with the
Partnership in care of the General Partner, (b) approvals sufficient to take the
action proposed are dated as of a date not more than 90 days prior to the date
sufficient approvals are deposited with the Partnership and (c) an Opinion of
Counsel is delivered to the General Partner to the effect that the exercise of
such right and the action proposed to be taken with respect to any particular
matter (i) will not cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners' limited liability, and (ii) is otherwise
permissible under the state statutes then governing the rights, duties and
liabilities of the Partnership and the Partners.
Section 13.12
Right to Vote and Related Matters.

(a)Only those Record Holders of the Units on the Record Date set pursuant to
Section 13.6 (and also subject to the limitations contained in the definition of
“Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
(b)With respect to Units that are held for a Person's account by another Person
(such as a broker, dealer, bank, trust company or clearing corporation, or an
agent of any of the foregoing), in whose name such Units are registered, such
other Person shall, in exercising the voting rights in respect of such Units on
any matter, and unless the arrangement between such Persons provides otherwise,
vote such Units in favor of, and at the direction of, the Person who is the
beneficial owner, and the Partnership shall be entitled to assume it is so
acting without further inquiry. The provisions of this Section 13.12(b) (as well
as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.
ARTICLE XIV


MERGER, CONSOLIDATION OR CONVERSION


Section 14.1
Authority.

The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership or a limited liability limited partnership)) or convert into any
such entity,





115

--------------------------------------------------------------------------------




formed under the laws of the State of Delaware or any other state of the United
States of America, pursuant to a written agreement of merger or consolidation
(“Merger Agreement”) or plan of conversion (“Plan of Conversion”) in accordance
with this Article XIV.
Section 14.2
Procedure for Merger, Consolidation or Conversion.

(a)Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner; provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and, to the fullest extent permitted by law, may decline to
do so free of any duty (including fiduciary duty) or obligation whatsoever to
the Partnership, any Limited Partner or Assignee and, in declining to consent to
a merger, consolidation or conversion, shall not be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity.
(b)If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)the names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;
(ii)the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);
(iii)the terms and conditions of the proposed merger or consolidation;
(iv)the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or interests, rights, securities or obligations of the
Surviving Business Entity, the cash, property or general or limited partner
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such interests, securities or rights are to receive in exchange for,
or upon conversion of, their interests, securities or rights, and (ii) in the
case of securities represented by certificates, upon the surrender of such
certificates, which cash, property or interests, rights, securities or
obligations of the Surviving Business Entity or any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity), or
evidences thereof, are to be delivered;
(v)a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, certificate of formation, limited liability company agreement or
other similar charter or governing document) of the





116

--------------------------------------------------------------------------------




Surviving Business Entity to be effected by such merger or consolidation;
(vi)the effective time of the merger, which may be the date of the filing of the
certificate of merger pursuant to Section 14.4 or a later date specified in or
determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii)such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.
(c)If the General Partner shall determine to consent to conversion of the
Partnership, the General Partner shall approve the Plan of Conversion, which
shall set forth:
(i)the name of the converting entity and the converted entity;
(ii)a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)a statement as to the type of entity that the converted entity is to be and
the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)the manner and basis of exchanging or converting the equity securities of
the converting entity for, or into, cash, property or interests, rights,
securities or obligations of the converted entity;
(v)in an attachment or exhibit, the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, certificate of formation, limited liability company agreement or
other similar charter or governing documents of the converted entity;
(vi)the effective time of the conversion, which may be the date of the filing of
the certificate of conversion pursuant to Section 14.4 or a later date specified
in or determinable in accordance with the Plan of Conversion (provided, that if
the effective time of the conversion is to be later than the date of the filing
of such certificate of conversion, the effective time shall be fixed at a date
or time certain at or prior to the time of the filing of such certificate of
conversion and stated therein); and
(vii)such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
(d)In addition to any other consent required pursuant to this Article XIV, for
so long as at least 25% of the Purchaser Class B Units remain outstanding as
Class B Units, any Significant Event requires the prior consent of a majority of
the Purchaser Directors.





117

--------------------------------------------------------------------------------






Section 14.3
Approval by Limited Partners of Merger, Consolidation or Conversion.

(a)Except as provided in Section 14.3(d) and Section 14.3(e), the General
Partner, upon its approval of the Merger Agreement or the Plan of Conversion and
the merger, consolidation or conversion contemplated thereby, as the case may
be, shall direct that the Merger Agreement or the Plan of Conversion and the
merger, consolidation or conversion contemplated thereby, as the case may be, be
submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of Article
XIII. A copy or a summary of the Merger Agreement or the Plan of Conversion, as
the case may be, shall be included in or enclosed with the notice of a special
meeting or the written consent.
(b)Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement or the Plan of Conversion, as the case may be, and the merger,
consolidation or conversion contemplated thereby, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority.
(c)Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or certificate of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or the Plan of
Conversion, as the case may be.
(d)Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership's assets to, another limited liability entity which shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger or conveyance is to effect a mere change in the legal
form of the Partnership into another limited liability entity and (iii) the
governing instruments of the new entity provide the Limited Partners and the
General Partner with substantially the same rights and obligations as are herein
contained.
(e)Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another entity if
(A) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability of any Limited Partner or cause the Partnership to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such),
(B) the merger or consolidation would not result in an amendment to the
Partnership Agreement, other than any amendments





118

--------------------------------------------------------------------------------




that could be adopted pursuant to Section 13.1, (C) the Partnership is the
Surviving Business Entity in such merger or consolidation, (D) each Unit
Outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (E) the number of Partnership
Securities to be issued by the Partnership in such merger or consolidation do
not exceed 20% of the Partnership Securities Outstanding immediately prior to
the effective date of such merger or consolidation.
Section 14.4
Certificate of Merger; Certificate of Conversion.

Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or the Plan of Conversion, as the case may be, and the merger,
consolidation or conversion contemplated thereby, a certificate of merger or
certificate of conversion shall be executed and filed with the Secretary of
State of the State of Delaware in conformity with the requirements of the
Delaware Act.
Section 14.5
Amendment of Partnership Agreement.

Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (a) effect any
amendment to this Agreement or (b) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.5 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.6
Effect of Merger, Consolidation or Conversion.

(a)At the effective time of the certificate of merger:
(i)all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;
(iii)all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and
(iv)all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)At the effective time of the certificate of conversion, the nature and
characteristics





119

--------------------------------------------------------------------------------




of the converted entity will be determined by the Plan of Conversion, applicable
laws of the State of Delaware and the laws of the jurisdiction to which the
Partnership is converted.
(c)A merger, consolidation or conversion effected pursuant to this Article shall
not be deemed to result in a transfer or assignment of assets or liabilities
from one entity to another.
Section 14.7
Business Combination Limitations.

(a)Notwithstanding any other provision of this Agreement, with respect to any
“Business Combination” (as such term is defined in Section 203 of the General
Corporation Law of the State of Delaware, 8 Del. C. Section 101, et seq. (the
“DGCL”), the provisions of Section 203 of the DGCL shall be applied with respect
to the Partnership as though (i) the Partnership is a Delaware corporation
subject to Section 203 of the DGCL, (ii) the General Partner is the board of
directors of such corporation, and (iii) the holders of Limited Partner
Interests are stockholders of such corporation and the Limited Partner Interests
are shares of stock and voting stock in such corporation.
(b)Amendments to, or actions to repeal or adopt provisions inconsistent with,
Section 14.7(a) shall require the approval of the Unitholders holding at least
66⅔% of the Outstanding Limited Partner Units (including Limited Partner Units
held by the General Partner and its Affiliates).
(c)Neither the General Partner nor any of its Affiliates shall be considered an
“interested stockholder” under Section 203 of the DGCL for purposes of this
Section 14.7.
ARTICLE XV


RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS


Section 15.1
Right to Acquire Limited Partner Interests.

(a)Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in Section
15.1(b) is mailed and (y) the highest price paid by the General Partner or any
of its Affiliates for any such Limited Partner Interest of such class purchased
during the 90-day period preceding the date that the notice described in Section
15.1(b) is mailed.
(b)If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class





120

--------------------------------------------------------------------------------




or classes (as of a Record Date selected by the General Partner) at least 10,
but not more than 60, days prior to the Purchase Date. Such Notice of Election
to Purchase shall also be published for a period of at least three consecutive
days in at least two daily newspapers of general circulation printed in the
English language and published in the Borough of Manhattan, New York. The Notice
of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such Limited Partner
Interests, upon surrender of Certificates representing such Limited Partner
Interests in exchange for payment, at such office or offices of the Transfer
Agent as the Transfer Agent may specify, or as may be required by any National
Securities Exchange on which such Limited Partner Interests are listed. Any such
Notice of Election to Purchase mailed to a Record Holder of Limited Partner
Interests at his address as reflected in the records of the Transfer Agent shall
be conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Articles IV, V, VI, and XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent of the Certificates representing such Limited Partner Interests, and such
Limited Partner Interests shall thereupon be deemed to be transferred to the
General Partner, its Affiliate or the Partnership, as the case may be, on the
record books of the Transfer Agent and the Partnership, and the General Partner
or any Affiliate of the General Partner, or the Partnership, as the case may be,
shall be deemed to be the owner of all such Limited Partner Interests from and
after the Purchase Date and shall have all rights as the owner of such Limited
Partner Interests (including all rights as owner of such Limited Partner
Interests pursuant to Articles IV, V, VI, and XII).
(c)At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in Section
15.1(a) therefor without interest thereon.





121

--------------------------------------------------------------------------------






ARTICLE XVI
GENERAL PROVISIONS


Section 16.1
Addresses and Notices.

Any notice, demand, request, report or proxy materials required or permitted to
be given or made to a Partner or Assignee under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner or Assignee at the address described below. Any notice, payment or
report to be given or made to a Partner or Assignee hereunder shall be deemed
conclusively to have been given or made, and the obligation to give such notice
or report or to make such payment shall be deemed conclusively to have been
fully satisfied, upon sending of such notice, payment or report to the Record
Holder of such Partnership Securities at his address as shown on the records of
the Transfer Agent or as otherwise shown on the records of the Partnership,
regardless of any claim of any Person who may have an interest in such
Partnership Securities by reason of any assignment or otherwise. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing on
the books and records of the Transfer Agent or the Partnership is returned by
the United States Postal Service marked to indicate that the United States
Postal Service is unable to deliver it, such notice, payment or report and any
subsequent notices, payments and reports shall be deemed to have been duly given
or made without further mailing (until such time as such Record Holder or
another Person notifies the Transfer Agent or the Partnership of a change in his
address) if they are available for the Partner or Assignee at the principal
office of the Partnership for a period of one year from the date of the giving
or making of such notice, payment or report to the other Partners and Assignees.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner, Assignee or other Person if
believed by it to be genuine.
Section 16.2
Further Action.

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 16.3
Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.





122

--------------------------------------------------------------------------------






Section 16.4
Integration.

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
Section 16.5
Creditors.

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 16.6
Waiver.

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
Section 16.7
Counterparts.

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Unit, upon accepting
the certificate evidencing such Unit or executing and delivering a Transfer
Application as herein described, independently of the signature of any other
party.
Section 16.8
Applicable Law.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.
Section 16.9
Invalidity of Provisions.

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 16.10
Consent of Partners.

Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.
Section 16.11
Facsimile Signatures.

The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on certificates representing
Common Units is expressly permitted by





123

--------------------------------------------------------------------------------




this Agreement.
Section 16.12
Third Party Beneficiaries.

Each Partner agrees that any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]









124

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
GENERAL PARTNER:
 
 
 
 
 
 
CHENIERE ENERGY PARTNERS GP, LLC
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Meg A. Gentle
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
LIMITED PARTNERS:
 
 
 
 
 
 
 
 
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner.
 
 
 
 
 
Cheniere Energy Partners GP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Meg A. Gentle
 
 
 
 
Title: Chief Financial Officer
 














125

--------------------------------------------------------------------------------




EXHIBIT A
to the Second Amended and Restated Agreement of Limited Partnership of
Cheniere Energy Partners, L.P.


Certificate Evidencing Common Units
Representing Limited Partner Interests in
Cheniere Energy Partners, L.P.


No. __________                            __________ Common Units
In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of Cheniere Energy Partners, L.P., as amended, supplemented
or restated from time to time (the “Partnership Agreement”), Cheniere Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), hereby
certifies that                         (the “Holder”) is the registered owner of
Common Units representing limited partner interests in the Partnership (the
“Common Units”) transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed
and accompanied by a properly executed application for transfer of the Common
Units represented by this Certificate. The rights, preferences and limitations
of the Common Units are set forth in, and this Certificate and the Common Units
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Partnership Agreement. Copies of the Partnership
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Partnership at, the principal office of the Partnership
located at 700 Milam Street, Suite 800, Houston, Texas 77002. Capitalized terms
used herein but not defined shall have the meanings given them in the
Partnership Agreement.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CHENIERE ENERGY
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CHENIERE ENERGY PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE CHENIERE ENERGY PARTNERS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
CHENIERE ENERGY PARTNERS GP, LLC, THE



Exhibit A-1

--------------------------------------------------------------------------------




GENERAL PARTNER OF CHENIERE ENERGY PARTNERS, L.P., MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
CHENIERE ENERGY PARTNERS, L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS
SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING
THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES
EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.
Dated:
 
 
Cheniere Energy Partners, L.P.
 
 
 
 
 
Countersigned and Registered by:
 
By:
Cheniere Energy Partners GP, LLC,
its General Partner
 
 
 
 
 
 
 
 
By:
 
as Transfer Agent and Registrar
 
 
 
 
 
 
Name:
 
 
 
 
 
 
By:
 
 
By:
 
 
Authorized Signature
 
 
Secretary





[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
TEN COM -as tenants in common
 
UNIF GIFT/TRANSFERS MIN ACT
TEN ENT -as tenants by the entireties




JT TEN -as joint tenants with right of
survivorship and not as
tenants in common
 
___________________ Custodian
___________________
(Cust) (Minor)


under Uniform Gifts/Transfers to CD
Minors Act (State)
 
FOR VALUE RECEIVED,
hereby assigns, conveys, sells and transfers unto



Additional abbreviations, though not in the above list, may also be used.



Exhibit A-2

--------------------------------------------------------------------------------






 
 
 
(Please print or typewrite name
and address of Assignee)
 
(Please insert Social Security or other
identifying number of Assignee)



Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint ____________________ as its attorney-in-fact with full
power of substitution to transfer the same on the books of Cheniere Energy
Partners, L.P.


Date:
 
NOTE:The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
THE SIGNATURE(S) MUST BE
GUARANTEED BY AN
ELIGIBLE GUARANTOR
INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS
AND LOAN ASSOCIATIONS
AND CREDIT UNIONS WITH
MEMBERSHIP IN AN
APPROVED SIGNATURE
GUARANTEE MEDALLION
PROGRAM), PURSUANT TO
S.E.C. RULE 17Ad-15
 
 
 
(Signature)
 
 
 
 
 
(Signature)
 
 



No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer and an Application for
Transfer of Common Units has been properly completed and executed by a
transferee either (a) on the form set forth below or (b) on a separate
application that the Partnership will furnish on request without charge. A
transferor of the Common Units shall have no duty to the transferee with respect
to execution of the Application for Transfer of Common Units in order for such
transferee to obtain registration of the transfer of the Common Units.



Exhibit A-3

--------------------------------------------------------------------------------




APPLICATION FOR TRANSFER OF COMMON UNITS
Transferees of Common Units must execute and deliver this application to
Cheniere Energy Partners, L.P., c/o Cheniere Energy Partners GP, LLC, 700 Milam
Street, Suite 800, Houston, Texas 77002; Attn: CFO, to be admitted as limited
partners to Cheniere Energy Partners, L.P.
The Assignee (a) requests admission as a Substituted Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Second Amended and
Restated Agreement of Limited Partnership of Cheniere Energy Partners, L.P., as
amended, supplemented or restated to the date hereof (the “Partnership
Agreement”), (b) represents and warrants that the Assignee has all right, power
and authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (c) appoints the General Partner of the Partnership and,
if a Liquidator shall be appointed, the Liquidator of the Partnership as the
Assignee's attorney-in-fact to execute, swear to, acknowledge and file any
document, including the Partnership Agreement and any amendment thereto and the
Certificate of Limited Partnership of the Partnership and any amendment thereto,
necessary or appropriate for the Assignee's admission as a Substituted Limited
Partner and as a party to the Partnership Agreement, (d) gives the powers of
attorney provided for in the Partnership Agreement, and (e) makes the waivers
and gives the consents and approvals contained in the Partnership Agreement.
Capitalized terms not defined herein have the meanings assigned to such terms in
the Partnership Agreement.
Date:
 
 
 
 
 
 
 
 
Social Security or other identifying number
 
Signature of Assignee
 
 
 
 
 
 
Purchase Price including commissions, if any
 
Name and Address of Assignee



Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:


__________________________
Name of Interestholder
__________________________
Signature and Date
__________________________
Title (if applicable)





Exhibit A-4

--------------------------------------------------------------------------------




Note: If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc.,
or, in the case of any other nominee holder, a person performing a similar
function. If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee owner or an agent of any of the foregoing, the above
certification as to any person for whom the Assignee will hold the Common Units
shall be made to the best of the Assignee's knowledge.







Exhibit A-5

--------------------------------------------------------------------------------




EXHIBIT B
Class B Conversion Notice
[To Come]



Exhibit B-1

--------------------------------------------------------------------------------

Exhibit B

























 
 
 
 
 



    


THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CHENIERE ENERGY PARTNERS GP, LLC
(a Delaware Limited Liability Company)


[_______], 2012




 
 
 
 
 





    










--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Article I Definitions
iv
Section 1.01
Definitions
1
Section 1.02
Construction
8
Article II Organization
9
Section 2.01
Formation
9
Section 2.02
Name
9
Section 2.03
Registered Office; Registered Agent; Principal Office
9
Section 2.04
Purposes
9
Section 2.05
Term
9
Section 2.06
No State Law Partnership
9
Section 2.07
Title to Company Assets
10
Section 2.08
Liability of Members, Directors And Officers
10
Article III Membership
10
Section 3.01
Membership Interests; Additional Members
10
Section 3.02
Access To Information
10
Section 3.03
Liability
11
Article IV Capital Contributions
11
Section 4.01
Initial Capital Contributions
11
Section 4.02
Loans
11
Section 4.03
Return of Contributions
12
Section 4.04
Capital Accounts
12
Article V Distributions And Allocations
12
Section 5.01
Allocations for Capital Account Purposes
12
Section 5.02
Distributions
13
Section 5.03
Varying Interests
13
Section 5.04
Limitations on Distributions
13
Article VI Management
14
Section 6.01
Management by Board of Directors
14
Section 6.02
Number; Qualification; Tenure
14
Section 6.03
Meetings
14
Section 6.04
Action By Consent of Board or Committee of Board
15
Section 6.05
Conference Telephone Meetings
15
Section 6.06
Quorum; Board Voting
15
Section 6.07
Appointment of Directors; Vacancies; Increases in the Number of Directors
15
Section 6.08
Committees
16
Section 6.09
Resignation or Removal
21
Section 6.10
Compensation
22
Section 6.11
Affiliate Transaction Approval
23
Section 6.12
Duties
23






i

--------------------------------------------------------------------------------




Section 6.13
Corporate Opportunities
23
Section 6.14
Managing Member Authority.
24
Section 6.15
Sabine Pass Control Rights
25
Article VII Officers
25
Section 7.01
Elected Officers
25
Section 7.02
Election and Term of Office
26
Section 7.03
Chairman of the Board
26
Section 7.04
Chief Executive Officer
26
Section 7.05
President
27
Section 7.06
Chief Financial Officer
27
Section 7.07
Chief Operating Officer
27
Section 7.08
Vice Presidents
27
Section 7.09
Treasurer
27
Section 7.10
Secretary
28
Section 7.11
Powers of Attorney
28
Section 7.12
Delegation of Authority
28
Section 7.13
Compensation and Expenses
28
Section 7.14
Removal
29
Section 7.15
Vacancies
29
Article VIII Member Meetings
29
Section 8.01
Meetings
29
Section 8.02
Notice of a Meeting
29
Section 8.03
Action by Consent of Members
29
Section 8.04
Member Vote
30
Section 8.05
In the Event of a Sole Member
30
Article IX Indemnification of Directors, Officers, Employees and Agents
30
Section 9.01
Indemnification
30
Article X Taxes
32
Section 10.01
Tax Returns
32
Section 10.02
Tax Elections
33
Section 10.03
Tax Matters Member
33
Article XI Books, Records, Reports, and Bank Accounts
33
Section 11.01
Maintenance of Books
33
Section 11.02
Reports
34
Section 11.03
Bank Accounts
34
Article XII Dissolution, Winding-Up, Termination and Conversion
34
Section 12.01
Dissolution
34
Section 12.02
Winding-Up and Termination
35
Section 12.03
Deficit Capital Accounts
36
Section 12.04
Certificate of Cancellation
36






ii

--------------------------------------------------------------------------------




Article XIII TRANSFER OF MEMBERSHIP INTEREST
36
Section 13.01
Transfers
36
Article XIV General Provisions
36
Section 14.01
Offset
36
Section 14.02
Notices
36
Section 14.03
Entire Agreement; Superseding Effect
37
Section 14.04
Effect of Waiver or Consent
38
Section 14.05
Amendment or Restatement
38
Section 14.06
Binding Effect
38
Section 14.07
Governing Law; Severability
38
Section 14.08
Further Assurances
39
Section 14.09
Counterparts
39
Section 14.10
Purchaser Assignment
39
Section 14.11
Good Faith
39










iii

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CHENIERE ENERGY PARTNERS GP, LLC
A Delaware Limited Liability Company
This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
restated or modified from time to time, the “Agreement”) of CHENIERE ENERGY
PARTNERS GP, LLC, a Delaware limited liability company (the “Company”), dated as
of [______], 2012, is adopted, executed and agreed to by Cheniere LNG Holdings,
LLC, a Delaware limited liability company (“Cheniere Holdings”), and Blackstone
CQP Holdco LP, a Delaware limited partnership (the “Purchaser”) (solely during
the Investor Approval Period for the purposes of enforcing its rights
hereunder).
RECITALS
1.The name of the Company is Cheniere Energy Partners GP, LLC.
2.The Company was originally formed as a Delaware limited liability company by
the filing of a Certificate of Formation, dated as of November 21, 2006 (the
“Original Filing Date”), with the Secretary of State of the State of Delaware,
pursuant to the Delaware Limited Liability Company Act, with Cheniere Holdings
as the sole Member.
3.The Limited Liability Company Agreement of the Company was executed effective
November 21, 2006, by its sole Member, Cheniere Holdings (the “Original
Agreement”).
4.The Amended and Restated Limited Liability Company Agreement of the Company
was executed effective March 26, 2007, by its sole Member, Cheniere Holdings.
5.The Second Amended and Restated Limited Liability Company Agreement of the
Company was executed effective August 6, 2007, by its sole Member, Cheniere
Holdings (the “Existing Agreement”).
6.Cheniere Holdings now deems it advisable to amend and restate the Existing
Agreement in its entirety as set forth herein.
ARTICLE I
DEFINITIONS
Section 1.01
Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Sections referred to below (unless otherwise
expressly provided herein):
“2011 EPC Contract” has the meaning given to such term in the Partnership
Agreement.






--------------------------------------------------------------------------------




“Absent Party” has the meaning given such term in Section 6.06.
“Act” means the Delaware Limited Liability Company Act (6 Delaware Code Sections
18-101, et seq.), as the same may be amended from time to time, and any
corresponding provisions of succeeding law.
“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member's Capital Account as of the end of the relevant fiscal year,
after giving effect to the following adjustments:
(i)credit to such Capital Account any amounts that such Member is obligated to
restore pursuant to any provision of this Agreement or pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulation Sections 1.704-2(g)
and 1.704-2(i)(5); and
(ii)debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Allocation Regulations and
shall be interpreted consistently therewith.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. Any Affiliate of CEI shall not be deemed
an Affiliate of the Purchaser for purposes of this Agreement.
“Agreement” has the meaning given such term in the Preamble.
“Allocation Regulations” means Treasury Regulation Sections 1.704-1(b), 1.704-2
and 1.704-3 (including temporary regulations), as such regulations may be
amended and in effect from time to time and any corresponding provisions of
succeeding regulations.
“AMEX” means the NYSE Amex LLC or such other national securities exchange on
which the Common Units trade.
“Applicable Law” means (a) any United States federal, state, local or foreign
law, statute, rule, regulation, order, writ, injunction, judgment, decree or
permit of any Governmental Authority and (b) any rule or listing requirement of
any applicable national securities exchange or listing requirement of any
national securities exchange or Securities and Exchange Commission recognized
trading market on which securities issued by the Partnership are listed or
quoted.








--------------------------------------------------------------------------------




“Audit Committee” has the meaning given such term in Section 6.08(b).
“Bankruptcy” or “Bankrupt” means, with respect to any Person, that (a) such
Person (i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Applicable Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to or acquiesces in
the appointment of a trustee, receiver or liquidator of such Person or of all or
any substantial part of such Person's properties; or (b) a proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Applicable Law has been commenced against such
Person and 120 Days have expired without dismissal thereof or with respect to
which, without such Person's consent or acquiescence, a trustee, receiver or
liquidator of such Person or of all or any substantial part of such Person's
properties has been appointed and 90 Days have expired without such appointment
having been vacated or stayed, or 90 Days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in the Act.
“Basic Documents” has the meaning given such term in the Unit Purchase
Agreement.
“Board” has the meaning given such term in Section 6.01.
“Business Day” means any day other than a Saturday, Sunday or other day which is
a nationally recognized holiday in the United States of America or when banks in
New York, New York are authorized or required by Applicable Law to be closed.
“Capital Account” means, with respect to any Member, the account to be
maintained by the Company for each Member in accordance with Section 4.04.
“Capital Contribution” means, with respect to any Member, the amount of money
and the agreed fair value of any property (other than money) contributed to the
Company by such Member in respect of the issuance of a Membership Interest to
such Member. Any reference in this Agreement to the Capital Contribution of a
Member shall include a Capital Contribution of its predecessors in interest.
“CEI” means Cheniere Energy, Inc., a Delaware corporation.
“Certificate” means the Certificate of Formation of the Company as filed with
the Secretary of State of the State of Delaware, as it shall be amended from
time to time.
“Cheniere CQP Directors” has the meaning given such term in Section 6.07(a)(ii).
“Cheniere Holdings” has the meaning given such term in the Preamble, and its
successors and assigns.








--------------------------------------------------------------------------------




“Class B Units” has the meaning given such term in the Partnership Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference to a section of the Code shall include a reference to any
amendatory or successor provisions thereto.
“Common Units” means the common units representing limited partner interests in
the Partnership.
“Company” has the meaning given such term in the Preamble.
“Company Property” means any and all property, both real and personal, tangible
and intangible, whether contributed or otherwise acquired, owned by the Company.
“Compensation Committee” has the meaning given such term in Section 6.08(d).
“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
“Contribution Agreement” means the Contribution and Conveyance Agreement, dated
as of March 26, 2007, among Cheniere Holdings, the Company, the Partnership and
the other parties thereto.
“Day” means a calendar day; provided, however, that, if any period of Days
referred to in this Agreement shall end on a Day that is not a Business Day,
then the expiration of such period shall be automatically extended until the end
of the next succeeding Business Day.
“Director” or “Directors” has the meaning given such term in Section 6.02.
“Dispute Resolution Committee” is a committee of the Board consisting of the
Independent CQP Directors and the Directors appointed by Cheniere Holdings or
the Purchaser, as applicable, which is not, or whose Affiliates are not (other
than members of the Partnership Group), parties to the agreement being
considered.
“Dissolution Event” has the meaning given such term in Section 12.01(a).
“EBITDA” means, with respect to the Partnership Group on a consolidated basis,
the trailing twelve months earnings before interest, taxes, depreciation and
amortization; provided, however, that if a Train has commenced commercial
operations but commercial operations have been ongoing for less than twelve
months, EBITDA shall be calculated on a pro forma basis in an amount equal to
the EBITDA of such Train since commercial operations commenced multiplied by a
fraction, the numerator of which is 365 and the denominator of which is the
number of days since commercial operations commenced.
“EPC Contract” means a lump sum turnkey agreement for the engineering,
procurement and construction of Train 1, Train 2, Train 3 or Train 4 (or any
combination of the foregoing) of the Liquefaction Project (as defined in the
Partnership Agreement).
“Equity Securities” has the meaning given to such term in the Partnership
Agreement.








--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Executive Committee” has the meaning given such term in Section 6.08(i).
“Existing Agreement” has the meaning given such term in the Recitals.
“GAAP” means generally accepted accounting principles as applied in the United
States.
“Governmental Authority” or “Governmental” means any federal, state, local or
foreign court or governmental or regulatory agency or authority or any
arbitration board, tribunal or mediator having jurisdiction over the Company or
its assets or Members.
“Indebtedness” means any of the following: (a) the principal of and accrued
interest, premium (if any) or penalties on and premiums or penalties that would
arise as a result of prepayment of (i) any indebtedness for borrowed money, (ii)
any obligations evidenced by bonds, debentures, notes or other similar
instruments, and (iii) obligations, contingent or otherwise, under banker's
acceptance credit, letters of credit or similar facilities; (b) any obligations
to pay the deferred purchase price of property, assets or services, except trade
accounts payable and other current liabilities arising in the Ordinary Course of
Business; and (c) any guaranty of any of the foregoing.
“Indemnitee” means (a) any Person who is or was an Affiliate of the Company, (b)
any Person who is or was a member, partner, officer, director, employee, agent
or trustee of the Company or any Affiliate of the Company and (c) any Person who
is or was serving at the request of the Company or any Affiliate of the Company
as an officer, director, employee, member, partner, agent, fiduciary or trustee
of another Person; provided, however, that a Person shall not be an Indemnitee
by reason of providing, on a fee-for-services basis, trustee, fiduciary or
custodial services.
“Independent CQP Directors” has the meaning given such term in Section
6.07(a)(iii).
“Independent Director” shall mean a Director meeting the standards set forth in
the definition of Conflicts Committee in the Partnership Agreement.
“Initial Capital Contribution” means the initial contribution to the capital of
the Company made by the Member pursuant to the Original Agreement.
“Investor Approval Period” has the meaning given such term in the Investors' and
Registration Rights Agreement.
“Investor CQP Directors” has the meaning set forth in Section 6.07(a)(i).
“Investors' and Registration Rights Agreement” means the Investors' and
Registration Rights Agreement, dated as of the date hereof, among CEI, the
Company, the Partnership, the Purchaser, Cheniere LNG Terminals, Inc. and any
investors party thereto, as amended, restated or otherwise modified from time to
time.








--------------------------------------------------------------------------------




“Managing Member” means Cheniere Holdings, and any successor thereto.
“Member” means Cheniere Holdings as the sole member of the Company executing
this Agreement and any Person hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company. Reference to “Member” under this Agreement
shall not be deemed to include the Purchaser.
“Membership Interest” means, with respect to any Member at any time, (a) that
Member's status as a Member; (b) that Member's share of the income, gain, loss,
deduction and credits of, and the right to receive distributions from, the
Company; (c) all other rights, benefits and privileges enjoyed by that Member
(under the Act, this Agreement or otherwise) in its capacity as a Member,
including that Member's rights to vote, consent and approve and otherwise to
participate in the management of the Company; and (d) all obligations, duties
and liabilities imposed on that Member (under the Act, this Agreement or
otherwise) in its capacity as a Member, including any obligations to make
Capital Contributions.
“O&M Agreement” means (a) that certain Amended and Restated Operation and
Maintenance Agreement (Sabine Pass LNG Facilities) by and between Cheniere LNG
O&M Services, L.P. and Sabine Pass LNG. L.P., dated as of [______], 2012, (b)
that certain Operation and Maintenance Agreement (Sabine Pass Liquefaction
Facilities) by and between Cheniere LNG O&M Services, LLC and Sabine Pass
Liquefaction, LLC, dated as of May 14, 2012 and (c) that certain Amended and
Restated Operation and Maintenance Services Agreement by and between Cheniere
LNG O&M Services, L.P. and Cheniere Creole Trail Pipeline, L.P., dated as of
[______], 2012, each as amended, restated or otherwise modified from time to
time.
“Officer” means any person elected as an officer of the Company as provided in
Section 7.01, but such term does not include any person who has ceased to be an
officer of the Company.
“Ordinary Course” or “Ordinary Course of Business” means the conduct of the
business of the Partnership Group in accordance with the Partnership Group's
normal day-to-day customs, practices and procedures, conducted in accordance
with past practice.
“Original Agreement” has the meaning given such term in the Recitals.
“Original Filing Date” has the meaning given such term in the Recitals.
“Partnership” means Cheniere Energy Partners, L.P., a Delaware limited
partnership, and any successors thereto.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended
from time to time, or any successor agreement.
“Partnership Group” has the meaning given such term in the Partnership
Agreement.








--------------------------------------------------------------------------------




“Person” means any natural person, partnership, corporation, limited liability
company, association, joint-stock company, unincorporated organization, joint
venture, trust, court, Governmental Authority or any political subdivision
thereof, or any other legal entity.
“Purchaser” has the meaning given such term in the Preamble.
“Registered Public Accountants” means a firm of independent registered certified
public accountant selected from time to time by the Board.
“Regulatory Allocations” has the meaning set forth in Section 5.01(b)(v).
“Service Agreements” mean, collectively, (a) the O&M Agreements, (b) that
certain Amended and Restated Services and Secondment Agreement by and between
Cheniere LNG O&M Services, L.P. and the Company, dated as of May 14, 2012 (c)
that certain Amended and Restated Management Services Agreement by and between
Cheniere LNG Terminals, Inc., and Sabine Pass LNG, L.P., dated as of [_____],
2012, (d) that certain Management Services Agreement among Cheniere LNG
Terminals, Inc. and Sabine Pass Liquefaction, LLC, dated as of May 14, 2012 and
(e) that certain amended and restated letter agreement regarding management and
administrative services to be provided by Cheniere LNG Terminals, Inc. to the
Partnership, dated as of [_____], 2012, each as amended, restated or otherwise
modified from time to time
“Sharing Ratio” means, subject in each case to adjustments in accordance with
this Agreement, (a) in the case of a Member executing this Agreement as of the
date of this Agreement or a Person acquiring such Member's Membership Interest,
the percentage specified for that Member as its Sharing Ratio on Exhibit A, and
(b) in the case of Membership Interests issued pursuant to Section 3.01, the
Sharing Ratio established pursuant thereto; provided, however, that the total of
all Sharing Ratios shall always equal 100%.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Tax Matters Member” has the meaning given such term in Section 10.03.
“Term” has the meaning given such term in Section 2.05.








--------------------------------------------------------------------------------




“Train 1” has the meaning given such term in the Partnership Agreement.
“Train 2” has the meaning given such term in the Partnership Agreement.
“Train 3” has the meaning given such term in the Partnership Agreement.
“Train 4” has the meaning given such term in the Partnership Agreement.
“Trains” has the meaning given such term in the Partnership Agreement.
“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final, Treasury Regulations.
“Unit Purchase Agreement” means that certain Unit Purchase Agreement, dated as
of May 14, 2012, among the Partnership, CEI and the Purchaser.
Section 1.02
Construction.

Article and Section references in this Agreement are references to the
corresponding Article and Section to this Agreement, unless otherwise specified.
All references to instruments, documents, contracts and agreements are
references to such instruments, documents, contracts and agreements as the same
may be amended, supplemented and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to” and shall not be construed to limit any general statement that it follows to
the specific or similar items or matters immediately following it. Any reference
in this Agreement to “$” shall mean U.S. dollars. Whenever any determination,
consent or approval is to be made or given by the Purchaser, such action shall
be in the Purchaser's sole discretion, unless otherwise specified in this
Agreement. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. Any words imparting the
singular number only shall include the plural and vice versa. The words such as
“herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The provision of a Table of Contents, the division
of this Agreement into Articles, Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.








--------------------------------------------------------------------------------






ARTICLE
ORGANIZATION
Section 2.01
Formation.

The Company was formed as a Delaware limited liability company by the filing of
the Certificate, dated as of the Original Filing Date, with the Secretary of
State of Delaware pursuant to the Act.
Section 2.02
Name.

The name of the Company is “Cheniere Energy Partners GP, LLC” and all Company
business must be conducted in that name or such other names that comply with
Applicable Law as the Directors may select.
Section 2.03
Registered Office; Registered Agent; Principal Office.

The name of the Company's registered agent for service of process is Corporation
Service Company, and the address of the Company's registered office in the State
of Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The
principal place of business of the Company shall be located at 700 Milam Street,
Suite 800, Houston, Texas 77002. The Members may change the Company's registered
agent or the location of the Company's registered office or principal place of
business as the Members may from time to time determine. The Company may have
such other offices as the Members may designate.
Section 2.04
Purposes.

The purposes of the Company are to act as the general partner of the Partnership
as described in the Partnership Agreement and to engage in any lawful business
or activity ancillary or related thereto. The Company shall possess and may
exercise all of the powers and privileges granted by the Act, by any other
Applicable Law or by this Agreement, together with any powers incidental
thereto, including such powers and privileges as are necessary or appropriate to
the conduct, promotion or attainment of the businesses, purposes or activities
of the Company.
Section 2.05
Term.

The period of existence of the Company (the “Term”) commenced on the Original
Filing Date and shall end at such time as a certificate of cancellation is filed
with the Secretary of State of the State of Delaware in accordance with Section
12.04.
Section 2.06
No State Law Partnership.

It is intended that the Company shall be a limited liability company formed
under the Applicable Laws of the State of Delaware and shall not be a
partnership (including a limited partnership) or joint venture, and that no
Member (nor the Purchaser) shall be a partner or joint venturer of any other
party for any purposes other than federal, state, local and foreign income tax
purposes, and this Agreement may not be construed to suggest otherwise.








--------------------------------------------------------------------------------






Section 2.07
Title to Company Assets.

Title to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member (nor the Purchaser) shall have any ownership interest in such Company
assets or portion thereof.
Section 2.08
Liability of Members, Directors And Officers.

(a)Neither the Purchaser nor any Member, Director or Officer, solely by reason
of being the Purchaser, a Member, Director or Officer, shall be liable, under a
judgment, decree or order of a court, or in any other manner, for a debt,
obligation or liability of the Company or the Partnership, whether arising in
contract, tort or otherwise, or for the acts or omissions of any other Member,
Director, Officer, agent or employee of the Company or its Affiliates. The
failure of the Company (acting in its own capacity or as the general partner of
the Partnership) to observe any formalities or requirements relating to the
exercise of its powers or management of its (or the Partnership's) business or
affairs shall not be grounds for imposing liability for any such debts,
obligations or liabilities of the Company or the Partnership.
(b)Nothing contained in Section 2.08(a) shall be deemed to limit (i) the
obligations of any Person to the Purchaser or (ii) any of the Purchaser's rights
pursuant to this Agreement or any of the other Basic Documents.
ARTICLE III
MEMBERSHIP
Section 3.01
Membership Interests; Additional Members.

Cheniere Holdings is the sole initial Member of the Company, as reflected on
Exhibit A hereto. Additional Person(s) may be admitted to the Company as Members
upon the unanimous approval of the existing Members, without any approval of the
Board, on such terms and conditions as the Members determine at the time of such
admission. The terms of admission or issuance must specify the Sharing Ratios
applicable thereto and may provide for the creation of different classes or
groups of Members having different rights, powers and duties. To the extent
permitted by Section 14.05 (and otherwise in accordance with this Agreement),
the Members may reflect the creation of any new class or group in an amendment
to this Agreement, executed in accordance with Section 14.05, indicating the
different rights, powers and duties thereof. Any such admission is effective
only after such new Member has executed and delivered to the Members and the
Company an instrument containing the notice address of the new Member and such
new Member's ratification of this Agreement and agreement to be bound by it.
Upon the admission of a new Member, Exhibit A will be updated to reflect such
admission.
Section 3.02
Access To Information.

Each Member shall be entitled to receive any information that it may request
concerning the Company; provided, however, that this Section 3.02 shall not
obligate the Company to create any information that does not already exist at
the time of such request (other than to convert existing








--------------------------------------------------------------------------------




information from one medium to another, such as providing a printout of
information that is stored in a computer database). Each Member shall also have
the right, upon reasonable notice and at all reasonable times during usual
business hours, to inspect the properties of the Company and to audit, examine
and make copies of the books of account and other records of the Company. Such
right may be exercised through any agent or employee of such Member designated
in writing by it or by an independent public accountant, engineer, attorney or
other consultant so designated. All costs and expenses incurred in any
inspection, examination or audit made on such Member's behalf shall be borne by
such Member.
Section 3.03
Liability.

Except as otherwise required under the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Member (nor the Purchaser) or beneficial owner of any Membership Interest shall
be personally liable for or otherwise obligated with respect to any such debt,
obligation or liability of the Company by reason of being a Member or beneficial
owner of such Membership Interest. The Members and beneficial owners agree that
their rights, duties and obligations in their capacities as Members and
beneficial owners are only as set forth in this Agreement and as otherwise arise
under the Act. Furthermore, the Members and beneficial owners agree that the
existence of any rights of a Member, the Purchaser or beneficial owner, or the
exercise or forbearance from exercise of any such rights shall not create any
duties or obligations of the Member, the Purchaser or beneficial owner in their
capacities as such, nor shall such rights be construed to enlarge or otherwise
alter in any manner the duties and obligations of the Member, the Purchaser or
beneficial owner.
ARTICLE IV
CAPITAL CONTRIBUTIONS
Section 4.01
Initial Capital Contributions.

At the time of the formation of the Company, as reflected on Exhibit A, Cheniere
Holdings made a Capital Contribution in the amount of $1,000.00 in exchange for
all of the Membership Interests in the Company. In addition, on March 26, 2007,
Cheniere Holdings made such additional Capital Contributions to the Company as
are described in the Contribution Agreement. Upon the admission of a subsequent
Member, Exhibit A shall be updated to reflect the Capital Contribution
attributable to such Member. After admission as a Member, no Member shall be
obligated to make any additional capital contributions to the Company.
Section 4.02
Loans.

If the Company does not have sufficient cash to pay its obligations, any Member
may advance all or part of the needed funds to or on behalf of the Company. An
advance described in this Section 4.02 constitutes a loan from the Member to the
Company, shall bear interest at a rate comparable to the rate the Company could
obtain from third parties, from the date of the advance until the date of
payment, and is not a Capital Contribution. In no event shall any such loans
grant the Member (or any other Persons) rights that violate any of the
Purchaser's rights pursuant to this Agreement or any of the other Basic
Documents.








--------------------------------------------------------------------------------






Section 4.03
Return of Contributions.

Except as expressly provided herein, no Member is entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member is not
required to contribute or to lend any cash or property to the Company to enable
the Company to return any Member's Capital Contributions.
Section 4.04
Capital Accounts.

A Capital Account shall be established and maintained for each Member in
accordance with Treasury Regulation Section 1.704-1(b) et. seq., as such
regulations may be amended and in effect from time to time and any corresponding
provisions of succeeding regulations.
ARTICLE V
DISTRIBUTIONS AND ALLOCATIONS
Section 5.01
Allocations for Capital Account Purposes.

(a)Except as otherwise set forth in Section 5.01(b), for purposes of maintaining
the Capital Accounts and in determining the rights of the Members among
themselves, the Company's items of income, gain, loss and deduction shall be
allocated and charged to the Members in accordance with their respective Sharing
Ratios.
(b)The following special allocations shall be made prior to making any
allocations provided for in 5.01(a) above:
(i)Qualified Income Offset. Except as provided in Section 5.01(b)(ii), in the
event any Member receives any adjustments, allocations or distributions
described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Company income and
gain shall be specifically allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Allocation Regulations,
the deficit balance, if any, in such Member's Adjusted Capital Account created
by such adjustments, allocations or distributions as quickly as possible.
(ii)Nonrecourse Debt Allocations. Notwithstanding any other provision of this
Section 5.01, each Member shall be allocated items of Company income and gain in
each fiscal year as necessary, in the Board's discretion, to comply with the
Allocation Regulations relating to nonrecourse debt.
(iii)Gross Income Allocations. In the event any Member has a deficit balance in
such Member's Adjusted Capital Account at the end of any Company taxable period,
such Member shall be specially allocated items of Company gross income and gain
in the amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this Section 5.01(b)(iii) shall be made only if and to
the extent that such Member would have a deficit balance in such Member's
Adjusted Capital Account after








--------------------------------------------------------------------------------




all other allocations provided in this Section 5.01 have been tentatively made
as if this Section 5.01(b)(iii) were not in the Agreement.
(iv)Code Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code is
required, pursuant to the Allocation Regulations, to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to the Allocation Regulations.
(v)Curative Allocation. The special allocations set forth in Section 5.01
(b)(i), (ii) and (iii) (the “Regulatory Allocations”) are intended to comply
with the Allocation Regulations. Notwithstanding any other provisions of this
Section 5.01, the Regulatory Allocations shall be taken into account in
allocating items of income, gain, loss and deduction among the Members such
that, to the extent possible, the net amount of allocations of such items and
the Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each Member if the Regulatory Allocations had not
occurred.
Section 5.02
Distributions.

Except as otherwise provided in Section 5.04 or Section 12.02, cash may be
distributed at such time and in such amounts as the Managing Member shall
determine to the Members in accordance with their respective Sharing Ratios.
Such distributions shall be made concurrently to the Members as reflected on the
books of the Company on the date set for purposes of such distribution.
Section 5.03
Varying Interests.

All items of income, gain, loss, deduction or credit shall be allocated, and all
distributions shall be made, to the Persons shown on the records of the Company
to have been Members as of the last calendar day of the period for which the
allocation or distribution is to be made. Notwithstanding the foregoing, if
during any taxable year there is a change in any Member's Sharing Ratio, the
Members agree that their allocable shares of such items for the taxable year
shall be determined on any method determined by the Members in their sole
discretion to be permissible under Code Section 706 and the related Treasury
Regulations to take account of the Members' varying Sharing Ratios.
Section 5.04
Limitations on Distributions.

No distribution shall be declared and paid unless, if after the distribution is
made, the value of assets of the Company would exceed the liabilities of the
Company, except liabilities to the Members on account of their Capital
Contributions. Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make a distribution to any Member on account of
its interest in the Company if such distribution would violate any Applicable
Law.








--------------------------------------------------------------------------------






ARTICLE VI
MANAGEMENT
Section 6.01
Management by Board of Directors.

Other than as expressly set forth in Section 6.15, all of the power and
authority of the Company relating to the Company's management of the business
and affairs of the Partnership Group, as the general partner of the Partnership,
shall be fully vested in, and managed by, a Board of Directors (the “Board”)
and, subject to the discretion of the Board, Officers elected pursuant to
Article VII. The Directors and Officers shall collectively constitute “managers”
of the Company within the meaning of the Act. Except as otherwise expressly
provided in this Agreement (including Section 6.14 and Section 6.15), no Member,
by virtue of having the status of a Member, shall have or attempt to exercise or
assert any management power over the business and affairs of the Company or
shall have or attempt to exercise or assert actual or apparent authority to
enter contracts on behalf of, or to otherwise bind, the Company or any member of
the Partnership Group. Except as otherwise provided in this Agreement (or as the
Board may resolve with respect to determining the powers granted to the
Officers), the authority and functions of the Board, on the one hand, and of the
Officers, on the other hand, shall be identical to the authority and functions
of the board of directors and officers, respectively, of a corporation organized
under the General Corporation Law of the State of Delaware. The Officers shall
be vested with such powers and duties as are expressly set forth in Article VII
and as are otherwise specified by the Board. Accordingly, except as otherwise
expressly provided in this Agreement, the business and affairs of the Company
shall be managed under the direction of the Board, and the day-to-day activities
of the Company shall be conducted on the Company's behalf by the Officers who
shall be agents of the Company.
Section 6.02
Number; Qualification; Tenure.

Until the expiration of the Investor Approval Period, the number of directors
constituting the Board shall be eleven (11) and thereafter shall not be less
than one (1) nor more than nine (9) (each a “Director” and, collectively, the
“Directors”). A Director need not be a Member nor a resident of the State of
Delaware. During the Investor Approval Period, each Director shall be appointed
pursuant to Section 6.07. Each Director shall serve until his or her death,
resignation or removal from office or until his or her successor is appointed as
provided in Section 6.07. Upon expiration of the Investor Approval Period, all
Directors shall be appointed by the Member.
Section 6.03
Meetings.

A meeting of the Board or any committee thereof may be called by any member of
the Board or a committee thereof on at least three (3) days notice to the other
members of such Board or committee, either personally or by mail, telephone,
telegraph or electronic mail. Any such notice, or waiver thereof, need not state
the purpose of such meeting, except for amendments to this Agreement and as may
otherwise be required by Applicable Law. Attendance of a Director at a meeting
shall constitute a waiver of notice of such meeting, except where such Director
attends the meeting for the express purpose of objecting to the transaction of
any business on the ground that the meeting is not lawfully called or convened.








--------------------------------------------------------------------------------






Section 6.04
Action By Consent of Board or Committee of Board.

Subject to Article XIV, and to the extent permitted by Applicable Law, any
action required or permitted to be taken at a meeting of the Board or any
committee thereof may be taken without a meeting, without prior notice and
without a vote, so long as a consent or consents in writing, setting forth the
action so taken, are signed by all of the members of the Board or committee
thereof.
Section 6.05
Conference Telephone Meetings.

Directors or members of any committee of the Board may participate in and hold a
meeting of the Board or such committee by means of telephone conference, video
conference or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and such participation in a
meeting shall constitute presence in person at such meeting.
Section 6.06
Quorum; Board Voting.

(i) A majority of all Directors, which includes (ii) at least two (2) Investor
CQP Directors, two (2) Cheniere CQP Directors and two (2) Independent Directors
present in person or participating in accordance with Section 6.05 shall
constitute a quorum for the transaction of business, unless a greater number is
required by Applicable Law; but if at any meeting of the Board there shall be
less than a quorum present, a majority of the Directors present may adjourn the
meeting from time to time, without notice, other than announcement at the
meeting, until a quorum shall be present; provided, however, that clause (ii)
shall not be required to constitute a quorum if (A) a meeting has been adjourned
for at least three (3) days on two consecutive occasions due to failure of
clause (ii) to be satisfied (the party that appointed the Directors whose
absence caused a failure of quorum to be satisfied at a meeting and two
consecutive re-convened meetings (the “Absent Party”)) and (B) at the third
consecutive re-convened meeting (held at least three (3) days after the
previously adjourned meeting), the absence of Directors appointed by the Absent
Party is the cause of clause (ii) not being satisfied; provided, further, that
by unanimous decision of those Investor CQP Directors and Cheniere CQP Directors
present, the requirement for Independent Directors to be present to constitute a
quorum at a particular meeting may be waived. Except as otherwise required by
Applicable Law or as otherwise set forth herein, all decisions of the Board
shall require the affirmative vote of a majority of the members of the Board
present at a meeting duly called in accordance with this Article VI. The
Directors present at a duly organized meeting may continue to transact business
until adjournment, notwithstanding the withdrawal of enough Directors to leave
less than a quorum.
Section 6.07
Appointment of Directors; Vacancies; Increases in the Number of Directors.

(a)During the Investor Approval Period:
(i)The Purchaser shall have the right to appoint three (3) Directors to the
Board (the “Investor CQP Directors”). The initial Investor CQP Directors shall
be: (A) [____________], (B) [____________] and (C) [____________];








--------------------------------------------------------------------------------




(ii)Cheniere Holdings shall have the right to appoint four (4) Directors to the
Board (the “Cheniere CQP Directors”). The initial Cheniere CQP Directors shall
be: (A) [____________], (B) [____________], (C) [____________] and
(D) [________]; and
(iii)The Board shall have four (4) Directors who are Independent Directors (the
“Independent CQP Directors”). The initial Independent CQP Directors shall be:
(A) [____________], (B) [____________], (C) [__________] and (D) [_________].
(b)During the Investor Approval Period any increase or decrease in the number of
Directors shall require approval of the Managing Member and the Purchaser. After
the Investor Approval Period, any vacancies and newly created directorships
resulting from any increase in the number of Directors shall be filled by the
Members in their sole discretion.
(c)If the Board determines that a member of the Partnership Group should be
managed by a board of managers or directors, then such board shall have as one
of its members an Independent CQP Director, if during the Investor Approval
Period, or other Independent Director following the Investor Approval Period.
Section 6.08
Committees.

(a)The Board may establish committees of the Board and may delegate any of its
responsibilities, except as otherwise prohibited by Applicable Law, to such
committees. As of the date hereof, there are no committees other than the
Conflicts Committee, the Executive Committee and the Audit Committee. Any
additional committees of the Board created after the date hereof shall include
at least one Investor CQP Director and one Cheniere CQP Director.
(b)The Board shall have an audit committee (the “Audit Committee”) consisting of
three (3) Independent CQP Directors selected by the Board. Such Audit Committee
shall establish a written audit committee charter in accordance with the rules
of the AMEX, as amended from time to time.
(c)The Board shall have a Conflicts Committee consisting of three (3) or more
Directors selected by the Board that satisfy the criteria set forth in the
definition of Conflicts Committee in the Partnership Agreement; provided,
however, that if a vacancy thereon exists, the Conflicts Committee may continue
to act by action of such remaining two (2) members. During the Investor Approval
Period, the Directors serving on the Conflicts Committee shall consist solely of
Independent CQP Directors. The Conflicts Committee shall function in the manner
described in the Partnership Agreement. If requested by any Investor CQP
Director or Cheniere CQP Director, the Conflicts Committee shall review and
recommend to a Dispute Resolution Committee whether the Conflicts Committee
believes that there has been a breach of an agreement between the Partnership
Group, on the one hand, and either CEI and its Affiliates (other than any member
of the Partnership Group) or the Purchaser and its Affiliates (other than any
member of the Partnership Group), on the other hand, and if there is a
recommendation that there has been such a breach, the Dispute Resolution
Committee shall consider what actions, if any, to be taken with respect thereto,
and (subject to Section 6.15) shall be empowered to cause the members of the
Partnership Group to take any such actions.








--------------------------------------------------------------------------------




(d)The Board may elect to have a compensation committee (the “Compensation
Committee”) comprised of three (3) Independent CQP Directors selected by the
Board. Such Compensation Committee shall establish a written compensation
committee charter in accordance with the applicable rules of AMEX, as amended
from time to time.
(e)A majority of any committee, present in person or participating in accordance
with Section 6.05, shall constitute a quorum for the transaction of business of
such committee, and the affirmative vote of a majority of the committee members
present shall be necessary for the adoption by it of any resolution, unless the
affirmative vote of a majority of the members of any such committee is required
by Applicable Law or otherwise; provided, however, that the affirmative vote of
four out of five of the members of the Executive Committee shall be necessary
for the adoption by such committee of any resolution.
(f)A majority of any committee may determine its action and fix the time and
place of its meetings unless the Board shall otherwise provide. Notice of such
meetings shall be given to each member of the committee in the manner provided
for in Section 14.02. The Board shall have power at any time to fill vacancies
in, to change the membership of, or to dissolve any such committee.
(g)Any committee designed pursuant to this Section 6.08 shall choose its own
chairman and keep regular minutes of its proceedings and report the same to the
Board when requested.
(h)The Board may designate one or more Directors as alternate members of any
committee (other than the Executive Committee) who may replace any absent or
disqualified member at any meeting of such committee; provided, however, that
any such designated alternate of the Conflicts Committee must be appointed
pursuant to Section 6.08(c); provided, further, that any such designated
alternate of the Audit Committee or Compensation Committee or Conflicts
Committee must meet the standards for an Independent Director. Nothing herein
shall be deemed to prevent the Board from establishing one or more committees
consisting in whole or in part of persons who are not Directors; provided,
however, that no such committee shall have or may exercise any authority of the
Board.
(i)At all times until it is dissolved in accordance with this Section 6.08(i),
the Board shall have an executive committee (the “Executive Committee”)
consisting of five (5) Directors. The Executive Committee shall be comprised of
(i) the three (3) Investor CQP Directors; (ii) one (1) Independent CQP Director,
who shall be selected by the Independent CQP Directors; and (iii) one (1)
Cheniere CQP Director, who shall be selected by the Cheniere CQP Directors.
During the Investor Approval Period, any increase or decrease in the number of
Directors serving on the Executive Committee shall require approval of the
Board, including the approval of at least one Cheniere CQP Director and one
Investor CQP Director. The Executive Committee shall be dissolved and this
Section 6.08 shall be null and void from and after the end of the Investor
Approval Period without any further action by the Members, the Board or the
members of the Executive Committee. Subject to Section 6.15, the following
actions proposed to be taken by the applicable member of the Partnership Group,
or by the Partnership Group as a whole, as specified below, shall be subject to
(A) review and approval by the Executive Committee before they are taken, and
(B) if approved by the Executive Committee, subsequent approval by the Board
(unless in the case of clause (B) such actions do not otherwise require Board
approval) before they are taken:  








--------------------------------------------------------------------------------




(i)with respect to any member of the Partnership Group, winding-up, dissolving
or filing or authorizing the filing of any petition seeking to reorganize, or to
obtain relief under, any federal or state bankruptcy or insolvency law, or to
agree to do any of the foregoing, or to agree to an out-of-court restructuring
or reorganization;
(ii)changing or making any election for any member of the Partnership Group to
be classified as other than a partnership for U.S. federal income tax purposes,
other than necessary tax elections necessary to ensure that at least 90% of the
combined gross income of the Partnership for any taxable year is “qualifying
income” within the meaning of Section 7704 of the Code;
(iii)the issuance by the Partnership of (A) Common Units or Common Unit
Equivalents at a price less than $10.00 per unit or (B) Class B Units at a price
less than $15.00 per Class B Unit or with a compound annual paid-in-kind rate or
similar accreting feature of more than 3.5% per quarter, in each case, as such
per unit price may be adjusted to take into account any unit split, combination,
reclassification, reorganization or recapitalization or similar transaction;
(iv)the incurrence by the Partnership Group, on a consolidated basis, of
aggregate Indebtedness to finance the construction and commencement of
commercial operations of Train 1, Train 2, Train 3 or Train 4, and all related
facilities, equipment and activities, in excess of the following thresholds
(each of which shall be an aggregate threshold for the applicable Train(s)): (A)
$4.1 billion to finance the construction and commencement of commercial
operations, of Train 1 and Train 2, and all related facilities, equipment and
activities; (B) $7.5 billion to finance the construction and commencement of
commercial operations, of both Train 1 and Train 2, and all related facilities,
equipment and activities, and the construction and commencement of commercial
operations, of Train 3, and all related facilities, equipment and activities;
and (C) $10.0 billion to finance the construction and commencement of commercial
operations of Train 1, Train 2, Train 3 and Train 4, and all related facilities,
equipment and activities; provided, however, that if the Executive Committee
approves the incurrence of Indebtedness in excess of the foregoing amounts, any
such excess amounts shall be segregated into a separate bank account and not
used for purposes other than expenditures for the applicable Train(s); provided,
further, that if the Partnership Group desires to incur additional short-term
Indebtedness for working capital to purchase natural gas for purposes of
commissioning any Train, which would be expected to be repaid within 90 days
from working capital and would result in any of the foregoing amounts being
exceeded by up to $300.0 million, then the Executive Committee shall consider
the incurrence of such Indebtedness;
(v)the incurrence by the Partnership Group, on a consolidated basis, of
aggregate Indebtedness (including to finance the construction and commencement
of commercial operations of Train 1, Train 2, Train 3 and Train 4, and all
related facilities, equipment and activities) that would exceed $12.3 billion
outstanding at any time prior to commercial operations of Train 4, and all
related facilities, equipment and activities to facilitate commercial operation
of the Liquefaction Project;








--------------------------------------------------------------------------------




(vi)the incurrence by the Partnership Group, on a consolidated basis, of
aggregate Indebtedness that would result in: (A) the Partnership Group's ratio
of consolidated Indebtedness to EBITDA exceeding 6.0 to 1.0 (with Indebtedness
excluding any Indebtedness incurred for Trains or other projects that have not
commenced commercial operations); or (B) the Partnership Group's ratio of
consolidated Indebtedness to EBITDA exceeding 6.0 to 1.0 (with Indebtedness
including any Indebtedness incurred for Trains or other projects that have not
commenced commercial operations, and EBITDA to include projected EBITDA (as
confirmed by the Board) for Trains or other projects for which financing has
been consummated or will be consummated concurrent with the Indebtedness to be
incurred);  
(vii)any member of the Partnership Group entering into an EPC Contract for Train
3 or Train 4 if such EPC Contract is not on a lump sum turnkey basis with at
least 80% of the aggregate contract price on a fixed price basis (excluding any
currency exchange and commodity price fluctuations and inflation adjustments,
which shall be considered variable costs) and no more than $100 million of risk
exposure for labor costs; provided, however, that approval thereof shall not be
unreasonably withheld, conditioned or delayed;
(viii)the issuance by the Partnership of any Equity Securities (other than
Common Units) that are in any manner senior to the Class B Units; provided that
this Section 6.08(i)(viii) shall not prevent the Company from being permitted to
exercise its rights pursuant to Section 5.2(b) of the Partnership Agreement;
(ix)other than change orders caused by Applicable Law and change orders required
by the contractor thereunder to maintain the project schedule and reach
commercial operation, any member of the Partnership Group approving any material
change orders to an EPC Contract, with such approval not to be unreasonably
withheld, conditioned or delayed more than five (5) Business Days after receipt
of written notice setting forth and describing in reasonable detail such change
order and the explanation as to why such change order is reasonable under the
circumstances (provided that in no event shall any determination about whether
such information is reasonable affect the timing of such approval so long as it
is prima facie provided in good faith), including (A) change orders increasing
the cost of such EPC Contract by more than $40 million in a single change order
or by more than $150 million in cumulative change orders for each of (1) Train 1
and Train 2 and (2) Train 3 and Train 4, and all related facilities, equipment
and activities (provided that in the event Train 3 and Train 4, and all related
facilities, equipment and activities, are not subject to the same EPC Contract,
then such change order thresholds shall be determined on a pro rata basis in
respect of the particular Train); and (B) any change order causing either (x)
the Guaranteed Substantial Completion Date (as defined in the 2011 EPC Contract)
for Train 1 or Train 2 or (y) the date determined pursuant to such similar term
set forth in the applicable EPC Contract for Train 3 or Train 4 to be delayed by
more than six (6) months from the original date set forth in such EPC Contract,
as of its effective date;








--------------------------------------------------------------------------------




(x)any member of the Partnership Group approving (x) any material change in the
nature of the Partnership Group's business taken as a whole, (y) the
consummation of material asset dispositions or acquisitions or (z) the
commencement or pursuit of any capital projects other than Train 1, Train 2,
Train 3, Train 4 and the CTPL (as defined in the Unit Purchase Agreement);
(xi)any member of the Partnership Group creating any direct or indirect
Subsidiaries, other than Subsidiaries that are directly or indirectly wholly
owned by the Partnership;
(xii)any member of the Partnership Group issuing or selling equity interests
(including any option, right, warrant or appreciation right) in the
Partnership's Subsidiaries, other than to direct or indirect wholly owned
Subsidiaries of a member of the Partnership Group;
(xiii)any member of the Partnership Group approving the issuance of or issuing a
notice to proceed on construction of Train 3 or Train 4 prior to consummating
one or more closings to finance 100% of the then-current estimate of the funds
(as determined by the Board) required to complete such Train or Trains, as the
case may be;
(xiv)any amendment to a Service Agreement or entering into any other agreement
with CEI to provide services to any member of the Partnership Group; and
(xv)any member of the Partnership Group (A) materially amending, terminating
(other than terminating in accordance with its existing terms in the ordinary
course of business) or entering into, any material commercial agreement,
terminal use agreement, construction management agreement, operating and
maintenance agreement, debt financing agreement, underwriting agreement,
indenture or other agreement relating to Indebtedness (to the extent any of the
foregoing would not otherwise be permitted without Executive Committee approval
under other clauses of this Section 6.08(i)) or any material license, permit or
other agreement with any Governmental Authority, in each case, in a manner that
could reasonably be deemed to adversely affect the Purchaser or any Affiliate of
the Purchaser in any material respect with regard to its Class B Units or Common
Units or any of its rights with respect to the Company, the Partnership Group or
any of the Basic Documents or (b) hiring employees or paying compensation to
officers or other employees of members of the Partnership Group, other than
employees hired and compensation paid by CEI or its Affiliates in accordance
with the Partnership Agreement and the Services Agreements.








--------------------------------------------------------------------------------






Section 6.09
Resignation or Removal.

(a)Any Director may resign at any time upon written notice to the Board. Such
resignation shall take effect at the time specified in such written notice, and
unless otherwise specified therein, no acceptance of such resignation shall be
necessary to make it effective.
(b)Any Director may be removed by a majority of the other Directors then serving
on the Board (or other applicable governing body) for “cause” (as defined
below); and any vacancy in such position shall be filled as set forth in Section
6.09(c). As used herein, “cause” means that the applicable Director (i) is
prohibited from serving as a director of the Company under any rule or
regulation of the Securities and Exchange Commission or the AMEX or (ii) has
been convicted of a felony or misdemeanor involving moral turpitude.
(c)During the Investor Approval Period, in addition to removals by the Board
pursuant to Section 6.09(a) and Section 6.09(b), Directors may be removed and
the corresponding vacancies filled as follows:
(i)Cheniere Holdings shall be entitled to cause the removal of any Cheniere CQP
Director, at any time, with or without cause, and any vacancies with respect to
the Cheniere CQP Directors shall be filled by Cheniere Holdings.
(ii)The Purchaser shall be entitled to cause the removal of any Investor CQP
Director, at any time, with or without cause, and any vacancies with respect to
Investor CQP Directors shall be filled by the Purchaser.
(iii)Either the Purchaser or Cheniere Holdings shall be entitled to cause the
removal of any Independent CQP Director, with or without cause, by delivering
notice thereof in accordance with Section 6.09(d).
(iv)Any vacancy of an Independent CQP Director (whether by death, resignation or
removal) shall be filled by mutual agreement of Cheniere Holdings and the
Purchaser, pursuant to the following procedure:
(A)    if the Purchaser, which may propose a replacement Independent Director,
does not deliver a notice proposing a replacement Independent Director within
thirty (30) days after a notice of removal is delivered pursuant to Section
6.09(d) or the death or resignation of such Person, as applicable, then Cheniere
Holdings may appoint a replacement Independent CQP Director; and
(B)    if the Purchaser delivers a notice proposing a replacement Independent
Director within thirty (30) days after the notice of removal is delivered
pursuant to Section 6.09(d) or the death or resignation of such Person, as
applicable, then the following procedure shall be followed (with any Independent
Director designee agreed to by Cheniere Holdings or determined by the
Independent CQP Directors to be an Independent CQP Director, as applicable,
being appointed to the Board by Cheniere Holdings promptly after such
determination):








--------------------------------------------------------------------------------




(I)Cheniere Holdings shall decide, within fourteen (14) days after receiving
such notice of a proposed replacement Independent Director, whether to appoint
or reject such designee as an Independent CQP Director;
(II)if Cheniere Holdings rejects such designee as an Independent CQP Director,
then the Purchaser may deliver a notice proposing another replacement
Independent Director within seven (7) days after Cheniere Holding's delivers to
the Purchaser a notice rejecting the previously proposed designee;
(III)Cheniere Holdings shall decide within seven (7) days after receiving notice
of the immediately foregoing proposed replacement Independent Director whether
to appoint or reject such designee as an Independent CQP Director;
(IV)if Cheniere Holdings rejects such Person as an Independent CQP Director,
then the Independent CQP Directors not subject to the notice of removal pursuant
to Section 6.09(c)(iv)(B) shall decide whether such Person is an Independent
Director and otherwise qualified to serve on the Board; and
(V)if a majority of the Independent CQP Directors (other than the Independent
CQP Director subject to being removed) reject such Person as an Independent CQP
Director, then the process set forth in this Section 6.09(c)(iv) shall be
restarted; provided, however, that if either the Purchaser or Cheniere Holdings
initially initiated the procedures set forth in Section 6.09(c)(iii) and the
other Person subsequently submits a notice of removal pursuant to Section
6.09(c)(iii), the procedures set forth in this Section 6.09(c)(iv) shall not be
followed more than twice with respect to the initiating Person's notice of
removal before following the procedures set forth in this Section 6.09(c)(iv)
with respect to the other Person's subsequent notice of removal.
(v)Notwithstanding Section 6.09(c)(iii), an Independent CQP Director to be
removed pursuant to Section 6.09(c)(iii) shall continue to serve as an
Independent CQP Director until his or her successor is appointed in accordance
with the procedures set forth in Section 6.09(c)(iv).
(d)Any action by Cheniere Holdings or the Purchaser to designate, remove or
replace a Cheniere CQP Director, Investor CQP Director or Independent CQP
Director shall be evidenced in writing furnished to the Company, the Member and
the Purchaser.
Section 6.10
Compensation.

The members of the Board who are neither Officers nor employees of either the
Company or the Purchaser or any Affiliate thereof shall be entitled to
compensation for their service as directors








--------------------------------------------------------------------------------




and committee members at rates established from time to time by resolution of
the Board. All members of the Board shall be reimbursed for actual and
documented out-of-pocket expenses incurred in connection with attending meetings
of the Board or committees thereof.
Section 6.11
Affiliate Transaction Approval.

(a)During the Investor Approval Period, any transactions (or modifications or
waivers of existing contracts) (other than transactions subject to Section
6.08(i)(xiv)) between (x) the Partnership Group, on the one hand, and (y) either
(A) CEI and its Affiliates (other than any member of the Partnership Group) or
(B) the Purchaser and its Affiliates (other than any member of the Partnership
Group), on the other hand, that: (i) are on terms less favorable to the
Partnership Group than those generally being provided to or available from
unrelated third parties; or (ii) involve consideration of more than $1.0 million
individually or $5.0 million cumulatively per annum, shall require the following
approval: (1) transactions proposed by or for the benefit of CEI or its
Affiliates (other than the Partnership Group) shall require the approval of the
Board, including at least one Investor CQP Director and (2) transactions
proposed by or for the benefit of the Purchaser or any of its Affiliates (other
than the Partnership Group) shall require the approval of the Board, including
at least one Cheniere CQP Director.
(b)In addition, if requested by any Investor CQP Director or Cheniere CQP
Director, the transactions contemplated by Section 6.11(a) shall be submitted to
the Conflicts Committee for consideration.
(c)Notwithstanding the foregoing, no such approval contemplated by this Section
6.11 shall be required in respect of (a) any transactions relating to the
exercise of any of the Purchaser or its Affiliates rights pursuant to any of the
Basic Documents (e.g., the Purchaser's exercise of its rights pursuant to
Section 5.12(b)(vii) of the Partnership Agreement), (b) the approval of budgets
contemplated by a Service Agreement or payments made pursuant to the terms
thereof or (c) the exercise of preemptive rights that any Person holds.
Section 6.12
Duties.

Except as expressly set forth in this Agreement or required by the Act, no
Director shall have any duties or liabilities, including fiduciary duties, to
the Company or any Member except to act in good faith and in the best interest
of the Partnership when the Company acts as the general partner of the
Partnership, and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of a Director otherwise existing under Applicable Law or in
equity, are agreed by the Members to replace such other duties and liabilities
of the Directors.
Section 6.13
Corporate Opportunities.

Notwithstanding anything to the contrary in this Agreement or any duty existing
under Applicable Law, in equity or otherwise, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Director or
Officer. No Director or Officer who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for








--------------------------------------------------------------------------------




the Company or for any member of the Partnership Group shall have any duty to
communicate or offer such opportunity to any Member, the Company or the
Partnership Group, and it shall be deemed not to be breach of any duty,
including any fiduciary duty, or any other obligation of any type whatsoever of
any Director or Officer to not communicate or offer such opportunity to any
Member, the Company or the Partnership Group, and such Director or Officer shall
not be liable to the Company, any member of the Partnership Group, to any Member
or any other Person for breach of any fiduciary or other duty by reason of the
fact that such Director or Officer pursues or acquires for itself or its
Affiliates, directs such opportunity to another Person or does not communicate
such opportunity or information to any Member, the Company or the Partnership
Group; provided, however, that the preceding terms of this Section 6.13 shall
not apply to any business opportunity (i) of which any Person who is an Officer,
Director or employee of the Company or any member of the Partnership Group
acquires knowledge while acting in his capacity as such Officer, Director or
employee, and not while acting in his capacity as an officer, director or
employee of an entity that is not the Company or a member of the Partnership
Group or (ii) taken by a Director or Officer for such Director's or Officer's
personal benefit.
Section 6.14
Managing Member Authority.

Except for any power and authority specifically delegated to the Board herein,
the Managing Member will have the exclusive authority over the other business
and affairs of the Company that do not relate to the Partnership Group. Without
limiting the general delegation of power to the Managing Member in the previous
sentence (and to the extent not otherwise prohibited by the Basic Documents),
the powers granted to the Managing Member shall include:
(a)transferring the Company's General Partner Interest (as defined in the
Partnership Agreement) pursuant to Section 4.6(b) of the Partnership Agreement
or the Company's Incentive Distribution Rights (as defined in the Partnership
Agreement), subject to the Investors' and Registration Rights Agreement;
(b)voting any Units (as defined in the Partnership Agreement) held by the
Company;
(c)making any distributions by the Company to the Members to the extent
permitted by this Agreement;
(d)issuing or repurchasing any equity interests in the Company;
(e)prosecuting, settling, and managing any claims made directly against the
Company to the extent such claims do not relate to any member of the Partnership
Group;
(f)selling, conveying, transferring or pledging any assets of the Company;
(g)entering into agreements and incurring obligations on behalf of the Company
not contrary to or inconsistent with the terms of the Partnership Agreement;
(h)making additional capital contributions to the Partnership pursuant to the
Partnership Agreement;
(i)exercising preemptive rights in the Partnership pursuant to the Partnership
Agreement;








--------------------------------------------------------------------------------




(j)acquiring Units or Partnership Securities (each as defined in the Partnership
Agreement) pursuant to the Partnership Agreement and exercising rights pursuant
thereto;
(k)lending funds to the Partnership Group pursuant to the Partnership Agreement;
(l)exercising rights as an “Indemnitee” pursuant to the Partnership Agreement to
the extent such claims do not relate to any member of the Partnership Group;
(m)purchasing and selling Partnership Securities for its own account pursuant to
the Partnership Agreement;
(n)exercising registration rights pursuant to the Investors' and Registration
Rights Agreement;
(o)after the Investor Approval Period, withdrawing as the general partner of the
Partnership pursuant to Section 11.1 of the Partnership Agreement;
(p)transferring the interest of a Departing General Partner (as defined in the
Partnership Agreement) pursuant to the Partnership Agreement; and
(q)selecting and appointing the Independent CQP Director or other Independent
Director of the Board, as the case may be, to a board of managers or similar
governing body of a member of the Partnership Group to fill any vacancy or
position created pursuant to Section 6.07(c);
provided, that none of the foregoing shall be interpreted to grant the Managing
Member the power to manage the business and affairs of the Partnership Group or
exercise any of the rights of the Partnership Group.
Section 6.15
Sabine Pass Control Rights.

The Managing Member shall exercise all power and authority of the Company,
whether direct or indirect, with respect to acquiring, holding, voting or
disposing of the equity interests of the general partner of Sabine Pass LNG,
L.P. (presently, Sabine Pass LNG-GP, LLC). Neither the Board, nor the Executive
Committee, nor any Director, nor the Purchaser shall have or exercise any power
or authority with respect to the general partner of Sabine Pass LNG, L.P.
ARTICLE VII
OFFICERS
Section 7.01
Elected Officers.

The Officers of the Company shall serve at the pleasure of the Board. Such
Officers shall have the authority and duties delegated to each of them,
respectively, by the Board from time to time. No Officer need be a Member or
Director. Any number of offices may be held by the same Person. The Officers of
the Company shall be a Chairman of the Board, a Chief Executive Officer, a Chief
Financial Officer, a Secretary and a Treasurer and may include such other
officers (including,








--------------------------------------------------------------------------------




without limitation, a President, a Chief Operating Officer, Executive Vice
Presidents, Senior Vice Presidents and Vice Presidents) as the Board from time
to time may deem proper.
The Chairman of the Board shall be chosen from among the Directors. All Officers
elected by the Board shall each have such powers and duties as generally pertain
to their respective offices, subject to the specific provisions of this Article
VII (and any resolutions of the Board modifying such duties) and shall perform
such additional duties as the Board may, from time to time, delegate to them.
The Board or any committee thereof may from time to time elect or appoint, as
the case may be, such other Officers (including one or more Vice Presidents,
Controllers, Assistant Secretaries and Assistant Treasurers) and agents, as may
be necessary or desirable for the conduct of the business of the Company. Such
other Officers and agents shall have such duties and shall hold their offices
for such terms as shall be provided in this Agreement or as may be prescribed by
the Board or such committee, as the case may be.
In no event shall any of the Officers take any action requiring Executive
Committee approval under Section 6.08(i) unless such action has been approved by
the Executive Committee.
Section 7.02
Election and Term of Office.

The Officers of the Company shall be elected annually by the Board at the
regular meeting of the Board held after the annual meeting of the Members or at
such time and for such term as the Board shall determine. Each Officer shall
hold office until such Person's successor shall have been duly elected and shall
have qualified or until such Person's death or until he or she shall resign or
be removed pursuant to Section 7.14.
Section 7.03
Chairman of the Board.

The Chairman of the Board shall preside at all meetings of the Board. If the
Chairman is unable to preside at a meeting of the Board and the Chief Executive
Officer is also unable to preside at such meeting pursuant to Section 7.04, then
the Directors may appoint another Director to preside at such meeting. The
Directors also may elect a Vice-Chairman to act in the place of the Chairman
upon his absence or inability to act.
Section 7.04
Chief Executive Officer.

The Chief Executive Officer shall be responsible for the general management of
the affairs of the Company and shall perform all duties incidental to such
Person's office that may be required by Applicable Law and all such other duties
as are properly required of him or her by the Board. The Chief Executive Officer
shall supervise generally the affairs of the Company, its other Officers,
employees and agents and may take all actions that the Company may legally take.
He or she shall make reports to the Board and the Members and shall see that all
orders and resolutions of the Board and of any committee thereof are carried
into effect. The Chief Executive Officer shall have full authority to execute
all deeds, mortgages, bonds, contracts, documents or other instruments, except
in cases where the execution thereof shall be expressly delegated by the Board
to some other Officer or agent of the Company or shall be required by Applicable
Law to be otherwise executed. The Chairman of the Board may serve in the
capacity of Chief Executive Officer. If the Chairman of








--------------------------------------------------------------------------------




the Board does not so serve, then the Chief Executive Officer, if he or she is
also a Director, shall, in the absence of or because of the inability of the
Chairman of the Board to act, perform all duties of the Chairman of the Board
and preside at all meetings of the Board.
Section 7.05
President.

The Chief Executive Officer may serve in the capacity as President. If the Chief
Executive Officer does not so serve, then the President shall assist the Chief
Executive Officer in the administration and operation of the Company's business
and general supervision of its policies and affairs. The President shall have
full authority to execute all deeds, mortgages, bonds, contracts, documents or
other instruments, except in cases where the execution thereof shall be
expressly delegated by the Board to some other Officer or agent of the Company
or shall be required by Applicable Law to be otherwise executed. In the absence
of the Chairman of the Board and a Chief Executive Officer, the President, if he
or she is also a Director, shall preside at all meetings of the Board.
Section 7.06
Chief Financial Officer.

The Chief Financial Officer shall be responsible for financial reporting for the
Company and shall perform all duties incidental to such Person's office that may
be required by Applicable Law and all such other duties as are properly required
by of him or her by the Board. He or she shall make reports to the Board and
shall see that all orders and resolutions of the Board and any committee thereof
relating to financial reporting are carried into effect. He or she shall also
render to the Board or the Chief Executive Officer, whenever any of them request
it, an account of all of his or her transactions as Chief Executive Officer and
of the financial condition of the Company. The Chief Financial Officer shall
have the same power as the Chief Executive Officer to execute documents on
behalf of the Company.
Section 7.07
Chief Operating Officer.

The Chief Operating Officer of the Company shall assist the President and Chief
Executive Officer in the administration and operation of the Company's business
and general supervision of its policies and affairs.
Section 7.08
Vice Presidents.

Each Executive Vice President and Senior Vice President and any Vice President
shall have such powers and shall perform such duties as may from time to time be
assigned to him or her by the Board, the President or the Chief Executive
Officer.
Section 7.09
Treasurer.

(a)The Treasurer shall exercise general supervision over the receipt, custody
and disbursement of Company funds. The Treasurer shall, in general, perform all
duties incident to the office of Treasurer and shall have such further powers
and duties and shall be subject to such directions as may be granted or imposed
from time to time by the Board and the Chief Financial Officer.








--------------------------------------------------------------------------------




(b)Assistant Treasurers shall have such authority and perform such duties of the
Treasurer as may be provided in this Agreement or assigned to them by the Board
or the Treasurer. Assistant Treasurers shall assist the Treasurer in the
performance of the duties assigned to the Treasurer and, in assisting the
Treasurer, each Assistant Treasurer shall for such purpose have the powers of
the Treasurer. During the Treasurer's absence or inability or refusal to act,
the Treasurer's authority and duties shall be possessed by such Assistant
Treasurer or Assistant Treasurers as the Board may designate.
Section 7.10
Secretary.

(a)The Secretary shall keep or cause to be kept, in one or more books provided
for that purpose, the minutes of all meetings or actions of the Board, the
committees of the Board and the Members. The Secretary shall (i) see that all
notices are duly given in accordance with the provisions of this Agreement and
as required by Applicable Law; (ii) be custodian of the records and the seal of
the Company and affix and attest the seal to all documents to be executed on
behalf of the Company under its seal; (iii) see that the books, reports,
statements, certificates and other documents and records required by Applicable
Law to be kept and filed are properly kept and filed; and (iv) in general,
perform all of the duties incident to the office of Secretary and such other
duties as from time to time may be assigned to the Secretary by the Board.
(b)Assistant Secretaries shall have such authority and perform such duties of
the Secretary as may be provided in this Agreement or assigned to them by the
Board or the Secretary. Assistant Secretaries shall assist the Secretary in the
performance of the duties assigned to the Secretary, and in assisting the
Secretary, each Assistant Secretary shall for such purpose have the powers of
the Secretary. During the Secretary's absence or inability or refusal to act,
the Secretary's authority and duties shall be possessed by such Assistant
Secretary or Assistant Secretaries as the Board may designate.
Section 7.11
Powers of Attorney.

The Company may grant powers of attorney or other authority as appropriate to
establish and evidence the authority of the Officers and other Persons.
Section 7.12
Delegation of Authority.

Unless otherwise provided by this Agreement or by resolution of the Board, no
Officer shall have the power or authority to delegate to any Person such
Officer's rights and powers as an Officer to manage the business and affairs of
the Company.
Section 7.13
Compensation and Expenses.

The salaries or other compensation, if any, of the Officers and agents of the
Company shall be fixed from time to time by the Board; provided, however, that
no such Officer or agent shall have any contractual rights against the Company
for compensation by virtue of such election or appointment beyond the date of
the election or appointment of such Person's successor, such Person's death,
such Person's resignation or such Person's removal, whichever event shall first
occur, except as otherwise provided in an employment contract or under an
employee deferred compensation plan.








--------------------------------------------------------------------------------




The Officers and agents shall be entitled to be reimbursed for out-of-pocket
costs and expenses incurred in the course of their service hereunder.
Section 7.14
Removal.

Any Officer elected, or agent appointed, by the Board may be removed, either
with or without cause, by the affirmative vote of a majority of the Board
whenever, in their judgment, the best interests of the Company would be served
thereby.
Section 7.15
Vacancies.

A newly created elected office and a vacancy in any elected office because of
death, resignation or removal may be filled by the Board for the unexpired
portion of the term at any meeting of the Board.
ARTICLE
MEMBER MEETINGS
Section 8.01
Meetings.

Except as otherwise provided in this Agreement, all acts of the Members to be
taken hereunder shall be taken in the manner provided in this Article VIII. An
annual meeting of the Members for the transaction of business as may properly
come before the meeting shall be held at such time and place as the Board shall
specify from time to time. Special meetings of the Members may be called by the
Board or by any Member. A Member shall call a meeting by delivering to the Board
one or more requests in writing stating that the signing Member wishes to call a
meeting and indicating the general or specific purposes for which the meeting is
to be called.
Section 8.02
Notice of a Meeting.

Notice of a meeting called pursuant to Section 8.01 shall be given to the
Members in writing by mail or other means of communication in accordance with
Section 14.02. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of communication.
Attendance of a Member at a meeting shall constitute a waiver of notice of such
meeting, except where a Member attends the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.
Section 8.03
Action by Consent of Members.

Notwithstanding any provision contained in this Article VIII, any action that
may be taken at a meeting of the Members may be taken without a meeting if a
written consent setting forth such action is signed by the Members holding not
less than the minimum percentage of the Membership Interests that would be
necessary to authorize or take such action at a meeting at which all of the
Members entitled to vote on such matter were present and voted.








--------------------------------------------------------------------------------






Section 8.04
Member Vote.

Unless a provision of this Agreement specifically provides otherwise, any
provision of this Agreement requiring the authorization of, or action taken by,
the Members shall require the approval of the Members holding a majority of the
Membership Interests.
Section 8.05
In the Event of a Sole Member.

Notwithstanding any other provision of this Agreement, at any time at which
there is only a single Person serving as a Member of the Company, any provision
herein that requires a Member to make a delivery to, or to obtain the consent
of, the other Members of the Company shall be disregarded until such time as an
additional Person is admitted as Member of the Company.
ARTICLE IX
INDEMNIFICATION OF DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS
Section 9.01
Indemnification.

(a)To the fullest extent permitted by Applicable Law, but subject to the
limitations expressly provided in this Agreement, all Indemnitees shall be
indemnified and held harmless by the Company from and against any and all
losses, claims, damages, liabilities, whether joint or several, expenses
(including legal fees and expenses), judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, by reason of the Indemnitee's serving or having served, or
taking or having taken any action or inaction, in such capacity on behalf of or
for the benefit of the Company or the Partnership or any other member of the
Partnership Group; provided, however, that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 9.01, the Indemnitee acted in bad faith, engaged in
fraud or willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee's conduct was unlawful. Any indemnification
pursuant to this Section 9.01 shall be made only out of the assets of the
Company, it being agreed that the Members shall not be liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Company to enable it to effectuate such indemnification. The
indemnification and advancement of expenses provided under this Agreement and
the Partnership Agreement shall be the primary source of indemnification and
advancement of expenses and any other indemnification or similar rights of an
Indemnitee shall be secondary to the Company's obligations under this Section
9.01.
(b)To the fullest extent permitted by Applicable Law, expenses (including legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 9.01(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding, upon receipt by
the








--------------------------------------------------------------------------------




Company of any undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 9.01.
(c)The indemnification provided by this Section 9.01 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement, as a
matter of law or otherwise, both as to actions in the Indemnitee's capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.
(d)The Company shall purchase and maintain insurance on behalf of the Company,
its Affiliates, the Board, the Officers and such other Persons as the Board
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Company's activities
or such Person's activities on behalf of the Company, regardless of whether the
Company would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
(e)For purposes of this Section 9.01, (i) the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Company also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; (ii) excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to Applicable Law
shall constitute “fines” within the meaning of Section 9.01(a); and (iii) action
taken or omitted by the Indemnitee with respect to any employee benefit plan in
the performance of the Indemnitee's duties for a purpose reasonably believed by
such Indemnitee to be in the best interest of the participants and beneficiaries
of the plan shall be deemed to be for a purpose that is in the best interests of
the Company.
(f)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 9.01 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(g)The provisions of this Section 9.01 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
(h)No amendment, modification or repeal of this Section 9.01 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 9.01 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
(i)Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Company, the Members or
any other Persons who have acquired limited liability company interests in the
Company, for losses sustained or liabilities incurred as a result of any act or
omission of an Indemnitee unless there has been a final and non-








--------------------------------------------------------------------------------




appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee's conduct was criminal.
(j)Subject to its obligations and duties as set forth in Article VI, the Board
and any committee thereof may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through the Company's Officers or agents, and neither the
Board nor any committee thereof shall be responsible for any misconduct or
negligence on the part of any such Officer or agent appointed by the Board or
any committee thereof in good faith.
(k)To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Company, such
Indemnitee, acting in connection with the Company's business or affairs, shall
not be liable to the Company or to any Member for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or otherwise modify the duties and liabilities of an
Indemnitee otherwise existing at law or in equity, are agreed by the Members to
replace such other duties and liabilities of such Indemnitee.
(l)Any amendment, modification or repeal of subsections (i), (j) (k) or (l) of
this Section 9.01 shall be prospective only and shall not in any way affect the
limitations on liability under such subsections as in effect immediately prior
to such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
ARTICLE
TAXES
Section 10.01
Tax Returns.

The Tax Matters Member of the Company (as defined in Section 10.03) shall
prepare and timely file (on behalf of the Company) all federal, state, local and
foreign tax returns required to be filed by the Company. Each Member shall
furnish to the Company all pertinent information in its possession relating to
the Company's operations that is necessary to enable the Company's tax returns
to be timely prepared and filed. The Company shall bear the costs of the
preparation and filing of its returns.








--------------------------------------------------------------------------------






Section 10.02
Tax Elections.

(a)The Company shall make the following elections on the appropriate tax
returns:
(i)to adopt the calendar year as the Company's fiscal year;
(ii)to adopt the accrual method of accounting;
(iii)if a distribution of the Company's property as described in Section 734 of
the Code occurs, or upon a transfer of Membership Interest as described in
Section 743 of the Code occurs, on request by notice from any Member, to elect,
pursuant to Section 754 of the Code, to adjust the basis of the Company's
properties; and
(iv)any other election that the Members, in their sole discretion, may deem
appropriate.
(b)Neither the Company nor any Member shall make an election for the Company to
be excluded from the application of the provisions of subchapter K of chapter 1
of subtitle A of the Code or any similar provisions of applicable state, local
or foreign law, and no provision of this Agreement (including Section 2.06)
shall be construed to sanction or approve such an election.
Section 10.03
Tax Matters Member.

Cheniere Holdings shall be the “tax matters partner” of the Company pursuant to
Code Section 6231(a)(7) (the “Tax Matters Member”). Any cost or expense incurred
by the Tax Matters Member in connection with its duties, including the
preparation for or pursuance of administrative or judicial proceedings, shall be
paid by the Company. The Tax Matters Member shall take all actions with respect
to taxes (including, but not limited to, (a) making, changing or revoking a
material tax election, (b) taking a significant position in any tax return, (c)
settling or otherwise resolving any audit or other proceeding relating to taxes
and (d) extending the statute of limitations with respect to taxes) in its sole
discretion.
ARTICLE XI
BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS
Section 11.01
Maintenance of Books.

(a)    The Company shall (i) maintain books and records, bank accounts and
financial statements separate from any other Person, including the Members, (ii)
not commingle its assets with those of any other Person, including the Members,
(iii) conduct its business in its own name, (iv) pay its own expenses and
liabilities out of its own funds, (v) observe all organizational formalities
required under the Act, (vi) not guarantee or become obligated for, or pledge
its assets for, the debts or liabilities of the Members, or hold out its credit
as being available to satisfy the obligations of the Members and (vii) be duly
qualified and in good standing as a foreign entity under Applicable Law in each
state in which its assets are located and such qualification is necessary or
advisable, maintain adequate capital for its operation and business purposes at
all times. In addition, the Company shall cause Sabine Pass Liquefaction, LLC, a
Delaware limited liability company, to maintain its separate existence as an
entity.








--------------------------------------------------------------------------------




(b)    The books of account of the Company shall be (i) maintained on the basis
of a fiscal year that is the calendar year, (ii) maintained on an accrual basis
in accordance with GAAP, consistently applied and (iii) audited by the
Registered Public Accountants at the end of each calendar year.
Section 11.02
Reports.

With respect to each calendar year, the Board shall prepare, or cause to be
prepared, and deliver, or cause to be delivered, to each Member such reports,
forecasts, studies, budgets and other information as the Members may reasonably
request from time to time.
Section 11.03
Bank Accounts.

Funds of the Company shall be deposited in such banks or other depositories as
shall be designated from time to time by the Board. All withdrawals from any
such depository shall be made only as authorized by the Board and shall be made
only by check, wire transfer, debit memorandum or other written instruction.
ARTICLE
DISSOLUTION, WINDING-UP, TERMINATION AND CONVERSION
Section 12.01
Dissolution.

(a)The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each, a “Dissolution Event”):
(i)the unanimous consent of the Board; or
(ii)entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act.
(b)No other event shall cause a dissolution of the Company.
(c)Upon the occurrence of any event that causes there to be no Members of the
Company, to the fullest extent permitted by law, the personal representative of
the last remaining Member is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
the last remaining Member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute Member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of the last remaining Member in the Company.
(d)Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause such Member to cease to be a member of the Company and,
upon the occurrence of such an event, the Company shall continue without
dissolution.








--------------------------------------------------------------------------------






Section 12.02
Winding-Up and Termination.

(a)On the occurrence of a Dissolution Event of the type described in Section
12.01, the Board shall select one or more Persons to act as liquidator. The
liquidator shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Act. The costs of winding
up shall be borne as a Company expense. Until final distribution, the liquidator
shall continue to operate the Company properties with all of the power and
authority of the Board. The steps to be accomplished by the liquidator are as
follows:
(i)as promptly as possible after dissolution and again after final winding up,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company's assets, liabilities and
operations through the last Day of the month in which the dissolution occurs or
the final winding up is completed, as applicable;
(ii)the liquidator shall discharge from Company funds all of the debts,
liabilities and obligations of the Company (including all expenses incurred in
winding up) or otherwise make adequate provision for payment and discharge
thereof (including the establishment of a cash escrow fund for contingent
liabilities in such amount and for such term as the liquidator may reasonably
determine); and
(iii)all remaining assets of the Company shall be distributed to the Members as
follows:
(A)the liquidator may sell any or all Company Property, including to Members,
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members in accordance with the provisions of Article
V;
(B)with respect to all Company Property that has not been sold, the fair market
value of that property shall be determined and the Capital Accounts of the
Members shall be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in property that has not been reflected in the
Capital Accounts previously would be allocated among the Members if there were a
taxable disposition of that property for the fair market value of that property
on the date of distribution; and
(C)Company Property (including cash) shall be distributed to the Members in
accordance with their relative positive Capital Account balances after the
allocations pursuant to Section 5.01 have been made.
(b)The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all of the Company's property and constitutes a
compromise to which all Members have consented pursuant to Section 18-502(b) of
the Act. To the extent that a Member returns funds to the Company, it has no
claim against any other Member for those funds.








--------------------------------------------------------------------------------






Section 12.03
Deficit Capital Accounts.

No Member will be required to pay to the Company, to any other Member or to any
third party any deficit balance that may exist from time to time in the Member's
Capital Account.
Section 12.04
Certificate of Cancellation.

Upon completion of the distribution of Company assets as provided herein, the
Members (or such other Person or Persons as the Act may require or permit) shall
file a certificate of cancellation with the Secretary of State of the State of
Delaware and take such other actions as may be necessary to terminate the
existence of the Company. Upon the filing of such certificate of cancellation,
the existence of the Company shall terminate (and the Term shall end), except as
may be otherwise provided by the Act or by Applicable Law.
ARTICLE XIII
TRANSFER OF MEMBERSHIP INTEREST
Section 13.01
Transfers.

(a)The Member may sell, assign or otherwise transfer all or any portion of the
Member's Membership Interest at any time to any Person except to the extent
prohibited by the Investors' and Registration Rights Agreement. Any such
transfer shall only be effective upon such transferee executing a joinder to
this Agreement.
(b)Any successor to the Company (and any successor general partner of the
Partnership) shall be required to assume the obligations of the Company set
forth herein and agree to abide by the terms hereof, and to execute legally
binding documentation confirming such agreement for the benefit of the
Partnership and the Purchaser.
ARTICLE XIV
GENERAL PROVISIONS
Section 14.01
Offset.

Whenever the Company is to pay any sum to any Member, any amounts that Member
owes the Company may be deducted from that sum before payment.
Section 14.02
Notices.

Except as expressly set forth to the contrary in this Agreement, all notices,
demands, requests, consents, approvals or other communications required or
permitted to be given hereunder or that are given with respect to this Agreement
shall be in writing and shall be personally served, delivered by reputable air
courier service with charges prepaid, or transmitted by hand delivery, telegram,
telex, facsimile or electronic mail, addressed as set forth below, or to such
other address as such party shall have specified most recently by written
notice. Notice shall be deemed given on the date of service or transmission if
personally served or transmitted by telegram, telex, facsimile or electronic
mail. Notice otherwise sent as provided herein shall be deemed given upon
delivery of such notice:








--------------------------------------------------------------------------------




To the Company:
Cheniere Energy Partners GP, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
Attn: President
Telephone: (713) 375-5000
Fax: (713) 375-6000
To Cheniere LNG Holdings, LLC:
Cheniere LNG Holdings, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
Attn: President
Telephone: (713) 375-5000
Fax: (713) 375-6000
To the Purchaser:
Blackstone CQP Holdco LP
345 Park Avenue, 44th Floor
New York, New York 10154
Attn:     David Foley
Sean Klimczak
Telephone: (212) 583-5000
Fax: (646) 253-7517


with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn:     David S. Allinson
Charles E. Carpenter
Telephone: (212) 906-1200
Fax: (212) 751-4864
Whenever any notice is required to be given by Applicable Law, the Certificate
or this Agreement, a written waiver thereof, signed by the Person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.
Section 14.03
Entire Agreement; Superseding Effect.

This Agreement constitutes the entire agreement of the Members, in such
capacity, relative to the formation, operation and continuation of the Company
and supersedes all prior contracts or agreements with respect to such subject
matter, whether oral or written.








--------------------------------------------------------------------------------






Section 14.04
Effect of Waiver or Consent.

Except as otherwise provided in this Agreement, a waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person with respect to the Company. Except
as otherwise provided in this Agreement, failure on the part of a Person to
complain of any act of any Person or to declare any Person in default with
respect to the Company, irrespective of how long that failure continues, does
not constitute a waiver by that Person of its rights with respect to that
default until the applicable statute-of-limitations period has run.
Section 14.05
Amendment or Restatement.

No amendment, alteration or modification of any provision of this Agreement
shall be effective unless such amendment, alteration or modification is approved
in writing by each Member and, during the Investor Approval Period, with respect
to any amendment, alteration or modification that could reasonably be expected
to adversely affect the Purchaser in any material respect, the Purchaser's prior
written approval shall be required (which shall specifically include any changes
to Article VI and Article IX). Furthermore, Cheniere Holdings and any other
Members shall require that any new or amended limited liability company
agreement, operating agreement or document of similar effect of the Company
(including any successor thereto and any successor general partner of the
Partnership) shall contain all of the rights granted to the Purchaser
contemplated by this Agreement, including the existence of the Executive
Committee (and the corresponding rights of the Executive Committee) and the size
and composition of the Board.
Section 14.06
Binding Effect.

This Agreement is binding on and shall inure to the benefit of the Members, the
Purchaser and their respective heirs, legal representatives, successors and
permitted assigns.
Section 14.07
Governing Law; Severability.

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT
MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF
ANOTHER JURISDICTION. In the event of a direct conflict between the provisions
of this Agreement and any mandatory, non-waivable provision of the Act, such
provision of the Act shall control. If any provision of the Act provides that it
may be varied or superseded in a limited liability company agreement (or
otherwise by agreement of the members or managers of a limited liability
company), such provision shall be deemed superseded and waived in its entirety
if this Agreement contains a provision addressing the same issue or subject
matter. If any provision of this Agreement or the application thereof to any
Person or circumstance is held invalid or unenforceable to any extent, (a) the
remainder of this Agreement and the application of that provision to other
Person or circumstances is not affected thereby and that provision shall be
enforced to the greatest extent








--------------------------------------------------------------------------------




permitted by Applicable Law, and (b) the Members and the Purchaser shall
negotiate in good faith to replace that provision with a new provision that is
valid and enforceable and that puts the Members and the Purchaser in
substantially the same economic, business and legal position as they would have
been in if the original provision had been valid and enforceable.
Section 14.08
Further Assurances.

In connection with this Agreement and the transactions contemplated hereby, each
Member and the Purchaser shall execute and deliver any additional documents and
instruments and perform any additional acts that may be necessary or appropriate
to effectuate and perform the provisions of this Agreement and those
transactions applicable to such Person.
Section 14.09
Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
shall be construed together and constitute the same instrument.
Section 14.10
Purchaser Assignment

During the Investor Approval Period, upon written notice to the Company, the
Purchaser shall be permitted to assign any of its rights hereunder to any Person
to whom the Purchaser has transferred any of its Class B Units or Registrable
Securities (as defined in the Investors' and Registration Rights Agreement) in
compliance with the Basic Documents and such transferor shall become “Purchaser”
hereunder upon its execution of a written joinder hereto; provided, that such
successor “Purchaser” must be an Affiliate controlled by Blackstone Management
Partners L.L.C. or the Blackstone Group L.P.
Section 14.11
Good Faith

The parties shall act promptly and in good faith when exercising any approval
rights contained herein, and no such approvals shall be unreasonably withheld,
delayed or conditioned.
[SIGNATURE PAGE FOLLOWS]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the sole Member and the Purchaser have executed this
Agreement as of the date first set forth above.
 
 
MEMBER
 
 
 
 
 
 
 
 
CHENIERE LNG HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
 
 
 
 
 
BLACKSTONE CQP HOLDCO LP
 
 
 
 
 
 
 
 
 
By:
CQP HOLDCO GP LLC, its general partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 











--------------------------------------------------------------------------------




EXHIBIT A


MEMBER
MEMBERSHIP INTEREST
CAPITAL CONTRIBUTION
Cheniere LNG Holdings, LLC
100%
$1,000.00

















--------------------------------------------------------------------------------

Exhibit C









INVESTORS' AND REGISTRATION RIGHTS AGREEMENT


among


CHENIERE ENERGY, INC.,
CHENIERE ENERGY PARTNERS GP, LLC,
CHENIERE ENERGY PARTNERS, L.P.,
CHENIERE LNG TERMINALS, INC.,
and


BLACKSTONE CQP HOLDCO LP
and
the other INVESTORS named herein












Dated as of [_________], 2012








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1
Definitions
1
2
Corporate Governance
7
3
Registration Rights
7
4
Information Rights; Confidentiality; Trading; Standstill
22
5
Other Agreements
28
6
Miscellaneous
30
 
 
 
Exhibit A - Joinder Agreement
 
 
 
 
Schedule 5.2 - Gas Supply Plan and Risk Management Policy Principles
 
 
 
 
Schedule 5.3 - Insurance
 










i

--------------------------------------------------------------------------------




INVESTORS' AND REGISTRATION RIGHTS AGREEMENT
This Investors' and Registration Rights Agreement (this “Agreement”) is made and
entered into as of [______ __], 2012, by and among (i) Cheniere Energy, Inc., a
Delaware corporation (the “Company”), (ii) Cheniere Energy Partners GP, LLC, a
Delaware limited liability company (the “General Partner”), (iii) Cheniere
Energy Partners, L.P., a Delaware limited partnership (“CQP”), (iv) Cheniere LNG
Terminals, Inc., a Delaware corporation, and (v) Blackstone CQP Holdco LP, a
Delaware limited partnership (the “Purchaser” or the “Investor” and together
with all assignees of Investor's rights pursuant to Section 4.4.6, collectively
the “Investors”).
W I T N E S S E T H:
This Agreement is made in connection with the sale of Class B Units of CQP to
(i) the Purchaser pursuant to the Unit Purchase Agreement, dated as of May 14,
2012, by and among CQP, the Company and the Purchaser (the “Unit Purchase
Agreement”), (ii) to Cheniere LNG Terminals, Inc. pursuant to the CEI Unit
Purchase Agreement, dated as of May 14, 2012, by and among CQP, the Company and
Cheniere LNG Terminals, Inc. (the “CEI Unit Purchase Agreement”) and (iii) to
Cheniere LNG Terminals, Inc. pursuant to the Subscription Agreement, dated as of
May 14, 2012, by and among CQP, the Company and Cheniere LNG Terminals, Inc.
(the “Subscription Agreement”).
In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by each party hereto, the parties hereby agree (in the case
of the Investors, severally and not jointly) as follows:
1
Definitions

1.1
Definitions of Certain Terms

For purposes of this Agreement, the following terms have the indicated meanings:
“Actual Conversion Date” has the meaning set forth in the CQP Partnership
Agreement.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise. Any Affiliate of the Company, the General
Partner or the Partnership Group shall not be deemed an Affiliate of the
Purchaser for purposes of this Agreement.
“Agreement” is defined in the preamble to this Agreement.
“AMEX” means the NYSE Amex Equities.






--------------------------------------------------------------------------------




“Automatic Shelf Registration Statement” is defined in Section 3.1.1.
“Banking Regulations” means all federal, state and foreign Laws applicable to
banks, bank holding companies and their Affiliates, including the Bank Holding
Company Act and the Federal Reserve Act.
“Basic Documents” has the meaning set forth in the Unit Purchase Agreement.
“Business Day” means any day other than Saturday or Sunday which are not
recognized holidays for either national banking associations and the SEC.
“CEI Board” is defined in Section 5.4.
“CEI Unit Purchase Agreement” is defined in the recitals of this Agreement.
“Class B Units” has the meaning set forth in the CQP Partnership Agreement.
“Common Units” has the meaning set forth in the CQP Partnership Agreement.
“Company” is defined in the preamble to this Agreement.
“Competing Assets” is defined in Section 6.4.
“Competing Asset Opportunity” is defined in Section 6.4.
“Company's Counsel” is defined in Section 3.7.2.
“Company Holder” means each of the wholly owned subsidiaries of the Company
party to the CEI Unit Purchase Agreement and Subscription Agreement or its
respective eligible transferees, so long as such Person holds Registrable
Securities.
“Competing MLP” is defined in Section 6.4.
“Confidential Information” is defined in Section 4.2.1.
“Consultant” is defined in Section 4.1.2.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Conversion Units” means the Common Units issuable upon conversion of any Class
B Units pursuant to the terms of the CQP Partnership Agreement.
“CQP” is defined in the preamble to this Agreement.
“CQP Board” means the board of directors of the General Partner.





2

--------------------------------------------------------------------------------




“CQP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of CQP, entered into in connection with the Initial Funding,
as such agreement may be amended from time to time (or any similar governing
document of any successor).
“Effectiveness Period” is defined in Section 3.1.4.
“EPC Contract” has the meaning set forth in the General Partner LLC Agreement.
“Evaluation Material” means all information provided to the Purchaser or the
Purchaser's Representatives by the Company or the Company's Representatives in
connection with the investment by the Purchaser made pursuant to the Unit
Purchase Agreement, including all analyses, compilations, forecasts, studies or
other documents prepared by or for the Purchaser or the Purchaser's
Representatives that contain or reflect any such information, whether provided
or created before, on or after the date of this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
in each case as in effect from time to time.
“Filing Date” is defined in Section 3.1.4.
“Financing” means any debt or equity financing or refinancing to be offered or
incurred by any member of the Partnership Group following the date hereof.
“Follow-on Funding” has the meaning set forth in the Unit Purchase Agreement.
“General Partner” is defined in the preamble to this Agreement.
“General Partner LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of the General Partner, entered into in connection
with the Initial Funding, as such agreement may be amended, restated or
otherwise modified from time to time (or any similar governing document or any
successor).
“Governmental Authority” means any federal, national, supranational, state,
provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal or
judicial or arbitral body.
“Independent CQP Directors” has the meaning set forth in the General Partner LLC
Agreement.
“Initial Funding” has the meaning set forth in the Unit Purchase Agreement.
“Initial Funding Date” has the meaning set forth in the Unit Purchase Agreement.
“Investor(s)” is defined in the preamble to this Agreement.





3

--------------------------------------------------------------------------------




“Investor Approval Period” means the period beginning on the date hereof and
ending on the date that the Investors and their respective Affiliates and
successors (the “Investors Group”) collectively own (including any Remaining
Units not yet purchased pursuant to the Unit Purchase Agreement) less than (i)
20% of the aggregate number of outstanding Common Units, Subordinated Units and
Class B Units (measured on an as-converted basis) and (ii) 50,000,0001 Common
Unit Equivalents (as defined in the Partnership Agreement) (adjusted for splits
and combinations).
“Investor CQP Directors” has the meaning set forth in the General Partner LLC
Agreement.
“Investors' Counsel” is defined in Section 3.7.2.
“Joinder Agreement” means a joinder agreement in the form attached as Exhibit A.
“Law” means any applicable federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule, rule of
common law or regulation promulgated by a Governmental Authority.
“Lead Investor” is defined in Section 3.4.2.
“Liquefaction Project” has the meaning set forth in the Unit Purchase Agreement.
“Losses” is defined in Section 3.8.1.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
“Notice” is defined in Section 6.1.1.
“Participating Investor” means an Investor or a Company Holder who is selling
Registrable Securities pursuant to a Registration Statement.
“Partnership Group” has the meaning set forth in the CQP Partnership Agreement.
“Person” means an individual, corporation, association, trust, limited liability
company, limited partnership, limited liability partnership, partnership,
incorporated organization, or other entity or group (as defined in Section
13(d)(3) of the Exchange Act).
“Piggyback Registration” is defined in Section 3.5.1.
“Property Insurance” is defined in Section 5.3.
“Purchaser” is defined in the preamble of this Agreement.




 
 
 
 
 

1 To the extent the Purchaser exercises its Upsize Option pursuant to Section
2.01 of the Unit Purchase Agreement, the reference to 50,000,000 Common Unit
Equivalents shall be increased by 0.5 Common Unit Equivalents for each
“Additional Unit” which the Purchaser commits to purchase pursuant to such
Upsize Option.





4

--------------------------------------------------------------------------------




“Purchaser Nominee” is defined in Section 5.4.
“Registrable Securities” means any and all Common Units held by an Investor, a
Company Holder or their respective Affiliates; provided that, any Common Unit
shall cease to be a Registrable Security if (i) a Registration Statement
covering such Registrable Security has been declared effective by the SEC and
such Registrable Security has been sold or disposed of pursuant to such
effective Registration Statement; (ii) such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in force under the Securities Act); (iii) such Registrable Security is held by
any member of the Partnership Group; or (iv) such Registrable Security is
eligible for resale under Rule 144(b)(1) without restriction or limitation.
“Registration Expenses” is defined in Section 3.7.1.
“Registration Request” is defined in Section 3.2.
“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the Securities Act.
“Regulatory Problem” means any set of facts or circumstances in which the
ownership by an Investor or its equity holders, directly or indirectly, of any
Registrable Securities (i) gives rise to a material violation of applicable Law,
or gives rise to a reasonable belief by an Investor (based on advice of counsel)
that such violation will arise, (ii) gives rise to a limitation under applicable
Law that will impair materially the ability of an Investor or its equity holders
to conduct its business or gives rise to a reasonable belief by an Investor
(based on advice of counsel) that such a limitation will arise, or (iii) gives
rise to a requirement under applicable Law, including Banking Regulations and
applicable securities Laws, that such Registrable Securities be Transferred to a
third party.
“Representative” means, (i) with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other representatives of such Person and, (ii) when used with
respect to the Purchaser or an Investor, also includes such Person's direct and
indirect stockholders, partners, members, subsidiaries, parent companies and
other Affiliates.
“Restricted Period” is defined in Section 4.4.1.
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, in each
case as in effect from time to time.
“Service Agreements” has the meaning set forth in the Unit Purchase Agreement.
“Service Companies” is defined in Section 4.4.3.





5

--------------------------------------------------------------------------------




“Shelf Registration Statement” is defined in Section 3.1.3.
“Significant Event” has the meaning set forth in the CQP Partnership Agreement.
“Significant Holder” is defined in Section 4.1.1.
“Subordinated Units” has the meaning set forth in the CQP Partnership Agreement.
“Subscription Agreement” is defined in the recitals of this Agreement.
“Subsidiary” or “Subsidiaries” has the meaning set forth in the CQP Partnership
Agreement.
“Traditional Shelf Registration Statement” is defined in Section 3.1.3.
“Transfer” means (i) with respect to any asset, take any action or enter into
any transaction or arrangement that sells, assigns, conveys, exchanges,
transfers to another Person or is designed to, or might reasonably be expected
to, result in the sale, assignment, conveyance, exchange or transfer to any
Person; and (ii) with respect to any securities, (A) offer, sell, Contract to
sell, sell any option or Contract to purchase, purchase any option or Contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of, directly or indirectly or (B) enter into any swap or
other transaction or arrangement that sells, assigns, conveys, exchanges,
transfers or that is designed to, or that might reasonably be expected to,
result in the sale, assignment, conveyance, exchange or transfer to another, in
whole or in part, of any of the economic consequences of ownership of such
securities.
“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
“Unit Purchase Agreement” is defined in the recitals of this Agreement.
“WKSI” is defined in Section 3.1.1.
1.2
Headings; Table of Contents

Headings and table of contents should be ignored in construing this Agreement.
1.3
Singular, Plural, Gender

In this Agreement, unless the context otherwise requires, references to one
gender include all genders and references to the singular include the plural and
vice versa.
1.4
Interpretation

Article and Section references in this Agreement are references to the
corresponding Article





6

--------------------------------------------------------------------------------




and Section in this Agreement, unless otherwise specified. All references to
instruments, documents and Contracts are references to such instruments,
documents and Contracts as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to” and shall not be construed to limit
any general statement that it follows to the specific or similar items or
matters immediately following it. Whenever any member of the Partnership Group
has an obligation under this Agreement, the expense of complying with that
obligation shall be an expense of CQP unless otherwise specified. Any reference
in this Agreement to “$” shall mean U.S. dollars. Whenever any determination,
consent or approval is to be made or given by any Investor, such action shall be
in such Investor's sole discretion, unless otherwise specified in this
Agreement. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. The words such as
“herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires.
2
Corporate Governance

2.1
General Partner LLC Agreement Amendments

2.1.1
During the Investor Approval Period, the Company shall not, and the Company
shall cause the members of the General Partner not to, amend the General Partner
LLC Agreement in a manner that would be adverse to the rights and economics of
the Investors in any material respect without the prior written consent of each
of the Investor CQP Directors.

2.1.2
During the Investor Approval Period, the Company and CQP shall require any
successor to the General Partner to assume the obligations of the General
Partner set forth herein and agree to abide by the terms hereof, and to execute
legally binding documentation confirming such agreement for the benefit of CQP
and the Investors.

3
Registration Rights

3.1
Shelf Registrations

3.1.1
Up to and until such time as CQP both (a) qualifies as a “well-known seasoned
issuer” as such term is defined in Rule 405 under the Securities Act (a “WKSI”)
and (b) has filed an automatic shelf Registration Statement using Form S-3 or
any comparable or successor form or forms or any similar short-form registration
(the “Automatic Shelf Registration Statement”), which has been declared
effective, and which each Investor and each Company Holder may use to sell any
or all Registrable Securities owned by such Investor or such Company Holder, CQP
shall use its best efforts to undertake






7

--------------------------------------------------------------------------------




the acts described in this Section 3.1. After such time as CQP is qualified as a
WKSI, and only so long as (x) the Automatic Shelf Registration Statement remains
effective and (y) each Investor and each Company Holder may continue to use the
Automatic Shelf Registration Statement to sell any or all Registrable Securities
owned by such Investor or such Company Holder, where anything in this Section
3.1 requires that CQP take any actions, CQP shall use its reasonable best
efforts to undertake the acts described below in this Section 3.1.
3.1.2
If eligible, CQP shall file an Automatic Shelf Registration Statement for the
then-outstanding Common Units issued upon conversion of Class B Units and the
Conversion Units, and the sale of such Common Units on a continuous or delayed
basis, and with a plan of distribution limited to firm commitment underwritings
pursuant to Rule 415 under the Securities Act upon or immediately after the
occurrence of any event that would give a holder of Class B Units the right to
optional conversion of such Class B Units to Common Units pursuant to the CQP
Partnership Agreement.

3.1.3
Promptly after the initial Actual Conversion Date in which Common Units with a
fair market value of at least $100 million are or have been received upon
conversion of the Class B Units, if (i) an Automatic Registration Statement
previously filed by CQP prior to the Actual Conversion Date has been declared
effective and (ii) each Investor and each Company Holder has been able to use
such Automatic Registration Statement to sell any or all Registrable Securities
owned by such Investor or such Company Holder, CQP shall file a Registration
Statement using Form S-3 or any comparable or successor form or forms or any
similar short form registration (the “Traditional Shelf Registration Statement”;
and together with the Automatic Shelf Registration Statement, the “Shelf
Registration Statements”) for the sale of such Registrable Securities on a
continuous or delayed basis and without limitation as to methods of distribution
pursuant to Rule 415 under the Securities Act from and after the initial Actual
Conversion Date.

3.1.4
Upon filing any Shelf Registration Statement, CQP will, if applicable, (i) cause
such Traditional Shelf Registration Statement to be declared effective as soon
as practicable (the “Filing Date”), (ii) keep such Shelf Registration Statement
effective with the SEC until all Registrable Securities covered by such Shelf
Registration Statement have been distributed in the manner set forth and as
contemplated in such Shelf Registration Statement or until there are no longer
any Registrable Securities outstanding (the “Effectiveness Period”), provided
that after the initial Actual Conversion Date, so long as the Traditional Shelf
Registration Statement is then effective and includes all Registrable
Securities, CQP may elect to file an application for the withdrawal of an
Automatic Shelf Registration Statement filed prior to the






8

--------------------------------------------------------------------------------




initial Actual Conversion Date and (iii) add additional Registrable Securities
as Class B Units become Conversion Units. Except as otherwise provided in this
Section 3.1 or in Section 3.6, any Shelf Registration Statement shall be
re-filed upon its expiration, and CQP shall cooperate in any shelf take-down by
amending or supplementing the prospectus related to such Shelf Registration
Statement as may be reasonably requested by a Participating Investor or as
otherwise required. Each Shelf Registration Statement when declared effective
(including the documents incorporated therein by reference) will comply as to
form with all applicable requirements of the Securities Act and the Exchange Act
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading (and, in the case of any prospectus contained in such
Shelf Registration Statement, in the light of the circumstances under which such
statements are made). As soon as practicable following the date that such Shelf
Registration Statement becomes effective, but in any event within three (3)
Business Days of such date, CQP shall provide the Participating Investors with
written Notice of the effectiveness of the Shelf Registration Statement.
3.2
Demand Registration

If CQP has not filed, and caused to be effective and maintained the
effectiveness of, a Shelf Registration Statement pursuant to Section 3.1, any
Investor or any Company Holder may request in writing that CQP effect the
registration on a Registration Statement (whether on Form S-1, S-3 or such other
form as is required under the circumstances) of all or any part of the
Registrable Securities held by such Investor or Company Holder (a “Registration
Request”); provided, that such Investor or such Company Holder reasonably
anticipates gross proceeds of greater than $100,000,000 from the sales of
Registrable Securities in connection with such Registration Request. Promptly
after its receipt of any Registration Request but no later than ten (10) days
after receipt of such Registration Request, CQP will give written Notice of such
request to the other Investors and Company Holders, and will use its reasonable
best efforts to register, in accordance with the provisions of this Agreement,
all Registrable Securities that have been requested to be registered in the
Registration Request or by the Participating Investors by written Notice to CQP
given within fifteen (15) Business Days after the date CQP has given such Notice
of the Registration Request.
3.3
Delay Rights

Notwithstanding anything to the contrary contained herein, CQP may, upon written
Notice to any Participating Investor whose Registrable Securities are included
in the Shelf Registration Statement, suspend such Participating Investor's use
of any prospectus which is a part of the Shelf Registration Statement (in which
event the Participating Investor shall discontinue sales of the Registrable
Securities pursuant to the Shelf Registration Statement other than the closing
of sales already committed for prior to receipt of such Notice to suspend) if
CQP (i) is pursuing a material acquisition, disposition, financing,
reorganization,





9

--------------------------------------------------------------------------------




recapitalization or similar transaction and determines in good faith that its
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or related prospectus or (ii) has experienced some other
material non-public event, in the case of each of clauses (i) and (ii), the
disclosure of which at such time, in the good faith judgment of the CQP Board,
would materially and adversely affect CQP; provided, however, that in no event
shall the Participating Investors be suspended more than three times for a total
of ninety (90) days in the aggregate in any 365-day period (exclusive of days
covered by any lock-up agreement executed by a Participating Investor in
connection with any Underwritten Offering by CQP or the Participating
Investors). Upon disclosure of such information or the termination of the
condition described above, CQP shall provide prompt Notice to the Participating
Investors whose Registrable Securities are included in the Shelf Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other actions to permit registered sales of
Registrable Securities as contemplated in this Agreement. CQP will pay all
Registration Expenses incurred in connection with any such aborted registration.
3.4
Underwritten Offerings

3.4.1
In the event that any Participating Investor (or group of Participating
Investors) elects to dispose of Registrable Securities under a Shelf
Registration Statement by means of an Underwritten Offering and reasonably
anticipates gross proceeds of greater than $100,000,000, CQP shall, at the
request of such Participating Investors, enter into an underwriting agreement in
customary form with the Managing Underwriter(s), which shall include, among
other provisions, indemnities to the effect and to the extent provided in
Section 3.8, and shall take all such other reasonable actions as are requested
by the Managing Underwriter(s) to expedite or facilitate the disposition of the
Registrable Securities.

3.4.2
The Managing Underwriter(s) to administer an Underwritten Offering requested by
a Participating Investor will be chosen by the Participating Investor(s) selling
a majority (or if no consensus of a majority is obtained, by the Participating
Investor selling the greatest number) of Registrable Securities being sold
pursuant to such Underwritten Offering (as compared to the other Participating
Investors selling Registrable Securities in such Underwritten Offering);
provided, that if such Underwritten Offering is a Piggyback Registration, then
the Managing Underwriter shall be chosen by CQP. The Participating Investor(s)
entitled to designate the Managing Underwriter pursuant to this Section 3.4.2,
shall be referred to as the “Lead Investor”.

3.4.3
Any Participating Investor shall notify CQP and the Lead Investor of its
election to participate in an Underwritten Offering and the number of
Registrable Securities desired to be included therein within ten (10) days






10

--------------------------------------------------------------------------------




after request for such information from CQP or other Participating Investors. No
Participating Investor may participate in any Underwritten Offering unless such
Participating Investor (i) agrees to sell its Registrable Securities on the
basis provided in an underwriting agreement to be entered into by CQP, the
Participating Investors and the Managing Underwriter(s), which shall contain
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of equity
securities and (ii) completes and executes all questionnaires, powers of
attorney, indemnities and other documents that are customary and reasonably
required under the terms of such underwriting agreement. Each Participating
Investor may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, CQP to and for the
benefit of such Managing Underwriter(s) also be made to and for such
Participating Investor's benefit and that any or all of the conditions precedent
to the obligations of such Managing Underwriter(s) under such underwriting
agreement also be conditions precedent to its obligations. No Participating
Investor shall be required to make any representations or warranties to or
agreements with CQP or the Managing Underwriter(s) other than representations,
warranties or agreements regarding such Participating Investor and its ownership
of the Registrable Securities being registered on its behalf and its intended
method of distribution and any other representation required by Law. Each
Participating Investor shall cooperate with CQP's reasonable requests in
connection with an Underwritten Offering (it being understood that CQP's failure
to perform its obligations hereunder, which failure is caused by such
Participating Investor's failure to cooperate with such reasonable requests,
will not constitute a breach by CQP of this Agreement). Notwithstanding the
foregoing, the liability of any Participating Investor in such Underwritten
Offering shall be limited to an amount equal to the amount of gross proceeds
attributable to the sale of such Participating Investor's Registrable
Securities. If any Participating Investor disapproves of the terms of the
underwriting, such Participating Investor may promptly elect to withdraw
therefrom by written Notice to CQP, the Managing Underwriter(s) and the other
Participating Investors. No such withdrawal or abandonment shall affect CQP's
obligation to pay Registration Expenses.
3.4.4
CQP will not include in any Underwritten Offering requested by a Participating
Investor pursuant to this Section 3.4 any securities that are not Registrable
Securities without the prior written consent of the Lead Investor. If the
Managing Underwriter(s) advises CQP that in its reasonable opinion the number of
Registrable Securities (and, if permitted hereunder, other securities requested
to be included in such offering) exceeds the number of securities that can be
sold in such offering without adversely affecting the marketability of the
offering (including a material adverse effect on the per unit offering price),
CQP will include in such offering only such number of






11

--------------------------------------------------------------------------------




securities that in the reasonable opinion of such Managing Underwriter(s) can be
sold without adversely affecting the marketability of the offering (including a
material adverse effect on the per unit offering price), which securities will
be so included in the following order of priority: (i) first, Registrable
Securities of the Participating Investors selling Registrable Securities, pro
rata (if applicable), based on the number of Registrable Securities owned by
each such Participating Investor, and (ii) second, any other securities of CQP
that have been requested to be so included (including securities being issued by
CQP or to be sold by other holders of Common Units with registration rights),
subject to the terms of this Agreement.
3.5
Piggyback Registration Rights

3.5.1
Whenever CQP proposes to register any of its Common Units in connection with a
public offering of such securities solely for cash, other than a registration on
Form S-4 or Form S-8 (or any successor form), and the registration form to be
filed may be used for the registration or qualification for distribution of
Registrable Securities, CQP will give prompt written Notice to the Investors and
the Company Holders of its intention to effect such a registration (but in no
event less than ten (10) days prior to the anticipated filing date) and, subject
to Section 3.4.3, will include in such registration all Registrable Securities
with respect to which CQP has received written requests for inclusion therein
within ten (10) days after the date of CQP's Notice (a “Piggyback
Registration”). Any such Participating Investor that has made such a written
request may withdraw its Registrable Securities from such Piggyback Registration
by giving prompt written Notice to CQP and the Managing Underwriter(s), if any,
on or before the fifth (5th) Business Day prior to the planned effective date of
such Piggyback Registration. CQP may terminate or withdraw any registration
under this Section 3.5.1 prior to the effectiveness of such registration,
whether or not the Investors have elected to include Registrable Securities in
such registration; provided, that if a take down from a Shelf Registration
Statement is terminated by CQP, the Investors may continue such offering under
the applicable provisions of Section 3.

3.5.2
If the registration referred to in Section 3.5.1 is proposed to be underwritten,
CQP will so advise the Participating Investors as a part of the written Notice
given pursuant to Section 3.4.1. In such event, the right of the Participating
Investors to registration pursuant to this Section 3.5 will be conditioned upon
such Participating Investor's participation in such underwriting and the
inclusion of such Participating Investor's Registrable Securities in the
underwriting, and each such Participating Investor will (together with CQP and
the other Persons distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by CQP. If any Participating






12

--------------------------------------------------------------------------------




Investor disapproves of the terms of the underwriting, such Participating
Investor may promptly elect to withdraw therefrom by written Notice to CQP and
the Managing Underwriter(s).
3.5.3
If a Piggyback Registration relates to an Underwritten Offering, and the
Managing Underwriter(s) advises CQP that in its reasonable opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including a meaningful adverse effect on the per share offering price), CQP
will include in such registration or prospectus only such number of securities
that in the reasonable opinion of such Managing Underwriter(s) can be sold
without adversely affecting the marketability of the offering (including a
meaningful adverse effect on the per share offering price), which securities
will be so included in the following order of priority: (i) first, securities
that CQP, or any requesting holder (or holders) other than the Participating
Investors, proposes to sell; provided, however, that if such offering is not
CQP's first primary issuance during any twelve month period and the
Participating Investors exercising piggyback registration rights were cut back
in any CQP offering during such twelve month period, then CQP and the
Participating Investors selling Registrable Securities in such offering shall
participate therein pro rata, and (ii) second, the Registrable Securities of the
Participating Investors selling Registrable Securities, pro rata (if
applicable), based on the number of Registrable Securities owned by each such
Participating Investor that have been requested to be so included, subject to
the terms of this Agreement. In the event any other holder of Common Units with
piggyback registration rights desires to participate in an Underwritten Offering
requested by CQP, such Persons shall be entitled to participate in accordance
with the foregoing, pro rata, as if they were a Participating Investor under
this Agreement. In the event any other holder of Common Units with piggyback
registration rights desires to participate in an Underwritten Offering requested
by a Participating Investor, such Persons shall be entitled to participate in
accordance with the allocations set forth in Section 3.4.4, pro rata as part of
any other securities of CQP that have been requested to be so included, subject
to the terms of this Agreement.

3.6
Registration Procedures

In connection with its obligations under this Section 3, CQP shall:
3.6.1
Prepare and file with the SEC the Registration Statements with respect to the
Registrable Securities in accordance with the terms of this Agreement and make
all required filings with the Financial Industry Regulatory Authority; provided
that, before filing the Registration Statements or any amendments or supplements
thereto, CQP will furnish or otherwise make available to the Investors' Counsel
and the Company's Counsel copies of all






13

--------------------------------------------------------------------------------




such documents proposed to be filed and such other documents reasonably
requested by such counsel and provide each Participating Investor the
opportunity to object to any information pertaining to such Participating
Investor and its plan of distribution that is contained in the Registration
Statements and make the corrections reasonably requested by such Participating
Investor with respect to such information prior to filing the Registration
Statements or supplement or amendment thereto;
3.6.2
Prepare and file with the SEC such amendments and supplements to the
Registration Statements as may be necessary to keep (i)  unless otherwise
provided in Section 3.1, with respect to a Shelf Registration Statement, such
Shelf Registration Statement effective for the Effectiveness Period and
(ii) with respect to any other Registration Statement contemplated by this
Agreement, such other Registration Statement effective for a period of at least
90 days, and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement;

3.6.3
Furnish to each Participating Investor, and each Managing Underwriter, if any,
such number of copies, without charge, of any Registration Statement, each
amendment and supplement thereto, including each preliminary prospectus, final
prospectus, any other prospectus (including any prospectus filed under Rule 424,
Rule 430A or Rule 430B of the Securities Act and any “issuer free writing
prospectus” as such term is defined under Rule 433 promulgated under the
Securities Act), all exhibits and other documents filed therewith and such other
documents as such Participating Investor or such Managing Underwriter may
reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such Participating Investor, and upon request a
copy of any and all transmittal letters or other correspondence to or received
from, the SEC or any other Governmental Authority relating to such offer;

3.6.4
Use reasonable best efforts to register or qualify (or exempt from registration
or qualification) such Registrable Securities, and keep such registration or
qualification (or exemption therefrom) effective, under such other securities or
blue sky Laws of such United States jurisdictions as any Participating Investor
reasonably requests and do any and all other acts and things that may be
reasonably necessary or reasonably advisable to enable such Participating
Investor to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Participating Investor (provided that, CQP will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction, or (iii) consent to general service
of process in any such jurisdiction);






14

--------------------------------------------------------------------------------




3.6.5
Promptly notify each Participating Investor and each Managing Underwriter, if
any, at any time when a prospectus relating thereto is required to be delivered
under the Securities Act, upon discovery that, or upon the discovery of the
happening of any event that makes any statement made in any Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, prospectus or
documents and, as soon as reasonably practicable (but subject to the delay
provisions of Section 3.3), prepare, and furnish to such Participating Investor
and Managing Underwriter, a reasonable number of copies of a supplement or
amendment to such prospectus so that, in the case of the Registration Statement,
it will not contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and, in the case of any prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading;

3.6.6
Promptly notify each Participating Investor and each Managing Underwriter, if
any, (i) when any Registration Statement or the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to such
Registration Statement or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for such purpose, to the extent that it is aware of such
proceedings, (iv) if at any time the representations and warranties of CQP
contained in any underwriting agreement contemplated by Section 3.6.10 below
cease to be true and correct in any material respect, and (v) of the receipt by
CQP of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose. Upon the occurrence of an event contemplated in Section 3.6.6(iii) or
3.6.6(v), CQP shall take such action as is commercially reasonable to remove a
stop order, suspension, threat thereof or proceedings relating thereto;

3.6.7
Use reasonable best efforts to cause all Registrable Securities to be listed on
each securities exchange on which Common Stock issued by CQP is then listed or,
if no similar securities issued by CQP are then listed on any securities
exchange, use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on the AMEX, the New York Stock Exchange or the NASDAQ
Stock Market, as determined by CQP;






15

--------------------------------------------------------------------------------




3.6.8
Provide a transfer agent and registrar for all Registrable Securities not later
than the effective date of the applicable Registration Statement;

3.6.9
Enter into such customary agreements (including underwriting agreements and
lock-up agreements in customary form (excluding any lock-up by the Company of
Registrable Securities), and including provisions with respect to
indemnification and contribution in customary form) and take all such other
customary actions as the Participating Investors or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including making members of management and executives of
the General Partner available to participate in “road show,” similar sales
events and other marketing activities);

3.6.10
In connection with any Underwritten Offering, make such representations and
warranties to the Managing Underwriter(s), if any, with respect to the business
of any member of the Partnership Group, and the Registration Statement,
prospectus, and documents incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
an issuer in underwritten offerings, and, if true, make customary confirmations
of the same if and when requested;

3.6.11
If requested by any Participating Investor, or the Managing Underwriter(s), if
any, promptly include in a prospectus supplement or amendment such information
as the Participating Investor or Managing Underwriter(s), if any, may reasonably
request in order to permit the intended method of distribution of such
securities and make all required filings of such prospectus supplement or such
amendment as soon as reasonably practicable after CQP has received such request;

3.6.12
In the case of certificated Registrable Securities, cooperate with the
Participating Investors and the Managing Underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates (not bearing any legends)
representing Registrable Securities to be sold after receiving written
representations from each Participating Investor that the Registrable Securities
represented by the certificates so delivered by such Participating Investor will
be Transferred in accordance with the Registration Statement, and enable such
Registrable Securities to be in such denominations and registered in such names
as the Participating Investors or Managing Underwriter(s), if any, may request
at least two (2) Business Days prior to any sale of such Registrable Securities;

3.6.13
Make available for inspection by any Participating Investors, the Investors'
Counsel and the Company's Counsel, any underwriter participating in any
disposition pursuant to a Registration Statement and any attorney, accountant or
other agent retained by any such Participating Investor or underwriter, to the
extent reasonably requested and solely for conducting customary due






16

--------------------------------------------------------------------------------




diligence, all financial and other records, pertinent corporate documents and
documents relating to the business of the Partnership Group, and cause the
General Partner's officers, directors, employees and independent accountants to
supply all information reasonably requested by any such Participating Investor,
underwriter, attorney, accountant or agent in connection with such Registration
Statement, provided that, it shall be a condition to such inspection and receipt
of such information that the inspecting Person (i) enter into a confidentiality
agreement in form and substance reasonably satisfactory to CQP and (ii) agree to
minimize the disruption to the Partnership Group's business in connection with
the foregoing;
3.6.14
Otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC and any applicable national securities exchange;

3.6.15
Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

3.6.16
In connection with any Underwritten Offering, obtain one or more comfort
letters, addressed to the underwriters, if any, dated the effective date of such
Registration Statement and the date of the closing under the underwriting
agreement for such offering, signed by CQP's independent registered public
accountants (and if necessary, any other independent registered public
accountants of any business acquired by CQP for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) in customary form and covering such matters of the type customarily
covered by comfort letters as such underwriters shall reasonably request;

3.6.17
In connection with any Underwritten Offering, provide legal opinions of CQP's
counsel, addressed to the underwriters, if any, dated the date of the closing
under the underwriting agreement, with respect to the Registration Statement,
each amendment and supplement thereto (including the preliminary prospectus) and
such other documents relating thereto as the underwriter shall reasonably
request in customary form and covering such matters of the type customarily
covered by legal opinions of such nature; and

3.6.18
Obtain any required regulatory approval necessary for the Participating
Investors to sell their Registrable Securities in an offering, other than
regulatory approvals required solely as a result of the nature of the
Participating Investor.

As a condition to registering Registrable Securities, CQP may require each
Participating Investor as to which any registration is being effected to furnish
the Company with such information regarding such Participating Investor and
pertinent to the disclosure requirements relating to the registration and the
distribution of such securities as CQP may from time to time reasonably request
in writing.





17

--------------------------------------------------------------------------------




Each Participating Investor hereunder agrees that, upon receipt of any Notice
from the Company of the happening of any event of the kind described in Section
3.3, 3.6.5 and 3.6.6, such Participating Investor will forthwith discontinue the
disposition of its Registrable Securities pursuant to the Registration Statement
until such Participating Investor receives copies of a supplemented or amended
prospectus as contemplated by Section 3.6.5 and 3.6.6.
3.7
Registration Expenses

3.7.1
Except as otherwise provided in this Agreement, all expenses incidental to CQP's
performance of or compliance with this Agreement, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky Laws,
fees of the Financial Industry Regulatory Authority and fees of transfer agents
and registrars, word processing, duplicating and printing expenses, messenger,
telephone and delivery expenses, expenses incurred in connection with any road
show, and fees and disbursements of counsel for CQP and all independent
certified public accountants and other Persons retained by CQP (all such
expenses, “Registration Expenses”), will be borne by CQP. CQP will, in any
event, pay its internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit or quarterly review, the expenses of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which they are required to be listed hereunder. The
Investors and the Company Holders so registered shall pay all underwriting
discounts and selling commissions allocable to the sale of then Registrable
Securities hereunder and any other Registration Expenses required by Law to be
paid by a Participating Investor, pro rata, on the basis of the amount of
proceeds from the sale of their shares so registered and sold.

3.7.2
In connection with any registration, CQP will reimburse the Participating
Investors for their reasonable and customary expenses (other than underwriters'
discounts and commissions), including the reasonable fees and disbursements of
one counsel (the “Investors' Counsel” in the case of any Investor or the
“Company's Counsel” in the case of any Company Holder).

3.8
Indemnification

3.8.1
In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Section 3, CQP will indemnify and hold harmless
each Participating Investor thereunder, its directors, officers, employees,
agents and managers, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Participating Investor or
underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees, agents and managers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys' fees






18

--------------------------------------------------------------------------------




and expenses) (collectively, “Losses”), joint or several, to which such
Participating Investor or underwriter or controlling Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in the light of the
circumstances under which such statement is made) contained in a Registration
Statement contemplated by this Agreement, any preliminary prospectus or final
prospectus contained therein, or any free writing prospectus related thereto, or
any amendment or supplement thereof, including any document incorporated by
reference therein, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, and will
reimburse each such Participating Investor, its directors, officers, employees,
agents, and managers, each such underwriter and each such controlling Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that CQP will not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in reliance on, and in
conformity with information furnished by such Participating Investor, such
underwriter or such controlling Person in writing specifically for use in such
Registration Statement, free writing prospectus or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Participating Investor or any
such director, officer, employee, agent, manager or controlling Person, and
shall survive the Transfer of such securities by such Participating Investor.
3.8.2
Each Participating Investor agrees to indemnify and hold harmless CQP, its
directors, officers, employees and agents and each Person, if any, who controls
CQP within the meaning of the Securities Act or the Exchange Act to the same
extent as the foregoing indemnity from CQP to the Participating Investors, but
only with respect to information regarding such Participating Investor furnished
in writing by or on behalf of such Participating Investor expressly for
inclusion in a Registration Statement contemplated by this Agreement, any
preliminary prospectus or final prospectus contained therein, or any free
writing prospectus related thereto, or any amendment or supplement thereof;
provided, however, that the liability of each Participating Investor shall not
be greater in amount than the dollar amount of the proceeds (net of any expenses
paid by such Participating Investor pursuant to Section 3.6.1) received by such
Participating Investor from the sale of the Registrable Securities giving rise
to such indemnification; provided, further, that the indemnity contained in this
Section 3.8.2 shall not apply to amounts paid in






19

--------------------------------------------------------------------------------




settlement of any such claim if such settlement is effected without the consent
of the Participating Investors who owned a majority of the Registrable
Securities sold pursuant to the Registration Statement, prospectus or any
amendment or supplement thereto out of which such claim arose. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of CQP or any such director, officer, employee, agent, manager or
controlling Person, and shall survive the Transfer of such securities by such
Participating Investor.
3.8.3
Promptly after any indemnified party has received Notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third Person, which the indemnified party believes in good faith is an
indemnifiable claim under this Section 3, the indemnified party shall give the
indemnifying party written Notice of such claim, but failure to so notify the
indemnifying party will not relieve the indemnifying party from any liability it
may have to such indemnified party hereunder except to the extent that the
indemnifying party is materially prejudiced by such failure. Such Notice shall
state the nature and the basis of such claim to the extent then known. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after Notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 3.8 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that (i) if the indemnifying party has failed to assume the
defense and employ counsel or (ii) if the defendants in any such action include
both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable out-of-pocket expenses and
fees of such separate counsel and other reasonable out-of-pocket expenses
related to such participation to be reimbursed by the indemnifying party as
incurred. Notwithstanding any other provision of this Section 3.8, the
indemnifying party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the indemnified party.






20

--------------------------------------------------------------------------------




3.8.4
If the indemnification provided for in this Section 3.8 is held by a court or
government agency of competent jurisdiction to be unavailable to any indemnified
party or is insufficient to hold them harmless in respect of any Losses, then
each such indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such Loss in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of such indemnified party on
the other in connection with the statements or omissions which resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Participating Investor be required to
contribute an aggregate amount in excess of the dollar amount of gross proceeds
received by such Participating Investor from the sale of Registrable Securities
giving rise to such indemnification. The relative fault of the indemnifying
party on the one hand and the indemnified party on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact has been made by, or relates to, information supplied by such
party, and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss that is the subject of this
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

3.8.5
The provisions of this Section 3.8 shall be in addition to any other rights to
indemnification or contribution which an indemnified party may have pursuant to
Law, equity, Contract or otherwise.

3.9
Rule 144

CQP will use its reasonable best efforts to undertake the acts described below
in this Section 3.9. CQP will timely file all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if CQP is not required
to file such reports, it will, upon the request of an Investor or a Company
Holder, make publicly available such information as necessary to permit sales
pursuant to Rule 144 or Regulation S under the Securities Act), and it will take
such further action as any Investor or any Company Holder may reasonably
request, to the extent required from time to time to enable such Investor or
such Company Holder to sell shares of Registrable Securities without
registration under





21

--------------------------------------------------------------------------------




the Securities Act within the limitation of the exemptions provided by (i) Rule
144 or Regulation S under the Securities Act, as such rules may be amended from
time to time, or (ii) any similar rule or regulation hereafter adopted by the
SEC. Upon the reasonable request of any Investor or any Company Holder, CQP will
deliver to such Investor or such Company Holder a written statement as to
whether it has complied with such information requirements, and, if not, the
specifics thereof.
3.10
Future Holdings

In the event that the Purchaser or any of its Affiliates acquire CQP equity
securities pursuant to (i) its preemptive rights under the CQP Partnership
Agreement or (ii) an acquisition thereof after the consent of CQP under Section
4.3, the Purchaser and CQP agree to negotiate in good faith registration rights
with respect thereto consistent with the terms of this Agreement.
3.11
Third Parties

CQP agrees not to grant registration rights to any other Person that conflict
with or impair the registration rights (or which provide pari passu or priority
cutback rights over the Investors) contained in this Agreement without the prior
written consent of the Purchaser.
4
Information Rights; Confidentiality; Trading; Standstill

4.1
Information Rights

4.1.1
Each Investor that (x) holds more than 3,333,333 Class B Units (as adjusted for
splits and reverse splits), (y) will hold more than 3,333,333 Class B Units
after purchasing all Class B Units expected to be purchased by such Investor
pursuant to the Unit Purchase Agreement or (z) holds more than 2.5% of the
outstanding Common Units and Common Units issuable upon conversion of the
outstanding Class B Units (each a “Significant Holder”), who is bound by a
confidentiality agreement provided by CQP as described below, shall have access
to an electronic dataroom, which shall be maintained by CQP as long as any
Registrable Securities remain outstanding, which shall include monthly
construction reports, lender's independent engineer reports, change orders and
any other information provided by any member of the Partnership Group to its
lender. The confidentiality agreement signed by each Investor to be granted
access to such electronic dataroom shall include an agreement acknowledging
that, if such Investor receives material nonpublic information by virtue of the
information rights provided in this Section 4.1, such Investor is aware of its
obligations under securities Laws and agrees not to purchase or sell securities
of CQP or of its Affiliates in violation of the securities Laws. All Investor
inquiries related to such electronic dataroom shall be handled by the Purchaser.
CQP agrees to remove any Significant Holder from access to the dataroom at any
time upon written request of such Significant Holder, provided that any
Significant Holder who so requests to be removed from access to the dataroom
shall be entitled to elect to regain access for so long as such Significant
Holder remains a Significant Holder.






22

--------------------------------------------------------------------------------




4.1.2
During the Investor Approval Period, the Purchaser shall have the right to
appoint an engineer or third-party engineering consultant who shall be
reasonably acceptable to CQP (the “Consultant”) who shall be seconded to CQP and
entitled to access to such information that he or she reasonably requests
regarding the Liquefaction Project and to observe, attend, or request meetings
with relevance to the Liquefaction Project, including meetings with Bechtel Oil,
Gas and Chemicals, Inc. and any other contracting party under an EPC Contract
with relevance to the construction of the Liquefaction Project; provided that
any such information that is disclosed to the Purchaser shall be subject to
Section 4.2 and the Consultant shall agree to be bound by substantially the same
terms of confidentiality. In the event that CQP determines that the particular
Consultant is unreasonably disruptive to the business of CQP, then CQP shall
have a one-time right to remove the Consultant, which Consultant may be replaced
by the Purchaser acting in good faith. Thereafter, the Independent CQP Directors
shall have the right to remove any Consultant that is unreasonably disruptive to
the business of CQP, and the Purchaser may designate a replacement. CQP will pay
the fees and expenses of the Consultant (including any replacement thereof).

4.1.3
During the Investor Approval Period, CQP shall permit the Purchaser to visit and
inspect CQP's properties, to examine its books of accounts and records and to
discuss CQP's affairs, finances and accounts with the General Partner's
officers, upon reasonable advance request, during normal business hours, for a
proper purpose reasonably related to the investment of such Persons in the
Registrable Securities; provided that any such information shall be subject to
Section 4.2. Any expenses incurred by CQP pursuant to this Section 4.1.3 shall
be borne by the requesting party; provided, however, that the Purchaser shall
not be required to pay for any fees or expenses pursuant to this Section 4.1.3
to the extent CQP is required to reimburse the Purchaser for such fees and
expenses pursuant to Section 6.3.

4.1.4
During the Investor Approval Period, the Purchaser shall be permitted to share
with its equity holders and the Investors the information and materials shared
with the Investor CQP Directors as members of the CQP Board, provided that such
Investor CQP Directors shall be subject to their fiduciary duties as directors
(including as set forth under Section 6.2 of the General Partner LLC Agreement)
with respect to sharing CQP information and in its interaction with the
Purchaser's investors and co-investors, which duties shall include, without
limitation, a restriction on sharing information regarding (i) any prospective
business opportunities presented to the CQP Board and (ii) information subject
to confidentiality by CQP or the General Partner with third parties if CQP or
the General Partner has identified to the Purchaser or the CQP Board that such
information is confidential and the disclosure thereof by the Investor CQP
Directors would cause a breach of such confidentiality obligation.






23

--------------------------------------------------------------------------------




4.2
Confidentiality; Trading

4.2.1
Each Investor agrees that it will keep confidential and will not disclose,
divulge or use for any purpose, other than to monitor its investment in CQP, any
Confidential Information (as defined below) obtained from the Partnership Group
pursuant to the terms of this Agreement; provided, however, that each Investor
may disclose Confidential Information (i) to its Representatives specified in
clause (i) of the definition thereof who have a need to know such information in
connection with the Investor's investment in CQP (subject to each such
authorized recipient of such confidential information agreeing to keep such
information confidential and provided that such Investor shall be liable for any
breach of confidentiality by any such recipient); (ii) to any limited partner,
investor or prospective investor of such Investor in connection with marketing
activities by such Investor (subject to each such authorized recipient of such
confidential information agreeing to keep such information confidential and
provided that any Investor shall be liable for any breach of confidentiality by
any such recipient); (iii) in its periodic reports required under the Exchange
Act or any Registration Statement or prospectus under the Securities Act to the
extent, and only to the extent: (A) the Investor is advised by legal counsel
that such disclosure is required to comply with the Securities Act or the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
(B) the Investor takes reasonable steps to minimize the extent of any such
required disclosure, and (C) the Investor advises CQP of any such proposed
disclosure prior to its filing and consults with CQP as to the nature and extent
of such disclosure; and (iv) as may otherwise be (A) required by Law or (B) in
connection with any claims or actions relating to the Investor or its Affiliates
or Representatives, to the extent required by subpoena or court of competent
jurisdiction or by a governmental or administrative body, provided that (x) the
Investor is advised by legal counsel that such disclosure is required, (y) the
Investor takes reasonable steps to minimize the extent of any such required
disclosure, and (z) to the extent permitted by applicable Law, the Investor
advises CQP of any such disclosure prior to its release (including the nature
and extent of such disclosure) and affords CQP the reasonable opportunity to
limit such disclosure. “Confidential Information” shall mean any confidential
information provided to an Investor regarding the Partnership Group excluding
information that (a) is available through public records or otherwise in the
public domain at the time of its disclosure or thereafter (other than as a
result of a disclosure by the Investor or its Representatives in breach of this
Agreement or other obligations of confidentiality owed to the Partnership
Group), (b) is already in the possession of the Investor or any of its
Representatives prior to disclosure by the Partnership Group and was not
previously acquired by the Investor or its Representatives directly or
indirectly from the Partnership Group or that was independently developed by the
Investor or on its behalf without access to the Confidential Information






24

--------------------------------------------------------------------------------




received under this Agreement, or (c) is or has been lawfully acquired by the
Investor or any of its Representatives from a third party (other than the
Partnership Group or its Representatives) not known by the Investor to be
prohibited from so disclosing such information to the Investor by a legal,
contractual, fiduciary or other obligation owed to any member of the Partnership
Group.
4.3
Trading; Standstill; Transfer Restrictions.

4.3.1
Each Investor acknowledges that the receipt of material nonpublic information
pursuant to this Agreement may restrict the ability of such Investor to trade in
securities of CQP, the Company or their respective Affiliates, and agrees not to
trade in any securities of CQP, the Company or their respective Affiliates
either (i) in violation of any applicable securities Laws or (ii) without the
written consent of CQP, during any trading blackout periods established by CQP
under any insider trading policies of the General Partner or CQP as applicable
to the directors and officers of the General Partner, unless otherwise approved
by CQP; provided, that this restriction in clause (ii) shall in no way limit the
Investors' rights to sell Registrable Securities under Section 3 (or to sell
equity securities pursuant to any registration rights granted pursuant to
Section 3.10), subject to the terms and conditions therein.

4.3.2
Notwithstanding anything to the contrary provided in this Agreement (including
Section 4.3.3) or any of the other Basic Documents, none of the provisions of
the Basic Documents shall in any way limit the activities of (i) The Blackstone
Group L.P. and its Affiliates in their businesses distinct from the private
equity business of The Blackstone Group L.P. or (ii) the members of the
Purchaser or its respective Affiliates in their businesses distinct from the
private equity business of such member; provided that the Evaluation Material is
not made available to Representatives of The Blackstone Group L.P. and its
Affiliates or of the members of the Purchaser or its Affiliates who are not
involved in the private equity business of The Blackstone Group L.P. or such
members, as the case may be.

4.3.3
Prior to the expiration of the Investor Approval Period, without the prior
written consent of CQP, each Investor agrees that it shall not, nor shall it
permit any of its Affiliates to acquire, directly or beneficially, any equity
interest or debt in the Company or any member of the Partnership Group;
provided, however, that the foregoing restrictions shall not apply to: (a) the
acquisition of Units as contemplated by the Unit Purchase Agreement, (b) the
issuance of any Conversion Units, (c) a unit split, reverse unit split,
reclassification, reorganization or other transaction by CQP affecting any class
of the outstanding equity securities of CQP generally, (d) a dividend of units
or other pro rata distribution by CQP to holders of its outstanding equity
securities, (e) any rights of an Investor to Transfer or acquire equity
interests or debt in the






25

--------------------------------------------------------------------------------




Company or any member of the Partnership Group that are set forth in any of the
Basic Documents (including upon the exercise of preemptive rights), (f) any
action taken with the prior written consent of CQP, (g) any actions by an
Investor with respect to a Significant Event authorized by the CQP Board or (h)
any person who is a director of CQP acting in his capacity as a director of CQP
in the ordinary course and within the CQP Board process.
4.4
Transfer Restrictions

4.4.1
Without the prior written consent of CQP, each Investor shall not, during the
period commencing on the date hereof and ending on the second anniversary
thereafter (the “Restricted Period”), Transfer any of its Class B Units or
Conversion Units; provided, however, that the foregoing restrictions shall not
apply to any Transfer of Class B Units explicitly permitted by the Basic
Documents; provided, further, that an Investor may Transfer the Purchased Units
(x) to an Affiliate of such Investor or any limited partner of such Investor or
such Investor's equity holders or (y) in the event an Investor reasonably
determines that it or any of its equity holders has a Regulatory Problem, in
each case to a Person that (1) is an “accredited investor” as defined under the
Securities Act and (2) agrees to be bound by all of the terms and conditions of
this Agreement as an Investor, including this Section 4.4.1; provided that no
Person to whom any Class B Units or Conversion Units are Transferred due to such
Regulatory Problem shall be entitled to or provided with any information rights
pursuant to Section 4.1 without the prior consent of the CQP Board.

4.4.2
Without the prior written consent of the Purchaser, the Company shall cause the
Company Holders not to, during the Restricted Period, Transfer any of its Class
B Units or Conversion Units; provided, however, that the foregoing restrictions
shall not apply to any Transfer of Class B Units explicitly permitted by the
Basic Documents; provided, further, that a Company Holder may Transfer its Class
B Units to any of its Affiliates that (1) is an “accredited investor” as defined
under the Securities Act and (2) agrees to be bound by all of the terms and
conditions of this Agreement as a Company Holder, including this Section 4.4.2.

4.4.3
Without the prior written consent of the CQP Board, during the Investor Approval
Period, the Company shall not Transfer, directly or indirectly, (i) the equity
interest in the General Partner, (ii) the equity interests in Cheniere LNG O&M
Services, LLC, Cheniere LNG Terminals, Inc. or any other entity providing
services to CQP (the “Service Companies”), or (iii) the Incentive Distribution
Rights (as defined in the CQP Partnership Agreement) under Section 4.7 of the
CQP Partnership Agreement, except, in each case, (a) to another wholly owned
Subsidiary of the Company or any member of the Partnership Group or (b) to a
Person acquiring 100% of the equity interest






26

--------------------------------------------------------------------------------




in the General Partner and 100% of its equity interests in all of the Service
Companies. Notwithstanding the foregoing, the Company shall not be limited by
the foregoing from considering or entering into any inquiry, proposal, offer or
transaction relating to any acquisition or purchase of the Company in any
merger, consolidation, business combination, recapitalization, liquidation,
dissolution, binding share exchange or similar transaction involving the
Company.
4.4.4
In the event that any Investor reasonably determines that it or any of its
equity holders has a Regulatory Problem, the Partnership Group agrees to take
all such actions, at such Investor's expense, as are reasonably requested by
such Investor in order, subject only to compliance with applicable securities
Laws and other applicable Law, to effectuate and facilitate any Transfer
permitted by Section 4.4.1 by such Investor of Class B Units then held by such
Investor. 

4.4.5
This Section 4.4 shall not restrict any bona fide pledge of any equity
securities in respect of obligations owed by the Person making such pledge so
long as such pledge is not made with the purpose of otherwise circumventing the
restrictions on Transfer herein.

4.4.6
Upon written Notice to CQP, each Person to whom an Investor has Transferred any
of its Class B Units or Registrable Securities in compliance with the Basic
Documents shall become an Investor hereunder upon its execution of a Joinder
Agreement. Furthermore, any assignee of the Purchaser that purchased Class B
Units directly from CQP pursuant to the Unit Purchase Agreement shall be an
Investor hereunder upon its execution of a Joinder Agreement. Upon written
Notice to the Investors, each Person to whom a Company Holder Transfers any
Class B Units or Registrable Securities in compliance with the Basic Documents
shall become a Company Holder upon execution of a Joinder Agreement.

4.4.7
Unless otherwise indicated to CQP in a writing from the Purchaser (or such other
Investor to whom the Purchaser assigns such right), a permitted assignee of the
Purchaser shall possess all of the rights of the Purchaser contained herein to
appoint directors to the CQP Board pursuant to Section 6.09(a) of the General
Partner LLC Agreement and the Consultant.

4.4.8
Subject to Section 4.4.1(x), the Purchaser shall be permitted to assign any of
its rights hereunder to any Person to whom the Purchaser has Transferred any of
its Class B Units or Registrable Securities in compliance with the Basic
Documents, and such transferee shall become the “Purchaser” hereunder upon its
execution of a Joinder Agreement; provided, that such successor “Purchaser” must
be an Affiliate controlled by Blackstone Management Partners L.L.C. or the
Blackstone Group L.P.






27

--------------------------------------------------------------------------------




4.4.9
Each Investor and Company Holder shall be liable for its actions on a several
basis, and not on a joint and several basis.

4.5
Legends

4.5.1
The Company, each Investor and each Company Holder acknowledge that the
certificates representing the Class B Units subject to Section 4 of this
Agreement may bear, in addition to a customary legend relating to restrictions
under the Securities Act, the restrictive legend set forth below evidencing the
terms of this Agreement. CQP shall remove the following restrictive legend after
the end of the Restricted Period upon exchange of the existing certificates.

“The Class B Units evidenced by this certificate are subject to restrictions on
transfer as set forth in Section 4.4 of the Investors' and Registration Rights
Agreement, dated as of ___________, 2012. A copy of this agreement will be
furnished by the Partnership upon request.”
5
Other Agreements

5.1
Financing Cooperation

Except as provided in Section 3, during the Investor Approval Period, to the
extent requested by the Purchaser, the Purchaser, CQP and the General Partner
shall, and shall cause their respective Representatives specified in clause (i)
of the definition thereof to, cooperate and collaborate with respect to the
arrangement and consummation of any Financing after the date hereof.
5.2
Gas Supply Plan and Risk Management Policy

CQP shall work in good faith to prepare as promptly as practicable (but in any
event no later than June 30, 2014) a Gas Supply Plan and a Risk Management
Policy, consistent with the principles set forth on Schedule 5.2 attached
hereto, and present such plan and policy, including any subsequent amendments
thereto, to the CQP Board for consideration and approval. Any element of the Gas
Supply Plan or Risk Management Policy, or subsequent amendments thereto, that
the Purchaser deems in good faith to be inconsistent with Schedule 5.2 shall
require approval of the Executive Committee.
5.3
Insurance

Promptly following the execution hereof, the Company shall, and shall cause its
applicable Affiliates (other than members of the Partnership Group) to, execute
one or more endorsements in forms reasonably satisfactory to CQP to cause all
amounts payable pursuant to any all risk property and time element policies
(collectively “Property Insurance”) of the Company and/or its Affiliates
relating to any property of a member of the Partnership Group (including without
limitation all of the





28

--------------------------------------------------------------------------------




insurance policies set forth on Schedule 5.3) to be paid directly to CQP and/or
the applicable member of the Partnership Group, and for the Company and its
Affiliates (other than members of the Partnership Group) to relinquish all
right, title and interest to such payments. Upon the next renewal period for the
Property Insurance for the members of the Partnership Group, CQP and/or the
other applicable members of the Partnership Group shall obtain Property
Insurance policies which are separate from the Property Insurance of the Company
and its Affiliates (other than members of the Partnership Group), and the
Company and its Affiliates shall no longer obtain Property Insurance for the
members of the Partnership Group other than pursuant to the Service Agreements.
5.4
Company Board Nominee

During the Investor Approval Period, upon the request of the Purchaser, the
Company shall take all necessary actions to cause to be appointed to its board
of directors the (“CEI Board”) a person nominated by the Purchaser to serve as a
member of the CEI Board (the “Purchaser Nominee”). Initially, the Purchaser
Nominee shall be appointed to fill a vacancy among the Class I directors of the
CEI Board (whether such vacancy is currently existing or newly created to comply
with this covenant). The Company shall cause the nomination of each Purchaser
Nominee (to the extent that such Purchaser Nominee would be up for election at
such time) in connection with any subsequent proxy statement or information
statement with respect to the election of directors and to have the CEI Board
recommend in connection with each proxy statement or information statement
relating to the election of directors to the CEI Board that the stockholders of
the Company vote for the election of each Purchaser Nominee up for election at
such time, and the Company shall not nominate any other person for the position
on the CEI Board for which the Purchaser Nominee is up for election. If any such
Purchaser Nominee is not elected to the CEI Board at any stockholder meeting (or
action by written consent) with respect to the election of such Purchaser
Nominee, then subject to applicable law, the CEI Board shall create a new
vacancy in the class of directors on the CEI Board with the longest remaining
term in which a vacancy can be created and fill such newly created vacancy on
the CEI Board with another Purchaser Nominee. If prior to the end of the term of
any member of the CEI Board that is a Purchaser Nominee, a vacancy in the office
of such director shall occur by reason of death, resignation, removal or
disability, or for any other cause, such vacancy may be filled by the Purchaser
with another Purchaser Nominee, and the Purchaser shall have the right to
replace any Purchaser Nominee, at any time, with or without cause. Furthermore,
the Company shall use its reasonable best efforts to assist the Purchaser in
challenging, resisting or attempting to prevent any Person from successfully
contesting the Purchaser Nominee's appointment or election to the CEI Board.
Notwithstanding the foregoing, the election and appointment of each Purchaser
Nominee shall be subject to all legal requirements regarding service as a
director of the Company and to the approval of the nominating and corporate
governance committee of the CEI Board, which approval will not be unreasonably
withheld or delayed. The Company shall make





29

--------------------------------------------------------------------------------




available to the Purchaser Nominee all of the same indemnification and
exculpation protections on the same terms as are available to other members of
the CEI Board, and the Company shall procure directors and officers insurance
for the Purchaser Nominee with the same terms as that procured for the other
directors on the CEI Board. The Company shall not amend, or permit to be
amended, its certificate of incorporation or bylaws in any manner that is
inconsistent with, or conflicts with, this Section 5.4 or the right of the
Purchaser to appoint a Purchaser Nominee to the CEI Board pursuant to this
Section 5.4.
5.5
Conflicts

The parties agree to abide by any policies addressing potential conflicts
established by the Conflicts Committee (as defined in the General Partner LLC
Agreement) from time to time.
6
Miscellaneous

6.1
Notices

6.1.1
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

(a)
in writing in English; and

(b)
delivered by hand, fax, registered post or by courier using an internationally
recognized courier company.

6.1.2
Notices to the Company, the General Partner or CQP shall be sent to the
following Persons at the following addresses, and Notices to a Company Holder
shall be sent to the Company at the following address, or such other Person or
address as the Company, the General Partner, CQP or a Company Holder may notify
the Purchaser or the other Investors from time to time:

Cheniere Energy, Inc.
700 Milam Street, Suite 800
Houston, Texas 77002
Tel: 713.375.5276
Fax: 713.375.6276
Attention:     Meg A. Gentle







30

--------------------------------------------------------------------------------




Cheniere Energy Partners GP, LLC.
700 Milam Street, Suite 800
Houston, Texas 77002
Tel: 713.375.5276
Fax: 713.375.6276
Attention:     Meg A. Gentle
Cheniere Energy Partners, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002
Tel: 713.375.5276
Fax: 713.375.6276
Attention:     Meg A. Gentle
with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Tel: 713.220.4200
Fax: 713.220.4285
Attention:     Meredith S. Mouer
David C. Buck
6.1.3
Notices to the Purchaser shall be sent to the following address, or such other
Person or address as such Investor may notify to the Company and CQP from time
to time:

Blackstone CQP Holdco LP
345 Park Avenue, 44th Floor
New York, NY 10154
Tel: 212.583.5000
Fax: 646.253.7517
Attention:     David Foley
Sean Klimczak
with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Tel : 212.906.1200
Fax : 212.751.4864
Attention :     Charles E. Carpenter
David S. Allinson





31

--------------------------------------------------------------------------------




Notices to an Investor shall be sent to the address indicated on the Joinder
Agreement.
6.1.4
Notices shall be effective upon receipt and shall be deemed to have been
received:

6.1.4.1
at the time of delivery, if delivered by hand, registered post or courier; and

6.1.4.2
at the expiration of two hours after completion of the transmission, if sent by
facsimile, provided that, if a Notice would become effective under the above
provisions after 5:30 p.m. on any Business Day, then it shall be deemed instead
to become effective at 9:30 a.m. on the next Business Day. References in this
Agreement to time are to local time at the location of the addressee as set out
in the Notice.

Subject to the foregoing provisions of this Section 6.1, in proving service of a
Notice, it shall be sufficient to prove that the envelope containing such Notice
was properly addressed and delivered by hand, registered post or courier to the
relevant address pursuant to the above provisions or that the facsimile
transmission report (call back verification) states that the communication was
properly sent.
6.2
Termination

This Agreement shall be effective as of the date hereof. This Agreement shall
terminate with respect to any Investor on the date on which such Investor ceases
to own Registrable Securities.
6.3
Fees and Expenses

Without duplication of the fees and expenses reimbursed to the Purchaser
pursuant to the Unit Purchase Agreement and Section 3 hereof, CQP shall promptly
reimburse the Purchaser from time to time, upon written request, for its actual
and documented reasonable out-of-pocket legal and tax fees and expenses incurred
by the Purchaser relating to Purchaser's investment in CQP and the transactions
contemplated by the Basic Documents, provided that CQP shall not be required to
reimburse any such fees and expenses in connection with a sale by the Purchaser
of any Class B Units or Registrable Securities, except in connection with a sale
contemplated by Section 3 hereof.
6.4
Competing Asset Opportunities

During the Investor Approval Period, prior to any Transfer by the Company or its
Affiliates (other than a member of the Partnership Group) of any assets for,
pertaining to or in any way related to the liquefaction or regasification of
natural gas, together with related facilities and equipment incidental thereto
(the “Competing Assets”), to a master limited partnership formed by the Company
or its Affiliates (other than a member of the Partnership Group) on or after the
date hereof (a “Competing MLP”), the Company shall, or shall cause its
Affiliates (other than a member of the Partnership Group) to, offer to CQP the
opportunity to acquire such Competing





32

--------------------------------------------------------------------------------




Assets by sending a written Notice to CQP setting forth in reasonable detail
information regarding the Competing Assets, the Company's desired purchase price
for such Competing Assets and, in the case of a proposed initial public offering
of a Competing MLP, the valuation of the Competing Assets as determined by the
lead underwriter of such Competing MLP (a “Competing Asset Opportunity Notice”);
if such Transfer is proposed to occur in connection with a proposed initial
public offering, the Company shall cause such lead underwriter to determine the
enterprise value of the Competing MLP (assuming that the Transfer of the
Competing Assets had occurred) as of the date of the Competing Asset Opportunity
Notice. CQP will have the right, exercisable within fifteen (15) days of CQP's
receipt of a Competing Asset Opportunity Notice, to request that the Company
engage in good faith discussions with CQP on terms to allow a member of the
Partnership Group to acquire the Competing Assets. If the Company and CQP are
unable to agree upon acceptable terms for a member of the Partnership Group to
acquire the Competing Assets within thirty (30) days after the commencement of
those good faith discussions, then the Company and its Affiliates shall be free
to Transfer those Competing Assets into a Competing MLP or commence an initial
public offering for a Competing MLP; provided that if any such Transfer into a
Competing MLP or initial public offering of the Competing MLP is not completed
within 365 days from the date of the Competing Asset Opportunity Notice, or if
the lead underwriter of the proposed initial public offering of the Competing
MLP determines during the marketing process, which such determination the
Company shall cause the lead underwriter to undertake, that the enterprise value
of the Competing MLP is less than the enterprise value determined at the time
the Competing Asset Opportunity Notice was delivered, then any subsequent
Transfer of such Competing Assets to a Competing MLP shall continue to be
subject to the provisions of this Section 6.4, and the Company shall re-offer to
CQP the opportunity to acquire such Competing Assets prior to any Transfer
thereof to a Competing MLP by the Company.
6.5
Governing Law

This Agreement and the rights and obligations of the parties hereunder and the
Persons subject hereto shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware, without giving effect to
conflicts of Laws rules that would require or permit the application of the Laws
of another jurisdiction.
6.6
Submission to Jurisdiction

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING, SHALL BE HEARD AND
DETERMINED IN SUCH A





33

--------------------------------------------------------------------------------




DELAWARE STATE OR FEDERAL COURT, AND THAT SUCH JURISDICTION OF SUCH COURTS WITH
RESPECT THERETO SHALL BE EXCLUSIVE, EXCEPT SOLELY TO THE EXTENT THAT ALL SUCH
COURTS SHALL LAWFULLY DECLINE TO EXERCISE SUCH JURISDICTION. EACH PARTY HEREBY
WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR IN RESPECT OF ANY SUCH
TRANSACTION, THAT IT IS NOT SUBJECT TO SUCH JURISDICTION. EACH PARTY HEREBY
WAIVES, AND AGREES NOT TO ASSERT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT
HEREOF OR IN RESPECT OF ANY SUCH TRANSACTION, THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THE
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT MAY NOT BE ENFORCED
IN OR BY SUCH COURTS. EACH PARTY CONSENTS TO AND GRANTS ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES IN CONNECTION WITH, AND OVER THE
SUBJECT MATTER OF, ANY SUCH DISPUTE AND AGREES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 6.1 OR IN SUCH OTHER
MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.
6.7
Waiver of Jury Trial

EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH SUCH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.7.





34

--------------------------------------------------------------------------------




6.8
Severability

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable in any jurisdiction, such holding shall not
affect the validity or enforceability of the remainder of this Agreement in such
jurisdiction or the validity or enforceability of this Agreement, including such
provision, in any other jurisdiction, and such provision shall be revised or
modified to the minimum degree necessary to render it valid and enforceable.
6.9
Entire Agreement

This Agreement, together with the Unit Purchase Agreement, the CEI Unit Purchase
Agreement, the Subscription Agreement, the CQP Partnership Agreement, the
General Partner LLC Agreement and related documents, constitute the entire
agreement and understanding of the parties hereto with respect to the matters
referred to herein and supersede all prior agreements, understandings or
representations, written or oral, and all contemporaneous oral agreements,
understandings or representations, in each case among the parties with respect
to such matters.
6.10
Amendment and Waiver

No amendment, alteration or modification of this Agreement or waiver of any
provision of this Agreement shall be effective against the Company, any Investor
or CQP unless such amendment, alteration, modification or waiver is approved in
writing by each of the Company, the General Partner, CQP and the Purchaser;
provided, however, that any such amendment, alteration, modification or waiver
that could reasonably be expected to adversely affect the rights of any
Investor(s) or Company Holder in any material respect (as compared to the other
Investors or Company Holders) must be approved in writing by such Investor(s) or
Company Holder disproportionately affected. The failure of any party to enforce
any provision of this Agreement shall not be construed as a waiver of such
provision and shall not affect the right of such party thereafter to enforce
each provision of this Agreement in accordance with its terms. The General
Partner shall give Notice of any amendment or termination hereof to any
Investors of which it is aware.
6.11
Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. No party shall assign any or all of
its rights or obligations under this Agreement without the consent of the other
parties, other than as contemplated by Section 4.4.
6.12
No Third-Party Beneficiaries

Nothing in this Agreement is intended to or shall confer any rights or benefits
upon any Person other than the parties hereto.





35

--------------------------------------------------------------------------------




6.13
Counterparts

This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic transmission), each of which shall be an original
and all of which taken together shall constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
CHENIERE ENERGY, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
CHENIERE ENERGY PARTNERS GP, LLC
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
CHENIERE ENERGY PARTNERS, L.P.
 
 
By:
Cheniere Energy Partners GP, LLC
 
 
its general partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
CHENIERE LNG TERMINALS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
BLACKSTONE CQP HOLDCO LP
 
 
By:
Blackstone CQP Holdco GP LLC
 
 
its general partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 







--------------------------------------------------------------------------------




EXHIBIT A
FORM OF JOINDER AGREEMENT
Reference is hereby made to that certain Investors' and Registration Rights
Agreement (the “Investors' Agreement”), dated as of [________], 2012, by and
among (i) Cheniere Energy, Inc., a Delaware corporation, (ii) Cheniere Energy
Partners GP, LLC, a Delaware limited liability company, (iii) Cheniere Energy
Partners, L.P., a Delaware limited partnership, and (iv) Cheniere LNG Terminals,
Inc., a Delaware corporation, and (vi) Blackstone CQP Holdco LP, a Delaware
limited partnership, and the other parties thereto from time to time.
Capitalized terms used herein without definition shall have the meaning set
forth in the Investors' Agreement.
WHEREAS, the undersigned person has become a holder of [______] [Class B Units /
Common Units]; and
NOW, THEREFORE, the undersigned agrees to become an “Investor” and a party to
the Investors' Agreement, and hereby agrees to be subject to and bound by all of
the rights and obligations of an “Investor” for all purposes set forth in the
Investors' Agreement and agrees to be bound by all of the terms and provisions
of the Investors' Agreement.
This Joinder Agreement may be executed in any number of counterparts (including
by facsimile or other electronic transmission), each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.
 
 
[Executing Party]
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 











--------------------------------------------------------------------------------




Schedule 5.2
Gas Supply Plan and Risk Management Policy Principles
Gas Supply Plan
The guiding principles of the Gas Supply Plan will be to ensure sufficient
supply to meet customer nominations and to reduce the risk associated with
supplying gas to the Liquefaction Project. The Gas Supply Plan will contain the
following milestones:
•
By June 30, 2014, Sabine Pass Liquefaction (as defined in the Unit Purchase
Agreement) shall have secured approximately 1,100,000 MMBtu/d of firm natural
gas supply from creditworthy counterparties for delivery into any of the
following locations: delivered to receipt points on the CTPL (as defined in the
Unit Purchase Agreement, into receipt points from which Sabine Pass Liquefaction
has secured firm transportation service to the CTPL, or directly to the
Liquefaction Project. Dates of initial delivery and quantities will be aligned
with the anticipated feed gas requirements of the individual Trains.

•
By June 30, 2014, Sabine Pass Liquefaction shall secure firm transport capacity
on third party pipelines for delivery of gas into the CTPL or directly to the
Liquefaction Project sufficient to meet at least 100% of the Liquefaction
Project's baseload Existing SPA (as defined in the Unit Purchase Agreement) feed
and fuel and lost and unaccounted for gas requirements. The foregoing quantity
may be reduced by the quantity of gas contracted to be supplied and delivered on
a firm basis into the CTPL or directly to the Liquefaction Project.

•
Management will provide quarterly reports to the CQP Board updating the Gas
Supply Plan as market conditions change and detailing performance against these
milestones and such other performance benchmarks as may be requested by the CQP
Board. Any changes to the Gas Supply Plan will be reviewed and approved by the
CQP Board.

•
Management will include all expected costs of the Gas Supply Plan (including any
capital costs for interconnects or expansions) as part of the annual budget that
is submitted to and approved annually by the CQP Board, in reasonable detail as
requested by the CQP Board.

Amended Risk Management Policy Principles
CQP shall amend its current risk management policy applicable to the Partnership
Group in a manner reasonably acceptable to the Purchaser in accordance with the
principles below, and CEI shall have affirmed that it and its Affiliates that
conduct any activities on behalf of the Partnership Group shall comply therewith
in respect of such activities.
•
The amended risk management policy shall include a comprehensive program for
managing risks as they pertain to the Partnership Group's activities and for
monitoring risk exposure. The risk management policy shall be designed to limit
the Partnership Group's exposure to commodity price, credit, liquidity, basis,
compliance and other similar risks in a manner that is consistent with the
commercial operation of the Liquefaction Project as a contracted







--------------------------------------------------------------------------------




facility. The risk management policy shall set forth value at risk limits, open
position limits, and approval thresholds for transactions or activities that
will require CQP Board approval.
•
The risk management policy shall be reviewed and approved annually if requested
by the CQP Board .

•
CEI and its Affiliates will comply with the risk management policy with respect
to any activities conducted on behalf of the Partnership Group.











--------------------------------------------------------------------------------




Schedule 5.3
Insurance
1.
$600 million combined property damage business interruption insurance coverage
with a coverage period of 03/01/2012 to 03/01/2013. Policy numbers as follows:

Layer /Carrier
Policy No.
Line
 
USD 600 M QUOTA SHARE
 
 
 
Swiss Re International SE
E110644
20.000
%
 
Torus Insurance UK Ltd.
E110639
4.166
%
 
Great Lakes Reinsurance (UK) PLC - Munich Re
E120642
8.834
%
 
SJC 2003 (Lloyd's Syndicate)
E120640
2.500
%
 
Arch Insurance Company (Europe) Ltd.
E120640
2.000
%
 
Infrassure, Ltd.
E121107
5.000
%
 
Chartis (Nat'l Union Fire Ins. Co. of
Pittsburgh PA) 
61,628,085
15.000
%
 
Navigators Management Company Inc.
MLM 1221 (Lloyd's Syndicate)
PEB 4000 (Lloyd's Syndicate)
11NSRO138901


02.800%
00.700%






Liberty Mutual Ins. Co.
3D656881004
5.000
%
 
General Security Indemnity Co. of AZ (Scor)
201110E1317931
5.000
%
 
Allianz Global Risks US Ins. Co
CLP 3013190
10.000
%
 
XL Insurance America, Inc.
US00023173PR11A
10.000
%
 
Total
 
91.000
%
 
 
 
 
 
PRIMARY USD 150 M
 
 
 
National Union Fire Ins. Co. of Pittsburgh, PA (Chartis)
63,803,918
9.000%
 
 
 
 
 
USD 450 M xs USD 150 M
 
 
 
ARG 2121 (Lloyd's Syndicate)
E120641
4.000%
 
 
 
 
 
USD 50 M xs USD 150 M
 
 
 
WRB 1967 (Lloyd's Syndicate)
E120643
5.000%
 
 
 
 
 
USD 400 M xs USD 200 M
 
 
 
National Union Fire Ins. Co. of Pittsburgh, PA (Chartis)
61,628,089
5.000%
 

2.
$60 million gas in storage policy with a coverage period of 07/15/2011 to
07/15/2012. Policy numbers as follows:

Layer /Carrier
Policy No.
Line
USD 600 M QUOTA SHARE
 
 
Lloyds Syndicate MKL 3000
LME-E110570
12.000%
Lloyds Syndicate TRV 5000
Lloyds Syndicate MIT 3210
Lloyds Syndicate AES 1225
Lloyds Syndicate AFB 2623
Lloyds Syndicate AFB 623
Lloyds Syndicate XL 1209
Lloyds Syndicate XL 2003
Lloyds Syndicate CVS 1919
LME-E110570
LME-E110570
LME-E110570
LME-E110570
LME-E110570
LME-E110570
LME-E110570
LME-E110570
12.000%
16.000%
12.000%
9.7200%
2.2800%
12.000%
16.000%
8.000%







--------------------------------------------------------------------------------

Exhibit D

1.CEI is validly existing as a corporation and in good standing under the laws
of the State of Delaware. Each of the General Partner and Cheniere Holdings is
validly existing as a limited liability company and in good standing under the
laws of the State of Delaware. CQP is validly existing as a limited partnership
and in good standing under the laws of the State of Delaware.
2.Each Subject Entity has the corporate, limited liability company or limited
partnership, as applicable, power and authority under the laws of the State of
Delaware to (i) execute and deliver, and incur and perform all of its
obligations under the Transaction Documents to which it is a party and
(ii) carry on its business and own its properties as described in the CEI SEC
Documents and CQP SEC Documents (each as defined in the Unit Purchase
Agreement).
3.Each of the Transaction Documents has been duly authorized, executed and
delivered by the Subject Entity party thereto.
4.The issuance to the Purchaser of 100,000,000 of the Class B Units and the
Common Units (as defined in the Partnership Agreement) issuable upon conversion
thereof (the “Converted Units”) in accordance with the terms of the Unit
Purchase Agreement and the Partnership Agreement have been duly authorized by
all necessary limited partnership action of CQP.
5.There are no preemptive rights or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any partnership
interests in CQP, other than rights pursuant to the CQP Original LP Agreement
and the Partnership Agreement.
6.The Class B Units and the Converted Units have been duly authorized by CQP,
and when issued and delivered to the Purchaser against payment therefor in
accordance with the terms of the Unit Purchase Agreement and the Partnership
Agreement, will be validly issued, fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).
7.Each of the Unit Purchase Agreement and Investors' Agreement constitutes a
valid and binding obligation of the Subject Entities party thereto.
8.None of (i) the execution and delivery by the Subject Entities of the Subject
Documents to which they are a party and (ii) the incurrence or performance by
each Subject Entity of its obligations under the Subject Documents to which it
is a party, each in accordance with its terms, shall (A) constitute a violation
of any Organizational Document, (B) constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default), under any CEI Applicable Agreement or CQP Applicable
Agreement, (C) result in the creation of any security interest in, or lien upon,
any of the property or assets of the Subject Entities pursuant to any CEI
Applicable Agreement or CQP Applicable Agreement or (D) result in any violation
under the applicable laws of the State of Texas, the Delaware General
Corporation Law (the “DGCL”), the Delaware LP Act or the Delaware Limited
Liability Company Act (the “Delaware LLC Act”).






--------------------------------------------------------------------------------

Exhibit D

9.The issuance of the Class B Units to the Purchaser, in the manner contemplated
in the Unit Purchase Agreement, does not require registration under the
Securities Act of 1933, as amended (the “Securities Act”); provided, however,
that we express no opinion as to any subsequent resale or other transfer of any
Class B Units.
10.No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution and delivery by the Subject Entities of the Transaction Documents, to
the extent that such Person is a party thereto, or the consummation of the
issuance of the Class B Units pursuant to the terms of the Unit Purchase
Agreement. As used in this paragraph, “Governmental Approval” means any consent,
approval, license, authorization or validation of, or filing, recording or
registration with, any executive, legislative, judicial, administrative or
regulatory body of the State of Texas, the State of Delaware or the United
States of America, pursuant to (i) applicable laws of the State of Texas, (ii)
the DGCL, (iii) the Delaware LP Act, (iv) the Delaware LLC Act or (v) applicable
laws of the United States of America.
11.CQP is not an “investment company” within the meaning of said term as used in
the Investment Company Act of 1940, as amended.










--------------------------------------------------------------------------------

Exhibit E

(1)    The GP Agreement constitutes a legal, valid and binding agreement of
Cheniere Holdings, and is enforceable against Cheniere Holdings, in accordance
with its terms, under the Delaware Limited Liability Company Act (6 Del. C. §
18-101, et seq.).
(2)    The Second Amended Agreement constitutes a legal, valid and binding
agreement of the General Partner, and is enforceable against the General
Partner, in accordance with its terms, under the Delaware Revised Uniform
Limited Partnership Act (6 Del. C. § 17-101, et seq.) (the "LP Act").
(3)    The Second Amended Agreement has been duly adopted in accordance with the
First Amended Agreement and the LP Act.










--------------------------------------------------------------------------------

Exhibit F

AMENDED AND RESTATED
SERVICES AND SECONDMENT AGREEMENT


This Amended and Restated Services and Secondment Agreement (“Agreement”), dated
as of _______, 2012 (the “Effective Date”), is entered into between CHENIERE LNG
O&M SERVICES, LLC (“O&M”), a Delaware limited liability company, and CHENIERE
ENERGY PARTNERS GP, LLC (“MLP GP”), a Delaware limited liability company. O&M
and MLP GP are hereinafter each referred to as a “Party” and collectively
referred to as the “Parties.”


RECITALS:


WHEREAS, Sabine Pass LNG, a subsidiary of the Partnership, owns and operates the
LNG Terminal;


WHEREAS, Partnership formed Liquefaction, to own, develop and operate the
Liquefaction Facilities;


WHEREAS, on May [ ], 2012, Cheniere Energy sold 100% of its interest in Creole
GP to the Partnership and Creole LP sold 100% of its limited partner interest in
Creole, which owns and operates the Pipeline, to the Partnership;


WHEREAS, on January 1, 2005, O&M and the State of Louisiana entered into the
Louisiana State Quality Jobs contract which provides certain payroll tax rebates
and sales and use tax rebates for the creation of quality jobs, as defined in
the Louisiana Quality Jobs contract, related to the LNG Terminal and the
Pipeline;


WHEREAS, on January 1, 2012, O&M and the State of Louisiana entered into the
Louisiana State Quality Jobs contract which provides certain payroll tax rebates
and sales and use tax rebates for the creation of quality jobs, as defined in
the Louisiana Quality Jobs contract, related to the Liquefaction Facilities and
Pipeline;


WHEREAS, the Parties had previously entered into the Original Agreement pursuant
to which O&M seconded to MLP GP certain individuals listed in Exhibit B of the
Original Agreement to provide services with respect to the LNG Terminal;


WHEREAS, O&M and Sabine Pass LNG are parties to an Operation and Maintenance
Agreement dated as of February 25, 2005 (the “LNG O&M Agreement”) with respect
to the operation and maintenance of the LNG Terminal;


WHEREAS, as of March 26, 2007, O&M assigned to MLP GP and MLP GP assumed from
O&M all of O&M's obligations under the LNG O&M Agreement;


WHEREAS, MLP GP and Liquefaction are parties to the Liquefaction O&M Agreement
with respect to the construction, operation and maintenance of the Liquefaction
Facilities;








--------------------------------------------------------------------------------

Exhibit F

WHEREAS, O&M and Creole are parties to the Creole O&M Agreement dated as of
November 26, 2007, amended as of May [ ], 2012, with respect to the operation
and maintenance of the Pipeline;


WHEREAS, on May [ ], 2012, O&M assigned to MLP GP and MLP GP assumed from O&M
all of O&M's obligation under the Creole O&M Agreement;


WHEREAS, O&M will provide to MLP GP the operational and maintenance resources
and services necessary for MLP GP to meet its obligations under the O&M
Agreements;


WHEREAS, the Parties desire to amend and restate the Original Agreement in its
entirety to provide for O&M to second, or cause its Affiliate to second, to MLP
GP certain personnel employed by O&M or its Affiliates in connection with the
Facilities.


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, O&M and MLP GP hereby
agree as follows:


ARTICLE 1
DEFINITIONS; INTERPRETATION


1.1     Definitions.


As used in this Agreement, (a) the terms defined in this Agreement will have the
meanings so specified, and (b) capitalized terms not defined in this Agreement
will have the meanings ascribed to those terms on Exhibit A to this Agreement.


1.2     Interpretation.


In this Agreement, unless a clear contrary intention appears: (a) the singular
includes the plural and vice versa; (b) reference to any Person includes such
Person's successors and assigns but, in the case of any Party, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity; (c)
reference to any gender includes each other gender; (d) reference to any
agreement (including this Agreement), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms of
this Agreement; (e) reference to any Section means such Section of this
Agreement, and references in any Section or definition to any clause means such
clause of such Section or definition; (f) “hereunder,” “hereof,” “hereto” and
words of similar import will be deemed references to this Agreement as a whole
and not to any particular Section or other provision hereof or thereof; (g)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and (h) relative
to the determination of any period of time, “from” means “from and including,”
“to” means “to but excluding” and “through” means “through and including.”








--------------------------------------------------------------------------------

Exhibit F

1.3     Legal Representation of Parties.


This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation requiring this
Agreement to be construed or interpreted against any Party merely because such
Party drafted all or a part of such Agreement will not apply to any construction
or interpretation hereof or thereof.


1.4     Titles and Headings.


Section titles and headings in this Agreement are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.


ARTICLE 2
OPERATIONAL AND MAINTENANCE SERVICES


2.1     Operational and Maintenance Services.


O&M shall second, or cause its applicable seconding Affiliate to second, the
Provided Personnel to MLP GP to provide the Services. O&M acknowledges and
agrees that the Provided Personnel are, and during the term of this Agreement,
will be, experienced (to the extent required to perform the Services) and
qualified (and if required, licensed) in the duties to which they are assigned
by MLP GP. O&M (or the applicable appropriate seconding Affiliate) shall be
responsible for paying the salaries and all benefits of the Provided Personnel
and meeting all governmental liabilities with respect to the Provided Personnel.
 


2.2    Louisiana Quality Jobs Contract Services.


O&M hereby agrees to abide by all legal and administrative requirements of the
Louisiana Quality Jobs Contract. O&M shall timely submit all Louisiana Quality
Job Program tax rebate filings to the appropriate Louisiana governmental
authority. Within five business days of receipt of such tax rebate, O&M shall
transfer 100% of such tax rebate amount to MLP GP.


2.3     Fees and Expenses.


Each month, MLP GP will pay to O&M, within a reasonable time following receipt
thereof, all payments that MLP GP receives pursuant to Articles VIII and IX of
the applicable O&M Agreement less any reasonable costs of, or incidental to, MLP
GP's engaging (or engaging a third party to engage) personnel to provide
Services pursuant to Section 3.6 hereof.


2.4     Suspension of Services.


In the event MLP GP fails to meet its payment obligations under Section 2.3
hereof for any reason other than a Dispute and (a) such failure continues for 30
days after MLP GP's receipt of written notice of such failure, O&M may suspend
the performance of its obligations under Section 2.1 hereof until such time as
MLP GP cures such failure








--------------------------------------------------------------------------------

Exhibit F

ARTICLE 3
SECONDMENT


3.1     Provided Personnel.


Subject to the terms of this Agreement, O&M agrees to second to MLP GP, and MLP
GP agrees to accept the Secondment of, the personnel necessary or appropriate to
perform the Services (the “Provided Personnel”), which currently includes those
certain specifically identified individuals listed in Exhibit B (the “Provided
Personnel Schedule”). The Provided Personnel will be temporary service providers
of MLP GP during the Period of Secondment and shall, at all times during the
Period of Secondment, work under the direction, supervision and control of MLP
GP. Provided Personnel shall have no authority or apparent authority to act on
behalf of O&M during the Period of Secondment. The Provided Personnel Schedule
sets forth, as of the Effective Date, the names of the Provided Personnel
seconded by O&M, the job functions of the Provided Personnel, and the starting
and ending dates, if known, for the Period of Secondment of the Provided
Personnel. Individuals may be added or removed from the Provided Personnel
Schedule from time to time by the execution by the Parties of a completed
“Addition/Removal/Change of Responsibility of Provided Personnel” form, the form
of which shall be similar to the form attached to this Agreement as Exhibit C,
which will be fully binding on the Parties for all purposes under this
Agreement. Those rights and obligations of the Parties under this Agreement that
relate to individuals that were on the Provided Personnel Schedule but then
later removed from the Provided Personnel Schedule, which rights and obligations
accrued before the removal of such individual, will survive the removal of such
individual from the Provided Personnel Schedule to the extent necessary to
enforce such rights and obligations.


3.2     Period of Secondment.


O&M will second, or cause its applicable seconding Affiliate to second, to MLP
GP such Provided Personnel on the start date set forth on the Provided Personnel
Schedule and continuing, during the period (and only during the period) that the
Provided Personnel are performing Services for MLP GP, until the earlier of


    (a)     the end of the term of this Agreement with respect to such Provided
Personnel;


(b) the end date set forth for the Provided Personnel on the Provided Personnel
Schedule (or another end date for such Provided Personnel as mutually agreed in
writing by the Parties) (the “End Date”);


(c)    a withdrawal, departure, resignation or termination of such Provided
Personnel under Section 3.3; or


(d)     a termination of Secondment of such Provided Personnel under Section
3.4.


The period of time that any Provided Personnel is provided by O&M to MLP GP is
referred to in this Agreement as the “Period of Secondment.” At the end of the
Period of Secondment for any Provided Personnel, such Provided Personnel will no
longer be subject to the direction by MLP GP






--------------------------------------------------------------------------------

Exhibit F

with respect to the Provided Personnel's day-to-day activities. The Parties
acknowledge that certain of the Provided Personnel may also provide services to
Cheniere Energy and its Affiliates in connection with their respective
operations, including other services provided to MLP GP and its Affiliates
(“Shared Provided Personnel”), and the Parties intend that such Shared Provided
Personnel shall only be seconded to MLP GP during those times that the Shared
Provided Personnel are performing Services for MLP GP hereunder.


3.3     Withdrawal, Departure or Resignation.


O&M will use reasonable efforts to prevent any early withdrawal, departure or
resignation of any Provided Personnel prior to the End Date for such Provided
Personnel's Period of Secondment. If any Provided Personnel tenders his
resignation to O&M as its employee, O&M will promptly notify MLP GP. During the
Period of Secondment of any Provided Personnel, O&M will not voluntarily
withdraw or terminate any Provided Personnel except with the written consent of
MLP GP (which may be through the execution of a completed
“Addition/Removal/Change of Responsibility of Provided Personnel” form, which
shall be similar to the form set forth on Exhibit C hereto) such consent not to
be unreasonably withheld. O&M will indemnify, defend and hold harmless MLP GP,
its directors, officers and employees against all Losses arising out of or in
any way connected with or related to the termination of employment of the
Provided Personnel by O&M EVEN THOUGH SUCH LOSS MAY BE CAUSED BY THE NEGLIGENCE
OF ONE OR MORE OF MLP GP AND ITS DIRECTORS, OFFICERS AND EMPLOYEES, except to
the extent that such Losses arise out of or result from the gross negligence or
willful misconduct of any of MLP GP or its directors, officers or employees.
Upon the termination of employment, the Provided Personnel will cease performing
Services for MLP GP.


3.4     Termination of Secondment.


MLP GP will have the right to terminate the Secondment to MLP GP of any Provided
Personnel for any reason at any time. Upon the termination of any Provided
Personnel's Period of Secondment, O&M will be solely liable for any costs or
expenses associated with the termination of the Secondment, except as otherwise
specifically set forth in this Agreement. O&M will indemnify, defend and hold
harmless MLP GP, its directors, officers and employees against all Losses
arising out of or in any way connected with the termination of Secondment of the
Provided Personnel by O&M EVEN THOUGH SUCH LOSS MAY BE CAUSED BY THE NEGLIGENCE
OF ONE OR MORE OF MLP GP AND ITS DIRECTORS, OFFICERS AND EMPLOYEES, except to
the extent that such Losses arise out of or result from the gross negligence or
willful misconduct of any of MLP GP or its directors, officers or employees.
Upon the termination of a Secondment, the Provided Personnel will cease
performing Services for MLP GP.








--------------------------------------------------------------------------------

Exhibit F

3.5     Supervision.


During the Period of Secondment, MLP GP shall:


(a)     be ultimately and fully responsible for the daily work assignments of
the Provided Personnel (and with respect to Shared Provided Personnel, during
those times that the Shared Provided Personnel are performing Services for MLP
GP hereunder), including supervision of their the day-to-day work activities and
performance consistent with the purposes stated in Section 3.1 and the job
functions set forth in the Provided Personnel Schedule;


(b)     set the hours of work and the holidays and vacation schedules (other
than with respect to Shared Provided Personnel, as to which MLP GP and O&M shall
jointly determine) for Provided Personnel; and


(c)     have the right to determine training which will be received by the
Provided Personnel.


In the course and scope of performing any Provided Personnel job functions, the
Provided Personnel will be integrated into the organization of MLP GP, will
report into MLP GP's management structure, and will be under the direct
management and supervision of MLP GP employees or Provided Personnel designated
by MLP GP to be responsible for the supervisory functions set forth in this
Section 3.5 on behalf of MLP GP.


3.6     Provided Personnel Qualifications; Approval.


O&M will provide such suitably qualified and experienced Provided Personnel as
O&M is able to make available to MLP GP, and MLP GP will have the right to
approve such Provided Personnel. In the event that O&M is unable to provide
suitably qualified and experienced personnel, as determined in good faith by MLP
GP, MLP GP may engage (or hire a third party to engage) personnel to provide
Services.
ARTICLE 4
TERM


The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect until the latest of the dates of termination
of each of the O&M Agreements.


ARTICLE 5
INDEMNIFICATION


5.1    Loss or Damage to the Facilities.


O&M shall be responsible for any physical loss or damage to the Facilities
resulting from O&M's gross negligence or willful misconduct in the course of the
performance of its obligations under this Agreement, in an amount not to exceed
for any such loss or damage incurred during a given calendar year the greater of
(i) the applicable deductible under MLP GP's and its Affiliates physical damage
insurance policies that covers such loss or damage or (ii) four hundred thousand
dollars ($400,000).








--------------------------------------------------------------------------------

Exhibit F

5.2    O&M Indemnity.


To the fullest extent permitted by law, O&M shall defend, indemnify and hold
harmless the MLP GP Group from and against all damages, losses, costs and
expenses (including all reasonable attorneys' fees, and litigation or
arbitration expenses) arising out of or resulting from or related to (i) injury
to or death of any member of the O&M Group or (ii) damage to or destruction of
property of any member of the O&M Group occurring in connection with the
services, regardless of the cause of such injury, death, physical damage or
destruction, including the sole or joint negligence, breach of contract or other
basis of liability of any member of the MLP GP Group.


To the fullest extent permitted by law, O&M shall indemnify, defend, and hold
harmless the MLP GP Group against any and all Losses of whatever kind and
nature, including all related costs and expenses incurred in connection
therewith, in respect of personal injury to or death of third parties and in
respect of Loss of or damage to any third party property to the extent that the
same arises out of:


(a)    any breach by O&M of its obligations hereunder;


(b)    any negligent act or omission on the part of O&M; and


(c)    any gross negligence or willful misconduct of O&M.


Any indemnification payable by O&M to MLP GP hereunder shall be net of any
insurance proceeds received by MLP GP under MLP GP's, O&M's or any of their
respective Affiliates' insurance policies with respect to the circumstances
giving rise to O&M's indemnification of MLP GP hereunder, and shall be subject
to the limitation set forth in Section 6.1.


5.3    MLP GP Indemnity.


To the fullest extent permitted by law, MLP GP shall defend, indemnify and hold
harmless the O&M Group from and against all damages, losses, costs and expenses
(including all reasonable attorneys' fees, and litigation or arbitration
expenses) arising out of or resulting from or related to (i) injury to or death
of any member of the MLP GP Group or (ii) damage to or destruction of property
of MLP GP Group (excluding the facilities) occurring in connection with the
services, regardless of the cause of such injury, death, physical damage or
destruction, including the sole or joint negligence, breach of contract or other
basis of liability of any member of the O&M Group.


To the fullest extent permitted by law, MLP GP shall indemnify, defend, and hold
harmless O&M against any and all claims for Losses of whatever kind and nature,
including all related costs and expenses incurred in connection therewith, in
respect of personal injury to or death of third parties and in respect of loss
of or damage to any third party property to the extent that the same arises out
of:


    






--------------------------------------------------------------------------------

Exhibit F

(a)    any breach by MLP GP of its obligations hereunder;


(b)    any negligent act or omission on the part of MLP GP; and


(c)    any gross negligence or willful misconduct of MLP GP.


Any indemnification payable by MLP GP to O&M hereunder shall be net of any
insurance proceeds received by O&M under O&M's, MLP GP's or any of their
respective Affiliates' insurance policies with respect to the circumstances
giving rise to MLP GP's indemnification of O&M hereunder.


5.4    Other Indemnity Rules.


If any Losses arise, directly or indirectly, in whole or in part, out of the
joint or concurrent negligence of both Parties, each Party's liability therefor
shall be limited to such Party's proportionate degree of fault. Payments
required to be paid by O&M to MLP GP under this Article 5 shall not constitute
an Operating Expense or be reimbursable to O&M from MLP GP, and shall be subject
to the limitation set forth in Section 6.1.


ARTICLE 6
LIMITATION OF LIABILITY


6.1    Limitation of Liability.


The aggregate amount of damages, compensation, or other such liabilities (other
than with respect to the indemnity provided in the first paragraph of Section
5.3) payable by MLP GP under this Agreement for any damages, compensation or
liabilities incurred in any calendar year shall be limited to, and shall in no
event exceed, the amount payable to O&M under Section 2.3 hereof plus
reimbursable Operating Expenses for that calendar year.


The aggregate amount of damages, compensation, or other such liabilities (other
than (i) with respect to the losses or damages described in Section 5.1, to the
extent such losses or damages exceed the limitation set forth in clause (ii) of
Section 5.1 but only to extent of the limitation set forth in clause (i) of
Section 5.1, and (ii) the indemnity provided in the first paragraph of Section
5.2) payable by O&M under this Agreement for any damages, compensation or
liabilities incurred in any calendar year shall be limited to, and shall in no
event exceed, four hundred thousand dollars ($400,000.00).


6.2    Consequential Damages.


Neither party shall be liable under this agreement or under any cause of action
related to the subject matter of this agreement, whether in contract, warranty,
tort including negligence, strict liability, professional liability, product
liability, contribution, or any other cause of action for special, exemplary,
punitive, indirect, incidental or consequential losses or damages, including
loss of profit, loss of use, loss of opportunity, loss of revenues, or loss of
good will; provided that the foregoing shall not apply to indemnities FOR THIRD
PARTY CLAIMS expressly provided in this agreement.








--------------------------------------------------------------------------------

Exhibit F

ARTICLE 7
GENERAL PROVISIONS


7.1     Accuracy of Recitals.


The paragraphs contained in the recitals to this Agreement are incorporated in
this Agreement by this reference, and the Parties to this Agreement acknowledge
the accuracy thereof.


7.2     Notices.


Any notice, demand, or communication required or permitted under this Agreement
shall be in writing and delivered personally, by reputable courier, or by
telecopier, and shall be deemed to have been duly given as of the date and time
reflected on the delivery receipt if delivered personally or sent by reputable
courier service, or on the automatic telecopier receipt if sent by telecopier,
addressed as follows:


    To MLP GP:


Cheniere Energy Partners GP, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
    Telecopy: 713-375-6000


with a copy to:


Sabine Pass Liquefaction, LLC
700 Milam Street, Suite 800
Houston, Texas 77002


and:


Sabine Pass LNG, LLC
700 Milam Street, Suite 800
Houston, Texas 7702


and:








--------------------------------------------------------------------------------

Exhibit F

Cheniere Creole Trail Pipeline, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002


To O&M:
        
    Cheniere LNG O&M Services, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
    Telecopy: 713-375-6000


Any Person may change its address for the purposes of notices hereunder by
giving notice to the Parties specifying such changed address in the manner
specified in this Section 7.2.


7.3     Further Assurances.


The Parties agree to execute such additional instruments, agreements and
documents, and to take such other actions, as may be necessary to effect the
purposes of this Agreement.


7.4     Modifications.


Any actions or agreement by the Parties to modify this Agreement, in whole or in
part, shall be binding upon the Parties, so long as such modification shall be
in writing and shall be executed by all Parties with the same formality with
which this Agreement was executed.


7.5     No Third Party Beneficiaries.


No Person not a Party to this Agreement will have any rights under this
Agreement as a third party beneficiary or otherwise, including, without
limitation, Provided Personnel.


7.6     Relationship of the Parties.


Nothing in this Agreement will constitute the Partnership Entities, O&M or its
Affiliates as members of any partnership, joint venture, association, syndicate
or other entity.


7.7     Assignment.


Neither Party shall, without the prior written consent of the other Party,
assign, mortgage, pledge or otherwise convey this Agreement or any of its rights
or duties hereunder; provided, however, that no such consent shall be
unreasonably withheld in the case of an assignment to an Affiliate and no such
consent is required for assignment or grant of a security interest to any Person
for purposes of any financing arrangement. Unless written consent is not
required under this Section 7.7, any attempted or purported assignment,
mortgage, pledge or conveyance by a Party without the written consent of the
other Party shall be void and of no force and effect. No assignment, mortgage,
pledge or other conveyance by a Party shall relieve such Party of any
liabilities or obligations under this Agreement.








--------------------------------------------------------------------------------

Exhibit F

7.8     Binding Effect.


This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives.


7.9     Counterparts.


This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original, and all of which together shall constitute one and
the same Agreement. Each Party may execute this Agreement by signing any such
counterpart.


7.10     Time of the Essence.


Time is of the essence in the performance of this Agreement.


7.11     Governing Law.


This Agreement shall be deemed to be a contract made under, and for all purposes
shall be construed in accordance with and governed by, the laws of the State of
Texas excluding its conflicts of laws principles that would apply the laws of
another jurisdiction.


7.12     Delay or Partial Exercise Not Waiver.


No failure or delay on the part of any Party to exercise any right or remedy
under this Agreement will operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy under this Agreement preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or any related document. The waiver by either Party of a breach of any
provisions of this Agreement will not constitute a waiver of a similar breach in
the future or of any other breach or nullify the effectiveness of such
provision.


7.13     Entire Agreement.


This Agreement constitutes and expresses the entire agreement between the
Parties with respect to the subject matter hereof. All previous discussions,
promises, representations and understandings relative thereto are hereby merged
in and superseded by this Agreement.


7.14     Waiver.


To be effective, any waiver or any right under this Agreement will be in writing
and signed by a duly authorized officer or representative of the Party bound
thereby.


7.15     Signatories Duly Authorized.


Each of the signatories to this Agreement represents that he is duly authorized
to execute this Agreement on behalf of the Party for which he is signing, and
that such signature is sufficient to bind the Party purportedly represented.








--------------------------------------------------------------------------------

Exhibit F

7.16     Incorporation of Exhibits by References.


Any reference herein to any exhibit to this Agreement will incorporate it
herein, as if it were set out in full in the text of this Agreement.


7.17     Dispute Resolution.


(a)    Negotiation. In the event that any Dispute cannot be resolved informally
within 30 days after the Dispute arises, either Party may give written notice of
the Dispute (a “Dispute Notice”) to the other Party requesting that a
representative of MLP GP's senior management and O&M's senior management meet in
an attempt to resolve the Dispute. Each such management representative shall
have full authority to resolve the Dispute and shall meet at a mutually
agreeable time and place within 30 days after receipt by the non-notifying Party
of such Dispute Notice, and thereafter as often as they deem reasonably
necessary to exchange relevant information and to attempt to resolve the
Dispute. In no event shall this Section 7.17(a) be construed to limit either
Party's right to take any action under this Agreement. The Parties agree that if
any Dispute is not resolved within 90 days after receipt of the Dispute Notice
given in this Section 7.17(a), then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 7.17(b).


(b)    Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 7.17(b), be governed by the
AAA's International Arbitration Rules (the “AAA Rules”). The number of
arbitrators required for the arbitration hearing shall be determined in
accordance with the AAA Rules. The arbitrator(s) shall determine the rights and
obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, O&M's surety (if any) and the successors and permitted
assigns of any of them. At either Party's option, any other Person may be joined
as an additional party to any arbitration conducted under this Section 7.17(b),
provided that the party to be joined is or may be liable to either Party in
connection with all or any part of any dispute between the Parties. The
arbitration award shall be final and binding, in writing, signed by all
arbitrators, and shall state the reasons upon which the award thereof is based.
The Parties agree that judgment on the arbitration award may be entered by any
court having jurisdiction thereof.


    






--------------------------------------------------------------------------------

Exhibit F

(c)    Continuation of Work During Dispute. Subject to Section 2.4 hereof,
notwithstanding any Dispute it shall be the responsibility of each Party to
continue to perform its obligations under this Agreement pending resolution of
Disputes.


[Signature page follows]
     






--------------------------------------------------------------------------------

Exhibit F

AS WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.


CHENIERE ENERGY PARTNERS GP, LLC




By:        
Name:    
Title:    




CHENIERE LNG O&M SERVICES, LLC




By:        
Name:    
Title:    










--------------------------------------------------------------------------------

Exhibit F

EXHIBIT A


Definitions


“AAA” has the meaning set forth in Section 7.17(b).


“AAA Rules” has the meaning set forth in Section 7.17(b).


“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
(b) any Person owning or controlling fifty percent (50%) or more of the voting
interests of such Person, (c) any officer or director of such Person, or (d) any
Person who is the officer, director, trustee, or holder of fifty percent (50%)
or more of the voting interest of any Person described in clauses (a) through
(c). For purposes of this definition, the term “controls,” “is controlled by” or
“is under common control with” shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this Agreement, no Partnership Entities shall be
deemed to be an Affiliate of O&M nor shall O&M be deemed to be an Affiliate of
any Partnership Entities.


“Agreement” shall mean this Amended and Restated Services and Secondment
Agreement, including all Exhibits and amendments to this Agreement.


“Cheniere Energy” means Cheniere Energy, Inc., a Delaware corporation.


“Creole” means Cheniere Creole Trail Pipeline, L.P., a Delaware limited
partnership.


“Creole GP” means Cheniere Pipeline GP Interests, LLC, a Delaware limited
liability company.


“Creole LP” means Grand Cheniere Pipeline, LLC, a Delaware limited liability
company.


“Creole O&M Agreement” means the Operation and Maintenance Agreement dated
November 26, 2007, entered into between O&M and Creole, as may be amended from
time to time.


“Dispute” means any dispute, controversy or claim (of any and every kind or type
whether based on contract, tort, statute, regulation or otherwise) arising out
of, relating to or connected with this Agreement, including any dispute as to
the construction, validity, interpretation, termination, enforceability or
breach of this Agreement, as well as any dispute over arbitrability or
jurisdiction.


“Dispute Notice” has the meaning set forth in Section 7.17(a).


“Effective Date” has the meaning set forth in the preamble to this Agreement.


“End Date” has the meaning set forth in Section 3.2(b).








--------------------------------------------------------------------------------

Exhibit F

“Facilities” means the LNG Terminal, the Liquefaction Facilities and the
Pipeline.


“Liquefaction” means Sabine Pass Liquefaction, LLC, a Delaware limited liability
company.


“Liquefaction Facilities” means liquefaction facilities adjacent to or at the
same location as the LNG Terminal.


“Liquefaction O&M Agreement” means the Operation and Maintenance Agreement dated
as of May 14, 2012, entered into between MLP GP and Liquefaction, as may be
amended from time to time.


“LNG O&M Agreement” means the Operation and Maintenance Agreement dated as of
February 25, 2005, entered into between O&M and Sabine Pass LNG, as may be
amended from time to time.


“LNG Terminal” means the liquefied natural gas receiving terminal in Cameron
Parish, Louisiana owned by Sabine Pass LNG.


“Louisiana Quality Jobs Contract” means all rights, responsibilities, benefits
and duties pursuant to the Louisiana Quality Jobs contracts dated January 1,
2005 and January 1, 2012 between O&M and the State of Louisiana.


“Losses” means any and all costs, expenses (including reasonable attorneys'
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards.


“MLP GP” has the meaning set forth in the preamble to this Agreement.


“MLP GP Group” means (i) the Partnership Entities and (ii) the respective
directors, officers, agents, partners, employees and representatives of each
Person specified in clause (i) above.


“O&M” has the meaning set forth in the preamble to this Agreement.


“O&M Agreements” shall mean, collectively, the LNG O&M Agreement, the
Liquefaction O&M Agreement and the Creole O&M Agreement.
 
“O&M Group” means (i) O&M and its Affiliates (other than MLP GP) and (ii) the
respective directors, officers, agents, employees, partners, representatives of
each Person specified in clause (i) above.


“Original Agreement” means the Services and Secondment Agreement dated as of
March 26, 2007, entered into between O&M and MLP GP.


“Operating Expense” has the meaning set forth in the applicable O&M Agreement.


“Partnership” means Cheniere Energy Partners L.P., a Delaware limited
partnership.








--------------------------------------------------------------------------------

Exhibit F

“Partnership Entities” means MLP GP and the Partnership and its subsidiaries.


“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.


“Period of Secondment” has the meaning set forth in Section 3.2.


“Person” means any individual or any partnership, corporation, limited liability
company, trust or other legal entity.


“Pipeline” means approximately 94 miles of natural gas pipeline owned by Creole
and connecting the LNG Terminal to numerous interconnections points with
existing interstate natural gas pipelines in southwest Louisiana.


“Provided Personnel” has the meaning set forth in Section 3.1.


“Provided Personnel Schedule” has the meaning set forth in Section 3.1.


“Sabine Pass LNG” means Sabine Pass LNG, L.P., a Delaware limited partnership.


“Secondment” means each assignment of any Provided Personnel to MLP GP from O&M
in accordance with the terms of this Agreement.


“Services” means all of the services to be provided by MLP GP to each of Sabine
Pass LNG, Liquefaction and Creole pursuant to the O&M Agreements, including the
“Services” as defined in each of the O&M Agreements.


“Shared Provided Personnel” has the meaning set forth in Section 3.2.










--------------------------------------------------------------------------------

Exhibit F

EXHIBIT B


Provided Personnel


In reference to that certain Amended and Restated Services and Secondment
Agreement, dated _________, 2012 (the “Amended and Restated Secondment
Agreement”; terms with initial capital letters used but not defined herein shall
have the meanings ascribed to such terms in the Amended and Restated Secondment
Agreement), between CHENIERE LNG O&M SERVICES, LLC, a Delaware limited liability
company, and CHENIERE ENERGY PARTNERS GP, LLC, a Delaware limited liability
company. All information on this form must be filled in for this form to be
valid.


Seconding
Company
Name of
Provided
Personnel
Title and Job Functions
Start Date
End Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------

Exhibit F

EXHIBIT C


Addition/Removal/Change of Responsibility of Provided Personnel Form


In reference to that certain Amended and Restated Services and Secondment
Agreement, dated ____________, 2012 (the “Amended and Restated Secondment
Agreement”; terms with initial capital letters used but not defined herein shall
have the meanings ascribed to such terms in the Amended and Restated Secondment
Agreement), CHENIERE LNG O&M SERVICES, LLC, a Delaware limited liability
company, and CHENIERE ENERGY PARTNERS GP, LLC, a Delaware limited liability
company.


In accordance with Section 3.1 of the Amended and Restated Secondment Agreement,
the Parties hereto wish to add, remove or change the responsibilities of the
following individual or individuals to the Provided Personnel Schedule (all
information must be filled in for this form to be valid):
Seconding
Company
Name of
Provided
Personnel
Title and Job Functions
Start Date
End Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





CHENIERE LNG O&M SERVICES, LLC        CHENIERE ENERGY PARTNERS GP, LLC






By:                        By:        
Name:                        Name:    
Title:                        Title:        










--------------------------------------------------------------------------------

Exhibit G



____________, 2012
Cheniere Energy Partners, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002
Attention: President
 
 
 
 
Re:
  
Management and Administrative Services to be Provided by Cheniere LNG Terminals,
Inc. (“Terminals”) to Cheniere Energy Partners, L.P. (the “Partnership”)



Gentlemen:
The purpose of this letter agreement is to amend and restate the arrangement
between Terminals and the Partnership, as originally set forth in that certain
letter agreement, dated as of March 26, 2007, and amended as of June 24, 2010,
which is hereby amended and restated in its entirety as set forth herein
effective as of May [__], 2012. Except as otherwise defined herein, all
capitalized terms shall have the meaning set out in the Second Amended and
Restated Agreement of Limited Partnership of Cheniere Energy Partners, L.P.
dated as of [___], 2012 (as it may be amended or modified and in effect from
time to time, the “Partnership Agreement”).
1. Effective as of March 26, 2007 (the “Effective Date”), Terminals agrees to
provide or cause to be provided to or for the benefit of the Partnership and its
Subsidiaries, all technical, commercial, regulatory, financial, accounting,
treasury, tax and legal staffing and related support and all management and
other services necessary or reasonably requested on behalf of the Partnership
(by its general partner) in order to conduct its business as contemplated by the
Partnership Agreement (such support and services, collectively, the “Services”);
provided, however, that the Services shall not include support or services
provided or to be provided (a) by Cheniere LNG O&M Services, L.P. to Sabine Pass
LNG, L.P. pursuant to the Operation and Maintenance Agreement dated February 25,
2005 and subsequently assigned by Cheniere LNG O&M Services, L.P. to Cheniere
Energy Partners GP, LLC (“MLP GP”), (b) by Cheniere LNG O&M Services, LLC
(“O&M”) to MLP GP pursuant to the Amended and Restated Services and Secondment
Agreement dated as of __________, 2012, (c) by Sabine Pass LNG-GP, Inc. to
Sabine Pass LNG, L.P. pursuant to the Management Services Agreement dated
February 25, 2005 and subsequently assigned by Sabine Pass LNG-GP, Inc. to
Terminals, (d) by O&M to Cheniere Creole Trail Pipeline, L.P. pursuant to the
Operation and Maintenance Agreement dated November 26, 2007 (e) by MLP GP to
Sabine Pass Liquefaction, LLC pursuant to the Operation and Maintenance
Agreement dated May 14, 2012 (the Liquefaction O&M Agreement”), or (f) by
Terminals to Sabine Pass Liquefaction, LLC pursuant to the Management Services
Agreement dated May 14, 2012 (collectively, the agreements in (a) through (f),
the “Service Agreements”). In connection with the Services, Terminals shall, as
soon as reasonably practicable, provide the Partnership with such reports,
contracts, agreements arrangements, documents and other information relating to
or in connection with the Services (including, without limitation, any
subcontracts, other third party contracts and any agreement or arrangements
related thereto) as the Partnership may reasonably request from time to time.
2. In consideration of the Services to be provided by Terminals to the
Partnership under paragraph 1 above, the Partnership agrees to pay Terminals:
(i)  upon signing of this letter agreement, to the extent not previously paid,
[$2.8 million] for the deferred Services Fee (defined below) for [the quarter
ended March 31, 2012], (ii) on the date of, and immediately after, each
quarterly distribution made pursuant to Section 6.4






--------------------------------------------------------------------------------

Exhibit G

or Section 6.5 of the Partnership Agreement commencing with the distribution in
respect of the Quarter ending [June 30, 2012], an non-accountable overhead
reimbursement charge (the “Services Fee”) equal to $2.8 million, subject to
adjustment for inflation as provided below; and (ii) within 30 days of receipt
of an invoice therefor as described below, external audit, external tax
(excluding outsourcing substantially all of such function), external legal
(excluding outsourcing substantially all of such function) and financing fees
incurred by Terminals that are necessary to perform the services hereunder
(“Ancillary Expenses”), not previously invoiced; provided that, prior to
incurrence of any material Ancillary Expense, Terminals provides written notice
of such Ancillary Expenses to the Partnership, along with reasonable detail
related thereto, and the Partnership provides written approval of such Ancillary
Expenses after receipt of such written notice which approval will not be
unreasonably withheld. The Services Fee shall be adjusted annually effective
each January 1 for changes in the United States Consumer Price Index for All
Urban Consumers as published from time to time by the Bureau of Labor Statistics
of the U.S. Department of Labor (All Urban Consumers, U.S., All Items,
1982-1984, Not Seasonally Adjusted, Series I.D. CUUR0000SA0). Terminals shall
submit an invoice on or prior to the tenth (10th) day of each month reflecting
the Ancillary Expenses incurred during the previous month, including
documentation identifying and substantiating in reasonable detail the nature of
such Ancillary Expenses and the basis for reimbursement thereof.
In no event shall Ancillary Expenses include any costs or expenses (a) incurred
by Terminals or any of its Affiliates in or with respect to any month prior to
the applicable month to which the invoice related thereto relates or (b) which
results in the Partnership or any of its Subsidiaries paying twice for the same
service provided pursuant to this Agreement or any other operation and
maintenance agreement, any other management service agreement or similar
agreement or arrangement.
3. This letter agreement is solely and exclusively between Terminals and the
Partnership, and any obligations created herein shall be the sole obligation of
the parties hereto. Neither party shall have any recourse to any parent,
partner, Subsidiary, joint venture, Affiliate, director or officer of the other
party for the performance of such obligations, unless such obligations are
assumed in writing by the Person against whom recourse is sought. The
Partnership will indemnify and hold Terminals harmless in respect of any losses
as a result of breach of this letter agreement by the Partnership; provided that
the aggregate amount of such losses payable by the Partnership under this letter
agreement in any calendar year shall be limited to, and shall in no event
exceed, the amount paid or payable to Terminals by the Partnership pursuant to
paragraph 2 above in such calendar year; provided that the foregoing limitation
on liability shall not apply with respect to any intentional breach of this
letter agreement by the Partnership. Terminals will indemnify and hold the
Partnership harmless in respect of any losses as a result of breach of this
letter agreement by Terminals; provided that the aggregate amount of such losses
payable by Terminals under this Letter Agreement in any calendar year shall be
limited to, and shall in no event exceed, the amount paid or payable to
Terminals by the Partnership pursuant to paragraph 2 above in such calendar
year.
4. Terminals may in its sole discretion assign this letter agreement and all
rights and obligations of Terminals under this letter agreement to another
entity wholly owned, directly or indirectly, by CEI (other than MLP GP and its
Subsidiaries), such assignment to be effective upon delivery to the Partnership
by Terminals and such assignee of a written instrument of assumption and
assignment providing for the assumption of this letter agreement and all such
rights and obligations by the assignee, and the prospective release of Terminals
with respect thereto, and otherwise reasonably satisfactory to the Partnership.
5. The term of this letter agreement shall commence on the Effective Date and
shall continue in full force and effect until twenty (20) years after
Substantial Completion (as defined in the Liquefaction O&M Agreement) of the
last Train (as defined in the Liquefaction O&M Agreement) to attain Substantial
Completion. The term of this letter agreement shall continue for twelve
(12) months following the end of






--------------------------------------------------------------------------------

Exhibit G

the initial term and for each twelve-month period following each anniversary of
the end of the initial term unless terminated prior to the end of any
twelve-month period by the Partnership or Terminals. Notwithstanding anything to
the contrary in this paragraph 5:
(a) in the event (i) Terminals is bankrupt, insolvent, incurs a dissolution, or
cessation of its business, (ii) Terminals ceases to provide all Services
required to be performed by it hereunder for ten (10) consecutive days except as
required or permitted hereunder, or (iii) Terminals materially fails to perform
its obligations hereunder (including, without limitation, the performing of
Services) which continues for thirty (30) days after Terminals' receipt of
notice of such failure from the Partnership which notice shall include the
Partnership's recommendation for a cure of such failure, unless Terminals
commences to cure such failure within said thirty (30) days and cures such
failure within seventy-five (75) days after its receipt of the aforesaid notice,
then the Partnership shall have the right, in its sole and absolute discretion,
to do any or all of the following: (1) terminate this letter agreement; (2)
obtain specific performance of Terminals' obligations hereunder; (3) perform (or
engage a third party to perform) Terminals' obligations hereunder, and (4)
pursue any and all other remedies available at law or in equity; and
(b) in the event (i) the Partnership is bankrupt, insolvent, incurs a
dissolution, or cessation of its business, (ii) the Partnership materially fails
to perform its obligations hereunder which continues for thirty (30) days after
the Partnership's receipt of notice of such failure from the Partnership, unless
the Partnership commences to cure such failure within said thirty (30) days and
either cures or continues diligently to cure, or (iii) a default by the
Partnership in its payment obligations to Terminals, unless the Partnership has
cured such default within thirty (30) days from receipt of written notice of
such default from Terminals, then Terminals shall have the right, in its sole
and absolute discretion, to do any or all of the following: (1) terminate this
letter agreement; and (2) pursue any and all other remedies available at law or
in equity.
6. Neither party shall be in default in the performance of any of its
obligations under this letter agreement or liable to the other party for failing
to perform its obligations hereunder (other than the obligation to pay money
when due) to the extent prevented by any circumstance or event beyond the
reasonable control of such party (“Force Majeure Event”). The affected party
shall provide prompt written notice of the Force Majeure Event to the other
party and use all reasonable efforts to continue to perform its obligations
hereunder.
Following the occurrence of a Force Majeure Event, Terminals (a) shall take all
reasonable measures to mitigate or limit the amount of Ancillary Expenses until
the effects of the Force Majeure Event are remedied, (b) shall reduce or
eliminate the Services Fee as appropriate to reflect modifications to levels of
Service provided, and (c) shall take such actions as are reasonably directed by
the Partnership after consultation with Terminals. The Partnership shall
continue to pay such reduced Ancillary Expenses and Services Fee.
7. This letter agreement shall be deemed to be a contract made under, and for
all purposes shall be construed in accordance with and governed by, the laws of
the State of Texas excluding its conflicts of laws principles that would apply
the laws of another jurisdiction.
(Signature page follows)
 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Exhibit G

If the foregoing memorializes our agreement, please sign in the space provided
below and return a fully executed counterpart to the undersigned.
 
 
 
 
 
 
Sincerely,
 
Cheniere LNG Terminals, Inc.
 
 
By:
 
  
 
 
Name:
 
 
 
 
Title:
 
 

Agreed as of the above date:  
 
 
 
 
Cheniere Energy Partners, L.P.
 
 
By:
 
 
Cheniere Energy Partners GP, LLC,
its general partner
 
 

 
By:
  
 
 
 
Name:
 
 
 
Title:
 



 
Cheniere Energy, Inc.
By:
  
 
 
Name:
 
 
Title:
 



















